 

 

Exhibit 10.1

$2,250,000,000

CREDIT AGREEMENT

among

BOOZ ALLEN HAMILTON INC.

as the Borrower,

The Several Lenders from Time to Time Parties Hereto,

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent and Issuing Lender,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

CREDIT SUISSE SECURITIES (USA) LLC,

as Joint Lead Arrangers,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CREDIT SUISSE SECURITIES (USA) LLC,

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

HSBC SECURITIES (USA) INC.,

J.P. MORGAN SECURITIES LLC,

MORGAN STANLEY SENIOR FUNDING, INC.

and

SUMITOMO MITSUI BANKING CORPORATION

as Joint Bookrunners,

CREDIT SUISSE SECURITIES (USA) LLC,

as Syndication Agent

and

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

HSBC SECURITIES (USA) INC.,

J.P. MORGAN SECURITIES LLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

SUMITOMO MITSUI BANKING CORPORATION

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Co-Documentation Agents

Dated as of July 31, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

SECTION 1.

  

DEFINITIONS

     1     

1.1

  

Defined Terms

     1     

1.2

  

Other Definitional Provisions

     42     

1.3

  

Pro Forma Calculations

     43     

1.4

  

Exchange Rates; Currency Equivalents

     44     

1.5

  

Letter of Credit Amounts

     44   

SECTION 2.

  

AMOUNT AND TERMS OF COMMITMENTS

     45     

2.1

  

Term Commitments

     45     

2.2

  

Procedure for Initial Term Loan Borrowing

     45     

2.3

  

Repayment of Term Loans

     45     

2.4

  

Revolving Commitments

     46     

2.5

  

Procedure for Revolving Loan Borrowing

     46     

2.6

  

[Reserved]

     47     

2.7

  

Defaulting Lenders

     47     

2.8

  

Repayment of Loans

     48     

2.9

  

Commitment Fees, etc.

     49     

2.10

  

Termination or Reduction of Revolving Commitments

     49     

2.11

  

Optional Prepayments

     49     

2.12

  

Mandatory Prepayments

     50     

2.13

  

Conversion and Continuation Options

     52     

2.14

  

Minimum Amounts and Maximum Number of Eurocurrency Tranches

     53     

2.15

  

Interest Rates and Payment Dates

     53     

2.16

  

Computation of Interest and Fees

     54     

2.17

  

Inability to Determine Interest Rate

     54     

2.18

  

Pro Rata Treatment and Payments

     55     

2.19

  

Requirements of Law

     57     

2.20

  

Taxes

     58     

2.21

  

Indemnity

     61     

2.22

  

Illegality

     61     

2.23

  

Change of Lending Office

     61     

2.24

  

Replacement of Lenders

     61     

2.25

  

Incremental Loans

     62     

2.26

  

Extension of Term Loans and Revolving Commitments

     65     

2.27

  

Permitted Debt Exchanges

     68   

SECTION 3.

  

LETTERS OF CREDIT

     69     

3.1

  

L/C Commitment

     69     

3.2

  

Procedure for Issuance of Letter of Credit

     69     

3.3

  

Fees and Other Charges

     70     

3.4

  

L/C Participations

     70     

3.5

  

Reimbursement Obligation of the Borrower

     72     

3.6

  

Obligations Absolute

     72   

 

i



--------------------------------------------------------------------------------

 

3.7

  

Letter of Credit Payments

     73     

3.8

  

Applications

     73     

3.9

  

Applicability of ISP and UCP

     73   

SECTION 4.

  

REPRESENTATIONS AND WARRANTIES

     73     

4.1

  

Financial Condition

     73     

4.2

  

No Change

     74     

4.3

  

Existence; Compliance with Law

     74     

4.4

  

Corporate Power; Authorization; Enforceable Obligations

     74     

4.5

  

No Legal Bar

     75     

4.6

  

No Material Litigation

     75     

4.7

  

No Default

     75     

4.8

  

Ownership of Property; Liens

     75     

4.9

  

Intellectual Property

     75     

4.10

  

Taxes

     76     

4.11

  

Federal Regulations

     76     

4.12

  

ERISA

     76     

4.13

  

Investment Company Act

     76     

4.14

  

Subsidiaries

     77     

4.15

  

Environmental Matters

     77     

4.16

  

Accuracy of Information, etc

     77     

4.17

  

Security Documents

     77     

4.18

  

Solvency

     78     

4.19

  

Anti-Terrorism

     78   

SECTION 5.

  

CONDITIONS PRECEDENT

     78     

5.1

  

Conditions to Initial Extension of Credit

     78     

5.2

  

Conditions to Each Revolving Loan Extension of Credit After Closing Date

     80   

SECTION 6.

  

AFFIRMATIVE COVENANTS

     80     

6.1

  

Financial Statements

     80     

6.2

  

Certificates; Other Information

     81     

6.3

  

Payment of Taxes

     82     

6.4

  

Conduct of Business and Maintenance of Existence, etc.; Compliance

     83     

6.5

  

Maintenance of Property; Insurance

     83     

6.6

  

Inspection of Property; Books and Records; Discussions

     83     

6.7

  

Notices

     84     

6.8

  

Additional Collateral, etc.

     84     

6.9

  

Use of Proceeds

     87     

6.10

  

Post Closing

     87   

SECTION 7.

  

NEGATIVE COVENANTS

     87     

7.1

  

Financial Covenants

     87     

7.2

  

Indebtedness

     88     

7.3

  

Liens

     92     

7.4

  

Fundamental Changes

     94   

 

ii



--------------------------------------------------------------------------------

 

7.5

  

Dispositions of Property

     95     

7.6

  

Restricted Payments

     97     

7.7

  

Investments

     100     

7.8

  

[RESERVED]

     102     

7.9

  

Transactions with Affiliates

     102     

7.10

  

Sales and Leasebacks

     103     

7.11

  

Changes in Fiscal Periods

     103     

7.12

  

Negative Pledge Clauses

     103     

7.13

  

Clauses Restricting Subsidiary Distributions

     105     

7.14

  

Lines of Business

     105     

7.15

  

Limitation on Hedge Agreements

     105     

7.16

  

Changes in Jurisdictions of Organization; Name

     106   

SECTION 8.

  

EVENTS OF DEFAULT

     106     

8.1

  

Events of Default

     106   

SECTION 9.

  

THE AGENTS

     109     

9.1

  

Appointment

     109     

9.2

  

Delegation of Duties

     109     

9.3

  

Exculpatory Provisions

     110     

9.4

  

Reliance by the Agents

     110     

9.5

  

Notice of Default

     110     

9.6

  

Non-Reliance on Agents and Other Lenders

     111     

9.7

  

Indemnification

     111     

9.8

  

Agent in Its Individual Capacity

     111     

9.9

  

Successor Agents

     112     

9.10

  

Authorization to Release Liens and Guarantees

     112     

9.11

  

Agents May File Proofs of Claim

     112     

9.12

  

Specified Hedge Agreements, Specified Foreign Currency L/C Agreements and Cash
Management Obligations

     113     

9.13

  

Joint Bookrunners and Co-Documentation Agents

     113   

SECTION 10.

  

MISCELLANEOUS

     114     

10.1

  

Amendments and Waivers

     114     

10.2

  

Notices; Electronic Communications

     116     

10.3

  

No Waiver; Cumulative Remedies

     118     

10.4

  

Survival of Representations and Warranties

     119     

10.5

  

Payment of Expenses; Indemnification

     119     

10.6

  

Successors and Assigns; Participations and Assignments

     120     

10.7

  

Adjustments; Set off

     124     

10.8

  

Counterparts

     124     

10.9

  

Severability

     125     

10.10

  

Integration

     125     

10.11

  

GOVERNING LAW

     125     

10.12

  

Submission to Jurisdiction; Waivers

     125     

10.13

  

Acknowledgments

     126     

10.14

  

Confidentiality

     126   

 

iii



--------------------------------------------------------------------------------

 

10.15

  

Release of Collateral and Guarantee Obligations; Subordination of Liens

     128     

10.16

  

Accounting Changes

     128     

10.17

  

WAIVERS OF JURY TRIAL

     129     

10.18

  

USA PATRIOT ACT

     129     

10.19

  

Effect of Certain Inaccuracies

     129     

10.20

  

Interest Rate Limitation

     129     

10.21

  

Payments Set Aside

     130     

10.22

  

Electronic Execution of Assignments and Certain Other Documents

     130   

 

  SCHEDULES: 1.1A   Excluded Subsidiaries 1.1B   Specified Foreign Currency L/C
Agreements 1.1C   Specified Hedge Agreements 1.1D   Existing Letters of Credit
2.1   Commitments 4.3   Existence; Compliance with Law 4.4   Consents,
Authorizations, Filings and Notices 4.6   Litigation 4.8A   Excepted Property
4.8B   Owned Real Property 4.14   Subsidiaries 4.17   UCC Filing Jurisdictions
6.10   Post Closing 7.2(d)   Existing Indebtedness 7.3(f)   Existing Liens 7.7  
Existing Investments 7.12   Existing Negative Pledge Clauses   EXHIBITS: A  
Form of Guarantee and Collateral Agreement B   Form of Compliance Certificate C
  Form of Closing Certificate D   Form of Assignment and Assumption E   Form of
Intercreditor Agreement F   Form of Exemption Certificate G   Form of Solvency
Certificate H   Form of Joinder Agreement I   Form of Prepayment Option Notice
J-1   Form of Tranche A Term Loan Note J-2   Form of Tranche B Term Loan Note
J-3   Form of Revolving Note K   Form of Consolidating Schedule L-1   Form of
Increase Supplement L-2   Form of Lender Joinder Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of [July 31], 2012, among BOOZ ALLEN HAMILTON INC., a
Delaware corporation (the “Company” or the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), BANK OF AMERICA, N.A., as Administrative Agent,
Collateral Agent and Issuing Lender, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and CREDIT SUISSE SECURITIES (USA) LLC, as joint lead arrangers,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CREDIT SUISSE SECURITIES
(USA) LLC, BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS INC., HSBC SECURITIES
(USA) INC., J.P. MORGAN SECURITIES LLC, MORGAN STANLEY SENIOR FUNDING, INC. and
SUMITOMO MITSUI BANKING CORPORATION, as joint bookrunners, CREDIT SUISSE
SECURITIES (USA) LLC, as syndication agent and BARCLAYS BANK PLC, CITIGROUP
GLOBAL MARKETS INC., HSBC SECURITIES (USA) INC., J.P. MORGAN SECURITIES LLC,
MORGAN STANLEY SENIOR FUNDING, INC., SUMITOMO MITSUI BANKING CORPORATION and THE
BANK OF TOKYO-MITSUBISHI UFJ, LTD., as co-documentation agents.

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“2008 Transaction Documents”: the Merger Documents and the “Loan Documents” (as
defined in the Existing Credit Agreement).

“2008 Transactions”: the “2008 Transactions” (as defined in the Existing Credit
Agreement).

“2012 Transactions”: (a) the transactions to occur pursuant to this Agreement
and the other Loan Documents, including the making of the Revolving Commitments
and the borrowing of the Initial Term Loans, (b) the Refinancing and (c) the
Dividend.

“ABR”: for any day, a rate per annum equal to the highest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus  1/2 of 1% and (c) the Eurocurrency Rate for a three-month interest
period beginning on such day (or if such day is not a Business Day, on the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Eurocurrency Rate for any day shall be based on the rate appearing on
the Screen two Business Days prior to such day at approximately 11 A.M., London
time, as the Eurocurrency Rate for deposits denominated with a three month
interest-period. For purposes hereof: “Prime Rate” means the prime commercial
lending rate of the Administrative Agent as established from time to time in its
principal U.S. office, as in effect from time to time. Any change in the ABR due
to a change in the Eurocurrency Rate, the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Eurocurrency Rate, the Prime Rate or the Federal Funds
Effective Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Accounting Changes”: as defined in Section 10.16.

“Acquisition”: as defined in the definition of “Permitted Acquisition.”

 

1



--------------------------------------------------------------------------------

“Additional Obligations”: senior or subordinated Indebtedness (which
Indebtedness may be (x) secured by the Collateral on a junior basis,
(y) unsecured or (z) in the case of customary bridge financings or debt
securities, secured by the Collateral on a pari passu basis), including
customary bridge financings, in each case issued or incurred by the Borrower or
a Guarantor, the terms of which Indebtedness do not provide for a maturity date
or weighted average life to maturity earlier than the Latest Maturity Date or
shorter than the weighted average life to maturity of the Latest Maturing
Tranche B Term Loans (other than an earlier maturity date and/or shorter
weighted average life to maturity for customary bridge financings, which,
subject to customary conditions, would either be automatically converted into or
required to be exchanged for permanent financing which does not provide for an
earlier maturity date or a shorter weighted average life to maturity than the
Latest Maturity Date or the weighted average life to maturity of the Latest
Maturing Tranche B Term Loans, as applicable); provided that the Borrower and
the Guarantors may incur Additional Obligations that mature earlier than the
Latest Maturity Date and have a weighted average life to maturity shorter than
that of the Latest Maturing Tranche B Term Loans (such Additional Obligations,
the “Inside Maturity Additional Obligations”) so long as (A) such Inside
Maturity Additional Obligations mature no earlier than, and will have a weighted
average life to maturity no shorter than the Latest Tranche A Term Maturity Date
or the weighted average life to maturity of the Latest Maturing Tranche A Term
Loans, as applicable (other than an earlier maturity date and/or shorter
weighted average life to maturity for customary bridge financings, which,
subject to customary conditions, would either be automatically converted into or
required to be exchanged for permanent financing which does not provide for an
earlier maturity date or a shorter weighted average life to maturity than the
Latest Tranche A Term Maturity Date or the weighted average life to maturity of
the Latest Maturing Tranche A Term Loans, as applicable) and (B) the aggregate
principal amount of all such Inside Maturity Additional Obligations outstanding
at the time of such incurrence, when taken together with the aggregate principal
amount of Inside Maturity New Term Loans and Inside Maturity Permitted
Refinancing Obligations outstanding at the time of such incurrence, does not
exceed $300,000,000; provided further that (a) such Indebtedness shall not be
secured by any Lien on any asset of any Loan Party that does not also secure the
Obligations, or be guaranteed by any Person other than the Guarantors, and
(b) if secured by Collateral, such Indebtedness (and all related Obligations)
shall be subject to the terms of an Intercreditor Agreement or an Other
Intercreditor Agreement.

“Administrative Agent”: Bank of America, N.A., as the administrative agent for
the Lenders under this Agreement and the other Loan Documents, together with any
of its successors and permitted assigns in such capacity in accordance with
Section 9.9.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, in either case whether by contract or otherwise.

“Agents”: the collective reference to the Collateral Agent and the
Administrative Agent, and solely for purposes of Sections 10.13 and 10.14, the
Lead Arrangers, Joint Bookrunners, Syndication Agent and Co-Documentation
Agents.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the aggregate amount of such
Lender’s Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.

 

2



--------------------------------------------------------------------------------

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the total Aggregate Exposures of all Lenders at such time.

“Agreed Purposes”: as defined in Section 10.14.

“Agreement”: this Credit Agreement, as amended, supplemented, waived or
otherwise modified from time to time.

“Annual Operating Budget”: as defined in Section 6.2(c).

“Applicable Margin” or “Applicable Commitment Fee Rate”: for any day, with
respect to (i) the Loans under the Revolving Facility and the Tranche A Term
Loan Facility, and the commitment fee payable hereunder, the applicable rate per
annum determined pursuant to the Pricing Grid and (ii) the Loans under the
Tranche B Term Loan Facility, in the case of the Applicable Margin, 2.50% with
respect to Initial Tranche B Term Loans that are ABR Loans and 3.50% with
respect to Initial Tranche B Term Loans that are Eurocurrency Loans; provided
that from the Closing Date until the six-month anniversary of the Closing Date
(a) the Applicable Margin shall be 1.75% with respect to Initial Tranche A Term
Loans and Revolving Loans that are ABR Loans and 2.75% with respect to Initial
Tranche A Term Loans and Revolving Loans that are Eurocurrency Loans and (b) the
Applicable Commitment Fee Rate shall be 0.50%, and, thereafter, the Applicable
Margin and Applicable Commitment Fee Rate with respect to Initial Tranche A Term
Loans and Revolving Loans shall be determined in accordance with the Pricing
Grid and the Applicable Margin with respect to Initial Tranche B Term Loans
shall be determined in accordance with clause (ii) and the first proviso of this
definition, in each case, based on the most recently delivered financial
statements delivered pursuant to Section 6.1.

“Applicable Period”: as defined in Section 10.19.

“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.

“Approved Fund”: as defined in Section 10.6(b).

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property by the Borrower or any of its Restricted Subsidiaries not in the
ordinary course of business (a) under Section 7.5(e) or (p) or (b) not otherwise
permitted under Section 7.5, in each case, which yields Net Cash Proceeds
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at Fair Market Value in
the case of other non-cash proceeds) in excess of $5,000,000.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

“Available Amount”: as at any date, the sum of, without duplication:

(a) $50,000,000;

 

3



--------------------------------------------------------------------------------

(b) the aggregate cumulative amount, not less than zero, of 100% of Excess Cash
Flow minus the Excess Cash Flow Application Amount for each fiscal year
beginning with the fiscal year ending March 31, 2014;

(c) the Net Cash Proceeds received after the Closing Date and on or prior to
such date from any Equity Issuance by, or capital contribution to, the Borrower
(which is not Disqualified Capital Stock);

(d) the aggregate amount of proceeds received after the Closing Date and on or
prior to such date that (i) would have constituted Net Cash Proceeds pursuant to
clause (a) of the definition of “Net Cash Proceeds” except for the operation of
any of (A) the Dollar threshold set forth in the definition of “Asset Sale” and
(B) the Dollar threshold set forth in the definition of “Recovery Event” or
(ii) constitutes Declined Proceeds;

(e) the aggregate principal amount of any Indebtedness of the Borrower or any
Restricted Subsidiary issued after the Closing Date (other than Indebtedness
issued to a Restricted Subsidiary), which has been extinguished after being
converted into or exchanged for Capital Stock in Investor or any Parent Company;

(f) the amount received by the Borrower or any Restricted Subsidiary in cash
(and the Fair Market Value of Property other than cash received by the Borrower
or any Restricted Subsidiary) after the Closing Date from any dividend or other
distribution by an Unrestricted Subsidiary;

(g) in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or any Restricted Subsidiary, the Fair Market Value of the Investments of the
Borrower or any Restricted Subsidiary in such Unrestricted Subsidiary at the
time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable);

(h) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in cash, Cash Equivalents and Permitted
Liquid Investments by the Borrower or any Restricted Subsidiary in respect of
any Investments made pursuant to Section 7.7(f)(ii)(B), Section 7.7(h)(B) or
Section 7.7(v)(ii); and

(i) the aggregate amount actually received in cash, Cash Equivalents or
Permitted Liquid Investments by the Borrower or any Restricted Subsidiary in
connection with the sale, transfer or other disposition of its ownership
interest in any joint venture that is not a Subsidiary or in any Unrestricted
Subsidiary, in each case, to the extent of the Investment in such joint venture
or Unrestricted Subsidiary;

minus, the sum of:

(a) the amount of Restricted Payments made after the Closing Date pursuant to
Section 7.6(b)(i); and

(b) the amount of any Investments made after the Closing Date pursuant to
Section 7.7(f)(ii)(B), Section 7.7(h)(B) or Section 7.7(v)(ii).

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect (including any New Loan Commitments which are Revolving
Commitments) over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

 

4



--------------------------------------------------------------------------------

“Benefited Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Board of Directors”: (a) with respect to a corporation, the board of directors
of the corporation or any committee thereof duly authorized to act on behalf of
such board; (b) with respect to a partnership, the Board of Directors of the
general partner of the partnership, or any committee thereof duly authorized to
act on behalf of such board or the board or committee of any Person serving a
similar function; (c) with respect to a limited liability company, the managing
member or members or any controlling committee of managing members thereof or
any Person or Persons serving a similar function; and (d) with respect to any
other Person, the board or committee of such Person serving a similar function.

“Borrower”: as defined in the preamble hereto.

“Borrower Consolidated Group”: as defined in Section 7.6(c).

“Borrower Materials”: as defined in Section 10.2(c).

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: the business activities and operations of the Borrower and/or its
Subsidiaries on the Closing Date.

“Business Day”: a day (a) other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close and
(b) with respect to notices and determinations in connection with, and payments
of principal and interest on, Eurocurrency Loans, such day is also a day for
trading by and between banks in Dollar deposits in the London interbank
eurocurrency market.

“Calculation Date”: as defined in Section 1.3(a).

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all cash expenditures by such Person for the acquisition or leasing
(pursuant to a lease under which obligations are Capital Lease Obligations but
excluding any amount representing capitalized interest) of fixed or capital
assets, computer software or additions to equipment (including replacements,
capitalized repairs and improvements during such period) which are required to
be capitalized under GAAP on a balance sheet of such Person; provided that in
any event the term “Capital Expenditures” shall exclude: (i) any Permitted
Acquisition and any other Investment permitted hereunder; (ii) any expenditures
to the extent financed with any Reinvestment Deferred Amount; (iii) expenditures
for leasehold improvements for which such Person is reimbursed in cash or
receives a credit; and (iv) capital expenditures to the extent they are made
with the proceeds of equity contributions (other than in respect of Disqualified
Capital Stock) made to the Borrower after the Closing Date.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal Property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP, provided that
for the purposes of this definition, “GAAP” shall mean generally accepted
accounting principles in the United States as in effect on the Closing Date.

 

5



--------------------------------------------------------------------------------

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, and any and
all equivalent ownership interests in a Person (other than a corporation).

“Carlyle Fund”: Carlyle Partners US V, L.P., and no other Person or entity.

“Cash Equivalents”: (a) direct obligations of, or obligations the principal of
and interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within eighteen months from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
issuance thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000 and that issues (or the parent of which issues)
commercial paper rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or “A-1” (or the then equivalent grade) by S&P;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above; and

(f) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Cash Management Obligations”: obligations owed by the Borrower or any
Subsidiary Guarantor to any Lender or any Affiliate of a Lender in respect of
any overdraft and related liabilities arising from treasury, depository and cash
management services, credit or debit card, or any automated clearing house
transfers of funds.

“Certificated Security”: as defined in the Guarantee and Collateral Agreement.

“Change in Law”: (a) the adoption of any law, rule or regulation, or (b) any
change in any law, rule or regulation or in the interpretation or application
thereof by any Governmental Authority.

“Change of Control”: as defined in Section 8.1(j).

“Charges”: as defined in Section 10.20.

 

6



--------------------------------------------------------------------------------

“Chattel Paper”: as defined in the Guarantee and Collateral Agreement.

“Closing Date”: July 31, 2012.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents”: Barclays Bank PLC, Citigroup Global Markets Inc.,
HSBC Securities (USA) Inc., J.P. Morgan Securities LLC, Morgan Stanley Senior
Funding, Inc., Sumitomo Mitsui Banking Corporation and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., each in its capacity as co-documentation agent.

“Collateral”: the meaning assigned to such term in the Guarantee and Collateral
Agreement.

“Collateral Agent”: Bank of America, N.A., in its capacity as collateral agent
for the Secured Parties under the Security Documents and any of its successors
and permitted assigns in such capacity in accordance with Section 9.9.

“Commitment”: as to any Lender, the sum of the Revolving Commitments, the
Extended Revolving Commitments and the New Loan Commitments (in each case, if
any) of such Lender.

“Committed Reinvestment Amount”: as defined in the definition of “Reinvestment
Prepayment Amount.”

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code.

“Commonly Controlled Plan”: as defined in Section 4.12(b).

“Company”: as defined in the preamble hereto.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Confidential Information”: as defined in Section 10.14.

“Consolidated Current Assets”: at any date, all amounts (other than (a) cash,
Cash Equivalents and Permitted Liquid Investments, (b) deferred financing fees
and (c) payments for deferred taxes so long as such items described in clauses
(b) and (c) are not cash items) that would, in conformity with GAAP, be set
forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries at
such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Indebtedness of the Borrower and its Restricted
Subsidiaries, (b) without duplication, all Indebtedness consisting of Revolving
Loans or L/C Obligations, to the extent otherwise included therein, (c) amounts
for deferred taxes and non-cash tax reserves accounted for pursuant to FASB
Interpretation No. 48, (d) any equity compensation related liability and (e) any
liabilities in respect of adjustments to the outstanding stock options in
connection with the Recapitalization Transactions (as defined in the Existing
Credit Agreement) or the 2012 Transactions.

 

7



--------------------------------------------------------------------------------

“Consolidated EBITDA”: of any Person for any period, Consolidated Net Income of
such Person and its Restricted Subsidiaries for such period plus, without
duplication and, if applicable, except with respect to clauses (i) and (j) of
this definition, to the extent reflected as a charge in the statement of such
Consolidated Net Income (regardless of classification) for such period, the sum
of:

(a) provisions for taxes based on income (or similar taxes in lieu of income
taxes), profits, capital (or equivalents), including federal, foreign, state,
local, franchise, excise and similar taxes and foreign withholding taxes of such
Person paid or accrued during such period;

(b) Consolidated Net Interest Expense and, to the extent not reflected in such
Consolidated Net Interest Expense, any net losses on hedging obligations or
other derivative instruments entered into for the purpose of hedging interest
rate risk, amortization or write-off of debt discount and debt issuance costs
and commissions, premiums, discounts and other fees and charges associated with
Indebtedness (including commitment, letter of credit and administrative fees and
charges with respect to the Facilities);

(c) depreciation and amortization expense and impairment charges (including
deferred financing fees, capitalized software expenditures, intangibles
(including goodwill), organization costs and amortization of unrecognized prior
service costs and actuarial gains and losses related to pensions and other
post-employment benefits);

(d) any extraordinary, unusual or non-recurring expenses or losses (including
(x) losses on sales of assets outside of the ordinary course of business and
restructuring and integration costs or reserves, including any severance costs,
costs associated with office and facility openings, closings and consolidations,
relocation costs and other non recurring business optimization expenses, (y) any
expenses in connection with the Recapitalization Transactions (as defined in the
Existing Credit Agreement) (including expenses in respect of adjustments to the
outstanding stock options in connection with the Recapitalization Transactions)
and (z) any expenses in connection with the 2012 Transactions (including
expenses in respect of adjustments to the outstanding stock options in
connection with the 2012 Transactions));

(e) any other non-cash charges, expenses or losses (except to the extent such
charges, expenses or losses represent an accrual of or reserve for cash expenses
in any future period or an amortization of a prepaid cash expense paid in a
prior period);

(f) stock-option based and other equity-based compensation expenses (including
any make-whole payments to option holders in connection with dividends paid
prior to the Closing Date);

(g) transaction costs, fees, losses and expenses (in each case whether or not
any transaction is actually consummated) (including those relating to the
transactions contemplated hereby (including any amendments or waivers of the
Loan Documents), and those payable in connection with the sale of Capital Stock,
the incurrence of Indebtedness permitted by Section 7.2, transactions permitted
by Section 7.4, Dispositions permitted by Section 7.5, or any Permitted
Acquisition or other Investment permitted by Section 7.7);

(h) all fees and expenses paid pursuant to the Management Agreement;

(i) proceeds from any business interruption insurance (to the extent not
reflected as revenue or income in such statement of such Consolidated Net
Income);

(j) the amount of cost savings and other operating improvements and synergies
projected by the Borrower in good faith and certified in writing to the
Administrative Agent in accordance with the proviso to this clause (j) below to
be realized as a result of any acquisition or Disposition (including the

 

8



--------------------------------------------------------------------------------

termination or discontinuance of activities constituting such business) of
business entities or properties or assets, constituting a division or line of
business of any business entity, division or line of business that is the
subject of any such acquisition or Disposition, or from any operational change
taken or committed to be taken during such period (in each case calculated on a
pro forma basis as though such cost savings and other operating improvements and
synergies had been realized on the first day of such period), net of the amount
of actual benefits realized during such period from such actions to the extent
already included in the Consolidated Net Income for such period, provided that
(i) (A) such cost savings, operating improvements and synergies are reasonably
anticipated to result from such actions, (B) such actions have been taken, or
have been committed to be taken and the benefits resulting therefrom are
anticipated by the Borrower to be realized within 12 months and (ii) no cost
savings shall be added pursuant to this clause (j) to the extent already
included in clause (d) above with respect to such period;

(k) cash expenses relating to earn outs and similar obligations;

(l) charges, losses, lost profits, expenses or write-offs to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in any agreement in connection with the Merger
Transactions, a Permitted Acquisition or any other acquisition permitted by
Section 7.7;

(m) losses recognized and expenses incurred in connection with the effect of
currency and exchange rate fluctuations on intercompany balances and other
balance sheet items;

(n) costs of surety bonds in connection with financing activities of such Person
and its Restricted Subsidiaries; and

(o) costs associated with, or in anticipation of, or preparation for, compliance
with the requirements of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith and Public Company Costs;

minus, to the extent reflected as income or a gain in the statement of such
Consolidated Net Income for such period, the sum of:

(a) any extraordinary, unusual or non-recurring income or gains (including gains
on the sales of assets outside of the ordinary course of business);

(b) any other non cash income or gains (other than the accrual of revenue in the
ordinary course), but excluding any such items (i) in respect of which cash was
received in a prior period or will be received in a future period or (ii) which
represent the reversal in such period of any accrual of, or reserve for,
anticipated cash charges in any prior period where such accrual or reserve is no
longer required, all as determined on a consolidated basis; and

(c) gains realized and income accrued in connection with the effect of currency
and exchange rate fluctuations on intercompany balances and other balance sheet
items;

provided that for purposes of calculating Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries for any period, (A) the Consolidated EBITDA of
any Person or Properties constituting a division or line of business of any
business entity, division or line of business, in each case, acquired by the
Borrower or any of the Restricted Subsidiaries during such period and assuming
any synergies, cost savings and other operating improvements to the extent
certified by the Borrower as having been determined in good faith to be
reasonably anticipated to be realizable within 12 months following such
acquisition, or of any Subsidiary designated as a Restricted Subsidiary during
such period,

 

9



--------------------------------------------------------------------------------

shall be included on a pro forma basis for such period (but assuming the
consummation of such acquisition or such designation, as the case may be,
occurred on the first day of such period) and (B) the Consolidated EBITDA of any
Person or Properties constituting a division or line of business of any business
entity, division or line of business, in each case, Disposed of by the Borrower
or any of the Restricted Subsidiaries during such period, or of any Subsidiary
designated as an Unrestricted Subsidiary during such period, shall be excluded
for such period (assuming the consummation of such Disposition or such
designation, as the case may be, occurred on the first day of such period). With
respect to each Subsidiary or joint venture of which the Borrower’s direct
and/or indirect percentage ownership is less than 90%, for purposes of
calculating Consolidated EBITDA, the amount of income attributable to such
Subsidiary or joint venture, as applicable, that shall be counted for such
purposes shall equal the product of (x) the Borrower’s direct and/or indirect
percentage ownership of such Subsidiary or joint venture and (y) the aggregate
amount of the applicable item of such Subsidiary or joint venture, as
applicable, except to the extent the application of GAAP already takes into
account the non-wholly owned subsidiary relationship. Notwithstanding the
foregoing, Consolidated EBITDA shall be calculated without giving effect to the
effects of purchase accounting or similar adjustments required or permitted by
GAAP in connection with any Investment (including any Permitted Acquisition) and
any other acquisition or Investment. Unless otherwise qualified, all references
to “Consolidated EBITDA” in this Agreement shall refer to Consolidated EBITDA of
the Borrower.

“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that in
calculating Consolidated Net Income of the Borrower and its consolidated
Restricted Subsidiaries for any period, there shall be excluded (a) the income
(or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or loss) of any Person (other than a Restricted
Subsidiary) in which the Borrower or any of its Restricted Subsidiaries has an
ownership interest (including any joint venture), except to the extent that any
such income is actually received by the Borrower or such Restricted Subsidiary
in the form of dividends or similar distributions (which dividends and
distributions shall be included in the calculation of Consolidated Net Income)
and (c) any income (loss) for such period attributable to the early
extinguishment of Indebtedness or Hedge Agreements. Notwithstanding the
foregoing, for purposes of calculating Excess Cash Flow, Consolidated Net Income
(x) shall not include: (i) extraordinary gains for such period and (ii) the
cumulative effect of a change in accounting principles during such period, and
(y) shall be reduced by any fees and expenses incurred during such period, or
any amortization thereof for such period, in connection with any acquisition,
investment, recapitalization, asset disposition, issuance or repayment of debt,
issuance of equity securities, refinancing transaction or amendment or other
modification of any debt instrument (in each case, including any such
transaction undertaken but not completed) and any charges or non-recurring costs
incurred during such period as a result of any such transaction. Unless
otherwise qualified, all references to “Consolidated Net Income” in this
Agreement shall refer to Consolidated Net Income of the Borrower. There shall be
excluded from Consolidated Net Income for any period the purchase accounting
effects of adjustments to inventory, Property and equipment, software and other
intangible assets and deferred revenue required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries), as a result of any
consummated acquisition whether consummated before or after the Closing Date, or
the amortization or write-off of any amounts thereof.

“Consolidated Net Interest Coverage Ratio”: as of any date of determination, the
ratio of (a) Consolidated EBITDA of the Borrower and its Restricted Subsidiaries
for the most recently ended Test Period to (b) Consolidated Net Interest Expense
of the Borrower and its Restricted Subsidiaries for such period.

 

10



--------------------------------------------------------------------------------

“Consolidated Net Interest Expense”: of any Person for any period, (a) total
cash interest expense (including that attributable to Capital Lease Obligations)
of such Person and its Restricted Subsidiaries for such period with respect to
all outstanding Indebtedness of such Person and its Restricted Subsidiaries,
minus (b) the sum of (i) total cash interest income of such Person and its
Restricted Subsidiaries for such period (excluding any interest income earned on
receivables due from clients), in each case determined in accordance with GAAP
plus (ii) any one time financing fees (to the extent included in such Person’s
consolidated interest expense for such period), including, with respect to the
Borrower, those paid in connection with the Loan Documents or in connection with
any amendment thereof. Unless otherwise qualified, all references to
“Consolidated Net Interest Expense” in this Agreement shall refer to
Consolidated Net Interest Expense of the Borrower.

“Consolidated Net Senior Secured Leverage”: at any date, (a) the aggregate
principal amount of all senior secured Funded Debt of the Borrower and its
Restricted Subsidiaries on such date, minus (b) Unrestricted Cash on such date
in an aggregate amount not to exceed $150,000,000, in each case determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Senior Secured Leverage Ratio”: as of any date of
determination, the ratio of (a) Consolidated Net Senior Secured Leverage on such
day to (b) Consolidated EBITDA of the Borrower and its Restricted Subsidiaries
for the most recently ended Test Period.

“Consolidated Net Total Leverage”: at any date, (a) the aggregate principal
amount of all Funded Debt of the Borrower and its Restricted Subsidiaries on
such date, minus (b) Unrestricted Cash on such date in an aggregate amount not
to exceed $150,000,000, in each case determined on a consolidated basis in
accordance with GAAP.

“Consolidated Net Total Leverage Ratio”: as of any date of determination, the
ratio of (a) Consolidated Net Total Leverage on such day to (b) Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries for the most recently
ended Test Period.

“Consolidated Total Assets”: the total assets of the Borrower and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, as
shown on the consolidated balance sheet of the Borrower for the most recently
completed fiscal quarter for which financial statements have been delivered
pursuant to Section 6.1(a) or (b).

“Consolidated Working Capital”: at any date, the difference of (a) Consolidated
Current Assets on such date minus (b) Consolidated Current Liabilities on such
date, provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in Consolidated Working Capital shall be calculated without regard to
changes in the working capital balance as a result of non-cash increases or
decreases thereof that will not result in future cash payments or receipts or
cash payments or receipts in any previous period, in each case, including any
changes in Consolidated Current Assets or Consolidated Current Liabilities as a
result of (i) any reclassification in accordance with GAAP of assets or
liabilities, as applicable, between current and noncurrent, (ii) the effects of
purchase accounting and (iii) the effect of fluctuations in the amount of
accrued or contingent obligations, assets or liabilities under Hedge Agreements.

“Continuing Directors”: the directors of Parent on the Closing Date and each
other director of Parent, if, in each case, such other director’s nomination for
election to the Board of Directors of Parent is recommended by at least 51% of
the then Continuing Directors or such other director receives the vote of the
Sponsor and/or its Affiliates (excluding any operating portfolio companies of
the Sponsor), or any other Permitted Investor in his or her nomination or
election by the shareholders of Parent.

 

11



--------------------------------------------------------------------------------

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any written or recorded agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

“Debtor Relief Laws”: means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Declined Amount”: if at the time a Tranche B Prepayment Option Notice is given
any Tranche A Term Loans are outstanding, the Declined Tranche A Amount,
otherwise, the Declined Tranche B Amount.

“Declined Proceeds”: the amount of any prepayment declined by the Required
Prepayment Lenders plus any Declined Amounts.

“Declined Tranche A Amount”: as defined in Section 2.12(e).

“Declined Tranche B Amount”: as defined in Section 2.12(e).

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: means, subject to Section 2.7(a), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Administrative Agent, any Issuing Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any Issuing Lender in writing
that it does not intend to comply with its funding obligations hereunder,
(c) has failed, within seven Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

“Derivatives Counterparty”: as defined in Section 7.6.

“Designation Date”: as defined in Section 2.26(f).

“Disinterested Director”: as defined in Section 7.9.

“Disposition”: with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other effectively complete disposition
thereof. The terms “Dispose” and “Disposed of” shall have correlative meanings.

 

12



--------------------------------------------------------------------------------

“Disqualified Capital Stock”: Capital Stock that (a) requires the payment of any
dividends (other than dividends payable solely in shares of Qualified Capital
Stock), (b) matures or is mandatorily redeemable or subject to mandatory
repurchase or redemption or repurchase at the option of the holders thereof
(other than solely for Qualified Capital Stock), in each case in whole or in
part and whether upon the occurrence of any event, pursuant to a sinking fund
obligation on a fixed date or otherwise (including as the result of a failure to
maintain or achieve any financial performance standards) or (c) are convertible
or exchangeable, automatically or at the option of any holder thereof, into any
Indebtedness, Capital Stock or other assets other than Qualified Capital Stock,
in the case of clauses (a), (b) and (c), prior to the date that is 91 days after
the Latest Maturity Date (other than (i) upon payment in full of the Obligations
(other than (i) indemnification and other contingent obligations not yet due and
owing and (ii) Obligations in respect of Specified Hedge Agreements, Specified
Foreign Currency L/C Agreements or Cash Management Obligations) or (ii) upon a
“change in control”; provided that any payment required pursuant to this clause
(ii) is subject to the prior repayment in full of the Obligations (other than
(i) indemnification and other contingent obligations not yet due and owing and
(ii) Obligations in respect of Specified Hedge Agreements, Specified Foreign
Currency L/C Agreements or Cash Management Obligations) that are accrued and
payable and the termination of the Commitments); provided further, however, that
if such Capital Stock is issued to any employee or to any plan for the benefit
of employees of the Borrower or the Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Capital Stock
solely because it may be required to be repurchased by the Borrower in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability.

“Disqualified Institution”: (i) those institutions identified by the Borrower in
writing to the Administrative Agent on or prior to the Closing Date, or, with
the consent of the Administrative Agent (not to be unreasonably withheld or
delayed) from time to time thereafter, and their known Affiliates and
(ii) business competitors of the Borrower and its Subsidiaries identified by
Borrower in writing to the Administrative Agent from time to time and their
known Affiliates. A list of the Disqualified Institutions, as in effect from
time to time, will be posted by the Administrative Agent on the Platform and
available for inspection by all Lenders.

“Dividend”: the payment of a dividend or other distribution (including payments
in respect of stock options) by the Borrower to holders of Capital Stock of the
Borrower, Investor or any Parent Company, in an amount not to exceed
$1,000,000,000 on or within 60 days following the Closing Date, or, with respect
to payments in respect of stock options, at or around the time of vesting or
exercise of the option.

“Dollar Equivalent”: at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Permitted Foreign Currency, the equivalent amount thereof in Dollars at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Permitted Foreign
Currency.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any direct or indirect Restricted Subsidiary organized
under the laws of any jurisdiction within the United States.

“Environmental Laws”: any and all applicable laws, rules, orders, regulations,
statutes, ordinances, codes or decrees (including common law) of any
international authority, foreign government, the United States, or any state,
provincial, local, municipal or other governmental authority, regulating,

 

13



--------------------------------------------------------------------------------

relating to or imposing liability or standards of conduct concerning protection
of the environment, natural resources or human health and safety as it relates
to Releases of Materials of Environmental Concern, as has been, is now, or at
any time hereafter is, in effect.

“Environmental Liability”: any liability, claim, action, suit, judgment or order
under or relating to any Environmental Law for any damages, injunctive relief,
losses, fines, penalties, fees, expenses (including reasonable fees and expenses
of attorneys and consultants) or costs, whether contingent or otherwise,
including those arising from or relating to: (a) compliance or non-compliance
with any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern,
(c) exposure to any Materials of Environmental Concern, (d) the Release of any
Materials of Environmental Concern or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Issuance”: any issuance by the Borrower or any Restricted Subsidiary of
its Capital Stock in a public or private offering.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Base Rate”: with respect to each day during each Interest Period,
the rate per annum determined by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in Dollars for a period equal to such
Interest Period commencing on the first day of such Interest Period appearing on
the Screen as of 11:00 A.M., London time, two Business Days prior to the
beginning of such Interest Period, as the Eurocurrency Rate for deposits
denominated with a maturity comparable to such Interest Period. In the event
that such rate does not appear on the Screen at such time for any reason, then
the “Eurocurrency Base Rate” shall be determined by reference to such other
comparable publicly available service for displaying eurocurrency rates as may
be selected by the Administrative Agent or, in the absence of such availability,
by reference to the rate at which the Administrative Agent is offered deposits
at or about 11:00 A.M., London time, two Business Days prior to the beginning of
such Interest Period in the interbank eurocurrency market where its eurodollar
and exchange operations are then being conducted for delivery on the first day
of such Interest Period for the number of days comprised therein.

“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula:

 

 

Eurocurrency Base Rate

    1.00 - Eurocurrency Reserve Requirements  

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

14



--------------------------------------------------------------------------------

“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement set forth therein for the giving of notice, the lapse of time,
or both, has been satisfied.

“Excess Cash Flow”: for any fiscal year of the Borrower, the difference, if any,
of (a) the sum, without duplication, of (i) Consolidated Net Income of the
Borrower for such fiscal year, (ii) the amount of all non-cash charges
(including depreciation, amortization, deferred tax expense and equity
compensation expenses) deducted in arriving at such Consolidated Net Income,
(iii) the amount of the decrease, if any, in Consolidated Working Capital for
such fiscal year (excluding any decrease in Consolidated Working Capital
relating to leasehold improvements for which the Borrower or any of its
Subsidiaries is reimbursed in cash or receives a credit) and (iv) the aggregate
net amount of non cash loss on the Disposition of Property by the Borrower and
its Restricted Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income; minus (b) the sum, without duplication
(including, in the case of clauses (ii) and (viii) below, duplication across
periods (provided that all or any portion of the amounts referred to in clauses
(ii) and (viii) below with respect to a period may be applied in the
determination of Excess Cash Flow for any subsequent period to the extent such
amounts did not previously result in a reduction of Excess Cash Flow in any
prior period)) of:

(i) the amount of all non cash gains or credits to the extent included in
arriving at such Consolidated Net Income (including credits included in the
calculation of deferred tax assets and liabilities) and cash charges to the
extent excluded in clauses (x) and (y) of the definition of “Consolidated Net
Income” and to the extent included in arriving at such Consolidated Net Income;

(ii) the aggregate amount (A) actually paid by the Borrower and its Restricted
Subsidiaries in cash during such fiscal year on account of Capital Expenditures
and Permitted Acquisitions and (B) committed during such fiscal year to be used
to make Capital Expenditures or Permitted Acquisitions which in either case have
been actually made or consummated or for which a binding agreement exists as of
the time of determination of Excess Cash Flow for such fiscal year (in each case
under this clause (ii) other than to the extent any such Capital Expenditure or
Permitted Acquisition is made (or, in the case of the preceding clause (B), is
expected to be made) with the proceeds of new long-term Indebtedness or an
Equity Issuance or with the proceeds of any Reinvestment Deferred Amount), in
each case to the extent not already deducted from Consolidated Net Income;

(iii) the aggregate amount of all regularly scheduled principal payments and all
prepayments of Indebtedness (including the Term Loans) of the Borrower and its
Restricted Subsidiaries made during such fiscal year (other than in respect of
any revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder and other than to the extent any such
prepayments are the result of the incurrence of additional indebtedness and
other than optional prepayments of the Term Loans and optional prepayments of
Revolving Loans to the extent accompanied by permanent optional reductions of
the Revolving Commitments), in each case to the extent not already deducted from
Consolidated Net Income;

(iv) the amount of the increase, if any, in Consolidated Working Capital for
such fiscal year (excluding any increase in Consolidated Working Capital
relating to leasehold improvements for which the Borrower or any of its
Subsidiaries is reimbursed in cash or receives a credit);

 

15



--------------------------------------------------------------------------------

(v) the aggregate net amount of non-cash gain on the Disposition of Property by
the Borrower and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent included
in arriving at such Consolidated Net Income;

(vi) fees and expenses incurred in connection with the 2012 Transactions or any
Permitted Acquisition or Investment permitted by Section 7.7 (whether or not
consummated), in each case to the extent not already deducted from Consolidated
Net Income;

(vii) purchase price adjustments paid, in each case to the extent not already
deducted from Consolidated Net Income, or received, in each case to the extent
not already included in arriving at Consolidated Net Income, in connection with
any Permitted Acquisition or any other acquisition or Investment permitted under
Section 7.7;

(viii) (A) the net amount of Permitted Acquisitions and Investments made in cash
during such period pursuant to paragraphs (a)(ii), (d), (f), (h), (l), (v),
(y) and (z) of Section 7.7 (to the extent, in the case of clause (y), such
Investment relates to Restricted Payments permitted under Section 7.6(c), (e),
(f)(iii), (g), (h), (i) or (m)) or, at the option of the Borrower, committed
during such period to be used to make Permitted Acquisitions and Investments
pursuant to such paragraphs of Section 7.7 which have been actually made or for
which a binding agreement exists as of the time of determination of Excess Cash
Flow for such period (but excluding Investments among the Borrower and its
Restricted Subsidiaries) and (B) permitted Restricted Payments made in cash in
each case by the Borrower during such period and permitted Restricted Payments
made by any Restricted Subsidiary to any Person other than the Borrower or any
of the Restricted Subsidiaries during such period, in each case, to the extent
permitted by Section 7.6(c), (e), (f)(iii), (g), (h), (i) or (m), in each case
to the extent not already deducted from Consolidated Net Income; provided that
the amount of Restricted Payments made pursuant to Section 7.6(e) and deducted
pursuant to this clause (viii) shall not exceed $10,000,000 in any fiscal year;

(ix) the amount (determined by the Borrower) of such Consolidated Net Income
which is mandatorily prepaid or reinvested pursuant to Section 2.12(b) (or as to
which a waiver of the requirements of such Section applicable thereto has been
granted under Section 10.1) prior to the date of determination of Excess Cash
Flow for such fiscal year as a result of any Asset Sale or Recovery Event, in
each case to the extent not already deducted from Consolidated Net Income;

(x) the aggregate amount of any premium or penalty actually paid in cash that is
required to be made in connection with any prepayment of Indebtedness, in each
case to the extent not already deducted from Consolidated Net Income;

(xi) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Subsidiaries
other than Indebtedness, in each case to the extent not already deducted from
Consolidated Net Income;

(xii) the aggregate amount of expenditures actually made by the Borrower and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period and are not deducted in calculating Consolidated Net
Income;

(xiii) cash expenditures in respect of Hedge Agreements during such period to
the extent not deducted in arriving at such Consolidated Net Income;

 

16



--------------------------------------------------------------------------------

(xiv) the amount of taxes (including penalties and interest) paid in cash in
such period or tax reserves set aside or payable (without duplication) in such
period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such period;

(xv) the amount of cash payments made in respect of pensions and other
post-employment benefits in such period, in each case to the extent not deducted
in determining Consolidated Net Income;

(xvi) payments made in respect of the minority equity interests of third parties
in any non-wholly owned Restricted Subsidiary in such period, including pursuant
to dividends declared or paid on Capital Stock held by third parties in respect
of such non-wholly-owned Restricted Subsidiary, in each case to the extent not
deducted in determining Consolidated Net Income; and

(xvii) the amount representing accrued expenses for cash payments (including
with respect to retirement plan obligations) that are not paid in cash in such
fiscal year, in each case to the extent not deducted in determining Consolidated
Net Income, provided that such amounts will be added to Excess Cash Flow for the
following fiscal year to the extent not paid in cash and deducted from
Consolidated Net Income during such following fiscal year.

“Excess Cash Flow Application Amount”: with respect to any fiscal year, the
lesser of (x) the product of the Excess Cash Flow Percentage applicable to such
fiscal year times the Excess Cash Flow for such fiscal year and (y) the dollar
amount that would result in the Consolidated Net Total Leverage Ratio being less
than or equal to 3.00:1.00 on a pro forma basis as of the last day of the
relevant fiscal year after giving effect to the application of such amount
pursuant to Section 2.12.

“Excess Cash Flow Application Date”: as defined in Section 2.12(c).

“Excess Cash Flow Percentage”: 50%; provided that the Excess Cash Flow
Percentage shall be reduced to 0% if the Consolidated Net Total Leverage Ratio
as of the last day of the relevant fiscal year is not greater than 3.00 to 1.00.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Excluded Capital Stock”: (a) any Capital Stock with respect to which, in the
reasonable judgment of the Borrower and the Administrative Agent, the cost of
pledging such Capital Stock in favor of the Secured Parties under the Security
Documents shall be excessive in view of the benefits to be obtained by the
Lenders therefrom, (b) any Capital Stock to the extent that the pledge thereof
to secure the Obligations would, in the reasonable judgment of the Borrower,
result in adverse tax consequences to any Parent, Investor, the Borrower or any
of the Borrower’s Subsidiaries (provided that any such designation of Capital
Stock as Excluded Capital Stock shall be subject to the prior written consent of
the Administrative Agent (such consent not to be unreasonably withheld or
delayed)), (c) solely in the case of any pledge of Capital Stock of any Foreign
Subsidiary or any Foreign Subsidiary Holding Company to secure the Obligations,
any Capital Stock of any class of such Foreign Subsidiary or such Foreign
Subsidiary Holding Company in excess of 65% of the outstanding Capital Stock of
such class (such percentage to be adjusted by mutual agreement (not to be
unreasonably withheld) upon any change in law as may be required to avoid
adverse U.S. federal income tax consequences to any Parent, Investor, the
Borrower or any of the Borrower’s Subsidiaries), (d) any Capital Stock of any
Subsidiary of a Foreign Subsidiary or a Foreign Subsidiary Holding Company,
(e) any Capital Stock to the extent the pledge thereof would violate any
applicable Requirement of Law, (f) the Capital Stock of any Special Purpose
Entity, any Immaterial Subsidiary (for so long as such Subsidiary remains an
Immaterial Subsidiary) or any Unrestricted Subsidiary and (g) in the case of any
Capital Stock of any Subsidiary that is subject of a

 

17



--------------------------------------------------------------------------------

Lien permitted under Section 7.3(g) securing Indebtedness permitted under
Section 7.2(t), (u) or (v), any Capital Stock of each such Subsidiary to the
extent that (i) a pledge thereof to secure the Obligations is prohibited by any
applicable Contractual Obligations (other than customary non-assignment
provisions which are ineffective under the Uniform Commercial Code) or (ii) any
Contractual Obligation prohibits such a pledge without the consent of the other
party; provided that this clause (ii) shall not apply if (A) such other party is
a Loan Party or a wholly-owned Subsidiary or (B) consent has been obtained to
consummate such pledge and for so long as such Contractual Obligation or
replacement or renewal thereof is in effect or (iii) a pledge thereof to secure
the Obligations would give any other party to a Contractual Obligation the right
to terminate its obligations thereunder (other than customary non-assignment
provisions which are ineffective under the Uniform Commercial Code or other
applicable law); provided that this clause (iii) shall not apply if such other
party is a Loan Party or a wholly-owned Subsidiary.

“Excluded Collateral”: as defined in Section 4.17(a).

“Excluded Real Property”: (a) any Real Property that is subject to a Lien
expressly permitted by Section 7.3(g) or 7.3(z), (b) any Real Property with
respect to which, in the reasonable judgment of the Borrower and the
Administrative Agent, the cost of providing a mortgage on such Real Property in
favor of the Secured Parties under the Security Documents shall be excessive in
view of the benefits to be obtained by the Lenders therefrom and (c) any Real
Property to the extent providing a mortgage on such Real Property would
(i) result in adverse tax consequences to any Parent, Investor, the Borrower or
any of the Borrower’s Subsidiaries as reasonably determined by the Borrower
(provided that any such designation of Real Property as Excluded Real Property
shall be subject to the prior written consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed)), (ii) violate any
applicable Requirement of Law, (iii) be prohibited by any applicable Contractual
Obligations (other than customary non-assignment provisions which are
ineffective under the Uniform Commercial Code) or (iv) give any other party
(other than a Loan Party or a wholly-owned Subsidiary) to any contract,
agreement, instrument or indenture governing such Real Property the right to
terminate its obligations thereunder (other than customary non-assignment
provisions which are ineffective under the Uniform Commercial Code or other
applicable law).

“Excluded Subsidiary”: (a) each Domestic Subsidiary which is an Immaterial
Subsidiary as of the Closing Date and listed on Schedule 1.1A and each future
Domestic Subsidiary which is an Immaterial Subsidiary, in each case, for so long
as such Subsidiary remains an Immaterial Subsidiary, (b) each Domestic
Subsidiary that is not a wholly-owned Subsidiary on any date such Subsidiary
would otherwise be required to become a Guarantor pursuant to the requirements
of Section 6.8(c) (for so long as such Subsidiary remains a non-wholly-owned
Restricted Subsidiary), (c) any Foreign Subsidiary Holding Company, (d) each
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary, (e) each
Unrestricted Subsidiary, (f) each Domestic Subsidiary to the extent that
(i) such Domestic Subsidiary is prohibited by any applicable Contractual
Obligation or Requirement of Law from guaranteeing the Obligations, (ii) any
Contractual Obligation prohibits such guarantee without the consent of the other
party or (iii) a guarantee of the Obligations would give any other party to a
Contractual Obligation the right to terminate its obligation thereunder;
provided that clauses (ii) and (iii) shall not be applicable if (A) such other
party is a Loan Party or a wholly-owned Subsidiary or (B) consent has been
obtained to provide such guarantee and for so long as such Contractual
Obligation or replacement or renewal thereof is in effect, (g) any Subsidiary
that is a Special Purpose Entity or (h) any other Domestic Subsidiary with
respect to which, in the reasonable judgment of the Borrower and the
Administrative Agent, the cost of providing a guarantee is excessive in view of
the benefits to be obtained by the Lenders.

 

18



--------------------------------------------------------------------------------

“Existing Credit Agreement”: the Second Amended and Restated Credit Agreement,
dated as of February 3, 2011, among Investor, the Borrower and the lenders and
other financial institutions party thereto.

“Existing Letters of Credit”: Letters of Credit issued prior to, and outstanding
on, the Closing Date and disclosed on Schedule 1.1D.

“Existing Loans”: as defined in Section 2.26(a).

“Existing Revolving Loans”: as defined in Section 2.26(a).

“Existing Revolving Tranche”: as defined in Section 2.26(a).

“Existing Term Loans”: as defined in Section 2.26(a).

“Existing Term Tranche”: as defined in Section 2.26(a).

“Existing Tranche”: as defined in Section 2.26(a).

“Extended Loans”: as defined in Section 2.26(a).

“Extended Revolving Commitments”: as defined in Section 2.26(a).

“Extended Revolving Tranche”: as defined in Section 2.26(a).

“Extended Term Loans”: as defined in Section 2.26(a).

“Extended Term Tranche”: as defined in Section 2.26(a).

“Extended Tranche”: as defined in Section 2.26(a).

“Extending Lender”: as defined in Section 2.26(b).

“Extension”: as defined in Section 2.26(b).

“Extension Amendment”: as defined in Section 2.26(c).

“Extension Date”: as defined in Section 2.26(d).

“Extension Election”: as defined in Section 2.26(b).

“Extension Request”: as defined in Section 2.26(a).

“Extension Series”: all Extended Loans or Extended Revolving Commitments, as
applicable, that are established pursuant to the same Extension Amendment (or
any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Loans or Extended Revolving Commitments, as
applicable, provided for therein are intended to be part of any previously
established Extension Series) and that provide for the same interest margins and
amortization schedule.

“Facility”: each of (a) the Initial Tranche A Term Loans (the “Tranche A Term
Facility”), (b) the Initial Tranche B Term Loans (the “Tranche B Term
Facility”), (c) any New Loan

 

19



--------------------------------------------------------------------------------

Commitments and the New Loans made thereunder (a “New Facility”), (d) the
Revolving Commitments and the extensions of credit made thereunder (the
“Revolving Facility”), (e) any Extended Loans (of the same Extension Series )
(an “Extended Term Facility”), (f) any Extended Revolving Commitments (of the
same Extension Series) (an “Extended Revolving Facility”), (g) any Refinancing
Term Loans of the same Tranche (a “Refinancing Term Facility”) and (h) any
Refinancing Revolving Commitments of the same Tranche (a “Refinancing Revolving
Facility”).

“Fair Market Value”: with respect to any assets, Property (including Capital
Stock) or Investment, the fair market value thereof as determined in good faith
by the Borrower or, with respect to any such Property or Investment with a fair
market value in excess of $25,000,000, as determined in good faith by the Board
of Directors of the Borrower.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Fee Payment Date”: commencing on September 28, 2012, (a) the last Business Day
of each March, June, September and December and (b) the last day of the
Revolving Commitment Period.

“Foreign Currency Equivalent”: at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Permitted Foreign Currency at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Permitted Foreign Currency with Dollars.

“Foreign Currency L/C Agreements”: all agreements with respect to any Foreign
Currency L/Cs entered into by the Borrower or any Restricted Subsidiary.

“Foreign Currency L/Cs”: any letters of credit issued for the account of the
Borrower or any Restricted Subsidiary in a currency other than Dollars.

“Foreign Subsidiary”: any Restricted Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Foreign Subsidiary Holding Company”: any Restricted Subsidiary of the Borrower
which is a Domestic Subsidiary substantially all of the assets of which consist
of the Capital Stock or Indebtedness of one or more Foreign Subsidiaries (or
Restricted Subsidiaries thereof) and other assets relating to an ownership
interest in such Capital Stock or Indebtedness, or Restricted Subsidiaries.

“Funded Debt”: with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a), (b), (e), (g)(ii) or, to the extent related
to Indebtedness of the types described in the preceding clauses, (d) of the
definition of “Indebtedness”.

 

20



--------------------------------------------------------------------------------

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time. If at any time the SEC permits or requires
U.S.-domiciled companies subject to the reporting requirements of the Exchange
Act to use IFRS in lieu of GAAP for financial reporting purposes and the
Borrower notifies the Administrative Agent that it will effect such change,
without limiting Section 10.16, effective from and after the date on which such
transition from GAAP to IFRS is completed by the Borrower or the Parent,
references herein to GAAP shall thereafter be construed to mean (a) for periods
beginning on and after the required transition date or the date specified in
such notice, as the case may be, IFRS as in effect from time to time and (b) for
prior periods, GAAP as defined in the first sentence of this definition.

“Government Contracts”: as defined in the Guarantee and Collateral Agreement.

“Governmental Authority”: any nation or government, any state, province or other
political subdivision thereof and any governmental entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and, as to any Lender, any securities exchange and any self
regulatory organization (including the National Association of Insurance
Commissioners).

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of July 31, 2012, among Investor, the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) pursuant to which the guaranteeing person has
issued a guarantee, reimbursement, counterindemnity or similar obligation, in
either case guaranteeing or by which such Person becomes contingently liable for
any Indebtedness (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets or any Investment permitted under this
Agreement. The amount of any Guarantee Obligation of any guaranteeing Person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case,
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof (assuming such
person is required to perform thereunder) as determined by such Person in good
faith.

 

21



--------------------------------------------------------------------------------

“Guarantors”: the collective reference to Investor and the Subsidiary
Guarantors.

“Hedge Agreements”: all agreements with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, in each case, entered into by the
Borrower or any Restricted Subsidiary.

“IFRS”: International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such Board, or the SEC, as the case may be), as in
effect from time to time.

“Immaterial Subsidiary”: on any date, any Subsidiary of the Borrower designated
as such by the Borrower, but only to the extent that such Subsidiary has less
than 5% of Consolidated Total Assets and 5% of annual consolidated revenues of
the Borrower and its Restricted Subsidiaries as reflected on the most recent
financial statements delivered pursuant to Section 6.1 prior to such date;
provided that at no time shall all Immaterial Subsidiaries have in the aggregate
Consolidated Total Assets or annual consolidated revenues (as reflected on the
most recent financial statements delivered pursuant to Section 6.1 prior to such
time) in excess of 7.5% of Consolidated Total Assets or annual consolidated
revenues, respectively, of the Borrower and its Restricted Subsidiaries. As of
the Closing Date, Booz Allen Transportation Inc. is hereby designated by the
Borrower as an Immaterial Subsidiary.

“Increased Amount Date”: as defined in Section 2.25(a).

“Indebtedness” of any Person: without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person for the deferred purchase price of Property or services already received,
(d) all Guarantee Obligations by such Person of Indebtedness of others, (e) all
Capital Lease Obligations of such Person, (f) all payments that such Person
would have to make in the event of an early termination, on the date
Indebtedness of such Person is being determined in respect of outstanding Hedge
Agreements (such payments in respect of any Hedge Agreement with a counterparty
being calculated subject to and in accordance with any netting provisions in
such Hedge Agreement), (g) the principal component of all obligations,
contingent or otherwise, of such Person (i) as an account party in respect of
letters of credit (other than any letters of credit, bank guarantees or similar
instrument in respect of which a back-to-back letter of credit has been issued
under or permitted by this Agreement) and (ii) in respect of bankers’
acceptances; provided that Indebtedness shall not include (A) trade and other
ordinary course payables, accrued expenses and intercompany liabilities arising
in the ordinary course of business, (B) prepaid or deferred revenue arising in
the ordinary course of business, (C) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset to satisfy unperformed obligations of the seller of such asset or
(D) earn-out and other contingent obligations until such obligations become a
liability on the balance sheet of such Person in accordance with GAAP. The
Indebtedness of any Person shall include the Indebtedness of any partnership in
which such Person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such Person in respect thereof.

 

22



--------------------------------------------------------------------------------

“Indebtedness for Borrowed Money”: (a) to the extent the following would be
reflected on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries prepared in accordance with GAAP, the principal amount of all
Indebtedness of the Borrower and its Restricted Subsidiaries with respect to
(i) borrowed money, evidenced by debt securities, debentures, acceptances, notes
or other similar instruments and (ii) Capital Lease Obligations,
(b) reimbursement obligations for letters of credit and financial guarantees
(without duplication) (other than ordinary course of business contingent
reimbursement obligations) and (c) Hedge Agreements; provided that the
Obligations shall not constitute Indebtedness for Borrowed Money.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnitee”: as defined in Section 10.5.

“Initial Term Loans”: the collective reference to the Initial Tranche A Term
Loans and the Initial Tranche B Term Loans.

“Initial Tranche A Term Loans”: as defined in Section 2.1.

“Initial Tranche B Term Loans”: as defined in Section 2.1.

“Inside Maturity Additional Obligations”: as defined in the definition of
“Additional Obligations.”

“Inside Maturity New Term Loans”: as defined in Section 2.25(b).

“Inside Maturity Permitted Refinancing Obligations”: as defined in the
definition of “Permitted Refinancing Obligations.”

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Instrument”: as defined in the Guarantee and Collateral Agreement.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, domain names, patents, patent licenses, trademarks,
trademark licenses, trade names, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Intercreditor Agreement”: the intercreditor agreement substantially in the form
of Exhibit E to be entered into as required by the terms hereof, as amended,
supplemented, waived or otherwise modified from time to time.

“Interest Payment Date”: (a) commencing on September 28, 2012, as to any ABR
Loan, the last Business Day of each March, June, September and December to occur
while such Loan is outstanding and the final maturity date of such Loan, (b) as
to any Eurocurrency Loan having an Interest Period of three months or less, the
last day of such Interest Period, (c) as to any Eurocurrency Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple

 

23



--------------------------------------------------------------------------------

thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan), the date of any repayment or prepayment made in respect thereof.

“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six or (if available
from all Lenders under the relevant Facility) nine or twelve months (or such
other period acceptable to all such Lenders) thereafter, as selected by the
Borrower in its notice of borrowing or notice of continuation or conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurocurrency Loan and ending one, two, three or six or (with the consent of
each affected Lender under the relevant Facility) nine or twelve months (or such
other period acceptable to all such Lenders) thereafter, as selected by the
Borrower by irrevocable notice to the Administrative Agent not later than 1:00
P.M., New York City time, on the date that is three Business Days prior to the
last day of the then current Interest Period with respect thereto; provided that
all of the foregoing provisions relating to Interest Periods are subject to the
following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period that would otherwise extend beyond the scheduled
Revolving Termination Date or beyond the date final payment is due on the Term
Loans shall end on the Revolving Termination Date or such due date, as
applicable; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investments”: as defined in Section 7.7.

“Investor”: Booz Allen Hamilton Investor Corporation, a Delaware corporation.

“Issuing Lenders”: (a) Bank of America, N.A., (b) solely with respect to the
Existing Letters of Credit, Credit Suisse AG, Cayman Islands Branch, and (c) any
other Revolving Lender from time to time designated by the Borrower, in its sole
discretion, as an Issuing Lender with the consent of such other Revolving
Lender.

“Joinder Agreement”: an agreement substantially in the form of Exhibit H.

“Joint Bookrunners”: Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit
Suisse Securities (USA) LLC, Barclays Bank PLC, Citigroup Global Markets Inc.,
HSBC Securities (USA) Inc., J.P. Morgan Securities LLC, Morgan Stanley Senior
Funding, Inc. and Sumitomo Mitsui Banking Corporation, in their capacity as
joint bookrunners.

“Latest Maturing Tranche A Term Loans”: at any date of determination, the
Tranche (or Tranches) of Tranche A Term Loans maturing later than all other
Tranche A Term Loans outstanding on such date.

 

24



--------------------------------------------------------------------------------

“Latest Maturing Tranche B Term Loans”: at any date of determination, the
Tranche (or Tranches) of Tranche B Term Loans maturing later than all other
Tranche B Term Loans outstanding on such date.

“Latest Maturity Date”: at any date of determination, the latest maturity date
or termination date applicable to any Loan or Commitment hereunder at such time.

“Latest Tranche A Term Maturity Date”: at any date of determination, the latest
maturity date or termination date applicable to any Tranche A Term Loan or New
Loan Commitment to make Tranche A Term Loans hereunder at such time.

“L/C Commitment”: $100,000,000.

“L/C Disbursements”: as defined in Section 3.4(a).

“L/C Obligations”: at any time, an amount equal to the sum of (a) the Dollar
Equivalent of the aggregate then undrawn and unexpired face amount of the then
outstanding Letters of Credit and (b) the Dollar Equivalent of the aggregate
amount of drawings under Letters of Credit that have not then been reimbursed.
The L/C Obligations of any Lender at any time shall be its Revolving Percentage
of the total L/C Obligations at such time. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.5. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, upon notice from the Administrative Agent to
the Borrower such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the applicable Issuing Lender and, for purposes of Section 3.4(d), the
collective reference to all Revolving Lenders.

“L/C Shortfall”: as defined in Section 3.4(d).

“Lead Arrangers”: Merrill Lynch, Pierce, Fenner & Smith Incorporated and Credit
Suisse Securities (USA) LLC in their capacity as joint lead arrangers.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, collateral assignment, encumbrance,
lien (statutory or other), charge or other security interest or any other
security agreement of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing). For the
avoidance of doubt, it is understood and agreed that the Borrower and any
Restricted Subsidiary may, as part of its business, grant licenses to third
parties to use Intellectual Property owned or developed by, or licensed to, such
entity. For purposes of this Agreement and the other Loan Documents, such
licensing activity, and licenses granted pursuant to the Merger Documents, shall
not constitute a “Lien” on such Intellectual Property. Each of the
Administrative Agent and each Lender understands that any such licenses may be
exclusive to the applicable licensees, and such exclusivity provisions may limit
the ability of the Administrative Agent to utilize, sell, lease, license or
transfer the related Intellectual Property or otherwise realize value from such
Intellectual Property pursuant hereto.

 

25



--------------------------------------------------------------------------------

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: the collective reference to this Agreement, the Security
Documents and the Notes (if any), together with any amendment, supplement,
waiver, or other modification to any of the foregoing.

“Loan Parties”: Investor, the Borrower and each Subsidiary Guarantor.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Tranche A Term Loans,
Tranche B Term Loans, or the Revolving Extensions of Credit, as the case may be,
outstanding under such Facility (or (i) in the case of any Revolving Facility,
prior to any termination of the Revolving Commitments under such Facility, the
holders of more than 50% of the Revolving Commitments under such Facility,
(ii) in the case of any New Facility that is a revolving credit facility, prior
to any termination of the New Loan Commitments under such Facility, the holders
of more than 50% of the New Loan Commitments under such Facility or (iii) in the
case of any Extended Revolving Facility, prior to any termination of the
Extended Revolving Commitments under such Facility, the holders of more than 50%
of the Extended Revolving Commitments under such Facility); provided, however,
that determinations of the “Majority Facility Lenders” shall exclude any
Commitments or Loans held by the Carlyle Fund, Parent, any subsidiary of Parent
or Defaulting Lenders.

“Management Agreement”: the Management Agreement, by and between Booz Allen
Hamilton Holding Corporation (formerly known as Explorer Holding Corporation),
the Borrower and TC Group V, L.L.C., as in effect on the Closing Date and as
modified from time to time with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed).

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, assets, financial condition or results of operations of the Borrower
and its Restricted Subsidiaries, taken as a whole, or (b) the material rights
and remedies available to the Administrative Agent and the Lenders, taken as a
whole, under the Loan Documents.

“Material Real Property”: any Real Property located in the United States and
owned in fee by a Loan Party on the Closing Date having an estimated Fair Market
Value exceeding $5,000,000 and any after-acquired Real Property located in the
United States owned by a Loan Party having a gross purchase price exceeding
$5,000,000 at the time of acquisition.

“Material Securities Accounts”: as defined in the Guarantee and Collateral
Agreement.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity
and any other substances that are defined as hazardous or toxic under any
Environmental Law, that are regulated pursuant to any Environmental Law.

“Maximum Incremental Facilities Amount”: at any date of determination, the sum
of (a) $300,000,000 and (b) an additional amount if, after giving pro forma
effect to the incurrence of such additional amount (and in the case of any New
Revolving Commitments or Revolving Commitment Increase being initially provided
on any date of determination, as if loans thereunder were drawn in full on such
date) and after giving effect to any acquisition consummated concurrently
therewith and all other appropriate pro forma adjustment events, the
Consolidated Net Senior Secured Leverage Ratio is equal to or less than
3.25:1.00 (it being understood that (A) if pro forma effect is given to the
entire committed amount of any such amount, such committed amount may thereafter
be borrowed and reborrowed, in

 

26



--------------------------------------------------------------------------------

whole or in part, from time to time, without further compliance with this clause
and (B) for purposes of calculating the Consolidated Net Senior Secured Leverage
Ratio only, any such amount incurred shall be treated as if such amount is
senior secured Funded Debt, regardless of whether such amount is actually
secured).

“Maximum Rate”: as defined in Section 10.20.

“Merger Agreement”: the Agreement and Plan of Merger, dated as of May 15, 2008,
by and among, Investor, the Company, Explorer Holding Corporation, Explorer
Merger Sub Corporation and Booz & Company Inc.

“Merger Documents”: “Merger Documents” (as defined in the Existing Credit
Agreement).

“Merger Transactions”: the transactions contemplated by the Merger Documents.

“Minimum Exchange Tender Condition”: as defined in Section 2.27(b).

“Minimum Extension Condition”: as defined in Section 2.26(g).

“Moody’s”: Moody’s Investors Service, Inc. or any successor to the rating agency
business thereof.

“Mortgage”: any mortgage, deed of trust, hypothec, assignment of leases and
rents or other similar document delivered on or after the Closing Date by any
Loan Party in favor of, or for the benefit of, the Collateral Agent for the
benefit of the Secured Parties, with respect to Mortgaged Properties, each
substantially in form and substance reasonably acceptable to the Administrative
Agent and the Borrower (taking into account the law of the jurisdiction in which
such mortgage, deed of trust, hypothec or similar document is to be recorded),
as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

“Mortgaged Properties”: all Real Property that shall be subject to a Mortgage
that is delivered pursuant to the terms of this Agreement.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash, Cash Equivalents and Permitted
Liquid Investments (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but only as and when received)
received by any Loan Party, net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, consulting fees, amounts required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset which is the subject of such Asset Sale or Recovery Event (other than any
Lien pursuant to a Security Document) and other customary fees and expenses
actually incurred by any Loan Party in connection therewith; (ii) taxes paid or
reasonably estimated to be payable by any Loan Party as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements); (iii) the amount of any reasonable reserve established in
accordance with GAAP against any liabilities (other than any taxes deducted
pursuant to clause (ii) above) (A) associated with the assets that are the
subject of such event and (B) retained by the Borrower or any of the Restricted
Subsidiaries, provided that the amount of any subsequent reduction of such
reserve (other than in connection with a

 

27



--------------------------------------------------------------------------------

payment in respect of any such liability) shall be deemed to be Net Cash
Proceeds of such event occurring on the date of such reduction and (iv) the pro
rata portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (iv)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or any Domestic Subsidiary as
a result thereof and (b) in connection with any Equity Issuance or other
issuance or sale of debt securities or instruments or the incurrence of Funded
Debt, the cash proceeds received from such issuance or incurrence, net of
attorneys’ fees, investment banking fees, accountants’ fees, consulting fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

“New Facility”: as defined in the definition of “Facility.”

“New Lender”: as defined in Section 2.25(c).

“New Loan Commitments”: as defined in Section 2.25(a).

“New Loans”: any loan made by any New Lender pursuant to this Agreement.

“New Revolving Commitment”: as defined in Section 2.25(a).

“New Revolving Loans”: as defined in Section 2.25(b).

“New Subsidiary”: as defined in Section 7.2(t).

“New Term Lender”: a Lender that has a New Term Loan.

“New Term Loan Commitment”: as defined in Section 2.25(a).

“New Term Loans”: as defined in Section 2.25(a).

“Non-Defaulting Lender”: any Lender other than a Defaulting Lender.

“Non-Excluded Subsidiary”: any Subsidiary of the Borrower which is not an
Excluded Subsidiary.

“Non-Excluded Taxes”: as defined in Section 2.20(a).

“Non-Extending Lender”: as defined in Section 2.26(e).

“Non-Guarantor Subsidiary”: any Subsidiary of the Borrower which is not a
Subsidiary Guarantor.

“Non-Recourse Debt”: Indebtedness (a) with respect to which no default would
permit (upon notice, lapse of time or both) any holder of any other Indebtedness
of the Borrower or any of its Restricted Subsidiaries the outstanding principal
amount of which individually exceeds $50,000,000 to declare a default on such
other Indebtedness or cause the payment thereof to be accelerated or payable
prior to its stated maturity and (b) as to which the lenders or holders thereof
will not have any recourse to the capital stock or assets of the Borrower or any
of its Restricted Subsidiaries.

“Non-US Lender”: as defined in Section 2.20(d).

 

28



--------------------------------------------------------------------------------

“Note”: any promissory note evidencing any Loan, which promissory note shall be
in the form of Exhibit J-1, Exhibit J-2 or Exhibit J-3, as applicable, or such
other form as agreed upon by the Administrative Agent and the Borrower.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed or allowable in such proceeding) the Loans, the Reimbursement
Obligations and all other obligations and liabilities of the Borrower to the
Administrative Agent, the Collateral Agent or to any Lender (or, in the case of
Specified Hedge Agreements, Specified Foreign Currency L/C Agreements or Cash
Management Obligations of the Borrower or any of its Subsidiaries to the
Administrative Agent, the Collateral Agent, any Lender or any Affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, in each case, which may arise under,
out of, or in connection with, this Agreement, any other Loan Document, the
Letters of Credit, any Specified Hedge Agreement, any Specified Foreign Currency
L/C Agreement or Cash Management Obligations or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or any Lender that are required to be paid by the Borrower
pursuant hereto) or otherwise; provided that (a) obligations of the Borrower or
any of the Subsidiary Guarantors under any Specified Hedge Agreement, any
Specified Foreign Currency L/C Agreement or any Cash Management Obligations
shall be secured and guaranteed pursuant to the Security Documents only to the
extent that, and for so long as, the other Obligations are so secured and
guaranteed and (b) any release of Collateral or Guarantors effected in the
manner permitted by this Agreement shall not require the consent of holders of
obligations under Specified Hedge Agreements, Specified Foreign Currency L/C
Agreements or Cash Management Obligations.

“Other Intercreditor Agreement”: an intercreditor agreement in form and
substance reasonably satisfactory to the Borrower and the Collateral Agent.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Parent”: Booz Allen Hamilton Holding Corporation.

“Parent Company”: any direct or indirect parent of Investor, including Parent.

“Pari Passu Debt”: Indebtedness that is secured by a Lien on the Collateral
ranking equal with the Lien on such Collateral securing the Obligations, either
pursuant to the Intercreditor Agreement or one or more Other Intercreditor
Agreements.

“Participant”: as defined in Section 10.6(c)(i).

“Participant Register”: as defined in Section 10.6(c)(iii).

“Payment Amount”: as defined in Section 3.5.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

29



--------------------------------------------------------------------------------

“Permitted Acquisition”: (a) any acquisition (including, if applicable, in the
case of any Intellectual Property, by way of license) approved by the Required
Lenders, (b) any acquisition made solely with the Net Cash Proceeds of any
substantially concurrent Equity Issuance or capital contribution (other than
Disqualified Capital Stock) or (c) any acquisition of a majority controlling
interest in the Capital Stock, or all or substantially all of the assets, of any
Person, or of all or substantially all of the assets constituting a division,
product line or business line of any Person (each, an “Acquisition”), so long as
in the case of any Acquisition described in this clause (c), no Event of Default
shall be continuing immediately after giving effect to such Acquisition.

“Permitted Business”: the Business and any other services, activities or
businesses incidental or directly related, similar or complementary to any line
of business engaged in by the Borrower and its Subsidiaries as of the Closing
Date or any business activity that is a reasonable extension, development or
expansion thereof or ancillary thereto.

“Permitted Debt Exchange”: as defined in Section 2.27(a).

“Permitted Debt Exchange Notes”: as defined in Section 2.27(a).

“Permitted Debt Exchange Offer”: as defined in Section 2.27(a).

“Permitted Foreign Currency”: (a) with respect to any outstanding Letter of
Credit denominated in a currency other than Dollars, the currency in which such
Letter of Credit is denominated, and (b) with respect to any Letter of Credit
requested to be issued in a currency other than Dollars, any foreign currency
reasonably requested by the Borrower from time to time and in which an Issuing
Lender may, in accordance with its policies and procedures in effect at such
time, issue Letters of Credit.

“Permitted Investors”: the collective reference to the Sponsor and its
Affiliates (but excluding any operating portfolio companies of the foregoing),
the members of management of any Parent Company, Investor and its Subsidiaries
that have ownership interests in any Parent Company or Investor as of the
Closing Date, and the directors of Investor and its Subsidiaries or any Parent
Company as of the Closing Date and any Permitted Investors as such term is
defined in the Existing Credit Agreement.

“Permitted Liquid Investments”: (a) securities issued or directly and fully and
unconditionally guaranteed or insured by the United States government or any
agency or instrumentality thereof the securities of which are unconditionally
guaranteed as a full faith and credit obligation of such government with
maturities of 24 months or less from the date of acquisition, (b) certificates
of deposit, time deposits and eurodollar time deposits with maturities of 24
months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding 24 months and overnight bank deposits, in each case,
with any domestic commercial bank having capital and surplus in excess of
$250,000,000, (c) repurchase obligations with a term of not more than 30 days
for underlying securities of the types described in clauses (a) and (b) above
entered into with any financial institution meeting the qualifications specified
in clause (b) above, (d) commercial paper having a rating of at least A 1 from
S&P or P 1 from Moody’s (or, if at any time neither Moody’s nor S&P shall be
rating such obligations, an equivalent rating from another rating agency) and
maturing within 24 months after the date of acquisition and Indebtedness and
preferred stock issued by Persons with a rating of “A” or higher from S&P or
“A2” or higher from Moody’s with maturities of 24 months or less from the date
of acquisition, (e) readily marketable direct obligations issued by any state of
the United States or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P with maturities
of 24 months or less from the date of acquisition, (f) marketable short-term
money market and similar securities having a rating of at least P-1 or A-1 from
Moody’s or S&P, respectively (or, if at any time

 

30



--------------------------------------------------------------------------------

neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another rating agency) and in each case maturing within 24 months after the
date of creation or acquisition thereof, (g) Investments with average maturities
of 12 months or less from the date of acquisition in money market funds rated
AA- (or the equivalent thereof) or better by S&P or Aa3 (or the equivalent
thereof) or better by Moody’s, (h) instruments equivalent to those referred to
in clauses (a) through (g) above denominated in euro or pound sterling or any
other foreign currency comparable in credit quality and tenor to those referred
to above and customarily used by corporations for cash management purposes in
any jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Restricted Subsidiary organized in
such jurisdiction including certificates of deposit or bankers’ acceptances of,
and bank deposits with, any bank organized under the laws of any country that is
a member of the European Economic Community or Canada or any subdivision
thereof, whose short-term commercial paper rating from S&P is at least A-1 or
the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof, in each case with maturities of not more than 24 months from the date
of acquisition and (i) Investments in funds which invest substantially all of
their assets in Cash Equivalents of the kinds described in clauses (a) through
(h) of this definition.

“Permitted Refinancing Obligations”: senior or subordinated Indebtedness (which
Indebtedness may be (x) secured by the Collateral on a junior basis,
(y) unsecured or (z) in the case of Indebtedness incurred under this Agreement,
customary bridge financings or debt securities, secured by the Collateral on a
pari passu basis), including customary bridge financings, in each case issued or
incurred by the Borrower or a Guarantor to refinance Indebtedness and/or
Revolving Commitments incurred under this Agreement and the Loan Documents,
including Indebtedness incurred to pay fees, discounts, premiums and expenses in
connection therewith; provided that (a) the terms of such Indebtedness, other
than a revolving credit facility that does not include scheduled commitment
reductions prior to maturity, shall not provide for a maturity date or weighted
average life to maturity earlier than the maturity date or shorter than the
weighted average life to maturity of the Indebtedness being refinanced, as
applicable (other than an earlier maturity date and/or shorter weighted average
life to maturity for customary bridge financings, which, subject to customary
conditions, would either be automatically converted into or required to be
exchanged for permanent financing which does not provide for an earlier maturity
date or a shorter weighted average life to maturity than the maturity date or
the weighted average life to maturity of the Indebtedness being refinanced, as
applicable), except that the Borrower and the Guarantors may incur Indebtedness
that matures earlier than the maturity date and has a weighted average life to
maturity shorter than that of the Indebtedness being refinanced, as applicable
(such Indebtedness, the “Inside Maturity Permitted Refinancing Obligations”) so
long as (1) such Inside Maturity Permitted Refinancing Obligations mature no
earlier than, and will have a weighted average life to maturity no shorter than
the Latest Tranche A Term Maturity Date or the weighted average life to maturity
of the Latest Maturing Tranche A Term Loans, as applicable (other than an
earlier maturity date and/or shorter weighted average life to maturity for
customary bridge financings, which, subject to customary conditions, would
either be automatically converted into or required to be exchanged for permanent
financing which does not provide for an earlier maturity date or a shorter
weighted average life to maturity than the Latest Tranche A Term Maturity Date
or the weighted average life to maturity of the Latest Maturing Tranche A Term
Loans, as applicable) and (2) the aggregate principal amount of all such Inside
Maturity Permitted Refinancing Obligations outstanding at the time of such
incurrence, when taken together with the aggregate principal amount of Inside
Maturity New Term Loans and Inside Maturity Additional Obligations outstanding
at the time of such incurrence, does not exceed $300,000,000, (b) any such
Indebtedness that is a revolving credit facility shall not mature prior to the
maturity date of the revolving commitments being replaced, (c) such Indebtedness
shall not be secured by any Lien on any asset of any Loan Party that does not
also secure the Obligations, or be guaranteed by any Person other than the
Guarantors and (d) if secured by Collateral, such Indebtedness (and all related
Obligations) either shall be incurred under this Agreement on a senior secured
pari passu basis with the other Obligations or shall be subject to the terms of
an Intercreditor Agreement or an Other Intercreditor Agreement.

 

31



--------------------------------------------------------------------------------

“Permitted Refinancings”: with respect to any Person, refinancings,
replacements, modifications, refundings, renewals or extensions of Indebtedness
provided that (a) there is no increase in the principal amount (or accrued
value) thereof (excluding accrued interest, fees, discounts, premiums and
expenses), (b) the weighted average life to maturity of such Indebtedness is
greater than or equal to the shorter of (i) the weighted average life to
maturity of the Indebtedness being refinanced and (ii) the remaining weighted
average life to maturity of the Latest Maturing Tranche B Loans (other than a
shorter weighted average life to maturity for customary bridge financings,
which, subject to customary conditions, would either be automatically converted
into or required to be exchanged for permanent financing which does not provide
for a shorter weighted average life to maturity than the shorter of (i) the
weighted average life to maturity of the Indebtedness being refinanced and
(ii) the remaining weighted average life to maturity of the Latest Maturing
Tranche B Term Loans), (c) immediately after giving effect to such refinancing,
replacement, refunding, renewal or extension, no Event of Default shall be
continuing and (d) with respect to any such Indebtedness that is secured,
neither the Borrower nor any Restricted Subsidiary shall be an obligor or
guarantor of any such refinancings, replacements, modifications, refundings,
renewals or extensions except to the extent that such Person was (or, when
initially incurred could have been) such an obligor or guarantor in respect of
the applicable Indebtedness being modified, refinanced, replaced, refunded,
renewed or extended.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan as defined in
Section 3(3) of ERISA and in respect of which the Borrower or any of its
Restricted Subsidiaries is (or, if such plan were terminated at such time, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA, including a Multiemployer Plan.

“Platform”: as defined in Section 10.2(c).

“Pledged Securities”: as defined in the Guarantee and Collateral Agreement.

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

“Pricing Grid”: the table set forth below:

 

Consolidated Net Total Leverage Ratio

   Applicable
Margin for
Initial
Tranche A
Term Loans
that are
Eurocurrency
Loans     Applicable
Margin for
Initial
Tranche A
Term Loans
that are
ABR Loans     Applicable
Margin for
Revolving Loans
that are
Eurocurrency
Loans     Applicable
Margin for
Revolving
Loans that are
ABR Loans     Applicable
Commitment
Fee Rate  

³ 3.00:1.00

     2.75 %      1.75 %      2.75 %      1.75 %      0.500 % 

< 3.00:1.00 but ³ 2.00 to 1.00

     2.50 %      1.50 %      2.50 %      1.50 %      0.375 % 

< 2.00 to 1.00 but ³ 1.50:1.00

     2.25 %      1.25 %      2.25 %      1.25 %      0.375 % 

< 1.50:1.00

     2.00 %      1.00 %      2.00 %      1.00 %      0.375 % 

 

32



--------------------------------------------------------------------------------

Changes in the Applicable Margin with respect to Loans or the Applicable
Commitment Fee Rate resulting from changes in the Consolidated Net Total
Leverage Ratio shall become effective on the date on which financial statements
are delivered to the Lenders pursuant to Section 6.1 and shall remain in effect
until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified in Section 6.1, then, at the option of (and upon the delivery of
notice (telephonic or otherwise) by) the Administrative Agent or the Required
Lenders, until such financial statements are delivered, the Consolidated Net
Total Leverage Ratio as at the end of the fiscal period that would have been
covered thereby shall for the purposes of this definition be deemed to be
greater than 3.00 to 1.00. In addition, at all times while an Event of Default
set forth in Section 8.1(a) or 8.1(f) shall have occurred and be continuing, the
Consolidated Net Total Leverage Ratio shall for the purposes of the Pricing Grid
be deemed to be greater than 3.00 to 1.00.

“Prime Rate”: as defined in the definition of “ABR.”

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

“Public Company Costs”: costs relating to compliance with the provisions of the
Securities Act and the Exchange Act, as applicable to companies with equity or
debt securities held by the public, the rules of national securities exchange
companies with listed equity or debt securities, directors’ compensation, fees
and expense reimbursement, costs relating to investor relations, shareholder
meetings and reports to shareholders or debtholders, directors and officers’
insurance and other executive costs, legal and other professional fees, and
listing fees.

“Public Information”: as defined in Section 10.2(c).

“Public Lender”: as defined in Section 10.2(c).

“Qualified Capital Stock”: any Capital Stock that is not Disqualified Capital
Stock.

“Rate Determination Notice”: as defined in Section 2.22.

“Real Property”: collectively, all right, title and interest of the Borrower or
any other Subsidiary in and to any and all parcels of real property owned or
operated by the Borrower or any other Subsidiary together with all improvements
and appurtenant fixtures, easements and other property and rights incidental to
the ownership, lease or operation thereof.

“Recovery Event”: any settlement of or payment in respect of any Property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any Domestic Subsidiary that is a Restricted Subsidiary, in an
amount for each such event exceeding $5,000,000.

 

33



--------------------------------------------------------------------------------

“Refinanced Revolving Commitments”: as defined in Section 10.1(d).

“Refinanced Term Loans”: as defined in Section 10.1(c).

“Refinancing”: the repayment of Indebtedness under and termination of the
Existing Credit Agreement on the Closing Date.

“Refinancing Revolving Commitments”: as defined in Section 10.1(d).

“Refinancing Term Loans”: as defined in Section 10.1(c).

“Register”: as defined in Section 10.6(b)(iv).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse an
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party for its own account in
connection therewith that are not applied to prepay the Term Loans pursuant to
Section 2.12 as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which a
Loan Party has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice signed on behalf of any Loan Party by a
Responsible Officer stating that such Loan Party (directly or indirectly through
a Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of an Asset Sale or Recovery Event to acquire assets or make
investments useful in the Business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount (or the relevant portion thereof, as contemplated
by clause (ii) of the definition of “Reinvestment Prepayment Date”) relating
thereto less any amount contractually committed by the applicable Loan Party
(directly or indirectly through a Subsidiary) to be expended prior to the
relevant Reinvestment Prepayment Date (a “Committed Reinvestment Amount”), or
actually expended prior to such date, in each case to acquire assets or make
investments useful in the Business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (i) the date occurring 12 months after such Reinvestment Event and
(ii) with respect to any portion of a Reinvestment Deferred Amount, the date
that is three Business Days following the date on which any Loan Party shall
have determined not to acquire assets or make investments useful in the Business
with such portion of such Reinvestment Deferred Amount.

“Related Business Assets”: assets (other than cash, Cash Equivalents or
Permitted Liquid Investments) used or useful in a Permitted Business; provided
that any assets received by the Borrower or a Restricted Subsidiary in exchange
for assets transferred by the Borrower or a Restricted Subsidiary shall not be
deemed to be Related Business Assets if they consist of securities of a Person,
unless upon receipt of the securities of such Person, such Person would become a
Restricted Subsidiary.

 

34



--------------------------------------------------------------------------------

“Release”: any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the environment or within or upon any building, structure or facility.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replaced Lender”: as defined in Section 2.24.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived by
the PBGC in accordance with the regulations thereunder.

“Representatives”: as defined in Section 10.14.

“Repricing Transaction”: other than in connection with a transaction involving a
Change of Control, any prepayment of the Initial Tranche B Term Loans using
proceeds of Indebtedness incurred by the Borrower or one or more Subsidiaries
from a substantially concurrent issuance or incurrence of secured, syndicated
term loans with annual amortization of less than 5.0% provided by one or more
banks, financial institutions or other Persons for which the Yield payable
thereon (disregarding any performance or ratings based pricing grid that could
result in a lower interest rate based on future performance) is lower than the
Yield with respect to the Initial Tranche B Term Loans on the date of such
optional prepayment or any amendment, amendment and restatement or any other
modification of this Agreement that reduces the Yield with respect to any
Initial Tranche B Term Loans; provided that the primary purpose of such
prepayment, amendment, amendment and restatement or modification, as reasonably
determined by the Borrower in good faith, is to refinance Initial Tranche B Term
Loans at a lower interest rate.

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding,
(ii) the Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Revolving Extensions of Credit then outstanding,
(iii) the New Loan Commitments then in effect in respect of any New Facility
that is a revolving credit facility or, if such New Loan Commitments have been
terminated, the New Revolving Loans in respect thereof then outstanding and
(iv) the Extended Revolving Commitments then in effect in respect of any
Extended Revolving Facility or, if such Extended Revolving Commitments have been
terminated, the Extended Loans in respect thereof then outstanding; provided,
however, that determinations of the “Required Lenders” shall exclude any
Commitments or Loans held by the Carlyle Fund, Parent, any subsidiary of Parent
or Defaulting Lenders.

“Required Prepayment Lenders”: the holders of more than 50% of the aggregate
unpaid principal amount of the Term Loans; provided, however, that
determinations of the “Required Prepayment Lenders” shall exclude any Term Loans
held by the Carlyle Fund, Parent, any subsidiary of Parent or Defaulting
Lenders.

“Required Revolving Lenders”: at any time, the holders of more than 50% of
(a) until the Closing Date, the Commitments then in effect and (b) thereafter,
the sum of (i) the Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Revolving Extensions of Credit then
outstanding, (ii) the New Loan Commitments then in effect in respect of any New
Facility that is a revolving credit facility or, if such New Loan Commitments
have been terminated, the New Revolving Loans in respect thereof then
outstanding and (iii) the Extended Revolving

 

35



--------------------------------------------------------------------------------

Commitments then in effect in respect of any Extended Revolving Facility or, if
such Extended Revolving Commitments have been terminated, the Extended Loans in
respect thereof then outstanding; provided, however, that determinations of the
“Required Revolving Lenders” shall exclude any Revolving Commitments or
Revolving Loans held by the Carlyle Fund, Parent, any subsidiary of Parent or
Defaulting Lenders.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer (or similar title), controller or treasurer (or similar title) of the
Borrower and, with respect to financial matters, the chief financial officer (or
similar title), controller or treasurer (or similar title) of the Borrower.

“Restricted Payments”: as defined in Section 7.6.

“Restricted Subsidiary”: any Subsidiary of the Borrower which is not an
Unrestricted Subsidiary.

“Revaluation Date”: (a) the first Business Day of each calendar month, (b) each
date of issuance of a Letter of Credit denominated in an Permitted Foreign
Currency, (c) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof and (d) each date of any payment by an
Issuing Lender under any Letter of Credit denominated in a Permitted Foreign
Currency.

“Revolving Commitment Increase”: as defined in Section 2.25(a).

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Commitments”: as to any Revolving Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Letters of Credit in
an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on Schedule
2.1, or, as the case may be, in the Assignment and Assumption, Joinder Agreement
or Lender Joinder Agreement pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to an Extension Amendment,
an Increase Supplement or otherwise pursuant to the terms hereof. The aggregate
amount of the Revolving Commitments as of the Closing Date is $500,000,000.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of, without duplication (a) the aggregate principal
amount of all Revolving Loans held by such Lender then outstanding and (b) such
Lender’s Revolving Percentage of the L/C Obligations then outstanding.

“Revolving Facility”: as defined in the definition of “Facility.”

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

36



--------------------------------------------------------------------------------

“Revolving Loans”: as defined in Section 2.4(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the aggregate
Revolving Commitments or, at any time after the Revolving Commitments shall have
expired or terminated, the percentage which such Revolving Lender’s Revolving
Extensions of Credit then outstanding constitutes of the aggregate Revolving
Extensions of Credit then outstanding.

“Revolving Termination Date”: December 31, 2017.

“S&P”: Standard & Poor’s Ratings Group, Inc., or any successor to the rating
agency business thereof.

“Screen”: the relevant display page for the Eurocurrency Base Rate (as
reasonably determined by the Administrative Agent) on the Bloomberg Information
Service or any successor thereto; provided that if the Administrative Agent
determines that there is no such relevant display page or otherwise in Bloomberg
for the Eurocurrency Base Rate, “Screen” means such other comparable publicly
available service for displaying the Eurocurrency Base Rate (as reasonably
determined by the Administrative Agent).

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Section 2.26 Additional Amendment”: as defined in Section 2.26(c).

“Secured Parties”: collectively, the Lenders, the Administrative Agent, the
Collateral Agent, any Issuing Lender, any other holder from time to time of any
of the Obligations and, in each case, their respective successors and permitted
assigns.

“Securities Act”: the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Security”: as defined in the Guarantee and Collateral Agreement.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and all other security documents (including any Mortgages) hereafter
delivered to the Administrative Agent or the Collateral Agent purporting to
grant a Lien on any Property of any Loan Party to secure the Obligations.

“Significant Subsidiaries”: Restricted Subsidiaries of the Borrower
constituting, individually or in the aggregate (as if such Restricted
Subsidiaries constituted a single Subsidiary), a “significant subsidiary” of the
Borrower within the meaning of Rule 1-02 under Regulation S-X promulgated by the
SEC, as in effect on the date hereof.

“Single Employer Plan”: any Plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and in respect of which any Loan Party or any Commonly Controlled Entity
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of

 

37



--------------------------------------------------------------------------------

all “liabilities of such Person, contingent or otherwise”, as of such date, as
such quoted terms are determined in accordance with applicable federal and state
laws governing determinations of the solvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”,
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured and (iii) except as otherwise provided by
applicable law, the amount of “contingent liabilities” at any time shall be the
amount thereof which, in light of all the facts and circumstances existing at
such time, can reasonably be expected to become actual or matured liabilities.

“Special Purpose Entity”: Booz Allen Hamilton Intellectual Property Holdings,
LLC or any other Person formed or organized primarily for the purpose of holding
trademarks, service marks, trade names, logos, slogans and/or internet domain
names containing the mark “Booz” without the names “Allen” or “Hamilton” and
licensing such marks to Booz & Company Inc. and its Affiliates.

“Specified Existing Tranche”: as defined in Section 2.26(a).

“Specified Foreign Currency L/C Agreements”: any Foreign Currency L/C Agreement
(a) entered into by (i) the Borrower or any Subsidiary Guarantor and (ii) any
Person that was a Lender or any Affiliate thereof at the time such Foreign
Currency L/C Agreement was entered into, as counterparty and (b) that has been
designated by such Lender and the Borrower, by notice to the Administrative
Agent, as a Specified Foreign Currency L/C Agreement. The designation of any
Foreign Currency L/C Agreement as a Specified Foreign Currency L/C Agreement
shall not create in favor of the Lender or Affiliate thereof that is a party
thereto (or their successor or assigns) any rights in connection with the
management or release of any Collateral or of the obligations of any Guarantor
under the Guarantee and Collateral Agreement. For the avoidance of doubt, all
Foreign Currency L/C Agreements in existence on the Closing Date between the
Borrower or any Subsidiary Guarantor and any Lender, as listed on Schedule 1.1B,
shall constitute Specified Foreign Currency L/C Agreements.

“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by (i) the
Borrower or any Subsidiary Guarantor and (ii) any Person that was a Lender or
any Affiliate thereof at the time such Hedge Agreement was entered into, as
counterparty and (b) that has been designated by such Lender and the Borrower,
by notice to the Administrative Agent, as a Specified Hedge Agreement. The
designation of any Hedge Agreement as a Specified Hedge Agreement shall not
create in favor of the Lender or Affiliate thereof that is a party thereto (or
their successors or assigns) any rights in connection with the management or
release of any Collateral or of the obligations of any Guarantor under the
Guarantee and Collateral Agreement. For the avoidance of doubt, all Hedge
Agreements in existence on the Closing Date between the Borrower or any
Subsidiary Guarantor and any Lender, as listed on Schedule 1.1C, shall
constitute Specified Hedge Agreements.

“Sponsor”: The Carlyle Group and any Affiliates thereof (but excluding any
operating portfolio companies of the foregoing).

“Spot Rate”: with respect to any currency, the rate determined by the applicable
Issuing Lender to be the rate quoted by such Issuing Lender as the spot rate for
the purchase by such Issuing

 

38



--------------------------------------------------------------------------------

Lender of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that such Issuing Lender may obtain such spot rate from another
financial institution designated by it if it does not have as of the date of
determination a spot buying rate for any such currency; provided, further that
such Issuing Lender may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in a Permitted Foreign Currency.

“Stated Maturity”: with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the re-purchase or
repayment of such Indebtedness at the option of the holder thereof upon the
happening of any contingency).

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the Board of Directors of such corporation, partnership or other
entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person; provided that any joint venture that is not required to be
consolidated with the Borrower and its consolidated Subsidiaries in accordance
with GAAP shall not be deemed to be a “Subsidiary” for purposes hereof. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantors”: (a) each Domestic Subsidiary other than any Excluded
Subsidiary and (b) any other Subsidiary of the Borrower that is a party to the
Guarantee and Collateral Agreement.

“Supplemental Term Loan Commitments”: as defined in Section 2.25(a).

“Syndication Agent”: Credit Suisse Securities (USA) LLC, in its capacity as
syndication agent.

“Taxes”: all present and future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.

“Term Lenders”: the collective reference to the Tranche A Term Lenders and the
Tranche B Term Lenders.

“Term Loans”: the collective reference to the Tranche A Term Loans and the
Tranche B Term Loans.

“Test Period”: on any date of determination, the period of four consecutive
fiscal quarters of the Borrower (in each case taken as one accounting period)
most recently ended on or prior to such date for which financial statements have
been or are required to be delivered pursuant to Section 6.1.

“Tranche”: (a) with respect to Term Loans or commitments, refers to whether such
Term Loans or commitments are (1) Initial Tranche A Term Loans, (2) Initial
Tranche B Term Loans, (3) New Term Loans with the same terms and conditions made
on the same day, (4) Extended Term Loans (of the

 

39



--------------------------------------------------------------------------------

same Extension Series) or (5) Refinancing Term Loans with the same terms and
conditions made on the same day and (b) with respect to Revolving Loans or
commitments, refers to whether such Revolving Loans are (1) Initial Revolving
Commitments or Initial Revolving Loans, (2) New Revolving Commitments with the
same terms and conditions made on the same day or Revolving Loans in respect
thereof, (3) Extended Revolving Loans (of the same Extension Series) or
(4) Refinancing Revolving Commitments with the same terms and conditions made on
the same day or Revolving Loans in respect thereof.

“Tranche A Mandatory Prepayment Date”: as defined in Section 2.12(e).

“Tranche A Prepayment Option Notice”: as defined in Section 2.12(e).

“Tranche A Term Commitment”: as to any Tranche A Term Lender, the obligation of
such Tranche A Term Lender to make an Initial Tranche A Term Loan to the
Borrower in the principal amount set forth under the heading “Tranche A Term
Commitment” opposite such Tranche A Term Lender’s name on Schedule 2.1 to this
Agreement. The aggregate principal amount of the Tranche A Term Commitments as
of the Closing Date is $725,000,000.

“Tranche A Term Facility”: as defined in the definition of “Facility.”

“Tranche A Term Lender”: each Lender that holds a Tranche A Term Loan.

“Tranche A Term Loan”: the Initial Tranche A Term Loans, Inside Maturity New
Term Loans or Extended Term Loans in respect of either of the foregoing, as the
context may require.

“Tranche A Term Maturity Date”: December 31, 2017.

“Tranche B Mandatory Prepayment Date”: as defined in Section 2.12(e).

“Tranche B Prepayment Amount”: as defined in Section 2.12(e).

“Tranche B Prepayment Option Notice”: as defined in Section 2.12(e).

“Tranche B Term Commitment”: as to any Tranche B Term Lender, the obligation of
such Tranche B Term Lender to make an Initial Tranche B Term Loan to the
Borrower in the principal amount set forth under the heading “Tranche B Term
Commitment” opposite such Tranche B Term Lender’s name on Schedule 2.1 to this
Agreement. The aggregate principal amount of the Tranche B Term Commitments as
of the Closing Date is $1,025,000,000.

“Tranche B Term Facility”: as defined in the definition of “Facility.”

“Tranche B Term Lender”: each Lender that holds a Tranche B Term Loan.

“Tranche B Term Loan”: the Initial Tranche B Term Loans, New Term Loans (other
than Inside Maturity New Term Loans) or Extended Term Loans in respect of either
of the foregoing, as the context may require.

“Tranche B Term Maturity Date”: July 31, 2019, the seven year anniversary of the
Closing Date.

“Transferee”: any Assignee or Participant.

 

40



--------------------------------------------------------------------------------

“Trigger Date”: as defined in Section 2.12(b).

“Type”: as to any Loan, its nature as an ABR Loan or Eurocurrency Loan.

“United States”: the United States of America.

“Unrestricted Cash”: as at any date of determination, the aggregate amount of
cash, Cash Equivalents and Permitted Liquid Investments included in the cash
accounts that would be listed on the consolidated balance sheet of the Borrower
and its Restricted Subsidiaries as at such date, to the extent such cash, Cash
Equivalents and Permitted Liquid Investments are not (a) subject to a Lien
securing any Indebtedness or other obligations, other than (i) the Obligations
or (ii) any such other Indebtedness that is subject to the Intercreditor
Agreement or any Other Intercreditor Agreement or (b) classified as “restricted”
(unless so classified solely because of any provision under the Loan Documents
or any other agreement or instrument governing other Indebtedness that is
subject to the Intercreditor Agreement or any Other Intercreditor Agreement
governing the application thereof or because they are subject to a Lien securing
the Obligations or other Indebtedness that is subject to the Intercreditor
Agreement or any Other Intercreditor Agreement).

“Unrestricted Subsidiary”: (i) any Subsidiary of the Borrower designated as such
and listed on Schedule 4.14 on the Closing Date and (ii) any Subsidiary of the
Borrower that is designated by a resolution of the Board of Directors of the
Borrower as an Unrestricted Subsidiary, but only to the extent that, in the case
of each of clauses (i) and (ii), such Subsidiary: (a) has no Indebtedness other
than Non-Recourse Debt; (b) is not party to any agreement, contract, arrangement
or understanding with the Borrower or any Restricted Subsidiary unless (x) the
terms of any such agreement, contract, arrangement or understanding are no less
favorable to the Borrower or such Restricted Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of the Borrower or
(y) the Borrower or any Restricted Subsidiary would be permitted to enter into
such agreement, contract, arrangement or understanding with an Unrestricted
Subsidiary pursuant to Section 7.9; (c) is a Person with respect to which
neither the Borrower nor any of the Restricted Subsidiaries has any direct or
indirect obligation (x) to subscribe for additional Capital Stock or warrants,
options or other rights to acquire Capital Stock or (y) to maintain or preserve
such Person’s financial condition or to cause such Person to achieve any
specified levels of operating results, unless, in each case, the Borrower or any
Restricted Subsidiary would be permitted to incur any such obligation with
respect to an Unrestricted Subsidiary pursuant to Section 7.7; and (d) does not
guarantee or otherwise provide credit support after the time of such designation
for any Indebtedness of the Borrower or any of its Restricted Subsidiaries, in
the case of clauses (a), (b) and (c), except to the extent not otherwise
prohibited by Section 7; provided that after giving effect to any such
designation of a Domestic Subsidiary, the combined Consolidated EBITDA of
Domestic Subsidiaries that are Unrestricted Subsidiaries for the most recently
ended Test Period for which financial statements have been delivered pursuant to
Section 6.1 does not exceed 5% of the Consolidated EBITDA of the Borrower and
its Subsidiaries for the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 6.1. If, at any time, any
Unrestricted Subsidiary would fail to meet the foregoing requirements as an
Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes hereof. Subject to the foregoing, the Borrower may at
any time designate any Unrestricted Subsidiary to be a Restricted Subsidiary or
any Restricted Subsidiary to be an Unrestricted Subsidiary; provided that
(i) such designation shall only be permitted if no Default or Event of Default
would be in existence following such designation and after giving effect to such
designation the Borrower shall be in pro forma compliance with the financial
covenants set forth in Section 7.1 as of the end of the most recently ended Test
Period for which financial statements have been delivered pursuant to
Section 6.1, (ii) any designation of an Unrestricted Subsidiary as a Restricted
Subsidiary shall be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of any outstanding Indebtedness of such Unrestricted Subsidiary and
(iii) any designation of a Restricted

 

41



--------------------------------------------------------------------------------

Subsidiary as an Unrestricted Subsidiary shall be deemed to be an Investment in
an Unrestricted Subsidiary and shall reduce amounts available for Investments in
Unrestricted Subsidiaries permitted by Section 7.7 in an amount equal to the
Fair Market Value of the Subsidiary so designated; provided that the Borrower
may subsequently redesignate any such Unrestricted Subsidiary as a Restricted
Subsidiary so long as the Borrower does not subsequently re-designate such
Restricted Subsidiary as an Unrestricted Subsidiary for a period of the
succeeding four fiscal quarters.

“US Lender”: as defined in Section 2.20(e).

“USA Patriot Act”: as defined in Section 10.18.

“Yield”: on any date on which the “Yield” is required to be calculated hereunder
will be the internal rate of return on the Initial Tranche B Term Loans or any
new syndicated loans, as applicable, determined by the Administrative Agent in
consultation with the Borrower utilizing (a) the greater of (i) if applicable,
any “LIBOR floor” applicable to the Initial Tranche B Term Loans or any new
syndicated loans, as applicable, on such date and (ii) the price of a LIBOR
swap-equivalent maturing on the earlier of (x) the date that is four years
following such date and (y) the final maturity date of the Initial Tranche B
Term Loans or any new syndicated loans, as applicable; (b) the Applicable Margin
for the Initial Tranche B Term Loans or any new syndicated loans, as applicable,
on such date; and (c) the issue price of the Initial Tranche B Term Loans or any
new syndicated loans, as applicable (after giving effect to any original issue
discount or upfront fees paid to the market (but excluding commitment,
arrangement, structuring or other fees in respect of the Initial Tranche B Term
Loans or any new syndicated loans, as applicable, that are not generally shared
with the relevant Lenders) in respect of the Initial Tranche B Term Loans or any
new syndicated loans, as applicable, calculated based on an assumed four year
average life to maturity).

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to the Borrower and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” and (iii) references to agreements or other Contractual Obligations
shall, unless otherwise specified, be deemed to refer to such agreements or
Contractual Obligations as amended, supplemented, restated or otherwise modified
from time to time.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Annex, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d) The term “license” shall include sub-license. The term “documents” includes
any and all documents whether in physical or electronic form.

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

42



--------------------------------------------------------------------------------

(f) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

1.3 Pro Forma Calculations. (i) Any calculation to be determined on a “pro
forma” basis, after giving “pro forma” effect to certain transactions or
pursuant to words of similar import and (ii) the Consolidated Net Senior Secured
Leverage Ratio, the Consolidated Net Total Leverage Ratio and the Consolidated
Net Interest Coverage Ratio, in each case, shall be calculated as follows:

(a) for purposes of making the computation referred to above, in the event that
the Borrower or any Restricted Subsidiary incurs, assumes, guarantees, redeems,
retires or extinguishes any Indebtedness subsequent to the commencement of the
period for which such ratio is being calculated but on or prior to or
substantially concurrently with the event for which the calculation is made (a
“Calculation Date”), then except as otherwise set forth in clauses (d) and
(e) below, such calculation shall be made giving pro forma effect to such
incurrence, assumption, guarantee, redemption, retirement or extinguishment of
Indebtedness as if the same had occurred at the beginning of the applicable Test
Period; provided that for purposes of making the computation of Consolidated Net
Senior Secured Leverage or Consolidated Net Total Leverage for the computation
of Consolidated Net Senior Secured Leverage Ratio or Consolidated Net Total
Leverage Ratio, as applicable, Consolidated Net Senior Secured Leverage or
Consolidated Net Total Leverage, as applicable, shall be Consolidated Net Senior
Secured Leverage or Consolidated Net Total Leverage as of the date the relevant
action is being taken giving pro forma effect to any redemption, retirement or
extinguishment of Indebtedness in connection with such event;

(b) for purposes of making the computation referred to above, if any
Investments, Dispositions or designations of Unrestricted Subsidiaries or
Restricted Subsidiaries are made (or committed to be made pursuant to a
definitive agreement) subsequent to the commencement of the period for which
such calculation is being made but on or prior to or simultaneously with the
relevant Calculation Date, then such calculation shall be made giving pro forma
effect to such Investments, Dispositions and designations as if the same had
occurred at the beginning of the applicable Test Period in a manner consistent,
where applicable, with the pro forma adjustments set forth in clause (j) of and
the last proviso of the first sentence of the definition of “Consolidated
EBITDA.” If since the beginning of such period any Person that subsequently
became a Restricted Subsidiary or was merged with or into the Borrower or any of
its Restricted Subsidiaries since the beginning of such period shall have made
any Investment or Disposition that would have required adjustment pursuant to
this provision, then such calculation shall be made giving pro forma effect
thereto for such Test Period as if such Investment or Disposition had occurred
at the beginning of the applicable Test Period;

(c) for purposes of determining any financial ratio or making any financial
covenant calculation for any period or a portion of a period prior to the first
delivery of financial statements pursuant to Section 6.1, the Consolidated Net
Senior Secured Leverage Ratio, the Consolidated Net Total Leverage Ratio and the
Consolidated Net Interest Coverage Ratio shall be determined

 

43



--------------------------------------------------------------------------------

based on the most recent financial statements of the Borrower that have been
furnished pursuant to Section 6.1(a) or (b) of the Existing Credit Agreement and
this Agreement, and the levels for the Consolidated Net Total Leverage Ratio and
the Consolidated Net Interest Coverage Ratio shall be the levels set forth in
Sections 7.1(a) and (b) of this Agreement for the fiscal period ended
September 30, 2012;

(d) for purposes of calculating the principal amount of Indebtedness permitted
to be incurred pursuant to either Section 2.25(a) or Section 7.2(i)(i), in each
case, in reliance of clause (b) of the definition of “Maximum Incremental
Facilities Amount,” any pro forma calculation of the Consolidated Net Senior
Secured Leverage Ratio shall not give effect to any other incurrence of
Indebtedness on the date of determination pursuant to any other clause or
sub-clause of Section 7.2; and

(e) for purposes of calculating the amount of Liens permitted to be incurred
pursuant to either (x) (solely with respect to Indebtedness incurred pursuant to
Section 2.25(a) in reliance of clause (b) of the definition of “Maximum
Incremental Facilities Amount”) Section 7.3(h) or (y) (solely with respect to
Indebtedness incurred pursuant to Section 7.2(i)(i) in reliance of clause (b) of
the definition of “Maximum Incremental Facilities Amount”) Section 7.3(g), any
pro forma calculation of the Consolidated Net Senior Secured Leverage Ratio
shall not give effect to any other incurrence of Liens on the date of
determination pursuant to any other clause or sub-clause of Section 7.3;

provided that notwithstanding the foregoing, when calculating the Consolidated
Net Total Leverage Ratio or the Consolidated Net Interest Coverage Ratio, as
applicable, for purposes of (i) determining the Applicable Margin,
(ii) determining the Applicable Commitment Fee Rate and (iii) determining actual
compliance (and not pro forma compliance or compliance on a pro forma basis)
with the covenants pursuant to Section 7.1, any pro forma event of the type set
forth in clauses (a) or (b) of this Section 1.3 that occurred subsequent to the
end of the applicable Test Period shall not be given pro forma effect.

1.4 Exchange Rates; Currency Equivalents. The applicable Issuing Lender shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of the face amount of Letters of Credit denominated in
Permitted Foreign Currencies and of L/C Disbursements in respect thereof. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Each applicable Issuing Lender shall
notify the Administrative Agent and the Borrower on each Revaluation Date of the
Spot Rates determined by it and the related Dollar Equivalent of L/C Obligations
then outstanding. Solely for purposes of Sections 2 and 3 and related
definitional provisions to the extent used in such Sections, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the applicable L/C
Issuer and notified to the Borrower and the Administrative Agent in accordance
with this Section 1.4.

1.5 Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of the Application or any
other document, agreement or instrument entered into by the applicable Issuing
Lender and the Borrower with respect thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

44



--------------------------------------------------------------------------------

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Commitments. Subject to the terms and conditions hereof, (a) each
Tranche A Term Lender severally agrees to make a term loan (an “Initial Tranche
A Term Loan”) in Dollars to the Borrower on the Closing Date in an amount which
will not exceed the amount of the Tranche A Term Commitment of such Lender, and
(b) each Tranche B Term Lender severally agrees to make a term loan (an “Initial
Tranche B Term Loan”) in Dollars to the Borrower on the Closing Date in an
amount which will not exceed the amount of the Tranche B Term Commitment of such
Lender. The aggregate outstanding principal amount of the Term Loans for all
purposes of this Agreement and the other Loan Documents shall be the stated
principal amount thereof outstanding from time to time. The Term Loans may from
time to time be Eurocurrency Loans or ABR Loans, as determined by the Borrower
and notified to the Administrative Agent in accordance with Sections 2.2 and
2.13.

2.2 Procedure for Initial Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable written notice (which notice must be received
by the Administrative Agent one Business Day prior to the anticipated Closing
Date) requesting that the Term Lenders make the Initial Term Loans on the
Closing Date and specifying the amount to be borrowed and the requested Interest
Period, if applicable. Upon receipt of such notice the Administrative Agent
shall promptly notify each Term Lender thereof. Not later than 11:00 A.M., New
York City time, on the Closing Date each Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Initial Term Loan or Initial Term Loans to be made by such
Lender. The Administrative Agent shall credit the account designated in writing
by the Borrower to the Administrative Agent with the aggregate of the amounts
made available to the Administrative Agent by the Term Lenders in immediately
available funds.

2.3 Repayment of Term Loans.

(a) The Initial Tranche A Term Loan of each Tranche A Term Lender shall be
payable on each date set forth below in an amount set forth opposite such date
(expressed as a percentage of the stated principal amount of the Initial Tranche
A Term Loans funded on the Closing Date) (which installments shall, to the
extent applicable, be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.18(b), or be
increased as a result of any increase in the amount of Initial Tranche A Term
Loans pursuant to Supplemental Term Loan Commitments (such increased
amortization payments to be calculated in the same manner (and on the same
basis) as the schedule set forth below for the Initial Tranche A Term Loans made
as of the Closing Date)), with the remaining balance thereof payable on the
Tranche A Term Maturity Date.

 

Date

   Amount  

December 31, 2012

     1.25 % 

March 31, 2013

     1.25 % 

June 30, 2013

     1.25 % 

September 30, 2013

     1.25 % 

December 31, 2013

     1.875 % 

March 31, 2014

     1.875 % 

June 30, 2014

     1.875 % 

September 30, 2014

     1.875 % 

December 31, 2014

     2.5 % 

March 31, 2015

     2.5 % 

June 30, 2015

     2.5 % 

September 30, 2015

     2.5 % 

December 31, 2015

     3.125 % 

 

45



--------------------------------------------------------------------------------

Date

   Amount  

March 31, 2016

     3.125 % 

June 30, 2016

     3.125 % 

September 30, 2016

     3.125 % 

December 31, 2016

     13 % 

March 31, 2017

     13 % 

June 30, 2017

     13 % 

September 30, 2017

     13 % 

December 31, 2017

     13 % 

(b) The Initial Tranche B Term Loan of each Tranche B Term Lender shall be
payable in equal consecutive quarterly installments, commencing on December 31,
2012, on the last Business Day of each March, June, September and December
following the Closing Date in an amount equal to one quarter of one percent
(0.25%) of the stated principal amount of the Initial Tranche B Term Loans
funded on the Closing Date (which installments shall, to the extent applicable,
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.18(b), or be increased as a result of
any increase in the amount of Initial Tranche B Term Loans pursuant to
Supplemental Term Loan Commitments (such increased amortization payments to be
calculated in the same manner (and on the same basis) as the schedule set forth
below for the Initial Tranche B Term Loans made as of the Closing Date)), with
the remaining balance thereof payable on the Tranche B Term Maturity Date.

2.4 Revolving Commitments.

(a) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (“Revolving Loans”) in Dollars to the
Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which when added to such
Lender’s Revolving Percentage of the L/C Obligations then outstanding, does not
exceed the amount of such Lender’s Revolving Commitment. During the Revolving
Commitment Period, the Borrower may use the Revolving Commitments by borrowing,
prepaying the Revolving Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof. The Revolving Loans may from
time to time be Eurocurrency Loans or ABR Loans, as determined by the Borrower
and notified to the Administrative Agent in accordance with Sections 2.5 and
2.13.

(b) The Borrower shall repay all outstanding Revolving Loans made to it on the
Revolving Termination Date.

2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided that the Borrower shall give the Administrative Agent irrevocable
written notice (which notice must be received by the Administrative Agent (i) in
the case of Eurocurrency Loans, prior to 12:00 Noon, New York City time, three
Business Days prior to the requested Borrowing Date or (ii) in the case of ABR
Loans, prior to 12:00 Noon, New York City time, on the proposed Borrowing Date),
specifying (x) the amount and Type of Revolving Loans to be borrowed, (y) the
requested Borrowing Date and (z) in the case of Eurocurrency Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor. Each borrowing by the Borrower under the
Revolving Commitments shall be in an amount equal to (x) in the case of ABR
Loans, $1,000,000 or a whole multiple of $100,000 in excess thereof (or, if the
then aggregate Available Revolving Commitments are less than $1,000,000, such
lesser amount) and (y) in the case of Eurocurrency Loans, $1,000,000 or a whole
multiple of $500,000 in excess thereof. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof. Each Revolving Lender will

 

46



--------------------------------------------------------------------------------

make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 11:00 A.M. (or, in the case of ABR Loans being made pursuant to a notice
delivered on the proposed Borrowing Date, 3:00 P.M.), New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account designated in writing by the
Borrower to the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by such Revolving Lenders and in like
funds as received by the Administrative Agent. If no election as to the Type of
a Revolving Loan is specified, then the requested Loan shall be an ABR Loan. If
no Interest Period is specified with respect to any requested Eurocurrency Loan,
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

2.6 [Reserved].

2.7 Defaulting Lenders.

(a) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Issuing Lender agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 3.4(d)), whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

(b) Defaulting Lender Waterfall. Any payment of principal, interest or other
amounts (other than the payment of (i) commitment fees under Section 2.9,
(ii) default interest under Section 2.15(c) and (iii) Letter of Credit fees
under Section 3.3, which in each case shall be applied pursuant to the
provisions of those Sections) received by the Administrative Agent for the
account of any Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Section 8 or otherwise) shall be applied by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent pursuant to Section 9.7; second, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender (without
duplication of the application of any cash collateral provided by the Borrower
pursuant to Section 3.4(d)) to any Issuing Lender hereunder; third, to be held
as security for any L/C Shortfall (without duplication of any cash collateral
provided by the Borrower pursuant to Section 3.4(d)) in a cash collateral
account to be established by, and under the sole dominion and control of, the
Administrative Agent; fourth, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement; fifth, if
so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
sixth, to the payment of any amounts owing to the Lenders or the Issuing Lenders
as a result of any final non-appealable judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Lenders against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of

 

47



--------------------------------------------------------------------------------

any final non-appealable judgment of a court of competent jurisdiction obtained
by the Borrower against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Disbursements in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations are held by the Lenders
pro rata in accordance with the Commitments under the applicable Facility
without giving effect to Section 3.4(d). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to be held as security in a cash
collateral account pursuant to this Section 2.7(b) shall be deemed paid to and
redirected by such Defaulting Lender and shall satisfy the Borrower’s payment
obligation in respect thereof in full, and each Lender irrevocably consents
hereto.

2.8 Repayment of Loans.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of the appropriate Revolving Lender or Term Lender, as the
case may be, (i) the then unpaid principal amount of each Revolving Loan of such
Revolving Lender made to the Borrower outstanding on the Revolving Termination
Date (or on such earlier date on which the Loans become due and payable pursuant
to Section 8.1) and (ii) the principal amount of each outstanding Term Loan of
such Term Lender made to the Borrower in installments according to the
applicable amortization schedule set forth in Section 2.3 (or on such earlier
date on which the Loans become due and payable pursuant to Section 8.1). The
Borrower hereby further agrees to pay interest on the unpaid principal amount of
the Loans made to the Borrower from time to time outstanding from the date made
until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 2.15.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(b)(iv), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Loan made hereunder
and any Note evidencing such Loan, the Type of such Loan and each Interest
Period applicable thereto, (ii) the amount of any principal, interest and fees,
as applicable, due and payable or to become due and payable from the Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.8(c) shall, to the extent permitted by applicable law, be
presumptively correct absent demonstrable error of the existence and amounts of
the obligations of the Borrower therein recorded; provided, however, that the
failure of the Administrative Agent or any Lender to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

 

48



--------------------------------------------------------------------------------

2.9 Commitment Fees, etc.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee, in Dollars, for the period from and
including the Closing Date to the last day of the Revolving Commitment Period,
computed at the Applicable Commitment Fee Rate on the actual daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date; provided
that (i) any commitment fee accrued with respect to any of the Revolving
Commitments of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such commitment fee shall otherwise have been due and payable by
the Borrower prior to such time and (ii) no commitment fee shall accrue on any
of the Revolving Commitments of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent.

2.10 Termination or Reduction of Revolving Commitments.

(a) The Borrower shall have the right, upon not less than two Business Days’
notice to the Administrative Agent, to terminate the Revolving Commitments or,
from time to time, to reduce the amount of the Revolving Commitments; provided
that no such termination or reduction of Revolving Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans made on the effective date thereof, the total Revolving
Extensions of Credit would exceed the total Revolving Commitments. Any such
partial reduction shall be in an amount equal to $1,000,000, or a whole multiple
of $500,000 in excess thereof, and shall reduce permanently the Revolving
Commitments then in effect. Notwithstanding anything to the contrary contained
in this Agreement, the Borrower may rescind any notice of termination under this
Section 2.10 if the notice of such termination stated that such notice was
conditioned upon the occurrence or non-occurrence of a transaction or the
receipt of a replacement of all, or a portion, of the Revolving Commitments
outstanding at such time, in which case such notice may be revoked by the
Borrower (by written notice to the Administrative Agent on or prior to the
specified date) if such condition is not satisfied.

(b) Upon the incurrence by the Borrower or any of its Restricted Subsidiaries of
any Permitted Refinancing Obligations in respect of Revolving Commitments or
Revolving Loans, the Revolving Commitments designated by the Borrower to be
terminated in connection therewith shall be automatically permanently reduced by
an amount equal to 100% of the aggregate principal amount of commitments under
such Permitted Refinancing Obligations and any outstanding Revolving Loans in
respect of such terminated Revolving Commitments shall be repaid in full.

2.11 Optional Prepayments.

(a) The Borrower may at any time and from time to time prepay the Revolving
Loans or any Tranche of Term Loans, in whole or in part, without premium or
penalty except as specifically provided in Section 2.11(b), upon irrevocable
written notice delivered to the Administrative Agent no later than 12:00 Noon,
New York City time, (i) three Business Days prior thereto, in the case of
Eurocurrency Loans that are Revolving Loans or Term Loans, (ii) one Business Day
prior thereto, in the case of ABR Loans that are Term Loans and (iii) on the
date of prepayment, in the case of ABR Loans that are Revolving Loans, which
notice shall specify (x) the date and amount of prepayment, (y) whether the
prepayment is of Revolving Loans or a Tranche of Term Loans and (z) whether the
prepayment is of Eurocurrency Loans or ABR Loans; provided that if a
Eurocurrency Loan is prepaid on any day other

 

49



--------------------------------------------------------------------------------

than the last day of the Interest Period applicable thereto, the Borrower shall
also pay any amounts owing pursuant to Section 2.21. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein (provided that any such notice
may state that such notice is conditioned upon the occurrence or non-occurrence
of any transaction or the receipt of proceeds to be used for such payment, in
each case specified therein (including the effectiveness of other credit
facilities), in which case such notice may be revoked by the Borrower (by
written notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied), together with (except in
the case of Revolving Loans that are ABR Loans) accrued interest to such date on
the amount prepaid. Partial prepayments of Term Loans and of Revolving Loans
shall be in an aggregate principal amount of (i) $1,000,000 or a whole multiple
of $100,000 in excess thereof (in the case of prepayments of ABR Loans) or
(ii) $1,000,000 or a whole multiple of $500,000 in excess thereof (in the case
of prepayments of Eurocurrency Loans), and in each case shall be subject to the
provisions of Section 2.18.

(b) Any prepayment made pursuant to this Section 2.11 or Section 2.12(a) of the
Initial Tranche B Term Loans as a result of a Repricing Transaction shall be
accompanied by a prepayment fee, which shall initially be 1% of the aggregate
principal amount prepaid and shall decline to 0% on and after the first
anniversary of the Closing Date.

(c) [RESERVED]

(d) In connection with any optional prepayments by the Borrower of the Term
Loans pursuant to this Section 2.11, such prepayments shall be applied on a pro
rata basis to the then outstanding Term Loans being prepaid irrespective of
whether such outstanding Term Loans are ABR Loans or Eurocurrency Loans.

2.12 Mandatory Prepayments.

(a) Unless the Required Prepayment Lenders shall otherwise agree, if any
Indebtedness (excluding any Indebtedness incurred in accordance with
Section 7.2, other than Permitted Refinancing Obligations in respect of Term
Loans) shall be incurred by the Borrower or any Restricted Subsidiary, an amount
equal to 100% of the Net Cash Proceeds thereof shall be applied not later than
one Business Day after the date of receipt of such Net Cash Proceeds toward the
prepayment of the Term Loans as set forth in Section 2.12(d).

(b) Unless the Required Prepayment Lenders shall otherwise agree, if on any date
the Borrower or any Restricted Subsidiary shall for its own account receive Net
Cash Proceeds from any Asset Sale or Recovery Event then, unless a Reinvestment
Notice shall be delivered to the Administrative Agent in respect thereof, such
Net Cash Proceeds shall be applied not later than 10 Business Days after such
date toward the prepayment of the Term Loans as set forth in Section 2.12(d);
provided that, notwithstanding the foregoing, (i) on each Reinvestment
Prepayment Date, the Term Loans shall be prepaid as set forth in Section 2.12(d)
by an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event and (ii) on the date (the “Trigger Date”) that is
six months after any such Reinvestment Prepayment Date, the Term Loans shall be
prepaid as set forth in Section 2.12(d) by an amount equal to the portion of any
Committed Reinvestment Amount with respect to the relevant Reinvestment Event
not actually expended by such Trigger Date.

(c) Unless the Required Prepayment Lenders shall otherwise agree, if, for any
fiscal year of the Borrower commencing with the fiscal year ending March 31,
2014, there shall be Excess Cash Flow, the Borrower shall, on the relevant
Excess Cash Flow Application Date, apply an amount equal to

 

50



--------------------------------------------------------------------------------

(i) the Excess Cash Flow Percentage of such Excess Cash Flow minus (ii) the
aggregate amount of all prepayments of Revolving Loans to the extent accompanied
by permanent optional reductions of the Revolving Commitments, and all optional
prepayments of Term Loans (x) during such fiscal year (which, in any event,
shall not include any designated prepayment pursuant to clause (y) below) and
(y) during the period beginning with the day following the last day of such
fiscal year and ending on the Excess Cash Flow Application Date and stated by
the Borrower to be prepaid pursuant to this Section 2.12(c)(ii)(y), in each case
other than to the extent any such prepayment is funded with the proceeds of
long-term Indebtedness, toward the prepayment of Term Loans as set forth in
Section 2.12(d). Each such prepayment shall be made on a date (an “Excess Cash
Flow Application Date”) no later than ten days after the date on which the
financial statements referred to in Section 6.1(a), for the fiscal year with
respect to which such prepayment is made, are required to be delivered to the
Lenders.

(d) Amounts to be applied in connection with prepayments pursuant to this
Section 2.12 shall be applied to the prepayment of the Term Loans in accordance
with Section 2.18(b) until paid in full. In connection with any mandatory
prepayments by the Borrower of the Term Loans pursuant to this Section 2.12,
such prepayments shall be applied on a pro rata basis to the then outstanding
Term Loans being prepaid irrespective of whether such outstanding Term Loans are
ABR Loans or Eurocurrency Loans and with respect to prepayments pursuant to
Section 2.12(b) such Net Cash Proceeds may be applied, along with such
prepayment of Term Loans (to the extent the Borrower elects, or is required by
the terms thereof), to purchase, redeem or repay any Pari Passu Debt, pursuant
to the agreements governing such other Indebtedness, on not more than a pro rata
basis with respect to such prepayments of Term Loans; provided that if no Lender
exercises the right to waive a given mandatory prepayment of the Term Loans
pursuant to Section 2.12(e), then, with respect to such mandatory prepayment,
the amount of such mandatory prepayment shall be applied first to Term Loans
that are ABR Loans to the full extent thereof before application to Term Loans
that are Eurocurrency Loans in a manner that minimizes the amount of any
payments required to be made by the Borrower pursuant to Section 2.21. Each
prepayment of the Term Loans under this Section 2.12 shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.

(e) Notwithstanding anything to the contrary in Section 2.12 or 2.18, with
respect to the amount of any mandatory prepayment pursuant to Section 2.12(b) or
(c) that is allocated to Tranche B Term Loans (such amount, the “Tranche B
Prepayment Amount”), the Borrower will, in lieu of applying such amount to the
prepayment of Tranche B Term Loans as provided in paragraph (d) above, on the
date specified in this Section 2.12 for such prepayment, give the Administrative
Agent telephonic notice (promptly confirmed in writing) requesting that the
Administrative Agent prepare and provide to each Tranche B Term Lender (which,
for avoidance of doubt, includes each New Term Lender and Extended Lender
holding Tranche B Term Loans) a notice (each, a “Tranche B Prepayment Option
Notice”) as described below. As promptly as practicable after receiving such
notice from the Borrower, the Administrative Agent will send to each Tranche B
Term Lender a Tranche B Prepayment Option Notice, which shall be in the form of
Exhibit I (or such other form approved by the Administrative Agent), and shall
include an offer by the Borrower to prepay, on the date (each a “Tranche B
Mandatory Prepayment Date”) that is ten Business Days after the date of the
Tranche B Prepayment Option Notice, the Tranche B Term Loans of such Lender by
an amount equal to the portion of the Tranche B Prepayment Amount indicated in
such Lender’s Tranche B Prepayment Option Notice as being applicable to such
Lender’s Tranche B Term Loans. Each Tranche B Term Lender may reject all or a
portion of its Tranche B Prepayment Amount by providing written notice to the
Administrative Agent and the Borrower no later than 5:00 p.m. (New York City
time) five Business Days after such Tranche B Term Lender’s receipt of the
Tranche B Prepayment Option Notice (which notice shall specify the principal
amount of the Tranche B Prepayment Amount to be rejected by such Lender) (such
rejected amounts collectively, the “Declined Tranche B Amount”); provided that
any Tranche B Term Lender’s failure to so reject such Tranche B Prepayment
Amount shall be deemed an acceptance by such Tranche B Term Lender of such
Tranche B

 

51



--------------------------------------------------------------------------------

Prepayment Option Notice and the amount to be prepaid in respect of Tranche B
Term Loans held by such Tranche B Term Lender. On the Tranche B Mandatory
Prepayment Date, the Borrower shall pay to the relevant Tranche B Term Lenders
the aggregate amount necessary to prepay that portion of the outstanding Tranche
B Term Loans in respect of which such Lenders have (or are deemed to have)
accepted prepayment as described above. If there are (1) any Tranche A Term
Loans then outstanding and (2) any Declined Tranche B Amounts in respect of a
Tranche B Prepayment Option Notice, on the Business Day following the applicable
Tranche B Mandatory Prepayment Date the Borrower shall give the Administrative
Agent telephonic notice (promptly confirmed in writing) requesting that the
Administrative Agent prepare and provide to each Tranche A Term Lender (which,
for avoidance of doubt, includes each New Term Lender and Extended Lender
holding Tranche A Term Loans) a notice (each, a “Tranche A Prepayment Option
Notice”) as described below. As promptly as practicable after receiving such
notice from the Borrower, the Administrative Agent will send to each Tranche A
Term Lender a Tranche A Prepayment Option Notice, which shall be in the form of
Exhibit I (or such other form approved by the Administrative Agent), and shall
include an offer by the Borrower to prepay, on the date (each a “Tranche A
Mandatory Prepayment Date”) that is ten Business Days after the date of the
Tranche A Prepayment Option Notice, the Tranche A Term Loans of such Lender by
an amount equal to the portion of the Declined Tranche B Amount indicated in
such Lender’s Tranche A Prepayment Option Notice as being applicable to such
Lender’s Tranche A Term Loans. Each Tranche A Term Lender may reject all or a
portion of its Declined Tranche B Amount by providing written notice to the
Administrative Agent and the Borrower no later than 5:00 p.m. (New York City
time) five Business Days after such Tranche A Term Lender’s receipt of the
Tranche A Prepayment Option Notice (which notice shall specify the principal
amount of its Declined Tranche B Amount to be rejected by such Lender) (such
rejected amounts collectively, the “Declined Tranche A Amount”); provided that
any Tranche A Term Lender’s failure to so reject such Declined Tranche B Amount
shall be deemed an acceptance by such Tranche A Term Lender of such Tranche A
Prepayment Option Notice and the amount to be prepaid in respect of Tranche A
Term Loans held by such Tranche A Term Lender. On the Tranche A Mandatory
Prepayment Date, the Borrower shall pay to the relevant Tranche A Term Lenders
the aggregate amount necessary to prepay that portion of the outstanding Tranche
A Term Loans in respect of which such Lenders have (or are deemed to have)
accepted prepayment as described above.

(f) If, on any date, the aggregate Revolving Extensions of Credit would exceed
the aggregate Revolving Commitments (including as a result of any revaluation of
the Dollar Equivalent of the L/C Obligations on any Revaluation Date in
accordance with Section 1.4), the Borrower shall promptly prepay Revolving Loans
in an aggregate principal amount equal to such excess and/or pay to the
Administrative Agent an amount of cash and/or Cash Equivalents and/or Permitted
Liquid Investments equal to the aggregate principal amount equal to such excess
to be held as security for all obligations of the Borrower to the Issuing
Lenders hereunder in a cash collateral account to be established by, and under
the sole dominion and control of, the Administrative Agent.

2.13 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurocurrency Loans made
to the Borrower to ABR Loans by giving the Administrative Agent prior
irrevocable written notice of such election no later than 12:00 Noon, New York
City time, on the third Business Day preceding the proposed conversion date;
provided that if any Eurocurrency Loan is so converted on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.21. The Borrower may elect from time to
time to convert ABR Loans made to the Borrower to Eurocurrency Loans by giving
the Administrative Agent prior irrevocable written notice of such election no
later than 12:00 Noon, New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor); provided that no ABR Loan under a particular
Facility may be converted into a Eurocurrency Loan when

 

52



--------------------------------------------------------------------------------

any Event of Default has occurred and is continuing and the Administrative Agent
or the Majority Facility Lenders in respect of such Facility have determined in
its or their sole discretion not to permit such conversions. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

(b) Any Eurocurrency Loan may be continued as such by the Borrower giving
irrevocable written notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1 and
no later than 12:00 Noon, New York City time, on the third Business Day
preceding the proposed continuation date, of the length of the next Interest
Period to be applicable to such Loans; provided that if any Eurocurrency Loan is
so continued on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.21; provided, further, that no Eurocurrency Loan under a particular
Facility may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such continuations; and provided, further, that (i) if the Borrower shall
fail to give any required notice as described above in this paragraph such
Eurocurrency Loans shall be automatically continued as Eurocurrency Loans having
an Interest Period of one month’s duration on the last day of such then-expiring
Interest Period and (ii) if such continuation is not permitted pursuant to the
preceding proviso, such Eurocurrency Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

2.14 Minimum Amounts and Maximum Number of Eurocurrency Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurocurrency Loans and
all selections of Interest Periods shall be in such amounts and be made pursuant
to such elections so that (a) after giving effect thereto, the aggregate
principal amount of the Eurocurrency Loans comprising each Eurocurrency Tranche
shall be equal to a minimum of $1,000,000 or a whole multiple of $500,000 in
excess thereof and (b) no more than twelve Eurocurrency Tranches shall be
outstanding at any one time.

2.15 Interest Rates and Payment Dates.

(a) (i) Each Eurocurrency Loan other than a Eurocurrency Loan that is an Initial
Tranche B Term Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Eurocurrency Rate
determined for such day plus the Applicable Margin and (ii) each Eurocurrency
Loan that is an Initial Tranche B Term Loan shall bear interest for each day
during each Interest Period with respect thereto at a rate per annum equal to
(A) the greater of (x) the Eurocurrency Rate determined for such day and
(y) 1.00% plus (B) the Applicable Margin.

(b) (i) Each ABR Loan other than an ABR Loan that is an Initial Tranche B Term
Loan shall bear interest at a rate per annum equal to ABR plus the Applicable
Margin and (ii) each ABR Loan that is an Initial Tranche B Term Loan shall bear
interest at a rate per annum equal to (A) the greater of (x) ABR and (y) 2.00%
plus (B) the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section 2.15
plus 2% or (y) in the case of Reimbursement Obligations, the rate applicable to
ABR Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of
any interest payable on any Loan or Reimbursement Obligation or any commitment
fee or other amount payable hereunder shall not be paid when due

 

53



--------------------------------------------------------------------------------

(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans under the relevant Facility plus 2% (or, in the case of any such
other amounts that do not relate to a particular Facility, the rate then
applicable to ABR Loans under the Revolving Facility plus 2%), in each case,
with respect to clauses (i) and (ii) above, from the date of such non payment
until such amount is paid in full (after as well as before judgment); provided
that no amount shall be payable pursuant to this Section 2.15(c) to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender; provided further no
amounts shall accrue pursuant to this Section 2.15(c) on any overdue Loan,
Reimbursement Obligation, commitment fee or other amount payable to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.

(d) Interest shall be payable by the Borrower in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (c) of this
Section 2.15 shall be payable from time to time on demand.

2.16 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that interest on ABR Loans
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurocurrency Rate. Any change in the interest rate on a Loan resulting from
a change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be presumptively correct in the absence
of demonstrable error. The Administrative Agent shall, at the request of the
Borrower, deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 2.15(a) and Section 2.15(b).

2.17 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period for any Eurocurrency Loan:

(a) the Administrative Agent shall have determined (which determination shall be
presumptively correct absent demonstrable error) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that by reason of any
changes arising after the Closing Date the Eurocurrency Rate determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (as certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

the Administrative Agent shall give telecopy notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter. If such notice is given
(x) any Eurocurrency Loans under the relevant Facility requested to be made on
the first day of such Interest Period shall be made as ABR Loans, (y) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurocurrency Loans shall be continued as ABR Loans and
(z) any outstanding

 

54



--------------------------------------------------------------------------------

Eurocurrency Loans under the relevant Facility shall be converted, on the last
day of the then-current Interest Period with respect thereto, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent (which action
the Administrative Agent will take promptly after the conditions giving rise to
such notice no longer exist), no further Eurocurrency Loans under the relevant
Facility shall be made or continued as such, nor shall the Borrower have the
right to convert Loans under the relevant Facility to Eurocurrency Loans.

2.18 Pro Rata Treatment and Payments.

(a) Except as expressly otherwise provided herein (including as expressly
provided in Sections 2.9, 2.10(b), 2.15(c), 2.19, 2.20, 2.21, 2.22, 2.24, 2.26,
10.5 and 10.7), each borrowing by the Borrower from the Lenders hereunder, each
payment by the Borrower on account of any commitment fee and any reduction of
the Revolving Commitments shall be made pro rata according to the Revolving
Percentages of the relevant Lenders other than reductions of Revolving
Commitments pursuant to Section 2.24 and payments in respect of any differences
in the Applicable Commitment Fee Rate of Extending Lenders pursuant to an
Extension Amendment or Lenders in respect of New Revolving Commitments. Except
as expressly otherwise provided herein (including as expressly provided in
Sections 2.7, 2.15(c), 2.19, 2.20, 2.21, 2.22, 2.24, 2.26, 2.27, 10.5 and 10.7),
each payment (other than prepayments) in respect of principal or interest in
respect of any Tranche of Term Loans and each payment in respect of fees payable
hereunder shall be applied to the amounts of such obligations owing to the Term
Lenders of such Tranche, pro rata according to the respective amounts then due
and owing to such Term Lenders.

(b) Each mandatory prepayment of the Term Loans shall be allocated between the
Tranche A Term Facility and the Tranche B Term Facility, pro rata and among the
relevant Tranches pro rata, in each case except as affected by the opt-out
provision under Section 2.12(e); provided, that at the request of the Borrower,
(x) in lieu of such application of the portion allocable to the Tranche A Term
Loans on a pro rata basis among all Tranches of Tranche A Term Loans, such
prepayment may be applied to any Tranche of Tranche A Term Loans so long as the
maturity date of such Tranche of Tranche A Term Loans precedes the maturity date
of each other Tranche of Tranche A Term Loans then outstanding or, in the event
more than one Tranche of Tranche A Term Loans shall have an identical maturity
date that precedes the maturity date of each other Tranche of Tranche A Term
Loans then outstanding, to such Tranches on a pro rata basis and (y) in lieu of
such application of the portion allocable to the Tranche B Term Loans on a pro
rata basis among all Tranches of Tranche B Term Loans, such prepayment may be
applied to any Tranche of Tranche B Term Loans so long as the maturity date of
such Tranche of Tranche B Term Loans precedes the maturity date of each other
Tranche of Tranche B Term Loans then outstanding or, in the event more than one
Tranche of Tranche B Term Loans shall have an identical maturity date that
precedes the maturity date of each other Tranche of Tranche B Term Loans then
outstanding, to such Tranches on a pro rata basis; provided further that in
connection with a mandatory prepayment under Section 2.12(a) in connection with
the incurrence of Permitted Refinancing Obligations, such prepayment shall be
allocated to the Tranches as specified by the Borrower (but to the Loans within
such Tranches on a pro rata basis). Each optional prepayment and mandatory
prepayment of the Tranche A Term Loans, Tranche B Term Loans or New Term Loans
shall be applied to the remaining installments thereof as specified by the
Borrower. Amounts repaid or prepaid on account of the Term Loans may not be
reborrowed.

(c) Except as expressly otherwise provided herein (including as expressly
provided in Sections 2.7, 2.10(b), 2.15(c), 2.19, 2.20, 2.21, 2.22, 2.24, 2.26,
10.5 and 10.7), each payment (including prepayments) to be made by the Borrower
on account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders other than payments in respect of any
differences in the Applicable Margin of Extending Lenders pursuant to an
Extension Amendment or Lenders in respect of New Revolving Loans. Each payment
in respect of Reimbursement Obligations in respect of any Letter of Credit shall
be made to the Issuing Lender that issued such Letter of Credit.

 

55



--------------------------------------------------------------------------------

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff, deduction or counterclaim and shall be made prior to 2:00 P.M.,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Funding Office, in immediately available
funds. Any payment received by the Administrative Agent after 2:00 P.M., New
York City time may be considered received on the next Business Day in the
Administrative Agent’s sole discretion. The Administrative Agent shall
distribute such payments to the relevant Lenders promptly upon receipt in like
funds as received. If any payment hereunder (other than payments on the
Eurocurrency Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be presumptively correct in the absence of
demonstrable error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall give notice of such
fact to the Borrower and the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans under the relevant Facility, on demand, from the Borrower. Nothing
herein shall be deemed to limit the rights of the Administrative Agent or the
Borrower against any Defaulting Lender.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the relevant Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each relevant Lender to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate. Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrower.

 

56



--------------------------------------------------------------------------------

2.19 Requirements of Law.

(a) Except with respect to Taxes, which are addressed in Section 2.20, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof or compliance by any Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority first made, in each case, subsequent to the Closing Date:

(i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate
hereunder; or

(ii) shall impose on such Lender any other condition not otherwise contemplated
hereunder;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurocurrency Loans or issuing or
participating in Letters of Credit (in each case hereunder), or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly pay such Lender, in Dollars, within thirty Business Days
after the Borrower’s receipt of a reasonably detailed invoice therefor (showing
with reasonable detail the calculations thereof), any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable. If any Lender becomes entitled to claim any additional amounts
pursuant to this Section 2.19, it shall promptly notify the Borrower (with a
copy to the Administrative Agent) of the event by reason of which it has become
so entitled.

(b) If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or liquidity
requirements or in the interpretation or application thereof or compliance by
such Lender or any entity controlling such Lender with any request or directive
regarding capital adequacy or liquidity requirements (whether or not having the
force of law) from any Governmental Authority first made, in each case,
subsequent to the Closing Date shall have the effect of reducing the rate of
return on such Lender’s or such entity’s capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such entity could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or such
entity’s policies with respect to capital adequacy or liquidity requirements) by
an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a reasonably detailed written request therefor (consistent with the
detail provided by such Lender to similarly situated borrowers), the Borrower
shall pay to such Lender, in Dollars, such additional amount or amounts as will
compensate such Lender or such entity for such reduction.

(c) A certificate prepared in good faith as to any additional amounts payable
pursuant to this Section 2.19 submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be presumptively correct in the absence
of demonstrable error. Notwithstanding anything to the contrary in this
Section 2.19, the Borrower shall not be required to compensate a Lender pursuant
to this Section 2.19 for any amounts incurred more than 180 days prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that if the circumstances giving rise to such
claim have a retroactive effect, then such 180-day period shall be extended to
include the period of such retroactive effect. The obligations of the Borrower
pursuant to this Section 2.19 shall survive the termination of this Agreement
and the payment of the Obligations. Notwithstanding the foregoing, the Borrower
shall not be obligated to make payment to any Lender with respect to penalties,
interest and expenses if written demand therefore was not made by such Lender
within 180 days from the date on which such Lender makes payment for such
penalties, interest and expenses.

 

57



--------------------------------------------------------------------------------

(d) Notwithstanding anything in this Section 2.19 to the contrary, solely for
purposes of this Section 2.19, (i) the Dodd Frank Wall Street Reform and
Consumer Protection Act, and all requests, rules, regulations, guidelines and
directives promulgated thereunder or issued in connection therewith and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to have been enacted, adopted or issued, as applicable, subsequent to the
Closing Date.

(e) For purposes of this Section 2.19, the term “Lender” shall include any
Issuing Lender.

2.20 Taxes.

(a) Except as otherwise provided in this Agreement or as required by law, all
payments made by the Borrower or any Loan Party under this Agreement and the
other Loan Documents to the Administrative Agent or any Lender under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any Taxes, excluding (i) net income Taxes, net profits
Taxes and franchise Taxes (and net worth Taxes and capital Taxes imposed in lieu
of net income Taxes) imposed on the Administrative Agent or any Lender (A) by
the jurisdiction (or any political subdivision thereof) under the laws of which
the Administrative Agent or any Lender (or, in the case of a pass-through
entity, any of its beneficial owners) is organized or in which its applicable
lending office is located or (B) as a result of a present or former connection
between the Administrative Agent or such Lender or beneficial owner and the
jurisdiction of the Governmental Authority imposing such Tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document), (ii) any branch profits or
backup withholding Taxes imposed by the United States or any similar Tax imposed
by any other jurisdiction in which the applicable Borrower or any Loan Party
under this Agreement and the other Loan Documents is located or is deemed to be
doing business, and (iii) any Taxes imposed by FATCA. If any such non-excluded
Taxes (“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable by the Borrower or any Loan Party under this Agreement and the
other Loan Documents to the Administrative Agent or any Lender hereunder, the
amounts so payable to the Administrative Agent or such Lender shall be increased
to the extent necessary to yield to the Administrative Agent or such Lender
(after deduction or withholding of all Non-Excluded Taxes and Other Taxes
including Non-Excluded Taxes attributable to amounts payable under this
Section 2.20(a)) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement; provided, however, that the
Borrower or any Loan Party under this Agreement and the other Loan Documents
shall not be required to increase any such amounts payable to or in respect of
any Lender with respect to any Non-Excluded Taxes (i) that are attributable to
such Lender’s (or, in the case of a pass-through entity, any of its beneficial
owners’) failure to comply with the requirements of paragraph (d), (e) or (g),
as applicable, of this Section 2.20 or (ii) that are withholding Taxes imposed
on amounts payable under this Agreement or the other Loan Documents, unless such
Taxes are imposed as a result of a Change in Law occurring after such Lender
becomes a party hereto or after the Closing Date, whichever is later, or as a
result of any change in facts, occurring after such Lender becomes a party
hereto or after the Closing Date, whichever is later, that is not attributable
to the Lender, except (in the case of an assignment) to the extent that such
Lender’s assignor (if any) was entitled, at the time of such assignment, to
receive additional amounts from the Borrower or any Loan Party under this
Agreement and the other Loan Documents with respect to such Taxes pursuant to
this paragraph.

 

58



--------------------------------------------------------------------------------

(b) In addition, the Borrower or any Loan Party under this Agreement and the
other Loan Documents shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower
and any Loan Party under this Agreement and the other Loan Documents, as
promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the Administrative Agent or Lender, as the case may be,
a certified copy of an original official receipt received by the Borrower
showing payment thereof if such receipt is obtainable, or, if not, such other
evidence of payment as may reasonably be required by the Administrative Agent or
such Lender. If the Borrower or any Loan Party under this Agreement and the
other Loan Documents fails to pay any Non-Excluded Taxes or Other Taxes that the
Borrower or any Loan Party under this Agreement and the other Loan Documents is
required to pay pursuant to this Section 2.20 (or in respect of which the
Borrower or any Loan Party under this Agreement and the other Loan Documents
would be required to pay increased amounts pursuant to Section 2.20(a) if such
Non-Excluded Taxes or Other Taxes were withheld) when due to the appropriate
taxing authority or fails to remit to the Administrative Agent the required
receipts or other required documentary evidence, the Borrower or any Loan Party
under this Agreement and the other Loan Documents shall indemnify the
Administrative Agent and the Lenders for any payments by them of such
Non-Excluded Taxes or Other Taxes and for any incremental taxes, interest or
penalties that become payable by the Administrative Agent or any Lender as a
result of any such failure within thirty days after the Lender or the
Administrative Agent delivers to the Borrower (with a copy to the Administrative
Agent) either (a) a copy of the receipt issued by a Governmental Authority
evidencing payment of such Taxes or (b) certificates as to the amount of such
payment or liability prepared in good faith.

(d) Each Lender (and, in the case of a pass-through entity, each of its
beneficial owners) that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) (a “Non-US Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Borrower and to the Lender from which the related participation shall have been
purchased) (i) two accurate and complete copies of IRS Form W 8ECI or W 8BEN,
or, (ii) in the case of a Non-US Lender claiming exemption from United States
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit F and two accurate and complete copies of IRS Form W 8BEN, or any
subsequent versions or successors to such forms, in each case properly completed
and duly executed by such Non-US Lender claiming complete exemption from, or a
reduced rate of, United States federal withholding tax on all payments by the
Borrower or any Loan Party under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-US Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-US Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-US
Lender. Each Non-US Lender shall (i) promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the United States taxing authorities for such purpose) and (ii) take
such steps as shall not be disadvantageous to it, in its reasonable judgment,
and as may be reasonably necessary (including the re-designation of its lending
office pursuant to Section 2.23) to avoid any requirement of applicable laws of
any such jurisdiction that the Borrower or any Loan Party make any deduction or
withholding for taxes from amounts payable to such Lender. Notwithstanding any
other provision of this paragraph, a Non-US Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-US Lender is not
legally able to deliver.

 

59



--------------------------------------------------------------------------------

(e) Each Lender (and, in the case of a Lender that is a non-United States
pass-through entity, each of its beneficial owners) that is a United States
person (as such term is defined in Section 7701(a)(30) of the Code) (a “US
Lender”) shall deliver to the Borrower and the Administrative Agent two accurate
and complete copies of IRS Form W-9, or any subsequent versions or successors to
such form and certify that such lender is not subject to backup withholding.
Such forms shall be delivered by each US Lender on or before the date it becomes
a party to this Agreement. In addition, each US Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such US Lender. Each US Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certifications to the Borrower (or any other form of certification
adopted by the United States taxing authorities for such purpose).

(f) If the Administrative Agent or any Lender determines, in good faith, that it
has received a refund of any Non-Excluded Taxes or Other Taxes as to which it
has been indemnified by the Borrower or any Loan Party or with respect to which
the Borrower or any Loan Party has paid additional amounts pursuant to this
Section 2.20, it shall promptly pay over such refund to the Borrower (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower or any Loan Party under this Section 2.20 with respect to the
Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority; provided, further, that the Borrower
shall not be required to repay to the Administrative Agent or the Lender an
amount in excess of the amount paid over by such party to the Borrower pursuant
to this Section 2.20. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person. In no event will the Administrative Agent or any
Lender be required to pay any amount to the Borrower the payment of which would
place the Administrative Agent or such Lender in a less favorable net after-tax
position than the Administrative Agent or such Lender would have been in if the
additional amounts giving rise to such refund of any Non-Excluded Taxes or Other
Taxes had never been paid. The agreements in this Section 2.20 shall survive the
termination of this Agreement and the payment of the Obligations.

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower and Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this subsection
(g), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

60



--------------------------------------------------------------------------------

(h) For purposes of this Section 2.20, the term “Lender” shall include any
Issuing Lender.

2.21 Indemnity. Other than with respect to Taxes, which shall be governed solely
by Section 2.20, the Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense (other than lost profits,
including the loss of Applicable Margin) that such Lender may actually sustain
or incur as a consequence of (a) any failure by the Borrower in making a
borrowing of, conversion into or continuation of Eurocurrency Loans after the
Borrower has given notice requesting the same in accordance with the provisions
of this Agreement, (b) any failure by the Borrower in making any prepayment of
or conversion from Eurocurrency Loans after the Borrower has given a notice
thereof in accordance with the provisions of this Agreement or (c) the making of
a prepayment, conversion or continuation of Eurocurrency Loans on a day that is
not the last day of an Interest Period with respect thereto. A reasonably
detailed certificate as to (showing in reasonable detail the calculation of) any
amounts payable pursuant to this Section 2.21 submitted to the Borrower by any
Lender shall be presumptively correct in the absence of demonstrable error. This
covenant shall survive the termination of this Agreement and the payment of the
Obligations.

2.22 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof, in each case, first made after the Closing Date, shall make it unlawful
for any Lender to make or maintain Eurocurrency Loans as contemplated by this
Agreement, such Lender shall promptly give notice thereof (a “Rate Determination
Notice”) to the Administrative Agent and the Borrower, and (a) the commitment of
such Lender hereunder to make Eurocurrency Loans, continue Eurocurrency Loans as
such and convert ABR Loans to Eurocurrency Loans shall be suspended during the
period of such illegality and (b) such Lender’s Loans then outstanding as
Eurocurrency Loans, if any, shall be converted automatically to ABR Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law. If any such conversion
of a Eurocurrency Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to Section 2.21.

2.23 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.19, 2.20(a) or 2.22 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the good faith judgment of such Lender, cause such Lender and
its lending office(s) to suffer no material economic, legal or regulatory
disadvantage; provided, further, that nothing in this Section 2.23 shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.19, 2.20(a) or 2.22.

2.24 Replacement of Lenders. The Borrower shall be permitted to (a) replace with
a financial entity or financial entities, or (b) prepay or terminate, without
premium or penalty (but subject to Section 2.21), the Loans or Commitments, as
applicable, of any Lender or Issuing Lender (each such Lender and Issuing
Lender, a “Replaced Lender”) that (i) requests reimbursement for amounts owing
or otherwise results in increased costs imposed on the Borrower or on account of
which the Borrower is required to pay additional amounts to any Governmental
Authority pursuant to Section 2.19, 2.20 or 2.21 (to the extent a request made
by a Lender pursuant to the operation of Section 2.21 is materially greater than
requests made by other Lenders) or gives a notice of illegality pursuant to
Section 2.22, (ii) is a Defaulting Lender, or (iii) has refused to consent to
any waiver or amendment with respect to any Loan Document that requires such
Lender’s consent and has been consented to by the Required Lenders; provided
that, in the case of a replacement pursuant to clause (a) above, (A) such
replacement does not

 

61



--------------------------------------------------------------------------------

conflict with any Requirement of Law, (B) the replacement financial entity or
financial entities shall purchase, at par, all Loans and other amounts owing to
such Replaced Lender on or prior to the date of replacement (or, in the case of
a replacement of an Issuing Lender, comply with Section 9.9(c)), (C) the
Borrower shall be liable to such Replaced Lender under Section 2.21 (as though
Section 2.21 were applicable) if any Eurocurrency Loan owing to such Replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (D) the replacement financial entity or financial entities,
(x) if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent to the extent that an assignment to such replacement
financial institution of the rights and obligations being acquired by it would
otherwise require the consent of the Administrative Agent pursuant to
Section 10.6(b)(i)(B) and (y) shall pay (unless otherwise paid by the Borrower)
any processing and recordation fee required under Section 10.6(b)(ii)(B),
(E) the Administrative Agent and any replacement financial entity or entities
shall execute and deliver, and such Replaced Lender shall thereupon be deemed to
have executed and delivered, an appropriately completed Assignment and
Assumption to effect such substitution (or, in the case of a replacement of an
Issuing Lender, customary assignment documentation), (F) the Borrower shall pay
all additional amounts (if any) required pursuant to Section 2.19 or 2.20, as
the case may be, in respect of any period prior to the date on which such
replacement shall be consummated, (G) in respect of a replacement pursuant to
clause (iii) above, the replacement financial entity or financial entities shall
consent to such amendment or waiver, (H) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the Replaced Lender and (I) if such
replacement is in connection with a Repricing Transaction prior to the first
anniversary of the Closing Date, the Borrower or the replacement Lender shall
pay the Replaced Lender a fee equal to 1% of the aggregate principal amount of
its Initial Tranche B Term Loans required to be assigned pursuant to this
Section 2.24. Prepayments pursuant to clause (b) above (i) shall be accompanied
by accrued and unpaid interest on the principal amount so prepaid up to the date
of such prepayment and (ii) shall not be subject to the provisions of
Section 2.18. The termination of the Revolving Commitments of any Lender
pursuant to clause (b) above shall not be subject to the provisions of
Section 2.18. In connection with any such replacement under this Section 2.24,
if the Replaced Lender does not execute and deliver to the Administrative Agent
a duly completed Assignment and Assumption and/or any other documentation
necessary to reflect such replacement by the later of (a) the date on which the
replacement Lender executes and delivers such Assignment and Assumption and/or
such other documentation and (b) the date as of which all obligations of the
Borrower owing to the Replaced Lender relating to the Loans and participations
so assigned shall be paid in full by the assignee Lender to such Replaced
Lender, then such Replaced Lender shall be deemed to have executed and delivered
such Assignment and Assumption and/or such other documentation as of such date
and the Borrower shall be entitled (but not obligated) to execute and deliver
such Assignment and Assumption and/or such other documentation on behalf of such
Replaced Lender, and the Administrative Agent shall record such assignment in
the Register.

2.25 Incremental Loans.

(a) The Borrower may by written notice to the Administrative Agent elect to
request the establishment of one or more new term loans (each, a “New Term Loan
Commitment”) or increases of existing Term Loans (each, a “Supplemental Term
Loan Commitment”) or new revolving commitments (each, a “New Revolving
Commitment”) (but no more than three tranches at any time outstanding in the
case of revolving commitments) or increases of existing Revolving Commitments
(each, a “Revolving Commitment Increase”; together with any New Term Loan
Commitments, any Supplemental Term Loan Commitments and any Revolving Commitment
Increase, the “New Loan Commitments”) hereunder, in an aggregate amount for all
such New Loan Commitments not in excess of, at the time the respective New Loan
Commitments become effective, the Maximum Incremental Facility Amount. Each such
notice shall specify the date (each, an “Increased Amount Date”) on which the
Borrower proposes that the New Loan Commitments shall be effective, which shall
be a date not less than 10 Business Days after the

 

62



--------------------------------------------------------------------------------

date on which such notice is delivered to the Administrative Agent; provided
that any Lender offered or approached to provide all or a portion of any New
Loan Commitments may elect or decline, in its sole discretion, to provide such
New Loan Commitments.

(b) Such New Loan Commitments shall become effective as of such Increased Amount
Date; provided that (i) no Default or Event of Default shall exist on such
Increased Amount Date immediately after giving effect to such New Loan
Commitments and the making of any New Loans pursuant thereto and any transaction
consummated in connection therewith; (ii) the Borrower shall be in pro forma
compliance with the financial covenants set forth in Section 7.1 as of the end
of the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 6.1 at the effective time of such commitments;
(iii) the proceeds of any New Loans shall be used, at the discretion of the
Borrower, for any purpose not prohibited by this Agreement; (iv) the New Loans
shall be secured by the Collateral on a pari passu or, at the Borrower’s option,
junior basis (so long as any such New Loan Commitments (and related Obligations)
are subject to an Intercreditor Agreement or an Other Intercreditor Agreement)
and shall benefit ratably from the guarantees under the Guarantee and Collateral
Agreement; (v) in the case of New Loans that are term loans (“New Term Loans”),
the maturity date thereof shall not be earlier than the Latest Maturity Date and
the weighted average life to maturity shall be equal to or greater than the
weighted average life to maturity of the Latest Maturing Tranche B Term Loans
(other than an earlier maturity date and/or shorter weighted average life to
maturity for customary bridge financings, which, subject to customary
conditions, would either be automatically converted into or required to be
exchanged for permanent financing which does not provide for an earlier maturity
date or a shorter weighted average life to maturity than the Latest Maturity
Date or the weighted average life to maturity of the Latest Maturing Tranche B
Term Loans, as applicable); provided that the Borrower may incur New Term Loans
that mature earlier than the Latest Maturity Date and have a weighted average
life to maturity shorter than that of the Latest Maturing Tranche B Term Loans
(such New Term Loans, the “Inside Maturity New Term Loans”) so long as (A) such
Inside Maturity New Term Loans mature no earlier than, and will have a weighted
average life to maturity no shorter than the Latest Tranche A Term Maturity Date
or the weighted average life to maturity of the Latest Maturing Tranche A Term
Loans, as applicable (other than an earlier maturity date and/or shorter
weighted average life to maturity for customary bridge financings, which,
subject to customary conditions, would either be automatically converted into or
required to be exchanged for permanent financing which does not provide for an
earlier maturity date or a shorter weighted average life to maturity than the
Latest Tranche A Term Maturity Date or the weighted average life to maturity of
the Latest Maturing Tranche A Term Loans, as applicable) and (B) the aggregate
principal amount of all such Inside Maturity New Term Loans outstanding at the
time of such incurrence, when taken together with the aggregate principal amount
of Inside Maturity Additional Obligations and Inside Maturity Permitted
Refinancing Obligations outstanding at the time of such incurrence, does not
exceed $300,000,000; (vi) in the case of any New Loans that are revolving loans
or commitments (“New Revolving Loans”) the maturity date or commitment
termination date thereof shall not be earlier than the Revolving Termination
Date and such New Revolving Loans shall not require any scheduled commitment
reductions prior to the Revolving Termination Date; (vii) the New Revolving
Loans shall share ratably in any mandatory prepayments or utilizations of the
existing Revolving Loans; (viii) subject to Section 2.24, commitment reductions
shall apply ratably to the Revolving Commitments and any commitments in respect
of New Revolving Loans; provided that the Borrower may reduce 100% of the
commitments of any revolving facility on a non-pro rata basis with the
commitments under any other revolving facility hereunder; provided further that
at the request of the Borrower, in lieu of such application on a pro rata basis
among all Revolving Commitments, such reduction may be applied to any Revolving
Commitments so long as the termination date of such Revolving Commitments
precedes the termination date of each other Tranche of Revolving Commitments
then outstanding or, in the event more than one Tranche of Revolving Commitments
shall have an identical termination date that precedes the termination date of
each other Tranche of Revolving Commitments then outstanding, to such Tranches
on a pro rata basis; (ix) all terms and documentation

 

63



--------------------------------------------------------------------------------

with respect to any New Loans which differ from those with respect to the Loans
under the applicable Facility shall be reasonably satisfactory to the
Administrative Agent (except to the extent permitted by clauses (iv), (v) and
(vi) above and the last sentence of this paragraph); (x) such New Loans or New
Loan Commitments (other than Supplemental Term Loan Commitments and Revolving
Commitment Increases) shall be effected pursuant to one or more Joinder
Agreements executed and delivered by the Borrower, the Administrative Agent and
one or more New Lenders; (xi) to the extent reasonably requested by the
Administrative Agent, the Borrower shall deliver or cause to be delivered
(A) customary legal opinions with respect to the due authorization, execution
and delivery by the Borrower and each other Loan Party to be party thereto and
the enforceability of the applicable Joinder Agreement, Increase Supplement or
Lender Joinder Agreement, as applicable, the non-conflict of the execution,
delivery of and performance of payment obligations under, such documentation
with this Agreement and with the organizational documents of the Loan Parties
and the effectiveness of the Guarantee and Collateral Agreement to create a
valid security interest, and the effectiveness of specified other Security
Documents to perfect such security interests, in specified Collateral to secure
the Obligations, including the New Loan Commitments and the extensions of credit
thereunder and (B) certified copies of the resolutions or other applicable
corporate action of each applicable Loan Party approving its entry into such
documents and the transactions contemplated thereby; and (xii) if the initial
“spread” (for purposes of this Section 2.25, the “spread” with respect to any
Term Loan shall be calculated as the sum of the Eurodollar Loan margin on the
relevant Term Loan plus any original issue discount or upfront fees in lieu of
original issue discount (other than any arranging fees, underwriting fees and
commitment fees) (based on an assumed four-year average life for the applicable
Facilities (e.g., 100 basis points in original issue discount or upfront fees
equals 25 basis points of interest rate margin))) relating to any New Term Loan
with annual amortization of less than 5.0% exceeds the spread then in effect
with respect to the Initial Tranche B Term Loans by more than 0.50%, the
Applicable Margin relating to the Initial Tranche B Term Loans shall be adjusted
so that the spread relating to such New Term Loans does not exceed the spread
applicable to the Initial Tranche B Term Loans by more than 0.50%; provided that
if such New Term Loans include an interest rate floor greater than the interest
rate floor applicable to the Initial Tranche B Term Loans, such increased amount
shall be equated to the applicable interest rate margin for purposes of
determining whether an increase to the Applicable Margin for the Initial Tranche
B Term Loans shall be required, to the extent an increase in the interest rate
floor for the Initial Tranche B Term Loans would cause an increase in the
interest rate then in effect thereunder, and in such case the interest rate
floor (but not the Applicable Margin) applicable to the Initial Tranche B Term
Loans shall be increased by such amount. For the avoidance of doubt, the rate of
interest and the amortization schedule (if applicable) of any New Loan
Commitments shall be determined by the Borrower and the applicable New Lenders
and shall be set forth in the applicable Joinder Agreement.

(c) On any Increased Amount Date on which any New Loan Commitment become
effective, subject to the foregoing terms and conditions, each lender with a New
Loan Commitment (each, a “New Lender”) shall become a Lender hereunder with
respect to such New Loan Commitment.

(d) For purposes of this Agreement, any New Loans or New Loan Commitments shall
be deemed to be Term Loans, Revolving Loans or Revolving Commitments, as
applicable. Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Borrower and the
Administrative Agent, to effect the provisions of this Section 2.25.

(e) Supplemental Term Loan Commitments and Revolving Commitment Increases shall
become commitments under this Agreement pursuant to a supplement specifying the
Term Loan Tranche or Revolving Tranche to be increased, executed by the Borrower
and each increasing Lender substantially in the form attached hereto as Exhibit
L-1 (the “Increase Supplement”) or by each New Lender substantially in the form
attached hereto as Exhibit L-2 (the “Lender Joinder Agreement”), as the

 

64



--------------------------------------------------------------------------------

case may be, which shall be delivered to the Administrative Agent for recording
in the Register. Upon effectiveness of the Lender Joinder Agreement, each New
Lender shall be a Lender for all intents and purposes of this Agreement and the
term loan made pursuant to such Supplemental Term Loan Commitment shall be a
Term Loan or the commitments made pursuant to such Revolving Commitment Increase
shall be Revolving Commitments, as applicable.

2.26 Extension of Term Loans and Revolving Commitments.

(a) The Borrower may at any time and from time to time request that all or a
portion of the (i) Term Loans of one or more Tranches existing at the time of
such request (each, an “Existing Term Tranche”, and the Term Loans of such
Tranche, the “Existing Term Loans”) or (ii) Revolving Commitments of one or more
Tranches existing at the time of such request (each, an “Existing Revolving
Tranche” and together with the Existing Term Tranches, each an “Existing
Tranche”, and the Revolving Commitments of such Existing Revolving Tranche, the
“Existing Revolving Loans”, and together with the Existing Term Loans, the
“Existing Loans”), in each case, be converted to extend the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of any Existing Tranche (any such Existing Tranche which has
been so extended, an “Extended Term Tranche” or “Extended Revolving Tranche”, as
applicable, and each an “Extended Tranche”, and the Term Loans or Revolving
Commitments, as applicable, of such Extended Tranches, the “Extended Term Loans”
or “Extended Revolving Commitments”, as applicable, and collectively, the
“Extended Loans”) and to provide for other terms consistent with this
Section 2.26; provided that (i) any such request shall be made by the Borrower
to all Lenders with Term Loans or Revolving Commitments, as applicable, with a
like maturity date (whether under one or more Tranches) on a pro rata basis
(based on the aggregate outstanding principal amount of the applicable Term
Loans or the applicable Revolving Commitments) and (ii) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower in its sole
discretion. In order to establish any Extended Tranche, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Tranche) (an “Extension
Request”) setting forth the proposed terms of the Extended Tranche to be
established, which terms shall be substantially similar to those applicable to
the Existing Tranche from which they are to be extended (the “Specified Existing
Tranche”), except (x) all or any of the final maturity dates of such Extended
Tranches may be delayed to later dates than the final maturity dates of the
Specified Existing Tranche, (y) (A) the interest margins with respect to the
Extended Tranche may be higher or lower than the interest margins for the
Specified Existing Tranche and/or (B) additional fees may be payable to the
Lenders providing such Extended Tranche in addition to or in lieu of any
increased margins contemplated by the preceding clause (A) and (z) in the case
of an Extended Term Tranche, so long as the weighted average life to maturity of
such Extended Tranche would be no shorter than the remaining weighted average
life to maturity of the Specified Existing Tranche, amortization rates with
respect to the Extended Term Tranche may be higher or lower than the
amortization rates for the Specified Existing Tranche, in each case to the
extent provided in the applicable Extension Amendment; provided that,
notwithstanding anything to the contrary in this Section 2.26 or otherwise,
assignments and participations of Extended Tranches shall be governed by the
same or, at the Borrower’s discretion, more restrictive assignment and
participation provisions applicable to Tranche A Term Loans, Tranche B Term
Loans or Revolving Commitments, as applicable, set forth in Section 10.6. No
Lender shall have any obligation to agree to have any of its Existing Loans
converted into an Extended Tranche pursuant to any Extension Request. Any
Extended Tranche shall constitute a separate Tranche of Loans from the Specified
Existing Tranches and from any other Existing Tranches (together with any other
Extended Tranches so established on such date).

(b) The Borrower shall provide the applicable Extension Request at least 10
Business Days prior to the date on which Lenders under the applicable Existing
Tranche or Existing Tranches are requested to respond. Any Lender (an “Extending
Lender”) wishing to have all or a portion

 

65



--------------------------------------------------------------------------------

of its Specified Existing Tranche converted into an Extended Tranche shall
notify the Administrative Agent (each, an “Extension Election”) on or prior to
the date specified in such Extension Request of the amount of its Specified
Existing Tranche that it has elected to convert into an Extended Tranche. In the
event that the aggregate amount of the Specified Existing Tranche subject to
Extension Elections exceeds the amount of Extended Tranches requested pursuant
to the Extension Request, the Specified Existing Tranches subject to Extension
Elections shall be converted to Extended Tranches on a pro rata basis based on
the amount of Specified Existing Tranches included in each such Extension
Election. In connection with any extension of Loans pursuant to this
Section 2.26 (each, an “Extension”), the Borrower shall agree to such procedures
regarding timing, rounding and other administrative adjustments to ensure
reasonable administrative management of the credit facilities hereunder after
such Extension, as may be established by, or acceptable to, the Administrative
Agent, in each case acting reasonably to accomplish the purposes of this
Section 2.26.

(c) Extended Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
provisions related to maturity, interest margins or fees referenced in clauses
(x) and (y) of Section 2.26(a), or, in the case of Extended Term Tranches,
amortization rates referenced in clause (z) of Section 2.26(a), and which, in
each case, except to the extent expressly contemplated by the last sentence of
this Section 2.26(c) and notwithstanding anything to the contrary set forth in
Section 10.1, shall not require the consent of any Lender other than the
Extending Lenders with respect to the Extended Tranches established thereby)
executed by the Loan Parties, the Administrative Agent, and the Extending
Lenders. Subject to the requirements of this Section 2.26 and without limiting
the generality or applicability of Section 10.1 to any Section 2.26 Additional
Amendments, any Extension Amendment may provide for additional terms and/or
additional amendments other than those referred to or contemplated above (any
such additional amendment, a “Section 2.26 Additional Amendment”) to this
Agreement and the other Loan Documents; provided that such Section 2.26
Additional Amendments do not become effective prior to the time that such
Section 2.26 Additional Amendments have been consented to (including pursuant to
consents applicable to holders of any Extended Tranches provided for in any
Extension Amendment) by such of the Lenders, Loan Parties and other parties (if
any) as may be required in order for such Section 2.26 Additional Amendments to
become effective in accordance with Section 10.1; provided, further, that no
Extension Amendment may provide for (i) any Extended Tranche to be secured by
any Collateral or other assets of any Loan Party that does not also secure the
Existing Tranches or be guaranteed by any Person other than the Guarantors and
(ii) so long as any Existing Term Tranches are outstanding, any mandatory or
voluntary prepayment provisions that do not also apply to the Existing Term
Tranches (other than Existing Term Tranches secured on a junior basis by the
Collateral or ranking junior in right of payment, which shall be subject to
junior prepayment provisions) on a pro rata basis (or otherwise provide for more
favorable prepayment treatment for Existing Term Tranches than such Extended
Term Tranches as contemplated by Section 2.12). Notwithstanding anything to the
contrary in Section 10.1, any such Extension Amendment may, without the consent
of any other Lenders, effect such amendments to any Loan Documents as may be
necessary or appropriate, in the reasonable judgment of the Borrower and the
Administrative Agent, to effect the provisions of this Section 2.26; provided
that the foregoing shall not constitute a consent on behalf of any Lender to the
terms of any Section 2.26 Additional Amendment.

(d) Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Existing Tranche is converted to extend the related scheduled
maturity date(s) in accordance with Section 2.26(a) above (an “Extension Date”),
in the case of the Specified Existing Tranche of each Extending Lender, the
aggregate principal amount of such Specified Existing Tranche shall be deemed
reduced by an amount equal to the aggregate principal amount of the Extended
Tranche so converted by such Lender on such date, and such Extended Tranches
shall be established as a separate Tranche from the Specified Existing Tranche
and from any other Existing Tranches (together with any other Extended Tranches
so established on such date).

 

66



--------------------------------------------------------------------------------

(e) If, in connection with any proposed Extension Amendment, any Lender declines
to consent to the applicable extension on the terms and by the deadline set
forth in the applicable Extension Request (each such other Lender, a
“Non-Extending Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Extending Lender, replace such Non-Extending Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.6 (with the assignment fee and any other costs and expenses to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that the applicable assignee shall
have agreed to provide Extended Loans on the terms set forth in such Extension
Amendment; provided, further, that all obligations of the Borrower owing to the
Non-Extending Lender relating to the Existing Loans so assigned (including
pursuant to Section 2.21 (as though Section 2.21 were applicable)) shall be paid
in full by the assignee Lender to such Non-Extending Lender concurrently with
such Assignment and Assumption. In connection with any such replacement under
this Section 2.26, if the Non-Extending Lender does not execute and deliver to
the Administrative Agent a duly completed Assignment and Assumption by the later
of (A) the date on which the replacement Lender executes and delivers such
Assignment and Assumption and (B) the date as of which all obligations of the
Borrower owing to the Non-Extending Lender relating to the Existing Loans so
assigned shall be paid in full by the assignee Lender to such Non-Extending
Lender, then such Non-Extending Lender shall be deemed to have executed and
delivered such Assignment and Assumption as of such date and the Borrower shall
be entitled (but not obligated) to execute and deliver such Assignment and
Assumption on behalf of such Non-Extending Lender.

(f) Following any Extension Date, with the written consent of the Borrower, any
Non-Extending Lender may elect to have all or a portion of its Existing Loans
deemed to be an Extended Loan under the applicable Extended Tranche on any date
(each date a “Designation Date”) prior to the maturity date of such Extended
Tranche; provided that such Lender shall have provided written notice to the
Borrower and the Administrative Agent at least 10 Business Days prior to such
Designation Date (or such shorter period as the Administrative Agent may agree
in its reasonable discretion); provided, further, that no greater amount shall
be paid by or on behalf of the Borrower or any of its Affiliates to any such
Non-Extending Lender as consideration for its extension into such Extended
Tranche than was paid to any Extended Lender as consideration for its Extension
into such Extended Tranche. Following a Designation Date, the Existing Loans
held by such Lender so elected to be extended will be deemed to be Extended
Loans of the applicable Extended Tranche, and any Existing Loans held by such
Lender not elected to be extended, if any, shall continue to be “Existing Loans”
of the applicable Tranche.

(g) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.26, (i) such Extensions shall not constitute optional or mandatory
payments or prepayments for purposes of Sections 2.11 and 2.12 and (ii) no
Extension Request is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Request
in the Borrower’s sole discretion and may be waived by the Borrower) of Existing
Loans of any or all applicable Tranches be extended. The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this
Section 2.26 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Loans on such terms as may be set
forth in the relevant Extension Request) and hereby waive the requirements of
any provision of this Agreement (including Sections 2.8, 2.11 and 2.12) or any
other Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section 2.26.

 

67



--------------------------------------------------------------------------------

2.27 Permitted Debt Exchanges.

(a) Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Lenders (other than any Lender that, if
requested by the Borrower, is unable to certify that it is either a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act) or an
institutional “accredited investor” (as defined in Rule 501 under the Securities
Act)) with outstanding Term Loans of a particular Tranche, as selected by the
Borrower, the Borrower may from time to time following the Closing Date
consummate one or more exchanges of Term Loans of such Tranche for Additional
Obligations in the form of notes (such notes, “Permitted Debt Exchange Notes,”
and each such exchange a “Permitted Debt Exchange”), so long as the following
conditions are satisfied: (i) the aggregate principal amount (calculated on the
face amount thereof) of Term Loans exchanged shall equal the aggregate principal
amount (calculated on the face amount thereof) of Permitted Debt Exchange Notes
issued in exchange for such Term Loans, (ii) the aggregate principal amount
(calculated on the face amount thereof) of all Term Loans exchanged by the
Borrower pursuant to any Permitted Debt Exchange shall automatically be
cancelled and retired by the Borrower on the date of the settlement thereof
(and, if requested by the Administrative Agent, any applicable exchanging Lender
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, or such other form as may be reasonably requested by the
Administrative Agent, in respect thereof pursuant to which the respective Lender
assigns its interest in the Term Loans being exchanged pursuant to the Permitted
Debt Exchange to the Borrower for immediate cancellation), (iii) if the
aggregate principal amount of all Term Loans (calculated on the face amount
thereof) tendered by Lenders in respect of the relevant Permitted Debt Exchange
Offer (with no Lender being permitted to tender a principal amount of Term Loans
which exceeds the principal amount of the applicable Tranche actually held by
it) shall exceed the maximum aggregate principal amount of Term Loans offered to
be exchanged by the Borrower pursuant to such Permitted Debt Exchange Offer,
then the Borrower shall exchange Term Loans subject to such Permitted Debt
Exchange Offer tendered by such Lenders ratably up to such maximum amount based
on the respective principal amounts so tendered, (iv) each such Permitted Debt
Exchange Offer shall be made on a pro rata basis to the Lenders (other than any
Lender that, if requested by the Borrower, is unable to certify that it is
either a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act) or an institutional “accredited investor” (as defined in Rule
501 under the Securities Act)) based on their respective aggregate principal
amounts of outstanding Term Loans of the applicable Tranche, (v) all
documentation in respect of such Permitted Debt Exchange shall be consistent
with the foregoing, and all written communications generally directed to the
Lenders in connection therewith shall be in form and substance consistent with
the foregoing and made in consultation with the Administrative Agent, and
(vi) any applicable Minimum Exchange Tender Condition shall be satisfied. No
Lender shall have any obligation to agree to have any of its Term Loans
exchanged for Permitted Debt Exchange Notes pursuant to any Permitted Debt
Exchange Offer.

(b) With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.27, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.11 and 2.12 and (ii) such Permitted Debt Exchange Offer shall be made
for not less than $25,000,000 in aggregate principal amount of Term Loans,
provided that, subject to the foregoing clause (ii), the Borrower may at its
election specify as a condition (a “Minimum Exchange Tender Condition”) to
consummating any such Permitted Debt Exchange that a minimum amount (to be
determined and specified in the relevant Permitted Debt Exchange Offer in the
Borrower’s discretion) of Term Loans be tendered.

(c) In connection with each Permitted Debt Exchange, the Borrower shall provide
the Administrative Agent at least 10 Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and the
Borrower and the Administrative Agent, acting reasonably, shall mutually agree
to such procedures as may be necessary or advisable to

 

68



--------------------------------------------------------------------------------

accomplish the purposes of this Section 2.27 and without conflict with
Section 2.27(d); provided that the terms of any Permitted Debt Exchange Offer
shall provide that the date by which the relevant Lenders are required to
indicate their election to participate in such Permitted Debt Exchange shall be
not less than five Business Days following the date on which the Permitted Debt
Exchange Offer is made.

(d) The Borrower shall be responsible for compliance with, and hereby agrees to
comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Debt Exchange (other than the Borrower’s reliance on any certificate delivered
by a Lender pursuant to Section 2.27(a) above for which such Lender shall bear
sole responsibility) and (y) each Lender shall be solely responsible for its
compliance with any applicable “insider trading” laws and regulations to which
such Lender may be subject under the Exchange Act.

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Revolving Lenders set forth in Section 3.4(a),
agrees, in the case of Credit Suisse AG, to continue under this Agreement for
the account of the Borrower the Existing Letters of Credit issued by it until
the expiration or earlier termination thereof and, in the case of each other
Issuing Lender, to issue letters of credit (the letters of credit issued on and
after the Closing Date pursuant to this Section 3, together with the Existing
Letters of Credit, collectively, the “Letters of Credit”) under the Revolving
Commitments for the account of the Borrower or any Guarantor on any Business Day
during the Revolving Commitment Period in such form as may be approved from time
to time by such Issuing Lender; provided that no Issuing Lender shall have any
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
aggregate amount of the Available Revolving Commitments would be less than zero.
Each Letter of Credit shall (i) be denominated in Dollars or any Permitted
Foreign Currency and (ii) expire no later than the earlier of (x) the first
anniversary of its date of issuance and (y) the date that is three Business Days
prior to the Revolving Termination Date (unless cash collateralized or
backstopped, in each case in a manner agreed to by the Borrower and the Issuing
Lender); provided that any Letter of Credit with a one-year term may provide for
the renewal thereof for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (y) above).

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if such issuance would (i) conflict with, or cause such Issuing Lender to
exceed any limits imposed by, any applicable Requirement of Law, or if such
Requirement of Law would impose upon such Issuing Lender any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and is not
otherwise reimbursable to it by the Borrower hereunder and which such Issuing
Lender in good faith deems material to it or (ii) violate one or more policies
of such Issuing Lender applicable generally to the issuance of letters of credit
for the account of similarly situated borrowers.

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the relevant Issuing Lender issue a Letter of Credit (or
amend, renew or extend an outstanding Letter of Credit) by delivering to such
Issuing Lender at its address for notices specified to the Borrower by such
Issuing Lender an Application therefor, with a copy to the Administrative Agent,
completed to the reasonable satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
may reasonably request. Upon receipt of any Application, the relevant Issuing
Lender will process such Application and the certificates, documents

 

69



--------------------------------------------------------------------------------

and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue (or amend,
renew or extend, as the case may be) the Letter of Credit requested thereby (but
in no event without the consent of the applicable Issuing Lender shall any
Issuing Lender be required to issue (or amend, renew or extend, as the case may
be) any Letter of Credit earlier than three Business Days after its receipt of
the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit (or such amendment, renewal or extension, as the case may be) to the
beneficiary thereof or as otherwise may be agreed to by such Issuing Lender and
the Borrower. Such Issuing Lender shall furnish a copy of such Letter of Credit
to the Borrower promptly following the issuance (or such amendment, renewal or
extension, as the case may be) thereof. Each Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
relevant Revolving Lenders, notice of the issuance (or such amendment, renewal
or extension, as the case may be) of each Letter of Credit issued by it
(including the amount thereof).

3.3 Fees and Other Charges.

(a) The Borrower will pay a fee, in Dollars, on each outstanding Letter of
Credit requested by it, at a per annum rate equal to the Applicable Margin then
in effect with respect to Eurocurrency Loans under the Revolving Facility (minus
the fronting fee referred to below), on the Dollar Equivalent of the face amount
of such Letter of Credit, which fee shall be shared ratably among the Revolving
Lenders and payable quarterly in arrears on each Fee Payment Date after the
issuance date; provided that, with respect to any Defaulting Lender, such
Lender’s ratable share of any letter of credit fee accrued on the aggregate
amount available to be drawn on any outstanding Letters of Credit during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such Lender’s ratable share of any
letter of credit fee shall otherwise have been due and payable by the Borrower
prior to such time; provided further that any Defaulting Lender’s ratable share
of any letter of credit fee accrued on the aggregate amount available to be
drawn on any outstanding Letters of Credit shall accrue for the account of each
Non-Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit which has been reallocated to such Non-Defaulting Lender
pursuant to Section 3.4(d) and with respect to any L/C Shortfall either (i) if
the Borrower has paid to the Administrative Agent, an amount of cash and/or Cash
Equivalents and/or Permitted Liquid Investments equal to the amount of the L/C
Shortfall to be held as security for all obligations of the Borrower to the
Issuing Lenders hereunder in a cash collateral account to be established by, and
under the sole dominion and control of, the Administrative Agent, for the
account of the Borrower or (ii) otherwise, for the account of the Issuing
Lenders, in each case so long as such Lender shall be a Defaulting Lender. In
addition, the Borrower shall pay to each Issuing Lender for its own account a
fronting fee, in Dollars, on the Dollar Equivalent of the aggregate face amount
of all outstanding Letters of Credit issued by it to the Borrower separately
agreed to by the Borrower and such Issuing Lender (but in any event not to
exceed 0.25% per annum), payable quarterly in arrears on each Fee Payment Date
after the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for costs and expenses agreed by the Borrower and such Issuing
Lender in issuing, negotiating, effecting payment under, amending or otherwise
administering any Letter of Credit requested by the Borrower.

3.4 L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce such Issuing Lender to issue Letters of Credit,
each L/C Participant irrevocably agrees to accept and purchase and hereby
accepts and purchases from such Issuing Lender, on the terms

 

70



--------------------------------------------------------------------------------

and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
such Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit issued by it and the amount of each draft paid by such Issuing Lender
thereunder. Each L/C Participant agrees with each Issuing Lender that, if a
draft is paid under any Letter of Credit issued by it for which such Issuing
Lender is not reimbursed in full by the Borrower in accordance with the terms of
this Agreement, such L/C Participant shall pay, in Dollars, to the
Administrative Agent for the account of such Issuing Lender upon demand an
amount equal to such L/C Participant’s Revolving Percentage of the Dollar
Equivalent of the amount of such draft, or any part thereof, that is not so
reimbursed (“L/C Disbursements”); provided that, nothing in this paragraph shall
relieve the Issuing Lender of any liability resulting from the gross negligence
or willful misconduct of the Issuing Lender. Each L/C Participant’s obligation
to pay such amount shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such L/C Participant may have against any Issuing Lender,
the Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 5, (iii) any adverse change in the
financial condition of the Borrower, (iv) any breach of this Agreement or any
other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of any Issuing Lender pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by
such Issuing Lender under any Letter of Credit is paid to the Administrative
Agent for the account of such Issuing Lender within three Business Days after
the date such payment is due, such L/C Participant shall pay to the
Administrative Agent for the account of such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Administrative Agent for the account
of the relevant Issuing Lender by such L/C Participant within three Business
Days after the date such payment is due, such Issuing Lender shall be entitled
to recover from such L/C Participant, on demand, such amount with interest
thereon calculated from such due date at the rate per annum applicable to ABR
Loans under the Revolving Facility. A certificate of the relevant Issuing Lender
submitted to any relevant L/C Participant with respect to any amounts owing
under this Section 3.4 shall be presumptively correct in the absence of
demonstrable error.

(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute to the Administrative Agent for the account of such L/C Participant
its pro rata share thereof; provided, however, that in the event that any such
payment received by such Issuing Lender shall be required to be returned by such
Issuing Lender, such L/C Participant shall return to the Administrative Agent
for the account of such Issuing Lender the portion thereof previously
distributed by such Issuing Lender to it.

(d) Notwithstanding anything to the contrary contained in this Agreement, in the
event an L/C Participant becomes a Defaulting Lender, then such Defaulting
Lender’s Revolving Percentage in all outstanding Letters of Credit will
automatically be reallocated among the L/C Participants that are Non-Defaulting
Lenders pro rata in accordance with each Non-Defaulting Lender’s Revolving
Percentage (calculated without regard to the Revolving Commitment of the
Defaulting

 

71



--------------------------------------------------------------------------------

Lender), but only to the extent that such reallocation does not cause the
Revolving Extensions of Credit of any Non-Defaulting Lender to exceed the
Revolving Commitment of such Non-Defaulting Lender. If such reallocation cannot,
or can only partially be effected, the Borrower shall, within five Business Days
after written notice from the Administrative Agent, pay to the Administrative
Agent, an amount of cash and/or Cash Equivalents and/or Permitted Liquid
Investments equal to such Defaulting Lender’s Revolving Percentage (calculated
as in effect immediately prior to it becoming a Defaulting Lender) of the L/C
Obligations (after giving effect to any partial reallocation pursuant to the
first sentence of this Section 3.4(d)) to be held as security for all
obligations of the Borrower to the Issuing Lenders hereunder in a cash
collateral account to be established by, and under the sole dominion and control
of, the Administrative Agent. So long as there is a Defaulting Lender, an
Issuing Lender shall not be required to issue any Letter of Credit where the sum
of the Non-Defaulting Lenders’ Revolving Percentage, as applicable, of the
outstanding Revolving Loans and their participations in Letters of Credit after
giving effect to any such requested Letter of Credit would exceed (such excess,
the “L/C Shortfall”) the aggregate Revolving Commitments of the Non-Defaulting
Lenders, unless the Borrower shall pay to the Administrative Agent, an amount of
cash and/or Cash Equivalents and/or Permitted Liquid Investments equal to the
amount of the L/C Shortfall, such cash and/or Cash Equivalents and/or Permitted
Liquid Investments to be held as security for all obligations of the Borrower to
the Issuing Lenders hereunder in a cash collateral account to be established by,
and under the sole dominion and control of, the Administrative Agent.

(e) If, on any date, the L/C Obligations would exceed 105% of the L/C Commitment
(including as a result of any revaluation of the Dollar Equivalent of the L/C
Obligations on any Revaluation Date in accordance with Section 1.4), the
Borrower shall promptly pay to the Administrative Agent an amount of cash and/or
Cash Equivalents and/or Permitted Liquid Investments equal to the amount by
which the L/C Obligations exceed the L/C Commitment, such cash and/or Cash
Equivalents and/or Permitted Liquid Investments to be held as security for all
obligations of the Borrower to the Issuing Lenders hereunder in a cash
collateral account to be established by, and under the sole dominion and control
of, the Administrative Agent.

3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
each Issuing Lender on the Business Day following the date on which such Issuing
Lender notifies the Borrower of the date and amount of a draft presented under
any Letter of Credit issued by such Issuing Lender at the Borrower’s request and
paid by such Issuing Lender for the amount of (a) such draft so paid and (b) any
Non-Excluded Taxes and Other Taxes, fees, charges or other costs or expenses
reasonably incurred by such Issuing Lender in connection with such payment (the
amounts described in the foregoing clauses (a) and (b) in respect of any
drawing, collectively, the “Payment Amount”). Each such payment shall be made to
such Issuing Lender at its address for notices specified to the Borrower in
Dollars and in immediately available funds. Interest shall be payable on any
such amounts from the date on which the relevant draft is paid until payment in
full at a rate equal to (i) until the second Business Day next succeeding the
date of the relevant notice, the rate applicable to ABR Loans under the
Revolving Facility and (ii) thereafter, the rate set forth in Section 2.15(c).
In the case of any such reimbursement in Dollars with respect to a Letter of
Credit denominated in a Permitted Foreign Currency, the applicable Issuing
Lender shall notify the Borrower of the Dollar Equivalent of the amount of the
draft so paid promptly following the determination thereof.

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with each Issuing Lender that such
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents

 

72



--------------------------------------------------------------------------------

or of any endorsements thereon, even though such documents shall in fact prove
to be invalid, fraudulent or forged, or any dispute between or among the
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee, or any other events or circumstances that, pursuant to applicable
law or the applicable customs and practices promulgated by the International
Chamber of Commerce, are not within the responsibility of such Issuing Lender,
except for errors, omissions, interruptions or delays resulting from the gross
negligence or willful misconduct of such Issuing Lender or its employees or
agents. No Issuing Lender shall be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors,
omissions, interruptions or delays resulting from the gross negligence or
willful misconduct of such Issuing Lender or its employees or agents. The
Borrower agrees that any action taken or omitted by any Issuing Lender under or
in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct and in accordance
with the standards of care specified in the Uniform Commercial Code of the State
of New York, shall be binding on the Borrower and shall not result in any
liability of such Issuing Lender to the Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the relevant Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of such Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit issued by such Issuing Lender shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Agreement or
any other Loan Document, the provisions of this Agreement or such other Loan
Document shall apply.

3.9 Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Lender and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(a) the rules of the ISP shall apply to each standby Letter of Credit, and
(b) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Borrower hereby
represents and warrants (as to itself and each of its Restricted Subsidiaries)
to the Agents and each Lender, which representations and warranties shall be
deemed made on the Closing Date and on the date of each borrowing of Loans or
issuance, extension or renewal of a Letter of Credit hereunder that:

4.1 Financial Condition. The audited consolidated balance sheet of the Company
and its Subsidiaries as at March 31, 2010, March 31, 2011 and March 31, 2012,
and the related statements of income and of cash flows for the fiscal years
ended on such dates, reported on by and accompanied by an unqualified report
from Ernst & Young LLP, present fairly in all material respects the financial
condition of the Company and its Subsidiaries, as at such date, and the results
of, their operations, their cash flows and their changes in stockholders’ equity
for the respective fiscal years then ended. All such financial statements,
including the related schedules and notes thereto and year end adjustments, have
been prepared in accordance with GAAP (except as otherwise noted therein).

 

73



--------------------------------------------------------------------------------

4.2 No Change. Since March 31, 2012 there has been no event, development or
circumstance that has had or would reasonably be expected to have a Material
Adverse Effect.

4.3 Existence; Compliance with Law. Except as set forth in Schedule 4.3, the
Borrower and its Restricted Subsidiaries (other than any Immaterial
Subsidiaries) (a) (i) is duly organized (or incorporated), validly existing and
in good standing (or, only where applicable, the equivalent status in any
foreign jurisdiction) under the laws of the jurisdiction of its organization or
incorporation, except in each case (other than with respect to the Borrower), to
the extent such failure to do so would not reasonably be expected to have a
Material Adverse Effect, (ii) has the corporate or organizational power and
authority, and the legal right, to own and operate its Property, to lease the
Property it operates as lessee and to conduct the business in which it is
currently engaged, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect and (iii) is duly qualified as a
foreign corporation or limited liability company and in good standing (where
such concept is relevant) under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification except, in each case, to the extent that the failure
to be so qualified or in good standing (where such concept is relevant) would
not have a Material Adverse Effect and (b) is in compliance with all
Requirements of Law except to the extent that any such failure to comply
therewith would not have a Material Adverse Effect.

4.4 Corporate Power; Authorization; Enforceable Obligations.

(a) Each Loan Party has the corporate power and authority to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to borrow or have Letters of Credit issued hereunder, except in each
case (other than with respect to the Borrower), to the extent such failure to do
so would not reasonably be expected to have a Material Adverse Effect. Each Loan
Party has taken all necessary corporate or other action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and, in the case of the Borrower, to authorize the extensions of credit on the
terms and conditions of this Agreement, except in each case (other than with
respect to the Borrower), to the extent such failure to do so would not
reasonably be expected to have a Material Adverse Effect.

(b) No consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority is required in connection with the
extensions of credit hereunder or the execution, delivery, performance, validity
or enforceability of this Agreement or any of the other Loan Documents, except
(i) consents, authorizations, filings and notices described in Schedule 4.4,
which consents, authorizations, filings and notices have been obtained or made
and are in full force and effect or the failure to obtain which would not
reasonably be expected to have a Material Adverse Effect and (ii) the filings
referred to in Section 4.17.

(c) Each Loan Document has been duly executed and delivered on behalf of each
Loan Party that is a party thereto. This Agreement constitutes, and each other
Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against each
such Loan Party in accordance with its terms (provided that, with respect to the
creation and perfection of security interests with respect to the Capital Stock
of Foreign Subsidiaries, only to the extent enforceability of such obligation
with respect to which Capital Stock is governed by the Uniform Commercial Code),
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and the implied
covenants of good faith and fair dealing.

 

74



--------------------------------------------------------------------------------

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents by the Loan Parties thereto, the issuance of Letters of
Credit, the borrowings hereunder and the use of the proceeds thereof will not
(a) violate the organizational or governing documents of (i) the Borrower or
(ii) except as would not reasonably be expected to have a Material Adverse
Effect, any other Loan Party, (b) except as would not reasonably be expected to
have a Material Adverse Effect, violate any Requirement of Law binding on the
Borrower or any of its Restricted Subsidiaries or any Contractual Obligation of
the Borrower or any of its Restricted Subsidiaries or (c) except as would not
have a Material Adverse Effect, result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens permitted by Section 7.3).

4.6 No Material Litigation. Except as set forth in Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened against
the Borrower or any of its Restricted Subsidiaries or against any of their
Properties which, taken as a whole, would reasonably be expected to have a
Material Adverse Effect.

4.7 No Default. No Default or Event of Default has occurred and is continuing.

4.8 Ownership of Property; Liens. Except as set forth in Schedule 4.8A, each of
the Borrower and its Restricted Subsidiaries has good title in fee simple to, or
a valid leasehold interest in, all its Real Property, and good title to, or a
valid leasehold interest in, all its other Property (other than Intellectual
Property), in each case, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect, and none of such Property is
subject to any Lien except as permitted by the Loan Documents. Schedule 4.8B
lists all Real Property which is owned or leased by any Loan Party as of the
Closing Date.

4.9 Intellectual Property. Each of the Borrower and its Restricted Subsidiaries
owns, or has a valid license to use, all Intellectual Property necessary for the
conduct of its business as currently conducted free and clear of all Liens
except as permitted by the Loan Documents, other than Intellectual Property
owned by a Special Purpose Entity, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect. To the Borrower’s
knowledge, no holding, injunction, decision or judgment has been rendered by any
Governmental Authority against the Borrower or any Restricted Subsidiary and
neither the Borrower nor any of its Restricted Subsidiaries has entered into any
settlement stipulation or other agreement (except license agreements in the
ordinary course of business) which would limit, cancel or question the validity
of the Borrower’s or any Restricted Subsidiary’s rights in, any Intellectual
Property in any respect that would reasonably be expected to have a Material
Adverse Effect. To Borrower’s knowledge, no claim has been asserted or
threatened or is pending by any Person challenging or questioning the use by the
Borrower or its Restricted Subsidiaries of any Intellectual Property owned by
the Borrower or any of its Restricted Subsidiaries or the validity or
effectiveness of any Intellectual Property, except as would not reasonably be
expected to have a Material Adverse Effect. To the Borrower’s knowledge, the use
of Intellectual Property by the Borrower and its Restricted Subsidiaries does
not infringe on the rights of any Person in a manner that would reasonably be
expected to have a Material Adverse Effect. The Borrower and its Restricted
Subsidiaries take all reasonable actions that in the exercise of their
reasonable business judgment should be taken to protect their Intellectual
Property, including Intellectual Property that is confidential in nature, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

75



--------------------------------------------------------------------------------

4.10 Taxes. Each of the Borrower and its Restricted Subsidiaries (i) has filed
or caused to be filed all federal, state, provincial and other tax returns that
are required to be filed and (ii) has paid all taxes shown to be due and payable
on said returns and all other taxes, fees or other charges imposed on it or any
of its Property by any Governmental Authority (other than any amounts the
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which any reserves required in conformity with
GAAP have been provided on the books of the Borrower or such Restricted
Subsidiary, as the case may be), except in each case where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for any purpose that violates the
provisions of the regulations of the Board. If requested by any Lender (through
the Administrative Agent) or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U 1 referred to in
Regulation U.

4.12 ERISA.

(a) Except as would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect: (i) neither a Reportable Event nor
a failure to meet the minimum funding standards (within the meaning of
Section 412(a) of the Code or Section 302(a)(2) of ERISA) with respect to
periods beginning on or after April 1, 2010 or an “accumulated funding
deficiency” (within the meaning of Section 412(a) of the Code or
Section 302(a)(2) of ERISA) has occurred during the five year period prior to
the date on which this representation is made with respect to any Single
Employer Plan, and each Single Employer Plan has complied with the applicable
provisions of ERISA and the Code; (ii) no termination of a Single Employer Plan
has occurred, and no Lien in favor of the PBGC or a Plan has arisen on the
assets of the Borrower or any of its Restricted Subsidiaries, during such
five-year period; the present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Single Employer
Plan allocable to such accrued benefits; (iii) none of the Borrower or any of
its Restricted Subsidiaries has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or would reasonably be expected to result
in a liability under ERISA; (iv) none of the Borrower or any of its Restricted
Subsidiaries would become subject to any liability under ERISA if the Borrower
or such Restricted Subsidiary were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made; and (v) no Multiemployer Plan is in Reorganization or
Insolvent.

(b) The Borrower and its Restricted Subsidiaries have not incurred, and do not
reasonably expect to incur, any liability under ERISA or the Code with respect
to any plan within the meaning of Section 3(3) of ERISA which is subject to
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA that is
maintained by a Commonly Controlled Entity (other than the Borrower and its
Restricted Subsidiaries) (a “Commonly Controlled Plan”) merely by virtue of
being treated as a single employer under Title IV of ERISA with the sponsor of
such plan that would reasonably be likely to have a Material Adverse Effect and
result in a direct obligation of the Borrower or any of its Restricted
Subsidiaries to pay money.

4.13 Investment Company Act. No Loan Party is an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

 

76



--------------------------------------------------------------------------------

4.14 Subsidiaries.

(a) The Subsidiaries listed on Schedule 4.14 constitute all the Subsidiaries of
the Borrower at the Closing Date. Schedule 4.14 sets forth as of the Closing
Date the name and jurisdiction of incorporation of each Subsidiary and, as to
each Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and the designation of such Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary.

(b) As of the Closing Date, except as set forth on Schedule 4.14, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to officers, employees or
directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any of its Restricted Subsidiaries.

4.15 Environmental Matters. Other than exceptions to any of the following that
would not reasonably be expected to have a Material Adverse Effect, none of the
Borrower or any of its Restricted Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law for the operation of the
Business; or (ii) has become subject to any Environmental Liability.

4.16 Accuracy of Information, etc. As of the Closing Date, no statement or
information (excluding the projections and pro forma financial information
referred to below) contained in this Agreement, any other Loan Document or any
certificate furnished to the Administrative Agent or the Lenders or any of them,
by or on behalf of any Loan Party for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, including the 2012
Transactions, when taken as a whole, contained as of the date such statement,
information, or certificate was so furnished, any untrue statement of a material
fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not materially misleading. As of the Closing Date, the
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, in light of the
circumstances under which they were made, it being recognized by the Agents and
the Lenders that such financial information as it relates to future events is
not to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount.

4.17 Security Documents.

(a) The Guarantee and Collateral Agreement is effective to create in favor of
the Collateral Agent for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein of a type in
which a security interest can be created under Article 9 of the UCC (including
any proceeds of any such item of Collateral); provided that for purposes of this
Section 4.17(a), Collateral shall be deemed to exclude any Property expressly
excluded from the definition of “Collateral” as set forth in the Guarantee and
Collateral Agreement (the “Excluded Collateral”). In the case of (i) the Pledged
Securities described in the Guarantee and Collateral Agreement (other than
Excluded Capital Stock) when any stock certificates or notes, as applicable,
representing such Pledged Securities are delivered to the Collateral Agent and
(ii) the other Collateral described in the Guarantee and Collateral Agreement
(other than Excluded Collateral), when financing statements in appropriate form
are filed in the offices specified on Schedule 4.17 (which financing statements
have been duly completed and executed (as applicable) and delivered to the
Collateral Agent) and such other filings as are specified on Schedule 3 to the
Guarantee and Collateral Agreement are made, the Collateral Agent shall have a
fully perfected first priority Lien on, and security interest in, all right,
title and interest of the Loan Parties in

 

77



--------------------------------------------------------------------------------

such Collateral (including any proceeds of any item of Collateral) (to the
extent a security interest in such Collateral can be perfected through the
filing of financing statements in the offices specified on Schedule 4.17 and the
filings specified on Schedule 3 to the Guarantee and Collateral Agreement, and
through the delivery of the Pledged Securities required to be delivered on the
Closing Date), as security for the Obligations, in each case prior in right to
the Lien of any other Person (except (i) in the case of Collateral other than
Pledged Securities, Liens permitted by Section 7.3 and (ii) Liens having
priority by operation of law) to the extent required by the Guarantee and
Collateral Agreement.

(b) Upon the execution and delivery of any Mortgage to be executed and delivered
pursuant to Section 6.8(b), such Mortgage shall be effective to create in favor
of the Collateral Agent for the benefit of the Secured Parties a legal, valid
and enforceable Lien on the Mortgaged Property described therein and proceeds
thereof, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and the implied
covenants of good faith and fair dealing; and when such Mortgage is filed in the
recording office designated by the Borrower, such Mortgage shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Mortgaged Property and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person (other than Liens permitted by
Section 7.3 or other encumbrances or rights permitted by the relevant Mortgage).

4.18 Solvency. As of the Closing Date, the Borrower and its Subsidiaries are (on
a consolidated basis), and after giving effect to the 2012 Transactions will be,
Solvent.

4.19 Anti-Terrorism. As of the Closing Date, (a) the Borrower and its Restricted
Subsidiaries are in compliance with the USA Patriot Act and (b) none of the
Borrower and its Restricted Subsidiaries is a person on the list of “Specially
Designated Nationals and Blocked Persons” or subject to the limitations and
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Asset Control regulation or executive order, in each case, except as would not
reasonably be expected to have a Material Adverse Effect.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction (or waiver), prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:

(a) Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Borrower and (ii) the Guarantee and Collateral Agreement, executed and delivered
by Investor, the Borrower and each Subsidiary Guarantor;

(b) No Default. No Default or Event of Default shall exist as of the Closing
Date after giving effect to this Agreement and the borrowing of the Initial
Tranche A Term Loans and the Initial Tranche B Term Loans, and the making of the
Revolving Commitments;

(c) Representations and Warranties. All of the representations and warranties of
the Loan Parties contained in the Loan Documents shall be true and correct in
all material respects on the Closing Date (unless such representation or
warranty relates to a specific date, in which case such representation or
warranty shall be true and correct in all material respects as of such specific
date);

 

78



--------------------------------------------------------------------------------

(d) Borrowing Notice. The Administrative Agent shall have received a notice of
borrowing from the Borrower with respect to the Initial Tranche A Term Loans and
Initial Tranche B Term Loans;

(e) Fees. The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced at least three Business Days prior to the Closing Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(including the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP, counsel to the Administrative Agent) required to reimbursed or paid
by the Borrower hereunder or under any other Loan Document;

(f) Legal Opinions. The Administrative Agent shall have received an executed
legal opinion of (i) Debevoise & Plimpton LLP, special New York counsel to the
Loan Parties, and (ii) Morris, Nichols, Arsht & Tunnell LLP, special Delaware
counsel to the Loan Parties, in each case in form and substance reasonably
satisfactory to the Administrative Agent;

(g) Closing Certificate. The Administrative Agent shall have received a
certificate of the Borrower and each of the other Loan Parties, dated as of the
Closing Date, each substantially in the form of Exhibit C, with appropriate
insertions and attachments;

(h) USA Patriot Act. The Lenders shall have received from the Borrower and each
of the Loan Parties documentation and other information requested by any Lender
no less than 10 calendar days prior to the Closing Date that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act;

(i) Filings. Each Uniform Commercial Code financing statement and each
intellectual property security agreement required by the Security Documents to
be filed in order to create in favor of the Collateral Agent, for the benefit of
the Secured Parties, a first priority perfected Lien on the Collateral described
therein, shall have been delivered to the Collateral Agent in proper form for
filing;

(j) Pledged Stock; Stock Powers. The Collateral Agent shall have received the
certificates, if any, representing the shares of Capital Stock held by a Loan
Party pledged pursuant to the Guarantee and Collateral Agreement, together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof;

(k) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate signed by the chief financial officer on behalf of the
Borrower, substantially in the form of Exhibit G;

(l) Refinancing. The Refinancing shall have been, or shall substantially
concurrently be, consummated; and

(m) Lien Searches. The Collateral Agent shall have received the results of a
recent lien search in each of the jurisdictions in which Uniform Commercial Code
financing statements will be made to evidence or perfect security interests
required to be evidenced or perfected, and such search shall reveal no liens on
any of the assets of the Loan Party, except for Liens permitted by Section 7.3
or liens to be discharged on or prior to the Closing Date.

 

79



--------------------------------------------------------------------------------

5.2 Conditions to Each Revolving Loan Extension of Credit After Closing Date.
The agreement of each Lender to make any Revolving Loan or to issue or
participate in any Letter of Credit hereunder on any date after the Closing Date
is subject to the satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects, in each case on and as of such date as if made
on and as of such date except to the extent that such representations and
warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing of a Revolving Loan by and issuance, extension or renewal of a
Letter of Credit on behalf of the Borrower hereunder after the Closing Date
shall constitute a representation and warranty by the Borrower as of the date of
such extension of credit that the conditions contained in this Section 5.2 have
been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower (on behalf of itself and each of the Restricted Subsidiaries)
hereby agrees that, so long as the Commitments remain in effect, any Letter of
Credit remains outstanding (that has not been cash collateralized or
backstopped, in each case on terms agreed to by the Borrower and the applicable
Issuing Lender) or any Loan or other amount is owing to any Lender or any Agent
hereunder (other than (i) contingent or indemnification obligations not then due
and (ii) obligations in respect of Specified Hedge Agreements, Specified Foreign
Currency L/C Agreements or Cash Management Obligations), the Borrower shall, and
shall cause (except in the case of the covenants set forth in Section 6.1,
Section 6.2 and Section 6.7) each of the Restricted Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent for delivery to
each Lender (which may be delivered via posting on IntraLinks or another similar
electronic platform):

(a) within 90 days after the end of each fiscal year of the Borrower, commencing
with the fiscal year ending March 31, 2013, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth, commencing with the financial statements
with respect to the fiscal year ending March 31, 2013, in comparative form the
figures as of the end of and for the previous year, reported on without
qualification arising out of the scope of the audit, by Ernst & Young LLP or
other independent certified public accountants of nationally recognized
standing; and

(b) within 45 days after the end of each of the first three quarterly periods of
each fiscal year of the Borrower, commencing with the fiscal quarter ending
June 30, 2012, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth, in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
fairly presenting in all material respects the financial condition of the
Borrower and its consolidated Subsidiaries in conformity with GAAP (subject to
normal year end audit adjustments and the lack of notes);

 

80



--------------------------------------------------------------------------------

all such financial statements to be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as disclosed therein and except in the
case of the financial statements referred to in clause (b), for customary
year-end adjustments and the absence of footnotes). The Borrower may satisfy its
obligations under this Section 6.1 by delivering information relating to Parent,
Investor, the Borrower and its consolidated Subsidiaries, it being agreed that
the furnishing of Parent’s annual report on Form 10-K for such year, as filed
with the SEC, together with unaudited consolidating schedules of the balance
sheet and the statements of income and cash flows prepared by management for the
Borrower and its consolidated Subsidiaries in substantially the form of Exhibit
K (it being understood that the Borrower may alter the presentation of financial
information in any such consolidating schedules to conform to any changes to the
presentation of financial information of Parent in its Form 10-K (but in any
event shall include a balance sheet and statements of income and cash flows) or
make such other changes to the consolidating schedules as consented to by the
Administrative Agent, such consent not to be unreasonably withheld or delayed)
will satisfy Borrower’s obligation under Section 6.1(a) with respect to such
year and that the furnishing of Parent’s quarterly report on Form 10-Q for such
quarter, as filed with the SEC, together with unaudited consolidating schedules
of the balance sheet and the statements of income and of cash flows prepared by
management for the Borrower and its consolidated Subsidiaries in substantially
the form of Exhibit K (it being understood that the Borrower may alter the
presentation of financial information in any such consolidating schedules to
conform to any changes to the presentation of financial information of Parent in
it’s Form 10-Q (but in any event shall include a balance sheet and statements of
income and cash flows) or make such other changes to the consolidating schedules
as consented to by the Administrative Agent, such consent not to be unreasonably
withheld or delayed) will satisfy Borrower’s obligations under the
Section 6.1(b) with respect to such quarter.

Documents required to be delivered pursuant to this Section 6.1 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and if so posted, shall be deemed to have been delivered on
the date on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent).

6.2 Certificates; Other Information. Furnish to the Administrative Agent for
delivery to each Lender, or, in the case of clause (e), to the relevant Lender:

(a) to the extent permitted by the internal policies of such independent
certified public accountants, concurrently with the delivery of the financial
statements referred to in Section 6.1(a), a certificate of the independent
certified public accountants in customary form reporting on such financial
statements stating that in making the examination necessary therefor no
knowledge was obtained of any Default or Event of Default arising from a breach
of Section 7.1, except as specified in such certificate;

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a Compliance Certificate of a Responsible Officer on behalf of
the Borrower stating that such Responsible Officer has obtained no knowledge of
any Default or Event of Default that has occurred and is continuing except as
specified in such certificate and (ii) to the extent not previously disclosed to
the Administrative Agent, (x) a description of any Default or Event of Default
that occurred and (y) a description of any new Subsidiary and of any change in
the name or jurisdiction of organization of any Loan Party and a listing of any
material registrations of or applications for United States Intellectual
Property by any Loan Party since the date of the most recent list delivered
pursuant to this clause (or, in the case of the first such list so delivered,
since the Closing Date);

 

81



--------------------------------------------------------------------------------

(c) not later than 120 days after the end of each fiscal year of the Borrower,
commencing with the fiscal year ending March 31, 2013, a detailed consolidated
budget for the following fiscal year (including a projected consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of the following fiscal
year and the related consolidated statements of projected cash flow and
projected income (collectively, the “Annual Operating Budget”)); provided that
the Borrower may satisfy its obligations under this Section 6.2(c) by delivering
a detailed consolidated budget of Parent and its Subsidiaries as of the end of
the following fiscal year for the following fiscal year, including a projected
consolidated balance sheet and the related consolidated statements of projected
cash flow and projected income, together with consolidating schedules of the
balance sheet and statements of cash flows and income prepared by management for
the Borrower and its Subsidiaries and such materials shall constitute the Annual
Operating Budget for all purposes;

(d) promptly after the same are sent, copies of all financial statements and
material reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities (except for those provided solely to the
Permitted Investors) and, promptly after the same are filed, copies of all
financial statements and reports that the Borrower or Parent may make to, or
file with, the SEC, in each case to the extent not already provided pursuant to
Section 6.1 or any other clause of this Section 6.2; and

(e) promptly, such additional financial and other information as the
Administrative Agent (for its own account or upon the request from any Lender)
may from time to time reasonably request.

Notwithstanding anything to the contrary in this Section 6.2, (a) none of the
Borrower or any of the Restricted Subsidiaries will be required to disclose any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or any binding agreement,
(iii) is subject to attorney-client or similar privilege or constitutes attorney
work product or (iv) constitutes classified information and (b) unless such
material is identified in writing by the Borrower as “Public” information, the
Administrative Agent shall deliver such information only to “private-side”
Lenders (i.e., Lenders that have affirmatively requested to receive information
other than Public Information).

Documents required to be delivered pursuant to this Section 6.2 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and if so posted, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website or (ii) on which such documents are posted on
the Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).

6.3 Payment of Taxes. Pay, discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all its material Taxes,
governmental assessments and governmental charges (other than Indebtedness),
except (a) where the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and reserves required in conformity with
GAAP with respect thereto have been provided on the books of the Borrower or its
Restricted Subsidiaries, as the case may be, or (b) to the extent that failure
to pay or satisfy such obligations would not reasonably be expected to have a
Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

6.4 Conduct of Business and Maintenance of Existence, etc.; Compliance.
(a) Preserve, renew and keep in full force and effect its corporate or other
existence and take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 7.4 or except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Requirements of Law except to the extent that
failure to comply therewith would not reasonably be expected to have a Material
Adverse Effect.

6.5 Maintenance of Property; Insurance.

(a) Keep all Property useful and necessary in its business in reasonably good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

(b) Take all reasonable and necessary steps, including in any proceeding before
the United States Patent and Trademark Office or the United States Copyright
Office, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of the material United States
Intellectual Property owned by the Borrower or its Restricted Subsidiaries,
including filing of applications for renewal, affidavits of use and affidavits
of incontestability, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

(c) Maintain insurance with financially sound and reputable insurance companies
on all its material Property in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies
engaged in the same or a similar business. The Borrower shall use its
commercially reasonable efforts to ensure that all material insurance policies
shall, to the extent customary (but in any event, not including business
interruption insurance and personal injury insurance) (i) provide that no
cancellation thereof shall be effective until at least 10 days after receipt by
the Administrative Agent of written notice thereof and (ii) name the
Administrative Agent as insured party or loss payee.

(d) With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages, if any) are located is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), obtain flood insurance in
such reasonable total amount as the Collateral Agent may from time to time
reasonably require, and otherwise to ensure compliance with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
it may be amended from time to time.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in a manner to allow financial statements to be
prepared in conformity with GAAP, (b) permit representatives of any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records upon reasonable notice and at such reasonable times
during normal business hours (provided that (i) such visits shall be coordinated
by the Administrative Agent, (ii) such visits shall be limited to no more than
one such visit per calendar year, and (iii) such visits by any Lender shall be
at the Lender’s expense, except in the case of the foregoing clauses (ii) and
(iii) during the continuance of an Event of Default), (c) permit representatives
of any Lender to have reasonable discussions regarding the business, operations,
properties and financial and other condition of the Borrower and its Restricted
Subsidiaries with officers of the Borrower and its Restricted Subsidiaries
(provided that (i) a Responsible Officer of the Borrower shall be afforded the
opportunity to be present during such discussions, (ii) such discussions shall
be coordinated by the Administrative Agent, and (iii) such discussions shall be
limited to no more than once per calendar quarter except during the continuance
of an Event of Default) and (d) permit representatives of the Administrative
Agent to have reasonable

 

83



--------------------------------------------------------------------------------

discussions regarding the business, operations, properties and financial and
other condition of the Borrower and its Restricted Subsidiaries with its
independent certified public accountants to the extent permitted by the internal
policies of such independent certified public accountants (provided that (i) a
Responsible Officer of the Borrower shall be afforded the opportunity to be
present during such discussions and (ii) such discussions shall be limited to no
more than once per calendar year except during the continuance of an Event of
Default). Notwithstanding anything to the contrary in this Section 6.6, none of
the Borrower or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement, (iii) is subject to attorney-client or similar privilege or
constitutes attorney work product or (iv) constitutes classified information.

6.7 Notices. Promptly upon a Responsible Officer of the Borrower obtaining
knowledge thereof, give notice to the Administrative Agent of:

(a) the occurrence of any Default or Event of Default;

(b) any litigation, investigation or proceeding which may exist at any time
between the Borrower or any of its Restricted Subsidiaries and any other Person,
that in either case, would reasonably be expected to have a Material Adverse
Effect; and

(c) any development or event that has had or would reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Restricted
Subsidiary proposes to take with respect thereto.

6.8 Additional Collateral, etc.

(a) With respect to any Property (other than Excluded Collateral) located in the
United States having a value, individually or in the aggregate, of at least
$5,000,000 acquired after the Closing Date by any Loan Party (other than (i) any
interests in Real Property and any Property described in paragraph (c) or
paragraph (d) of this Section 6.8, (ii) any Property subject to a Lien expressly
permitted by Section 7.3(g) or 7.3(z), (iii) Instruments, Certificated
Securities, Securities and Chattel Paper, which are referred to in the last
sentence of this paragraph (a) and (iv) Government Contracts (the Loan Parties’
obligations with respect to which are contained in the Guarantee and Collateral
Agreement)) as to which the Collateral Agent for the benefit of the Secured
Parties does not have a perfected Lien, promptly (A) give notice of such
Property to the Collateral Agent and execute and deliver to the Collateral Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Collateral Agent reasonably requests to grant to the Collateral
Agent for the benefit of the Secured Parties a security interest in such
Property and (B) take all actions reasonably requested by the Collateral Agent
to grant to the Collateral Agent for the benefit of the Secured Parties a
perfected security interest (to the extent required by the Security Documents
and with the priority required by Section 4.17) in such Property (with respect
to Property of a type owned by a Loan Party as of the Closing Date to the extent
the Collateral Agent for the benefit of the Secured Parties, has a perfected
security interest in such Property as of the Closing Date), including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Collateral Agent. If any amount in excess of
$7,500,000 payable under or in connection with any of the Collateral shall be or
become evidenced by

 

84



--------------------------------------------------------------------------------

any Instrument, Certificated Security, Security or Chattel Paper (or, if more
than $7,500,000 in the aggregate payable under or in connection with the
Collateral shall become evidenced by Instruments, Certificated Securities,
Securities or Chattel Paper), such Instrument, Certificated Security, Security
or Chattel Paper shall be promptly delivered to the Collateral Agent indorsed in
a manner reasonably satisfactory to the Collateral Agent to be held as
Collateral pursuant to this Agreement.

(b) With respect to any fee interest in any Material Real Property acquired
after the Closing Date by any Loan Party (other than Excluded Real Property),
(i) give notice of such acquisition to the Collateral Agent and, if requested by
the Collateral Agent execute and deliver a first priority Mortgage (subject to
liens permitted by Section 7.3 or other encumbrances or rights permitted by the
relevant Mortgage) in favor of the Collateral Agent for the benefit of the
Secured Parties, covering such Real Property (provided that no Mortgage nor
survey shall be obtained if the Administrative Agent determines in consultation
with the Borrower that the costs of obtaining such Mortgage or survey are
excessive in relation to the value of the security to be afforded thereby),
(ii) if reasonably requested by the Collateral Agent (A) provide the Lenders
with a lenders’ title insurance policy with extended coverage covering such Real
Property in an amount at least equal to the purchase price of such Real Property
(or such other amount as shall be reasonably specified by the Collateral Agent)
as well as a current ALTA survey thereof, together with a surveyor’s certificate
unless the title insurance policy referred to above shall not contain an
exception for any matter shown by a survey (except to the extent an existing
survey has been provided and specifically incorporated into such title insurance
policy), each in form and substance reasonably satisfactory to the Collateral
Agent, (B) use commercially reasonable efforts to obtain any consents or
estoppels reasonably deemed necessary by the Collateral Agent, in connection
with such Mortgage, each of the foregoing in form and substance reasonably
satisfactory to the Collateral Agent and (C) provide to the Administrative Agent
evidence of flood hazard insurance if any portion of the improvements on the
owned Property is currently or at any time in the future identified by the
Federal Emergency Management Agency as an area having special flood hazards and
in which flood insurance has been made available under the National Flood
Insurance Act of 1968 (and any amendment or successor act thereto) or otherwise
being designated as a “special flood hazard area or part of a 100 year flood
zone”, in an amount equal to 100% of the full replacement cost of the
improvements; provided, however, that a portion of such flood hazard insurance
may be obtained under the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994, as each may be amended and (iii) if requested by the Collateral Agent
deliver to the Collateral Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Collateral Agent.

(c) Except as otherwise contemplated by Section 7.7(p), with respect to any new
Domestic Subsidiary that is a Non-Excluded Subsidiary created or acquired after
the Closing Date (which, for the purposes of this paragraph, shall include any
Subsidiary that was previously an Excluded Subsidiary that becomes a
Non-Excluded Subsidiary) by any Loan Party, promptly (i) give notice of such
acquisition or creation to the Collateral Agent and, if requested by the
Collateral Agent, execute and deliver to the Collateral Agent such amendments to
the Guarantee and Collateral Agreement or such other documents as the Collateral
Agent reasonably deems necessary to grant to the Collateral Agent for the
benefit of the Secured Parties a perfected security interest (to the extent
required by the Security Documents and with the priority required by
Section 4.17) in the Capital Stock of such new Subsidiary that is owned by such
Loan Party, (ii) deliver to the Collateral Agent the certificates, if any,
representing such Capital Stock (other than Excluded Capital Stock), together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of such Loan Party, and (iii) cause such new Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement and (B) to take such actions
necessary or advisable to grant to the Collateral Agent for the benefit of the
Secured Parties a perfected security interest (to the extent required by the
Security Documents and with the priority required by Section 4.17) in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such

 

85



--------------------------------------------------------------------------------

new Subsidiary (to the extent the Collateral Agent, for the benefit of the
Secured Parties, has a perfected security interest in the same type of
Collateral as of the Closing Date), including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be reasonably requested
by the Collateral Agent. Without limiting the foregoing, if (i) the aggregate
Consolidated Total Assets or annual consolidated revenues of all Subsidiaries
designated as “Immaterial Subsidiaries” hereunder shall at any time exceed 7.5%
of Consolidated Total Assets or annual consolidated revenues, respectively, of
the Borrower and its Restricted Subsidiaries (as reflected on the most recent
financial statements delivered pursuant to Section 6.1 prior to such time) or
(ii) if any Subsidiary shall at any time cease to constitute an Immaterial
Subsidiary under clause (i) of the definition of “Immaterial Subsidiary” (as
reflected on the most recent financial statements delivered pursuant to
Section 6.1 prior to such time), the Borrower shall promptly, (x) in the case of
clause (i) above, rescind the designation as “Immaterial Subsidiaries” of one or
more of such Subsidiaries so that, after giving effect thereto, the aggregate
Consolidated Total Assets or annual consolidated revenues, as applicable, of all
Subsidiaries so designated (and which designations have not been rescinded)
shall not exceed 7.5% of Consolidated Total Assets or annual consolidated
revenues, respectively, of the Borrower and its Restricted Subsidiaries (as
reflected on the most recent financial statements delivered pursuant to
Section 6.1 prior to such time), as applicable, and (y) in the case of clauses
(i) and (ii) above, to the extent not already effected, (A) cause each affected
Subsidiary to take such actions to become a “Subsidiary Guarantor” hereunder and
under the Guarantee and Collateral Agreement and execute and deliver the
documents and other instruments referred to in this paragraph (c) to the extent
such affected Subsidiary is not otherwise an Excluded Subsidiary and (B) cause
the owner of the Capital Stock of such affected Subsidiary to take such actions
to pledge such Capital Stock to the extent required by, and otherwise in
accordance with, the Guarantee and Collateral Agreement and execute and deliver
the documents and other instruments required hereby and thereby unless such
Capital Stock otherwise constitutes Excluded Capital Stock.

(d) Except as otherwise contemplated by Section 7.7(p), with respect to any new
first tier Foreign Subsidiary that is a Non-Excluded Subsidiary created or
acquired after the Closing Date by any Loan Party, promptly (i) give notice of
such acquisition or creation to the Collateral Agent and, if requested by the
Collateral Agent, execute and deliver to the Collateral Agent such amendments to
the Guarantee and Collateral Agreement as the Collateral Agent deems necessary
or reasonably advisable in order to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected security interest (to the extent
required by the Security Documents and with the priority required by
Section 4.17) in the Capital Stock of such new Subsidiary (other than any
Excluded Capital Stock) that is owned by such Loan Party and (ii) deliver to the
Collateral Agent the certificates, if any, representing such Capital Stock
(other than any Excluded Capital Stock), together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of such Loan Party,
and take such other action as may be necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect or ensure appropriate priority of the
Lien of the Collateral Agent thereon.

(e) Notwithstanding anything in this Section 6.8 to the contrary, neither the
Borrower nor any of its Restricted Subsidiaries shall be required to take any
actions in order to perfect the security interest in the Collateral granted to
the Collateral Agent for the ratable benefit of the Secured Parties under the
laws of any jurisdiction outside the United States.

(f) Notwithstanding the foregoing, to the extent any new Restricted Subsidiary
is created solely for the purpose of consummating a merger transaction pursuant
to an acquisition permitted by Section 7.7, and such new Subsidiary at no time
holds any assets or liabilities other than any merger consideration contributed
to it contemporaneously with the closing of such merger transaction, such new
Subsidiary shall not be required to take the actions set forth in Section 6.8(c)
or 6.8(d), as applicable, until the respective acquisition is consummated (at
which time the surviving entity of the respective merger transaction shall be
required to so comply within ten Business Days).

 

86



--------------------------------------------------------------------------------

(g) From time to time the Loan Parties shall execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Collateral Agent may reasonably request for
the purposes implementing or effectuating the provisions of this Agreement and
the other Loan Documents, or of renewing the rights of the Secured Parties with
respect to the Collateral as to which the Collateral Agent, for the ratable
benefit of the Secured Parties, has a perfected Lien pursuant hereto or thereto,
including filing any financing or continuation statements or financing change
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created thereby.
Notwithstanding the foregoing, the provisions of this Section 6.8 shall not
apply to assets as to which the Administrative Agent and the Borrower shall
reasonably determine that the costs and burdens of obtaining a security interest
therein or perfection thereof outweigh the value of the security afforded
thereby.

6.9 Use of Proceeds. The proceeds of the Initial Tranche A Term Loans and
Initial Tranche B Term Loans shall be used solely to effect the 2012
Transactions, to pay related fees and expenses and for other general corporate
purposes of the Borrower and its Subsidiaries not prohibited by this Agreement.
The proceeds of the Revolving Loans and the Letters of Credit shall be used to
finance Permitted Acquisitions and Investments permitted hereunder and for other
purposes of the Borrower and its Subsidiaries not prohibited by this Agreement.

6.10 Post Closing. The Borrower shall, and shall cause each of its Restricted
Subsidiaries to, satisfy the requirements set forth on Schedule 6.10 on or
before the date set forth opposite such requirement or such later date as
consented to by the Administrative Agent in its sole discretion.

SECTION 7. NEGATIVE COVENANTS

The Borrower (on behalf of itself and each of the Restricted Subsidiaries),
hereby agrees that, so long as the Commitments remain in effect, any Letter of
Credit remains outstanding (that has not been cash collateralized or
backstopped, in each case on terms agreed to by the Borrower and the applicable
Issuing Lender) or any Loan or other amount is owing to any Lender or any Agent
hereunder (other than (i) contingent or indemnification obligations not then due
and (ii) obligations in respect of Specified Hedge Agreements, Specified Foreign
Currency L/C Agreements or Cash Management Obligations), the Borrower shall not,
and shall not permit any of the Restricted Subsidiaries to:

7.1 Financial Covenants.

(a) Consolidated Net Total Leverage Ratio. Commencing with the Test Period
ending September 30, 2012, permit the Consolidated Net Total Leverage Ratio as
at the last day of any Test Period ending in any period set forth below to be in
excess of the ratio set forth below for such period:

 

Period

   Consolidated Net Total Leverage
Ratio

September 30, 2012

   4.50:1.00

December 31, 2012

   4.50:1.00

March 31, 2013

   4.25:1.00

June 30, 2013

   4.25:1.00

September 30, 2013

   4.25:1.00

December 31, 2013

   4.25:1.00

March 31, 2014

   4.00:1.00

June 30, 2014

   4.00:1.00

September 30, 2014

   4.00:1.00

December 31, 2014

   4.00:1.00

March 31, 2015 and thereafter

   3.75:1.00

 

87



--------------------------------------------------------------------------------

(b) Consolidated Net Interest Coverage Ratio. Commencing with the Test Period
ending September 30, 2012, permit the Consolidated Net Interest Coverage Ratio
as at the last day of any Test Period to be less than 3.00:1.00.

7.2 Indebtedness. Create, issue, incur, assume, or permit to exist any
Indebtedness, except:

(a) Indebtedness of the Borrower and any Restricted Subsidiary pursuant to any
Loan Document or Hedge Agreement or in respect of any Cash Management
Obligations;

(b) Indebtedness (i) of the Borrower to any of its Restricted Subsidiaries or
Investor or of any Subsidiary Guarantor to Investor, the Borrower or any
Restricted Subsidiary, provided that any such Indebtedness owing to a Restricted
Subsidiary that is not a Subsidiary Guarantor is expressly subordinated in right
of payment to the Obligations pursuant to the Guarantee and Collateral Agreement
or otherwise and (ii) of any Non-Guarantor Subsidiary to any other Non-Guarantor
Subsidiary;

(c) Indebtedness (including Capital Lease Obligations) secured by Liens in an
aggregate principal amount, when combined with the aggregate principal amount of
Indebtedness outstanding under clauses (t) and (u) of this Section 7.2, not to
exceed the greater of (i) $75,000,000 and (ii) the amount equal to 17.5% of
Consolidated EBITDA, as of the end of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 6.1 at the
time of such incurrence, at any one time outstanding;

(d) (i) Indebtedness outstanding on the Closing Date and listed on Schedule
7.2(d) and any Permitted Refinancing thereof and (ii) Indebtedness otherwise
permitted under Section 7.10;

(e) Guarantee Obligations (i) by the Borrower or any of its Restricted
Subsidiaries of obligations of the Borrower or any Subsidiary Guarantor not
prohibited by this Agreement to be incurred and (ii) by any Non-Guarantor
Subsidiary of obligations of any other Non-Guarantor Subsidiary;

(f) Indebtedness of the Borrower or any of its Restricted Subsidiaries arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn by the Borrower or such Restricted
Subsidiary in the ordinary course of business against insufficient funds, so
long as such Indebtedness is promptly repaid;

(g) (i) Indebtedness of any joint venture or Non-Guarantor Subsidiary owing to
any Loan Party and (ii) Guarantee Obligations of the Borrower or any Subsidiary
Guarantor of Indebtedness of any joint venture or Non-Guarantor Subsidiary, to
the extent such Indebtedness and Guarantee Obligations are permitted as
Investments by Section 7.7(h), (k), (m), (v) or (z);

 

88



--------------------------------------------------------------------------------

(h) Indebtedness in the form of earn-outs, indemnification, incentive,
non-compete, consulting or other similar arrangements and other contingent
obligations in respect of acquisitions or Investments permitted by Section 7.7
(both before or after any liability associated therewith becomes fixed);

(i) Indebtedness of the Borrower and any Restricted Subsidiary constituting
(i) Additional Obligations, in an aggregate principal amount at the time of
incurrence not in excess of the Maximum Incremental Facilities Amount,
(ii) Permitted Debt Exchange Notes, (iii) Permitted Refinancing Obligations and
(iv) Permitted Refinancings in respect of Indebtedness incurred pursuant to the
preceding clauses (i) through (iii);

(j) additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries in an aggregate principal amount (for the Borrower and all
Restricted Subsidiaries), not to exceed the greater of (i) $100,000,000 and
(ii) the amount of 25% of Consolidated EBITDA, as of the end of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 6.1 at the time of such incurrence, at any time outstanding;

(k) Indebtedness of Non-Guarantor Subsidiaries, in an aggregate principal
amount, when combined with the aggregate principal amount of Indebtedness
outstanding under clause (s)(iii) of this Section 7.2, not to exceed the greater
of (i) $100,000,000 and (ii) the amount of 20% of Consolidated EBITDA, as of the
end of the most recently ended Test Period for which financial statements have
been delivered pursuant to Section 6.1 at the time of such incurrence, at any
one time outstanding;

(l) Indebtedness of the Borrower or any of its Restricted Subsidiaries in
respect of workers’ compensation claims, bank guarantees, warehouse receipts or
similar facilities, property casualty or liability insurance, take-or-pay
obligations in supply arrangements, self-insurance obligations, performance,
bid, customs, government, appeal and surety bonds, completion guaranties and
other obligations of a similar nature, in each case in the ordinary course of
business;

(m) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
arising from agreements providing for indemnification related to sales of goods
or adjustment of purchase price or similar obligations in any case incurred in
connection with the acquisition or Disposition of any business, assets or
Subsidiary;

(n) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(o) Indebtedness issued in lieu of cash payments of Restricted Payments
permitted by Section 7.6; provided that such Indebtedness is subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent;

(p) [RESERVED];

(q) Indebtedness of the Borrower or any Subsidiary Guarantor as an account party
in respect of trade letters of credit issued in the ordinary course of business;

(r) Indebtedness owing to any insurance company in connection with the financing
of any insurance premiums permitted by such insurance company in the ordinary
course of business;

 

89



--------------------------------------------------------------------------------

(s) (i) Guarantee Obligations made in the ordinary course of business; provided
that such Guarantee Obligations are not of Indebtedness for Borrowed Money,
(ii) Guarantee Obligations in respect of lease obligations of Booz & Company
Inc. and its Affiliates and (iii) Guarantee Obligations in respect of
Indebtedness of joint ventures; provided that the aggregate principal amount of
any such Guarantee Obligations under this sub-clause (iii), when combined with
the aggregate principal amount of Indebtedness outstanding under clause (k) of
this Section 7.2, shall not exceed the greater of (A) $100,000,000 and (B) the
amount of 20% of Consolidated EBITDA, as of the end of the most recently ended
Test Period for which financial statements have been delivered pursuant to
Section 6.1 at the time of such incurrence, at any time outstanding;

(t) Indebtedness of any Person that becomes a Restricted Subsidiary or is merged
into the Borrower or a Restricted Subsidiary after the Closing Date as part of
an acquisition, merger or consolidation or amalgamation or other Investment not
prohibited hereunder (a “New Subsidiary”), which Indebtedness exists at the time
of such acquisition, merger or consolidation or amalgamation or other
Investment, and any Permitted Refinancing thereof; provided that (A) such
Indebtedness exists at the time such Person becomes a Restricted Subsidiary or
is merged into the Borrower or a Restricted Subsidiary and is not created in
contemplation of or in connection with such Person becoming a Restricted
Subsidiary or with such merger (except to the extent such Indebtedness
refinanced other Indebtedness to facilitate such Person becoming a Restricted
Subsidiary), (B) the aggregate principal amount of Indebtedness permitted by
this clause (t) and Sections 7.2(c) and 7.2(u) shall not at any one time
outstanding exceed the greater of (i) $75,000,000 and (ii) the amount of 17.5%
of Consolidated EBITDA, as of the end of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 6.1 at the
time of such incurrence, at any one time outstanding and (C) neither the
Borrower nor any Restricted Subsidiary (other than the applicable New Subsidiary
and its Subsidiaries) shall provide security therefor;

(u) Indebtedness incurred to finance any acquisition or other Investment
permitted under Section 7.7 in an aggregate amount for all such Indebtedness
together with the aggregate principal amount of Indebtedness permitted by
Sections 7.2(c) and 7.2(t) not to exceed the greater of (i) $75,000,000 and
(ii) the amount of 17.5% of Consolidated EBITDA, as of the end of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 6.1 at the time of such incurrence, at any one time
outstanding;

(v) other Indebtedness so long as, at the time of incurrence thereof, (i) after
giving pro forma effect to the incurrence of such Indebtedness, the Borrower
shall be in compliance with the financial covenants set forth in Section 7.1 as
of the end of the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 6.1, (ii) no Default or Event of Default
shall be continuing immediately after giving effect to the incurrence of such
Indebtedness; and (iii) the terms of which Indebtedness do not provide for a
maturity date or weighted average life to maturity earlier than the Latest
Maturity Date or shorter than the weighted average life to maturity of the
Latest Maturing Tranche B Term Loans (other than an earlier maturity date and/or
shorter weighted average life to maturity for customary bridge financings,
which, subject to customary conditions, would either be automatically converted
into or required to be exchanged for permanent financing which does not provide
for an earlier maturity date or a shorter weighted average life to maturity than
the Latest Maturity Date or the weighted average life to maturity of the Latest
Maturing Tranche B Term Loans, as applicable), together with Permitted
Refinancings in respect thereof;

 

90



--------------------------------------------------------------------------------

(w) (i) Indebtedness representing deferred compensation or stock-based
compensation to employees of Investor, any Parent Company, the Borrower or any
Restricted Subsidiary incurred in the ordinary course of business (including but
not limited to any make whole or dividend equivalent payments to be paid to
holders of stock options upon vesting or exercise of such options to reflect
dividends previously paid in respect of Capital Stock of the Borrower, Investor,
Parent or any Parent Company that is a Subsidiary of Parent) and
(ii) Indebtedness consisting of obligations of the Borrower or any Restricted
Subsidiary under deferred compensation or other similar arrangements incurred in
connection with the Merger Transactions and any Investment permitted hereunder;

(x) Indebtedness issued by the Borrower or any Restricted Subsidiary to the
officers, directors and employees of Investor, any Parent Company, the Borrower
or any Restricted Subsidiary, in lieu of or combined with cash payments to
finance the purchase of Capital Stock of Investor, any Parent Company or the
Borrower, in each case, to the extent such purchase is permitted by
Section 7.6(e);

(y) Indebtedness in respect of overdraft facilities, employee credit card
programs, netting services, automatic clearinghouse arrangements and other cash
management and similar arrangements in the ordinary course of business;

(z) (i) Indebtedness of the Borrower or any of its Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business
and (ii) Indebtedness of the Borrower or any Restricted Subsidiary to any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management operations (including in respect of intercompany self-insurance
arrangements);

(aa) Indebtedness of the Borrower or any of its Restricted Subsidiaries in
respect of Foreign Currency L/C Agreements in an aggregate principal amount not
to exceed the greater of (i) $50,000,000 and (ii) the amount of 10% of
Consolidated EBITDA, as of the end of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 6.1 at the
time of such incurrence, at any one time outstanding; and

(bb) all premium (if any), interest (including post-petition interest), fees,
expenses, charges, accretion or amortization of original issue discount,
accretion of interest paid in kind and additional or contingent interest on
obligations described in clauses (a) through (aa) above.

For purposes of determining compliance with this Section 7.2, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (c), (i), (j), (k), (s)(iii), (t), (u), (v),
or (aa) above, the Borrower shall, in its sole discretion, classify and
reclassify or later divide, classify or reclassify such item of Indebtedness (or
any portion thereof) and may include the amount and type of such Indebtedness in
one or more of the above clauses or subclauses. Furthermore, for purposes of
this definition, the amount of any Indebtedness denominated in any currency
other than Dollars shall be calculated based on customary currency exchange
rates in effect, in the case of such Indebtedness incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness), on the date
that such Indebtedness was incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date

 

91



--------------------------------------------------------------------------------

of such refinancing, such Dollar-denominated restriction shall be deemed not to
have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed (i) the outstanding or committed principal amount,
as applicable, of such Indebtedness being refinanced plus (ii) the aggregate
amount of fees, underwriting discounts, premiums and other costs and expenses
incurred in connection with such refinancing.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
Property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Restricted Subsidiaries, as
the case may be, to the extent required by GAAP;

(b) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or that are being contested in
good faith by appropriate proceedings;

(c) pledges, deposits or statutory trusts in connection with workers’
compensation, unemployment insurance and other social security legislation;

(d) deposits and other Liens to secure the performance of bids, government,
trade and other similar contracts (other than for borrowed money), leases,
subleases, statutory obligations, surety, judgment and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(e) encumbrances shown as exceptions in the title insurance policies insuring
the Mortgages, easements, zoning restrictions, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business that, in
the aggregate, do not materially detract from the value of the Property subject
thereto or materially interfere with the ordinary conduct of the business of the
Borrower or any of its Restricted Subsidiaries;

(f) Liens (i) in existence on the Closing Date listed on Schedule 7.3(f) (or to
the extent not listed on such Schedule 7.3(f), where the Fair Market Value of
the Property to which such Lien is attached is less than $7,500,000),
(ii) securing Indebtedness permitted by Section 7.2(d) and (iii) created after
the Closing Date in connection with any refinancing, refundings, or renewals or
extensions thereof permitted by Section 7.2(d); provided that no such Lien is
spread to cover any additional Property of the Borrower or any Restricted
Subsidiary after the Closing Date;

(g) (i) Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Sections 7.2(c), 7.2(e), 7.2(g), 7.2(i), 7.2(j), 7.2(k),
7.2(r), 7.2(s), 7.2(t), 7.2(u), solely in respect of Indebtedness of a New
Subsidiary, Liens on the assets of such New Subsidiary existing at the time of
the acquisition, merger or consolidation or other Investment, and any Permitted
Refinancing thereof; provided that such Indebtedness was not incurred in
contemplation of or in connection with such Person becoming a New Subsidiary
(except to the extent such Indebtedness refinanced other Indebtedness to
facilitate such Person becoming a Restricted Subsidiary), 7.2(v), 7.2(w) and
7.2(aa); provided that (A) in the case of any such Liens securing Indebtedness
pursuant to Sections 7.2(g) or 7.2(k), such Liens do not at any time encumber
any Property of the Borrower or any Subsidiary Guarantor, (B) in the case of any
such Liens securing Indebtedness incurred pursuant to Section 7.2(r), such Liens
do not encumber any

 

92



--------------------------------------------------------------------------------

Property other than cash paid to any such insurance company in respect of such
insurance, (C) in the case of any such Liens securing Indebtedness pursuant to
Section 7.2(t) or 7.2(v), such Liens exist at the time that the relevant Person
becomes a Restricted Subsidiary and are not created in contemplation of or in
connection with such Person becoming a Restricted Subsidiary (except to the
extent such Liens secure Indebtedness which refinanced other secured
Indebtedness to facilitate such Person becoming a Restricted Subsidiary) and
(D) in the case of Liens securing Guarantee Obligations pursuant to
Section 7.2(e), the underlying obligations are secured by a Lien permitted to be
incurred pursuant to this Agreement and (ii) any extension, refinancing, renewal
or replacement of the Liens described in clause (i) of this Section 7.3(g) in
whole or in part; provided that such extension, renewal or replacement shall be
limited to all or a part of the property which secured the Lien so extended,
renewed or replaced (plus improvements on such property, if any);

(h) Liens created pursuant to the Loan Documents;

(i) Liens arising from judgments in circumstances not constituting an Event of
Default under Section 8.1(h);

(j) Liens on Property or assets acquired pursuant to an acquisition permitted
under Section 7.7 (and the proceeds thereof) or assets of a Restricted
Subsidiary in existence at the time such Restricted Subsidiary is acquired
pursuant to an acquisition permitted under Section 7.7 and not created in
contemplation thereof and Liens created after the Closing Date in connection
with any refinancing, refundings, or renewals or extensions of the obligations
secured thereby permitted hereunder, provided that no such Lien is spread to
cover any additional Property after the Closing Date;

(k) (i) Liens on Property of Non-Guarantor Subsidiaries securing Indebtedness or
other obligations not prohibited by this Agreement to be incurred by such
Non-Guarantor Subsidiaries and (ii) Liens securing Indebtedness or other
obligations of the Borrower or any Subsidiary in favor of any Loan Party;

(l) receipt of progress payments and advances from customers in the ordinary
course of business to the extent same creates a Lien on the related inventory
and proceeds thereof;

(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure the payment of customs duties in connection with the importation of
goods;

(n) Liens arising out of consignment or similar arrangements for the sale by the
Borrower and its Restricted Subsidiaries of goods through third parties in the
ordinary course of business;

(o) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with an Investment permitted by
Section 7.7;

(p) Liens deemed to exist in connection with Investments permitted by
Section 7.7(b) that constitute repurchase obligations;

(q) Liens upon specific items of inventory or other goods and proceeds of the
Borrower or any of its Restricted Subsidiaries arising in the ordinary course of
business securing such Person’s obligations in respect of bankers’ acceptances
and letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

 

93



--------------------------------------------------------------------------------

(r) Liens on cash deposits securing any Hedge Agreement permitted hereunder;

(s) any interest or title of a lessor under any leases or subleases entered into
by the Borrower or any Restricted Subsidiary in the ordinary course of business
and any financing statement filed in connection with any such lease;

(t) Liens on cash, Cash Equivalents or Permitted Liquid Investments used to
defease or to satisfy and discharge Indebtedness, provided that such defeasance
or satisfaction and discharge is not prohibited hereunder;

(u) (i) Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (B) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and the Subsidiaries or (C) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business and (ii) other Liens securing cash
management obligations in the ordinary course of business;

(v) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(w) Liens on Capital Stock in joint ventures securing obligations of such joint
venture;

(x) Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents or Permitted Liquid Investments;

(y) Liens securing obligations in respect of trade-related letters of credit
permitted under Section 7.2 and covering the goods (or the documents of title in
respect of such goods) financed by such letters of credit and the proceeds and
products thereof;

(z) other Liens with respect to obligations that do not exceed the greater of
(i) $50,000,000 and (ii) the amount of 12.5% of Consolidated EBITDA, as of the
end of the most recently ended Test Period for which financial statements have
been delivered pursuant to Section 6.1 at the time of such incurrence, at any
one time outstanding.

For purposes of determining compliance with this Section 7.3, in the event that
any secured Indebtedness is classified, reclassified or divided at any time in
accordance with the last paragraph of Section 7.2, and the Lien securing such
Indebtedness meets the criteria of more than one of the categories of Liens
described in clauses (a) through (z) above, then at such time, the Borrower may,
in its sole discretion, classify and reclassify or divide such Lien (or any
portion thereof) and may include the amount and type of such Lien in one or more
of the above clauses or subclauses.

7.4 Fundamental Changes. Consummate any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its Property or
business, except that:

(a) (i) any Restricted Subsidiary may be merged, amalgamated or consolidated
with or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or (ii) any Restricted Subsidiary may be merged,
amalgamated or consolidated with or into any

 

94



--------------------------------------------------------------------------------

Subsidiary Guarantor (provided that (x) a Subsidiary Guarantor shall be the
continuing or surviving corporation or (y) substantially simultaneously with
such transaction, the continuing or surviving corporation shall become a
Subsidiary Guarantor and the Borrower shall comply with Section 6.8 in
connection therewith);

(b) any Non-Guarantor Subsidiary may be merged or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary that is a Restricted
Subsidiary;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets upon voluntary liquidation or otherwise to the Borrower or any Subsidiary
Guarantor;

(d) any Non-Guarantor Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding-up or otherwise) to any
other Non-Guarantor Subsidiary that is a Restricted Subsidiary;

(e) Dispositions permitted by Section 7.5 and any merger, dissolution,
liquidation, consolidation, amalgamation, investment or Disposition, the purpose
of which is to effect a Disposition permitted by Section 7.5 may be consummated;

(f) any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation;

(g) [RESERVED]; and

(h) any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interest of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Loan Party, any assets or
business of such Restricted Subsidiary not otherwise disposed of or transferred
in accordance with Section 7.4 or 7.5 or, in the case of any such business,
discontinued, shall be transferred to, or otherwise owned or conducted by, a
Loan Party after giving effect to such liquidation or dissolution.

7.5 Dispositions of Property. Dispose of any of its owned Property (including
receivables) whether now owned or hereafter acquired, or, in the case of any
Restricted Subsidiary, issue or sell any shares of such Restricted Subsidiary’s
Capital Stock to any Person, except:

(a) (i) the Disposition of surplus, obsolete or worn out Property in the
ordinary course of business, (ii) the sale of defaulted receivables in the
ordinary course of business, (iii) abandonment, cancellation or disposition of
any Intellectual Property in the ordinary course of business and (iv) sales,
leases or other dispositions of inventory determined by the management of the
Borrower to be no longer useful or necessary in the operation of the Business;

(b) (i) the sale of inventory or other property in the ordinary course of
business, (ii) the cross-licensing or licensing of Intellectual Property, in the
ordinary course of business and (iii) the contemporaneous exchange, in the
ordinary course of business, of Property for Property of a like kind, to the
extent that the Property received in such exchange is of a Fair Market Value
equivalent to the Fair Market Value of the Property exchanged (provided that
after giving effect to such exchange, the Fair Market Value of the Property of
the Borrower or any Subsidiary Guarantor subject to Liens in favor of the
Collateral Agent under the Security Documents is not materially reduced);

 

95



--------------------------------------------------------------------------------

(c) Dispositions permitted by Section 7.4;

(d) the sale or issuance of (i) any Subsidiary’s Capital Stock to the Borrower
or any Subsidiary Guarantor; provided that the sale or issuance of Capital Stock
of an Unrestricted Subsidiary to the Borrower or any Restricted Subsidiary is
otherwise permitted by Section 7.7, (ii) the Capital Stock of any Non-Guarantor
Subsidiary that is a Restricted Subsidiary to any other Non-Guarantor Subsidiary
that is a Restricted Subsidiary and (iii) the Capital Stock of any Subsidiary
that is an Unrestricted Subsidiary to any other Subsidiary that is an
Unrestricted Subsidiary, in each case, including in connection with any tax
restructuring activities not otherwise prohibited hereunder;

(e) the Disposition of other assets for Fair Market Value not to exceed
$300,000,000 in the aggregate; provided that (i) at least 75% of the total
consideration for any such Disposition in excess of $25,000,000 received by the
Borrower and its Restricted Subsidiaries is in the form of cash, Cash
Equivalents or Permitted Liquid Investments and (ii) the requirements of
Section 2.12(b), to the extent applicable, are complied with in connection
therewith;

(f) (i) any Recovery Event; provided that the requirements of Section 2.12(b)
are complied with in connection therewith and (ii) any event that would
constitute a Recovery Event but for the Dollar threshold set forth in the
definition thereof;

(g) the leasing, occupancy agreements or sub-leasing of Property pursuant to the
Merger Documents or that would not materially interfere with the required use of
such Property by the Borrower or its Restricted Subsidiaries;

(h) the transfer for Fair Market Value of Property (including Capital Stock of
Subsidiaries) to another Person in connection with a joint venture arrangement
with respect to the transferred Property; provided that such transfer is
permitted under Section 7.7(h), (v) or (z);

(i) the sale or discount, in each case without recourse and in the ordinary
course of business, of overdue accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);

(j) transfers of condemned Property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such Property as part of an insurance settlement;

(k) the Disposition of any Immaterial Subsidiary or any Unrestricted Subsidiary;

(l) the transfer of Property (including Capital Stock of Subsidiaries) of the
Borrower or any Guarantor to any Restricted Subsidiary for Fair Market Value;

(m) the transfer of Property (i) by the Borrower or any Subsidiary Guarantor to
the Borrower or any other Subsidiary Guarantor or (ii) from a Non-Guarantor
Subsidiary to (A) the Borrower or any Subsidiary Guarantor for no more than Fair
Market Value or (B) any other Non-Guarantor Subsidiary that is a Restricted
Subsidiary;

 

96



--------------------------------------------------------------------------------

(n) the sale of cash, Cash Equivalents or Permitted Liquid Investments in the
ordinary course of business;

(o) (i) Liens permitted by Section 7.3, (ii) Restricted Payments permitted by
Section 7.6, (iii) Investments permitted by Section 7.7 and (iv) sale and
leaseback transactions permitted by Section 7.10;

(p) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; provided that the requirements of Section 2.12(b), to the extent
applicable, are complied with in connection therewith; and

(q) Dispositions of Property between or among the Borrower and/or its Restricted
Subsidiaries as a substantially concurrent interim Disposition in connection
with a Disposition otherwise permitted pursuant to clauses (a) through
(p) above.

7.6 Restricted Payments. Declare or pay any dividend on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of the Borrower or any Subsidiary, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or Property or in obligations of the Borrower or
any Restricted Subsidiary, or enter into any derivatives or other transaction
with any financial institution, commodities or stock exchange or clearinghouse
(a “Derivatives Counterparty”) obligating the Borrower or any Restricted
Subsidiary to make payments to such Derivatives Counterparty as a result of any
change in market value of any such Capital Stock (collectively, “Restricted
Payments”), except that:

(a) (i) any Restricted Subsidiary may make Restricted Payments to the Borrower
or any Subsidiary Guarantor and (ii) Non-Guarantor Subsidiaries may make
Restricted Payments to other Non-Guarantor Subsidiaries;

(b) provided that (i)(x) no Default or Event of Default is continuing or would
result therefrom and (y) the Consolidated Net Total Leverage Ratio shall not
exceed 3.50 to 1.00 on a pro forma basis as of the end of the most recently
ended Test Period for which financial statements have been delivered pursuant to
Section 6.1 at the time of such Restricted Payment, the Borrower may make
Restricted Payments in an aggregate amount not to exceed the Available Amount,
and (ii)(x) no Default or Event of Default is continuing or would result
therefrom and (y) the Consolidated Net Total Leverage Ratio shall not exceed
2.50 to 1.00 on a pro forma basis as of the end of the most recently ended Test
Period for which financial statements have been delivered pursuant to
Section 6.1 at the time of such Restricted Payment, the Borrower may make
unlimited Restricted Payments;

(c) the Borrower may make Restricted Payments to Parent, Investor or any Parent
Company that is a Subsidiary of Parent to permit Investor or any Parent Company
to pay (i) any taxes which are due and payable by Investor or any Parent
Company, the Borrower and the Restricted Subsidiaries as part of a consolidated
group to the extent such taxes are directly attributable to the income of the
Borrower and any Subsidiaries (the “Borrower Consolidated Group”), provided that
the total amount of any payment pursuant to this clause for any taxable period
shall not exceed the amount that the Borrower Consolidated Group would be
required to pay in respect of Federal, state and local income taxes for such
period, determined by taking into account any available net operating loss
carryovers or other tax attributes of the Borrower Consolidated Group as if the
Borrower Consolidated Group filed a separate a consolidated,

 

97



--------------------------------------------------------------------------------

combined, unitary or affiliated income tax return, less the amount of any such
taxes payable directly by the Borrower Consolidated Group, (ii) customary fees,
salary, bonus, severance and other benefits payable to, and indemnities provided
on behalf of, their current and former officers and employees and members of
their Board of Directors, (iii) ordinary course corporate operating expenses and
other fees and expenses required to maintain its corporate existence, (iv) fees
and expenses to the extent permitted under clause (i) of the second sentence of
Section 7.9, (v) reasonable fees and expenses incurred in connection with any
debt or equity offering by Parent, Investor or any Parent Company that is a
Subsidiary of Parent, to the extent the proceeds thereof are (or, in the case of
an unsuccessful offering, were intended to be) used for the benefit of the
Borrower and the Restricted Subsidiaries, whether or not completed and
(vi) reasonable fees and expenses in connection with compliance with reporting
obligations under, or in connection with compliance with, federal or state laws
or under this Agreement or any other Loan Document;

(d) the Borrower may make Restricted Payments in the form of Capital Stock of
the Borrower;

(e) the Borrower or any Subsidiary may make Restricted Payments to, directly or
indirectly, purchase the Capital Stock of the Borrower, Investor, Parent or any
Parent Company that is a Subsidiary of Parent from present or former officers,
directors, consultants, agents or employees (or their estates, trusts, family
members or former spouses) of Parent, Investor, the Borrower or any Parent
Company that is a Subsidiary of Parent upon the death, disability, retirement or
termination of the applicable officer, director, consultant, agent or employee
or pursuant to any equity subscription agreement, stock option or equity
incentive award agreement, shareholders’ or members’ agreement or similar
agreement, plan or arrangement; provided that the aggregate amount of payments
under this clause (e) in any fiscal year of the Borrower shall not exceed the
sum of (i) $20,000,000 in any fiscal year (but not exceeding $50,000,000 in the
aggregate since the Closing Date), plus (ii) any proceeds received from key man
life insurance policies, plus (iii) any proceeds received by the Borrower,
Parent, Investor or any Parent Company that is a Subsidiary of Parent during
such fiscal year from sales of the Capital Stock of Parent, Investor, the
Borrower or any Parent Company that is a Subsidiary of Parent to directors,
consultants, officers or employees of Parent, Investor, the Borrower or any
Parent Company that is a Subsidiary of Parent in connection with permitted
employee compensation and incentive arrangements, plus (iv) the amount of any
bona fide cash bonuses otherwise payable to members of management, directors or
consultants of Investor, any Parent Company, the Borrower or its Restricted
Subsidiaries in connection with the 2008 Transactions that are foregone in
return for the receipt of Capital Stock the Fair Market Value of which is equal
to or less than the amount of such cash bonuses; provided that any Restricted
Payments permitted (but not made) pursuant to sub-clause (ii), (iii) or (iv) of
this clause (e) in any prior fiscal year may be carried forward to any
subsequent calendar year, and provided, further, that cancellation of
Indebtedness owing to the Borrower or any Restricted Subsidiary by any member of
management of Investor, Parent, any Parent Company that is a Subsidiary of
Parent, the Borrower or its Restricted Subsidiaries in connection with a
repurchase of the Capital Stock of the Borrower, Parent, Investor or any Parent
Company that is a Subsidiary of Parent will not be deemed to constitute a
Restricted Payment for purposes of this Section 7.6;

(f) the Borrower may make Restricted Payments to allow Parent, Investor or any
Parent Company that is a Subsidiary of Parent to make (i) noncash repurchases of
Capital Stock deemed to occur upon exercise of stock options or similar equity
incentive awards, if such Capital Stock represents a portion of the exercise
price of such options or similar equity incentive awards, (ii) tax payments on
behalf of present or former officers, directors, consultants, agents or
employees (or their estates, trusts, family members or former spouses) of
Parent, Investor or any

 

98



--------------------------------------------------------------------------------

Parent Company that is a Subsidiary of Parent in connection with noncash
repurchases of Capital Stock pursuant to equity subscription agreement, stock
option or equity incentive award agreement, shareholders’ or members’ agreement
or similar agreement, plan or arrangement of Parent, Investor or any Parent
Company that is a Subsidiary of Parent and (iii) make whole or dividend
equivalent payments to holders of vested stock options or to holders of stock
options at or around the time of vesting or exercise of such options to reflect
dividends previously paid in respect of Capital Stock of the Borrower, Investor,
Parent or any Parent Company that is a Subsidiary of Parent;

(g) the Borrower and its Restricted Subsidiaries may make Restricted Payments to
Parent, Investor or any Parent Company that is a Subsidiary of Parent in an
amount not to exceed the Deferred Obligation Amount (as defined in the Merger
Agreement) from time to time outstanding so that Parent, Investor or any Parent
Company that is a Subsidiary of Parent can make payments in respect of the
Deferred Obligation Amount under the Merger Agreement;

(h) the Borrower may make Restricted Payments to allow Parent, Investor or any
Parent Company that is a Subsidiary of Parent to make payments in cash, in lieu
of the issuance of fractional shares, upon the exercise of warrants or upon the
conversion or exchange of Capital Stock of any such Person;

(i) so long as no Event of Default under Section 8.1(a) or 8.1(f) has occurred
and is continuing, the Borrower and its Restricted Subsidiaries may make
Restricted Payments to make payments provided for in the Management Agreement;

(j) to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Sections 7.4, 7.5, 7.7 and 7.9;

(k) any non-wholly owned Restricted Subsidiary of the Borrower may declare and
pay cash dividends to its equity holders generally so long as the Borrower or
its respective Subsidiary which owns the equity interests in the Restricted
Subsidiary paying such dividend receives at least its proportional share thereof
(based upon its relative holding of the equity interests in the Restricted
Subsidiary paying such dividends and taking into account the relative
preferences, if any, of the various classes of equity interest of such
Restricted Subsidiary);

(l) the Borrower may make Restricted Payments using any amounts placed in escrow
in connection with the 2008 Transactions;

(m) the Borrower may make Restricted Payments in an aggregate amount of payments
under this clause (m) not to exceed the greater of (i) $50,000,000 and (ii) 10%
of Consolidated EBITDA, as of the end of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 6.1 at the
time of such Restricted Payment, in any fiscal year of the Borrower;

(n) the Dividend; and

(o) provided that no Default or Event of Default is continuing or would result
therefrom, other Restricted Payments in an amount not to exceed $25,000,000.

 

99



--------------------------------------------------------------------------------

7.7 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or all or substantially all of
the assets constituting an ongoing business from, or make any other similar
investment in, any other Person (all of the foregoing, “Investments”), except:

(a) (i) extensions of trade credit in the ordinary course of business and
(ii) purchases and acquisitions of inventory, supplies, materials and equipment
or purchases of contract rights or licenses or leases of Intellectual Property,
in each case in the ordinary course of business, to the extent such purchases
and acquisitions constitute Investments;

(b) Investments in Cash Equivalents and Investments that were Cash Equivalents
when made;

(c) Investments arising in connection with (i) the incurrence of Indebtedness
permitted by Section 7.2 to the extent arising as a result of Indebtedness among
Investor, the Borrower or any Restricted Subsidiary and Guarantee Obligations
permitted by Section 7.2 and payments made in respect of such Guarantee
Obligations, (ii) the forgiveness or conversion to equity of any Indebtedness
permitted by Section 7.2 and (iii) guarantees by any Borrower or any Restricted
Subsidiary of operating leases (other than Capital Lease Obligations) or of
other obligations that do not constitute Indebtedness, in each case entered into
in the ordinary course of business;

(d) loans and advances to employees, consultants or directors of any Parent
Company, Investor, the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business in an aggregate amount (for Investor, the Borrower
and all Restricted Subsidiaries) not to exceed $5,000,000 (excluding (for
purposes of such cap) tuition advances, travel and entertainment expenses, but
including relocation expenses) at any one time outstanding;

(e) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.7(c)) by the Borrower or any of its Restricted
Subsidiaries in the Borrower or any Person that, prior to such Investment, is a
Subsidiary Guarantor or is a Domestic Subsidiary that becomes a Subsidiary
Guarantor in connection with such Investment;

(f) (i) Permitted Acquisitions to the extent that any Person or Property
acquired in such acquisition becomes a Subsidiary Guarantor or a part of the
Borrower or any Subsidiary Guarantor or becomes (whether or not such Person is a
wholly owned Subsidiary) a Subsidiary Guarantor in the manner contemplated by
Section 6.8(c) and (ii) other Permitted Acquisitions in an aggregate purchase
price in the case of this clause (ii) (other than purchase price paid through
the issuance of equity by Investor or any Parent Company or with the proceeds
thereof, including (A) (x) whether or not any equity is issued, capital
contributions (other than relating to Disqualified Capital Stock) and (y) equity
issued to the seller) in an aggregate amount not to exceed $300,000,000 plus
(B) an amount equal to the Available Amount; provided that immediately after
giving effect to any such Permitted Acquisition the Borrower shall be in pro
forma compliance with the financial covenants set forth in Section 7.1 as of the
end of the most recently ended Test Period for which financial statements have
been delivered pursuant to Section 6.1 at the time of such Permitted
Acquisition;

(g) loans by the Borrower or any of its Restricted Subsidiaries to the
employees, officers or directors of Investor, the Borrower or any of its
Restricted Subsidiaries in connection with management incentive plans; provided
that such loans represent cashless transactions pursuant to which such
employees, officers or directors directly (or indirectly through Parent) invest
the proceeds of such loans in the Capital Stock of Investor;

 

100



--------------------------------------------------------------------------------

(h) Investments by the Borrower and its Restricted Subsidiaries in joint
ventures or similar arrangements and Non-Guarantor Subsidiaries in an aggregate
amount at any one time outstanding (for the Borrower and all Restricted
Subsidiaries), not to exceed the sum of (A) $75,000,000 plus (B) an amount equal
to the Available Amount; provided, that any Investment made for the purpose of
funding a Permitted Acquisition permitted under Section 7.7(f) shall not be
deemed a separate Investment for the purposes of this clause (h); provided,
further, that no Investment may be made pursuant to this clause (h) in any
Unrestricted Subsidiary for the purpose of making a Restricted Payment
prohibited pursuant to Section 7.6;

(i) Investments (including debt obligations) received in the ordinary course of
business by the Borrower or any Restricted Subsidiary in connection with the
bankruptcy or reorganization of suppliers, customers and other Persons and in
settlement of delinquent obligations of, and other disputes with, suppliers,
customers and other Persons arising out of the ordinary course of business;

(j) Investments by any Non-Guarantor Subsidiary in any other Non-Guarantor
Subsidiary;

(k) Investments in existence on, or pursuant to legally binding written
commitments in existence on, the Closing Date and listed on Schedule 7.7 and, in
each case, any extensions or renewals thereof, so long as the amount of any
Investment made pursuant to this clause (k) is not increased;

(l) Investments of the Borrower or any Restricted Subsidiary under Hedge
Agreements permitted hereunder;

(m) Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided that such Investment was not made in connection
with or in anticipation of such Person becoming a Restricted Subsidiary;

(n) [Reserved];

(o) [Reserved];

(p) Subsidiaries of the Borrower may be established or created, if (i) to the
extent such new Subsidiary is a Domestic Subsidiary, the Borrower and such
Subsidiary comply with the provisions of Section 6.8(c) and (ii) to the extent
such new Subsidiary is a Foreign Subsidiary, the Borrower complies with the
provisions of Section 6.8(d); provided that, in each case, to the extent such
new Subsidiary is created solely for the purpose of consummating a merger,
consolidation, amalgamation or similar transaction pursuant to an acquisition
permitted by this Section 7.7, and such new Subsidiary at no time holds any
assets or liabilities other than any consideration contributed to it
contemporaneously with the closing of such transactions, such new Subsidiary
shall not be required to take the actions set forth in Section 6.8(c) or 6.8(d),
as applicable, until the respective acquisition is consummated (at which time
the surviving entity of the respective transaction shall be required to so
comply within ten Business Days or such longer period as the Administrative
Agent shall agree);

(q) Investments arising directly out of the receipt by the Borrower or any
Restricted Subsidiary of non-cash consideration for any sale of assets permitted
under Section 7.5;

 

101



--------------------------------------------------------------------------------

(r) Investments resulting from pledges and deposits referred to in Sections
7.3(c) and (d);

(s) Investments consisting of the licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other persons;

(t) any Investment in a Foreign Subsidiary to the extent such Investment is
substantially contemporaneously repaid in full with a dividend or other
distribution from such Foreign Subsidiary;

(u) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(v) additional Investments so long as the aggregate amount thereof outstanding
at no time exceeds the sum of (i) $75,000,000 plus (ii) an amount equal to the
Available Amount; provided that no Investment may be made pursuant to this
clause (v) in any Unrestricted Subsidiary for the purpose of making a Restricted
Payment prohibited pursuant to Section 7.6;

(w) advances of payroll payments to employees, or fee payments to directors or
consultants, in the ordinary course of business;

(x) Investments in Permitted Liquid Investments and Investments that were
Permitted Liquid Investments when made in an amount not to exceed $50,000,000 at
any one time outstanding;

(y) Investments constituting loans or advances by the Borrower to Investor or a
Parent Company in lieu of Restricted Payments permitted pursuant to Section 7.6;
and

(z) provided that (x) no Default or Event of Default is continuing immediately
after giving effect thereto and (y) the Consolidated Net Total Leverage Ratio
shall not exceed 2.50 to 1.00 on a pro forma basis as of the end of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 6.1 at the time of such Investment, any Investment.

It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 7.7, such amount
shall be deemed to be the amount of such Investment when made, purchased or
acquired less any returns on such Investment (not to exceed the original amount
invested). Notwithstanding the foregoing, no Investment in an Unrestricted
Subsidiary is permitted under this Section 7.7, unless such Investment is
permitted pursuant to clause (h), (v) or (z) above.

7.8 [RESERVED].

7.9 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of Property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Restricted Subsidiary) unless such transaction
is (a) otherwise not prohibited under this Agreement and (b) upon fair and
reasonable terms no less favorable to the Borrower or such Restricted
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate. Notwithstanding the
foregoing, the Borrower and its Restricted Subsidiaries may (i) pay to the
Sponsor and its Affiliates

 

102



--------------------------------------------------------------------------------

fees, indemnities and expenses pursuant to the Management Agreement and/or fees
and expenses in connection with the Merger Transactions and disclosed to the
Administrative Agent prior to the Closing Date; (ii) enter into any transaction
with an Affiliate that is not prohibited by the terms of this Agreement to be
entered into by the Borrower or such Restricted Subsidiary with an Affiliate;
(iii) make any Restricted Payment permitted pursuant to Section 7.6;
(iv) perform their obligations under the 2008 Transaction Documents and the 2012
Transaction Documents; and (v) without being subject to the terms of this
Section 7.9, enter into any transaction with any Person which is an Affiliate of
the Borrower only by reason of such Person and the Borrower having common
directors. For the avoidance of doubt, this Section 7.9 shall not apply to
employment, benefits, compensation, bonus, retention and severance arrangements
with, and payments of compensation or benefits to or for the benefit of, current
or former employees, consultants, officers or directors of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business. For purposes
of this Section 7.9, any transaction with any Affiliate shall be deemed to have
satisfied the standard set forth in clause (b) of the first sentence hereof if
such transaction is approved by a majority of the Disinterested Directors of the
Board of Directors of the Borrower or such Restricted Subsidiary, as applicable.
“Disinterested Director” shall mean, with respect to any Person and transaction,
a member of the Board of Directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction. A
member of any such Board of Directors shall not be deemed to have such a
financial interest by reason of such member’s holding Capital Stock of the
Borrower, Investor, Parent or any Parent Company or any options, warrants or
other rights in respect of such Capital Stock.

7.10 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by the Borrower or any Restricted Subsidiary of real or personal
Property which is to be sold or transferred by the Borrower or any Restricted
Subsidiary (a) to such Person or (b) to any other Person to whom funds have been
or are to be advanced by such Person on the security of such Property or rental
obligations of the Borrower or any Restricted Subsidiary, except for (i) any
such arrangement entered into in the ordinary course of business of the Borrower
and its Subsidiaries, (ii) sales or transfers by the Borrower or any Subsidiary
Guarantor to the Borrower or any other Subsidiary Guarantor, (iii) sales or
transfers by any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary
that is a Restricted Subsidiary and (iv) any such arrangement to the extent that
the Fair Market Value of such Property does not exceed the greater of
(i) $50,000,000 and (ii) the amount of 12.5% of Consolidated EBITDA, as of the
end of the most recently ended Test Period for which financial statements have
been delivered pursuant to Section 6.1 at the time of such event, in the
aggregate for all such arrangements.

7.11 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than March 31; provided, that the Borrower may, upon written notice
to the Administrative Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.

7.12 Negative Pledge Clauses. Enter into any agreement that prohibits or limits
the ability of the Borrower or any of its Restricted Subsidiaries to create,
incur, assume or suffer to exist any Lien upon any of its Property, whether now
owned or hereafter acquired, to secure the Obligations or, in the case of any
Subsidiary Guarantor, its obligations under the Guarantee and Collateral
Agreement, other than:

(a) this Agreement, the other Loan Documents, the Intercreditor Agreement and
any Other Intercreditor Agreement;

 

103



--------------------------------------------------------------------------------

(b) any agreements governing Indebtedness and/or other obligations secured by a
Lien permitted by this Agreement (in which case, any prohibition or limitation
shall only be effective against the assets subject to such Liens permitted by
this Agreement);

(c) software and other Intellectual Property licenses pursuant to which the
Borrower or such Restricted Subsidiary is the licensee of the relevant software
or Intellectual Property, as the case may be (in which case, any prohibition or
limitation shall relate only to the assets subject of the applicable license);

(d) Contractual Obligations incurred in the ordinary course of business and on
customary terms which limit Liens on the assets subject of the applicable
Contractual Obligation;

(e) any agreements regarding Indebtedness or other obligations of any
Non-Guarantor Subsidiary not prohibited under Section 7.2 (in which case, any
prohibition or limitation shall only be effective against the assets of such
Non-Guarantor Subsidiary and its Subsidiaries);

(f) prohibitions and limitations in effect on the Closing Date and listed on
Schedule 7.12;

(g) customary provisions contained in joint venture agreements and other similar
agreements applicable to joint ventures not prohibited by this Agreement;

(h) customary provisions restricting the subletting or assignment of any lease
governing a leasehold interest;

(i) customary restrictions and conditions contained in any agreement relating to
any Disposition of Property not prohibited hereunder;

(j) any agreement in effect at the time any Person becomes a Subsidiary, so long
as such agreement was not entered into in contemplation of such Person becoming
a Subsidiary;

(k) restrictions imposed by applicable law;

(l) restrictions in any agreements or instruments relating to any Indebtedness
permitted to be incurred by this Agreement (including indentures, instruments or
agreements governing any Additional Obligations, indentures, instruments or
agreements governing any Permitted Debt Exchange Notes, indentures, instruments
or agreements governing any Permitted Refinancing Obligations and indentures,
instruments or agreements governing any Permitted Refinancings of each of the
foregoing) (i) if the encumbrances and restrictions contained in any such
agreement or instrument taken as a whole are not materially more restrictive on
the Restricted Subsidiaries than the encumbrances contained in this Agreement
(as determined in good faith by the Borrower) or (ii) if such encumbrances and
restrictions are customary for similar financings in light of prevailing market
conditions at the time of incurrence thereof (as determined in good faith by the
Borrower) and the Borrower determines in good faith that such encumbrances and
restrictions would not reasonably be expected to materially impair the
Borrower’s ability to create and maintain the Liens on the Collateral pursuant
to the Security Documents;

 

104



--------------------------------------------------------------------------------

(m) restrictions in respect of Indebtedness secured by Liens permitted by
Sections 7.3(g) and 7.3(z) relating solely to the assets or proceeds thereof
secured by such Indebtedness to the extent required to be so limited by such
Sections; and

(n) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business.

7.13 Clauses Restricting Subsidiary Distributions. Enter into any consensual
encumbrance or restriction on the ability of any Restricted Subsidiary to
(a) make Restricted Payments in respect of any Capital Stock of such Restricted
Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any
Restricted Subsidiary or (b) make Investments in the Borrower or any Restricted
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any encumbrances or restrictions existing under this Agreement and
the other Loan Documents and under the Intercreditor Agreement and any Other
Intercreditor Agreement, (ii) any encumbrances or restrictions with respect to
such Restricted Subsidiary imposed pursuant to an agreement that has been
entered into in connection with the Disposition of all or substantially all of
the Capital Stock or assets of such Restricted Subsidiary, (iii) customary net
worth provisions contained in Real Property leases entered into by the Borrower
and its Restricted Subsidiaries, so long as the Borrower has determined in good
faith that such net worth provisions would not reasonably be expected to impair
the ability of the Borrower and its Restricted Subsidiaries to meet their
ongoing payment obligations hereunder, (iv) any encumbrances or restrictions
contained in agreements related to Indebtedness permitted by this Agreement
(including indentures, instruments or agreements governing any Additional
Obligations, indentures, instruments or agreements governing any Permitted Debt
Exchange Notes, indentures, instruments or agreements governing any Permitted
Refinancing Obligations and indentures, instruments or agreements governing any
Permitted Refinancings of each of the foregoing) to the extent that (i) the
encumbrances and restrictions contained in any such agreement or instrument
taken as a whole are not materially more restrictive on the Restricted
Subsidiaries than the encumbrances and restrictions contained in this Agreement
(as determined in good faith by the Borrower) or (ii) such encumbrances and
restrictions are customary for similar financings in light of prevailing market
conditions at the time of incurrence thereof (as determined in good faith by the
Borrower) and the Borrower determines in good faith that such encumbrances and
restrictions would not reasonably be expected to materially impair the
Borrower’s ability to pay the Obligations when due, (v) any restrictions
regarding licenses or sublicenses by the Borrower and its Restricted
Subsidiaries of Intellectual Property in the ordinary course of business (in
which case such restriction shall relate only to such Intellectual Property),
(vi) Contractual Obligations incurred in the ordinary course of business which
include customary provisions restricting the assignment of any agreement
relating thereto, (vii) customary provisions contained in joint venture
agreements and other similar agreements applicable to joint ventures not
prohibited by this Agreement, (viii) customary provisions restricting the
subletting or assignment of any lease governing a leasehold interest,
(ix) customary restrictions and conditions contained in any agreement relating
to any Disposition of Property not prohibited hereunder, (x) any agreement in
effect at the time any Person becomes a Restricted Subsidiary, so long as such
agreement was not entered into in contemplation of such Person becoming a
Restricted Subsidiary, (xi) encumbrances or restrictions on cash or other
deposits imposed by customers under contracts entered into in the ordinary
course of business and (xii) encumbrances or restrictions imposed by applicable
law.

7.14 Lines of Business. Enter into any business, either directly or through any
of its Restricted Subsidiaries, except for a Permitted Business or a business
reasonably related thereto or that are reasonable extensions thereof.

7.15 Limitation on Hedge Agreements. Enter into any Hedge Agreement other than
Hedge Agreements entered into in the ordinary course of business, and not for
speculative purposes.

 

105



--------------------------------------------------------------------------------

7.16 Changes in Jurisdictions of Organization; Name. In the case of any Loan
Party, change its name or change its jurisdiction of organization, in either
case except upon prompt (and in any event no later than 30 days following such
change) written notice to the Collateral Agent and delivery to the Collateral
Agent, of all additional executed financing statements, financing change
statements and other documents reasonably requested by the Collateral Agent to
maintain the validity, perfection and priority of the security interests
provided for in the Security Documents.

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) The Borrower shall fail to pay (i) any principal of any Loan when due in
accordance with the terms hereof, (ii) any principal of any Reimbursement
Obligation within three Business Days after any such Reimbursement Obligation
becomes due in accordance with the terms hereof or (iii) any interest owed by it
on any Loan or Reimbursement Obligation, or any other amount payable by it
hereunder or under any other Loan Document, within five Business Days after any
such interest or other amount becomes due in accordance with the terms hereof;
or

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate or other
document furnished by it at any time under or in connection with this Agreement
or any such other Loan Document, shall in either case prove to have been
inaccurate in any material respect and such inaccuracy is adverse to the Lenders
on or as of the date made or deemed made or furnished; or

(c) Any Loan Party shall default in the observance or performance of any
agreement contained in Section 7; or

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 8.1), and such default
shall continue unremedied for a period of 30 days after the earlier of the date
that (x) such Loan Party receives from the Administrative Agent or the Required
Lenders notice of the existence of such default or (y) a Responsible Officer of
such Loan Party has knowledge thereof; or

(e) The Borrower or any of its Restricted Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness for Borrowed Money
(excluding the Loans and Reimbursement Obligations) on the scheduled or original
due date with respect thereto beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness for Borrowed Money was
created; or (ii) default in making any payment of any interest on any such
Indebtedness for Borrowed Money beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness for Borrowed Money was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness for Borrowed Money or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event of default shall occur, the effect of which payment
or other default or other event of default is to cause, or to permit the holder
or beneficiary of such Indebtedness (or a trustee or agent on behalf of such
holder or beneficiary) to cause, with the giving of notice if required, such
Indebtedness for Borrowed Money to become due prior to its Stated Maturity or to
become subject to a mandatory offer to purchase by the obligor thereunder or to
become payable; provided that (A) a default, event or condition described in
this paragraph shall not at any time constitute an Event of Default unless, at
such time, one or more defaults or events of default of the type described in
this paragraph

 

106



--------------------------------------------------------------------------------

shall have occurred and be continuing with respect to Indebtedness for Borrowed
Money the outstanding principal amount of which individually exceeds
$50,000,000, and in the case of Indebtedness for Borrowed Money of the types
described in clauses (i) and (ii) of the definition thereof, with respect to
such Indebtedness which exceeds such amount either individually or in the
aggregate and (B) this paragraph (e) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer, destruction or other
disposition of the Property or assets securing such Indebtedness for Borrowed
Money if such sale, transfer, destruction or other disposition is not prohibited
hereunder and under the documents providing for such Indebtedness or (ii) any
Guarantee Obligations except to the extent such Guarantee Obligations shall
become due and payable by any Loan Party and remain unpaid after any applicable
grace period or period permitted following demand for the payment thereof; or

(f) (i) The Borrower or any of its Significant Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Significant Subsidiaries shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against the
Borrower or any of its Significant Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above that (A) results in the entry
of an order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Borrower or any of its Significant Subsidiaries
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against substantially all of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) the Borrower or any of its Significant
Subsidiaries shall consent to or approve of, or acquiesce in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) the Borrower or any of its
Significant Subsidiaries shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

(g) (i) the Borrower or any of its Restricted Subsidiaries shall incur any
liability in connection with any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) a
failure to meet the minimum funding standards (as defined in Section 302(a) of
ERISA), whether or not waived, shall exist with respect to any Single Employer
Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of the
Borrower or any of its Restricted Subsidiaries, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is reasonably likely to result in the termination of
such Single Employer Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate in a distress termination under Section 4041(c) of
ERISA or in an involuntary termination by the PBGC under Section 4042 of ERISA,
(v) the Borrower or any of its Restricted Subsidiaries shall, or is reasonably
likely to, incur any liability as a result of a withdrawal from, or the
Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other event or
condition shall occur or exist with respect to a Plan or a Commonly Controlled
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to result in a direct obligation of the Borrower or any
of its Restricted Subsidiaries to pay money that could reasonably be expected to
have a Material Adverse Effect; or

 

107



--------------------------------------------------------------------------------

(h) One or more judgments or decrees shall be entered against the Borrower or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary)
involving the Borrower and any such Restricted Subsidiaries taken as a whole a
liability (not paid or fully covered by third-party insurance or effective
indemnity) of $50,000,000 (net of any amounts which are covered by insurance or
an effective indemnity) or more, and all such judgments or decrees shall not
have been vacated, discharged, dismissed, stayed or bonded within 30 days from
the entry thereof; or

(i) (i) Any of the Security Documents shall cease, for any reason (other than by
reason of the express release thereof in accordance with the terms thereof or
hereof) to be in full force and effect or shall be asserted in writing by the
Borrower or any Subsidiary Guarantor not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document with respect to any material portion of the
Collateral of the Borrower and its Restricted Subsidiaries on a consolidated
basis shall cease to be, or shall be asserted in writing by any Loan Party not
to be, a valid and perfected security interest (having the priority required by
this Agreement or the relevant Security Document) in the securities, assets or
properties covered thereby, except to the extent that (x) any such loss of
perfection or priority results from limitations of foreign laws, rules and
regulations as they apply to pledges of Capital Stock in Foreign Subsidiaries or
the application thereof, or from the failure of the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Guarantee and Collateral Agreement or to file UCC continuation
statements, (y) such loss is covered by a lender’s title insurance policy and
the Administrative Agent shall be reasonably satisfied with the credit of such
insurer or (z) any such loss of validity, perfection or priority is the result
of any failure by the Collateral Agent to take any action necessary to secure
the validity, perfection or priority of the security interests or (iii) the
Guarantee Obligations pursuant to the Security Documents by any Loan Party of
any of the Obligations shall cease to be in full force and effect (other than in
accordance with the terms thereof), or such Guarantee Obligations shall be
asserted in writing by any Loan Party not to be in effect or not to be legal,
valid and binding obligations; or

(j) (i) Parent shall cease to own, directly or indirectly, 100% of the Capital
Stock of Investor; (ii) Investor shall cease to own, directly or indirectly,
100% of the Capital Stock of the Borrower; or (iii) for any reason whatsoever,
(x) a majority of the Board of Directors of Parent shall not be Continuing
Directors or (y) any “person” or “group” (within the meaning of Rule 13d-5 of
the Securities Exchange Act of 1934 as in effect on the Closing Date, but
excluding any employee benefit plan of such person and its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of such plan, and excluding the Permitted Investors) shall become
the “beneficial owner” (within the meaning of Rule 13d-3 and 13d-5 of the
Securities Exchange Act of 1934 as in effect on the Closing Date), directly or
indirectly, of more than the greater of (x) 35% of the then outstanding voting
securities having ordinary voting power of Parent and (y) the percentage of the
then outstanding voting securities having ordinary voting power of Parent owned,
directly or indirectly, beneficially (within the meaning of Rule 13d-3 and 13d-5
of the Securities Exchange Act of 1934 as in effect on the Closing Date) by the
Permitted Investors (it being understood that if any such person or group
includes one or more Permitted Investors, the outstanding voting securities
having ordinary voting power of Parent directly or indirectly owned by the
Permitted Investors that are part of such person or group shall not be treated
as being owned by such person or group for purposes of determining whether this
clause (y) is triggered) (any of the foregoing, a “Change of Control”);

 

108



--------------------------------------------------------------------------------

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken: (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable. In the case of all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been backstopped or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Loan Documents. After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrower then due and owing
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section 8.1 or otherwise in any Loan Document,
presentment, demand and protest of any kind are hereby expressly waived by the
Borrower.

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender and Issuing Lender hereby irrevocably designates
and appoints each Agent as the agent of such Lender under the Loan Documents and
each such Lender irrevocably authorizes each Agent, in such capacity, to take
such action on its behalf under the provisions of the applicable Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to such Agent by the terms of the applicable Loan Documents, together with such
other powers as are reasonably incidental thereto, including the authority to
enter into the Intercreditor Agreement, any Other Intercreditor Agreement, any
Joinder Agreement, and any Extension Amendment. Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Agents shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agents.

9.2 Delegation of Duties. Each Agent may execute any of its duties under the
applicable Loan Documents by or through any of its branches, agents or attorneys
in fact and shall be entitled to advice of counsel concerning all matters
pertaining to such duties. Neither Agent shall be responsible for the negligence
or misconduct of any agents or attorneys in fact selected by it with reasonable
care. Each Agent and any such agent or attorney-in-fact may perform any and all
of its duties by or through their respective Related Persons. The exculpatory
provisions of this Article shall apply to any such agent or attorney-in-fact and
to the Related Persons of each Agent and any such agent or attorney-in-fact, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.

 

109



--------------------------------------------------------------------------------

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys in fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder or the creation, perfection or priority of any Lien
purported to be created by the Security Documents or the value or the
sufficiency of any Collateral. The Agents shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Loan Party,
nor shall any Agent be required to take any action that, in its opinion or the
opinion of its counsel, may expose it to liability that is not subject to
indemnification under Section 10.5 or that is contrary to any Loan Document or
applicable law.

9.4 Reliance by the Agents. The Agents shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the Agents.
The Agents may deem and treat the payee of any Note as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent. The Agents shall be fully
justified in failing or refusing to take any action under the applicable Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders or the
Majority Facility Lenders in respect of any Facility) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Agents shall in all cases be fully
protected in acting, or in refraining from acting, under the applicable Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders or the Majority Facility Lenders in
respect of any Facility), and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Lenders and all future
holders of the Loans. In determining compliance with any conditions hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an Issuing Lender, the
Agents may presume that such condition is satisfactory to such Lender or such
Issuing Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit.

9.5 Notice of Default. Neither Agent shall be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default unless such Agent has
received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default.” In the event that an Agent receives such a
notice, such Agent shall give notice thereof to the Lenders. The Agents shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders or the Majority Facility Lenders in respect of any
Facility); provided that unless and until such Agent shall have received such
directions, such Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

 

110



--------------------------------------------------------------------------------

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, attorneys in fact or Affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any Affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, Property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under the applicable
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, Property, financial and other condition
and creditworthiness of the Loan Parties and their Affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Agents hereunder, the Agents shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, Property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of either Agent or any of its
officers, directors, employees, agents, attorneys in fact or Affiliates.

9.7 Indemnification. The Lenders severally agree to indemnify each Agent and any
Issuing Lender in its capacity as such (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section 9.7 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent or any Issuing
Lender in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent or any Issuing Lender under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent’s or any Issuing Lender’s gross
negligence or willful misconduct. The agreements in this Section 9.7 shall
survive the payment of the Loans and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
the applicable Loan Documents as any Lender and may exercise the same as though
it were not an Agent, and the terms “Lender” and “Lenders” shall include each
Agent in its individual capacity.

 

111



--------------------------------------------------------------------------------

9.9 Successor Agents.

(a) Subject to the appointment of a successor as set forth herein, any Agent may
resign upon 30 days’ notice to the Lenders, the Borrower and the other Agent
effective upon appointment of a successor Agent. Upon receipt of any such notice
of resignation, the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 8.1(a) or Section 8.1(f) with respect to the Borrower
shall have occurred and be continuing) be subject to approval by the Borrower
(which approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of such retiring
Agent, and the retiring Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such
retiring Agent or any of the parties to this Agreement or any holders of the
Loans. If no successor Agent shall have been so appointed by the Required
Lenders with such consent of the Borrower and shall have accepted such
appointment within 30 days after the retiring Agent’s giving of notice of
resignation, then the retiring Agent may, on behalf of the Lenders and with the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed), appoint a successor Agent, that shall be a bank that has an office in
New York, New York with a combined capital and surplus of at least $500,000,000.
After any retiring Agent’s resignation as Agent, the provisions of this
Section 9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement and the other Loan
Documents.

(b) If at any time either the Borrower or the Required Lenders determine that
any Person serving as an Agent is a Defaulting Lender, the Borrower by notice to
the Lenders and such Person or the Required Lenders by notice to the Borrower
and such Person may, subject to the appointment of a successor as set forth
herein, remove such Person as an Agent. If such Person is removed as an Agent,
the Required Lenders shall appoint from among the Lenders a successor agent for
the Lenders, which successor agent shall (unless an Event of Default under
Section 8.1(a) or Section 8.1(f) with respect to the Borrower shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of such retiring
Agent, and the retiring Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such
retiring Agent or any of the parties to this Agreement or any holders of the
Loans. Such removal will, to the fullest extent permitted by applicable law, be
effective on the date a replacement Agent is appointed.

(c) Any resignation by Bank of America, N.A. as Administrative Agent pursuant to
this Section 9 shall also constitute its resignation as Issuing Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender, (ii) the retiring
Issuing Lender shall be discharged from all of its respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
Issuing Lender shall issue letters of credit in substitution for or to backstop
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuing Lender to
effectively assume the obligations of the retiring Issuing Lender with respect
to such Letters of Credit.

9.10 Authorization to Release Liens and Guarantees. The Agents are hereby
irrevocably authorized by each of the Lenders to effect any release or
subordination of Liens or Guarantee Obligations contemplated by Section 10.15.

9.11 Agents May File Proofs of Claim. In case of the pendency of any proceeding
under any Debtor Relief Law or any other judicial proceeding relative to any
Loan Party, to the maximum extent permitted by applicable law, each Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether either Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise,

 

112



--------------------------------------------------------------------------------

(a) to file a proof of claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Lenders and the
Agents and their respective agents and counsel and all other amounts due the
Lenders, the Issuing Lenders and the Agents under Sections 2.9, 3.3 and 10.5)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Agents and, if
either Agent shall consent to the making of such payments directly to the
Lenders and the Issuing Lenders, to pay to such Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of such Agent and
its agents and counsel, and any other amounts due to such Agent under Sections
2.9 and 10.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Lender to
authorize such Agent to vote in respect of the claim of any Lender or Issuing
Lender or in any such proceeding.

9.12 Specified Hedge Agreements, Specified Foreign Currency L/C Agreements and
Cash Management Obligations. Except as otherwise expressly set forth herein or
in any Security Documents, to the maximum extent permitted by applicable law, no
Person that obtains the benefits of any guarantee by any Guarantor of the
Obligations or any Collateral with respect to any Specified Hedge Agreement or
Specified Foreign Currency L/C Agreement entered into by it and the Borrower or
any Subsidiary Guarantor or with respect to any Cash Management Obligations owed
by the Borrower or any Subsidiary Guarantor to such Person shall have any right
to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than,
if applicable, in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Section 9 to the contrary, neither Agent shall be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under any Specified Hedge Agreement or Specified Foreign
Currency L/C Agreement or with respect to Cash Management Obligations unless
such Agent has received written notice of such Obligations, together with such
supporting documentation as it may request, from the applicable Person to whom
such Obligations are owed.

9.13 Joint Bookrunners and Co-Documentation Agents. None of the Joint
Bookrunners, the Syndication Agent or the Co-Documentation Agents shall have any
duties or responsibilities hereunder in their respective capacities as such.

 

113



--------------------------------------------------------------------------------

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers.

(a) Except to the extent otherwise set forth in Sections 2.25, 2.26, 7.11 and
10.16, neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders and each Loan Party party
to the relevant Loan Document may, subject to the acknowledgment of the
Administrative Agent, or, with the written consent of the Required Lenders, the
Agents and each Loan Party party to the relevant Loan Document may, from time to
time, (i) enter into written amendments, supplements or modifications hereto and
to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights or
obligations of the Agents, the Issuing Lenders, the Lenders or of the Loan
Parties or their Subsidiaries hereunder or thereunder or (ii) waive, on such
terms and conditions as the Required Lenders or the Agents may specify in such
instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (A) forgive or reduce the principal amount or extend the final scheduled
date of maturity of any Loan, extend the scheduled date or reduce the amount of
any amortization payment in respect of any Term Loan, reduce the stated rate of
any interest, fee or premium payable hereunder (except (x) in connection with
the waiver of applicability of any post-default increase in interest rates
(which waiver shall be effective with the consent of the Required Lenders) and
(y) that any amendment or modification of defined terms used in the financial
ratios in this Agreement shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (A)) or extend the scheduled date
of any payment thereof, or increase the amount or extend the expiration date of
any Lender’s Commitment, in each case without the written consent of each Lender
directly and adversely affected thereby; (B) amend, modify or waive any
provision of paragraph (a) of this Section 10.1 without the written consent of
all Lenders; (C) reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release any Guarantor that
is a Significant Subsidiary from its obligations under the Guarantee and
Collateral Agreement, in each case without the written consent of all Lenders
(except as expressly permitted hereby (including pursuant to Section 7.4 or 7.5)
or by any Security Document); (D) amend, modify or waive any provision of
paragraph (a) or (c) of Section 2.18 or Section 6.7 of the Guarantee and
Collateral Agreement without the written consent of all Lenders directly and
adversely affected thereby; (E) amend, modify or waive any provision of
paragraph (b) of Section 2.18 without the written consent of the Majority
Facility Lenders in respect of each Facility directly and adversely affected
thereby; (F) reduce the percentage specified in the definition of Majority
Facility Lenders with respect to any Facility without the written consent of all
Lenders under such Facility; (G) amend, modify or waive any provision of
Section 9 without the written consent of the Agents; (H) amend, modify or waive
any provision of Section 3 without the written consent of the Issuing Lenders;
(I) with respect to the making of any Revolving Loan or the issuance, extension
or renewal of a Letter of Credit after the Closing Date, waive any of the
conditions precedent set forth in Section 5.2 without the consent of the
Required Revolving Lenders (it being understood and agreed that the waiver of
any Default or Event of Default effected with the requisite percentage of
Lenders under the other provisions of this Section 10.1 shall be effective to
waive such Default or Event of Default, despite the provisions of this clause
(I) and following such waiver such Default or Event of Default shall be treated
as cured for all purposes hereunder, including under Section 5.2 and this clause
(I)); or (J) reduce any percentage specified in the definition or Required
Revolving Lenders without the written consent of all Revolving Lenders. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Agents and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Agents shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing unless
limited by the terms of such waiver; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

114



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, this Agreement may be amended with the
written consent of the Required Lenders, the Agents and the Borrower (i) to add
one or more additional credit facilities to this Agreement (it being understood
that no Lender shall have any obligation to provide or to commit to provide all
or any portion of any such additional credit facility) and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and Revolving
Extensions of Credit and the accrued interest and fees in respect thereof and
(ii) to include appropriately, after the effectiveness of any such amendment (or
amendment and restatement), the Lenders holding such credit facilities in any
determination of the Required Lenders and Majority Facility Lenders, as
applicable.

(c) In addition, notwithstanding the foregoing, this Agreement may be amended,
with the written consent of the Agents, the Borrower and the Lenders providing
the relevant Refinancing Term Loans (as defined below), as may be necessary or
appropriate, in the opinion of the Borrower and the Administrative Agent, to
provide for the incurrence of Permitted Refinancing Obligations under this
Agreement in the form of a new tranche of Term Loans hereunder (“Refinancing
Term Loans”), which Refinancing Term Loans will be used to refinance all or any
portion of the outstanding Term Loans of any Tranche (“Refinanced Term Loans”);
provided that (i) the aggregate principal amount of such Refinancing Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans
(plus accrued interest, fees, discounts, premiums and expenses), (ii) except as
otherwise permitted by the definition of the term “Permitted Refinancing
Obligations” (including with respect to maturity and amortization), all terms
(other than with respect to pricing, fees and optional prepayments, which terms
shall be as agreed by the Borrower and the applicable Lenders) applicable to
such Refinancing Term Loans shall be substantially identical to, or less
favorable to the Lenders providing such Refinancing Term Loans than, those
applicable to such Refinanced Term Loans, other than for any covenants and other
terms applicable solely to any period after the Latest Maturity Date. The
Borrower shall notify the Administrative Agent of the date on which the Borrower
proposes that such Refinancing Term Loans shall be made, which shall be a date
not less than 10 Business Days after the date on which such notice is delivered
to the Administrative Agent; provided that no such Refinancing Term Loans shall
be made, and no amendments relating thereto shall become effective, unless the
Borrower shall deliver or cause to be delivered documents of a type comparable
to those described under clause (xi) of Section 2.25(b).

(d) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Agents, the Borrower and the Lenders providing
the relevant Refinancing Revolving Commitments (as defined below), as may be
necessary or appropriate, in the opinion of the Borrower and the Administrative
Agent, to provide for the incurrence of Permitted Refinancing Obligations under
this Agreement in the form of a new tranche of Revolving Commitments hereunder
(“Refinancing Revolving Commitments”), which Refinancing Revolving Commitments
will be used to refinance all or any portion of the Revolving Commitments
hereunder (“Refinanced Revolving Commitments”); provided that (i) the aggregate
amount of such Refinancing Revolving Commitments shall not exceed the aggregate
amount of such Refinanced Revolving Commitments (plus accrued interest, fees,
discounts, premiums and expenses), (ii) except as otherwise permitted by the
definition of the term “Permitted Refinancing Obligations” (including with
respect to maturity), all terms (other than with respect to pricing and fees,
which terms shall be as agreed by the Borrower and the applicable Lenders)
applicable to such Refinancing Revolving Commitments shall be substantially
identical to, or less favorable to the Lenders providing such Refinancing
Revolving Commitments than, those applicable to such Refinanced Revolving
Commitments, other than for any covenants and other terms applicable solely to
any period after the Latest Maturity Date. Any New Revolving Loans and
Refinancing Revolving Commitments that have the same terms shall constitute a
single Tranche hereunder. The Borrower shall notify the Administrative Agent of
the date on which the Borrower proposes that such Refinancing Revolving
Commitments shall become effective, which shall be a date not less than 10

 

115



--------------------------------------------------------------------------------

Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that no such Refinancing Revolving Commitments,
and no amendments relating thereto, shall become effective, unless the Borrower
shall deliver or cause to be delivered documents of a type comparable to those
described under clause (xi) of Section 2.25(b).

(e) [Reserved].

(f) Furthermore, notwithstanding the foregoing, if following the Closing Date,
the Administrative Agent and the Borrower shall have jointly identified an
ambiguity, mistake, omission, defect, or inconsistency, in each case, in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to this Agreement or any other Loan Document if the same is not
objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof; it being understood that posting such
amendment electronically on IntraLinks/IntraAgency or another relevant website
with notice of such posting by the Administrative Agent to the Required Lenders
shall be deemed adequate receipt of notice of such amendment.

(g) Furthermore, notwithstanding the foregoing, this Agreement may be amended,
supplemented or otherwise modified in accordance with Section 10.16.

10.2 Notices; Electronic Communications.

(a) All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when sent (except in the
case of a telecopy notice not given during normal business hours for the
recipient, which shall be deemed to have been given at the opening of business
on the next Business Day for the recipient), addressed as follows in the case of
the Borrower, the Agents, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
Person or at such other address as may be hereafter notified by the respective
parties hereto:

 

The Borrower:   

Booz Allen Hamilton Inc.

8283 Greensboro Drive

McLean VA 22102

Attention: Sam Strickland

Telecopy: (703) 902-3011

Telephone: (703) 902-4700

  

 

in each case with a copy to:

 

The Carlyle Group

1001 Pennsylvania Avenue, NW

Washington, DC 20004

Attention: Ian Fujiyama

Telecopy: (202) 347-9250

Telephone: (202) 729-5426

 

116



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:   

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention: Jeffrey E. Ross

Telecopy: (212) 909-6836

Telephone: (212) 909-6000

Agents:   

Bank of America, N.A.

Mail Code: CA4-702-02-25

2001 Clayton Road, 2nd Fl.

Concord, CA 94520

Attention: David Sanctis

Telecopy: (704) 409-0026

Telephone: (980) 387-2466

Email: david.sanctis@baml.com

With a copy (which shall not constitute notice) to:   

Cravath Swaine & Moore LLP

825 Eighth Avenue

New York, NY 10019

Attention: Michael Goldman

Email: mgoldman@cravath.com

provided that any notice, request or demand to or upon the Agents, the Lenders
or the Borrower shall not be effective until received.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Agents or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

(c) The Borrower hereby acknowledges that (i) the Administrative Agent and/or
the Lead Arrangers will make available to the Lenders and the Issuing Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and
(ii) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive information other than information that is publicly
available, or not material with respect to any Parent, Investor, the Borrower or
its Subsidiaries, or their respective securities, for purposes of the United
States Federal and state securities laws (collectively, “Public Information”).
The Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that is Public Information and
that (w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Issuing Lenders and the Lenders to treat such Borrower Materials as
containing only Public Information (although it may be sensitive and
proprietary) (provided, however, that to the extent such Borrower Materials
constitute Confidential Information, they shall be treated as set forth in
Section 10.14); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”;
provided that there is no requirement that the Borrower identify any such
information as “PUBLIC.”

 

117



--------------------------------------------------------------------------------

(d) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Persons (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, any Issuing Lender or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Agent Party or any of its Related Persons; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender, any Issuing Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(e) Each of the Borrower, the Administrative Agent and each Issuing Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent and each Issuing Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal securities laws, to make reference to Borrower Materials
that are not made available through the “Public Side Information” portion of the
Platform and that may contain information other than Public Information.

(f) The Administrative Agent, the Issuing Lenders and the Lenders shall be
entitled to rely and act upon any notices (including telephonic notices of
borrowing) believed in good faith by the Administrative Agent to be given by or
on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.3 No Waiver; Cumulative Remedies.

(a) No failure to exercise and no delay in exercising, on the part of any Agent
or any Lender, any right, remedy, power or privilege hereunder or under the
other Loan Documents shall operate

 

118



--------------------------------------------------------------------------------

as a waiver thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges herein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.1 for the benefit of all the
Lenders and the Issuing Lenders; provided, however, that the foregoing shall not
prohibit (i) each Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Agent) hereunder
and under the other Loan Documents, (ii) each Issuing Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as Issuing
Lender, as the case may be) hereunder and under the other Loan Documents,
(iii) any Lender from exercising setoff rights in accordance with 10.7(b)
(subject to the terms of Section 10.7(a)), or (iv) any Lender from filing proofs
of claim or appearing and filing pleadings on its own behalf during the pendency
of a proceeding relative to any Loan Party under any Debtor Relief Law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses; Indemnification. Except with respect to Taxes which
are addressed in Section 2.20, the Borrower agrees (a) to pay or reimburse each
Agent for all of its reasonable and documented out-of-pocket costs and expenses
incurred in connection with the syndication of the Facilities (other than fees
payable to syndicate members) and the development, preparation, execution and
delivery of this Agreement and the other Loan Documents and any other documents
prepared in connection herewith or therewith and any amendment, supplement or
modification thereto, and, as to the Agents only, the administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements and other charges of a single firm of counsel to the Agents (plus
one firm of special regulatory counsel and one firm of local counsel per
material jurisdiction as may reasonably be necessary in connection with
collateral matters) in connection with all of the foregoing, (b) to pay or
reimburse each Lender and each Agent for all their reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights under this Agreement, the other Loan Documents and any such other
documents referred to in Section 10.5(a) above (including all such costs and
expenses incurred in connection with any legal proceeding, including any
proceeding under any Debtor Relief Law or in connection with any workout or
restructuring), including the documented fees and disbursements of a single firm
of counsel and, if necessary, a single firm of special regulatory counsel and a
single firm of local counsel per material jurisdiction as may reasonably be
necessary, for the Agents and the Lenders, taken as a whole and, in the event of
an actual or perceived conflict of interest, where the Agent or Lender affected
by such conflict informs the Borrower and thereafter retains its own counsel,
one additional counsel for each Lender or Agent or group of Lenders or Agents
subject to such conflict and (c) to pay, indemnify or reimburse each Lender,
each Agent, each Issuing Lender, each Lead Arranger, each Joint Bookrunner and
their respective Affiliates, and their respective partners that are natural
persons, members that are natural persons, officers, directors, employees,
trustees, advisors, agents and controlling Persons (each, an “Indemnitee”) for,
and hold each Indemnitee harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, costs, expenses or
disbursements arising out of any actions, judgments or suits of any kind or
nature whatsoever, arising out of or in connection with any claim, action or
proceeding relating to or otherwise

 

119



--------------------------------------------------------------------------------

with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents referred to in Section 10.5(a) above and the transactions contemplated
hereby and thereby, including any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of the Borrower, any
of its Subsidiaries or any of the Properties and the fees and disbursements and
other charges of legal counsel in connection with claims, actions or proceedings
by any Indemnitee against the Borrower hereunder (all the foregoing in this
clause (c), collectively, the “Indemnified Liabilities”); provided that, the
Borrower shall not have any obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities have
resulted from (i) the gross negligence, bad faith, willful misconduct or
material breach of the Loan Documents of such Indemnitee or its Related Persons
as determined by a court of competent jurisdiction in a final non-appealable
decision (or settlement tantamount thereto), (ii) a material breach of the Loan
Documents by such Indemnitee or its Related Persons as determined by a court of
competent jurisdiction in a final non-appealable decision (or settlement
tantamount thereto) or (iii) disputes solely among Indemnitees or their Related
Persons (it being understood that this clause (iii) shall not apply to the
indemnification of an Agent or Lead Arranger in a suit involving an Agent or
Lead Arranger in its capacity as such that does not involve an act or omission
by any Parent Company, Investor, Borrower or any of its Subsidiaries as
determined by a court of competent jurisdiction in a final non-appealable
decision (or settlement tantamount thereto). For purposes hereof, a “Related
Person” of an Indemnitee means (i) if the Indemnitee is any Agent or any of its
Affiliates or their respective partners that are natural persons, members that
are natural persons, officers, directors, employees, agents and controlling
Persons, any of such Agent and its Affiliates and their respective officers,
directors, employees, agents and controlling Persons; provided that solely for
purposes of Section 9, references to each Agent’s Related Persons shall also
include such Agent’s trustees and advisors, and (ii) if the Indemnitee is any
Lender or any of its Affiliates or their respective partners that are natural
persons, members that are natural persons, officers, directors, employees,
agents and controlling Persons, any of such Lender and its Affiliates and their
respective officers, directors, employees, agents and controlling Persons. All
amounts due under this Section 10.5 shall be payable promptly after receipt of a
reasonably detailed invoice therefor. Statements payable by the Borrower
pursuant to this Section 10.5 shall be submitted to the Borrower at the address
thereof set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 10.5 shall survive repayment of the
Obligations.

10.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) subject to Sections 2.24
and 2.26(e), no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 10.6.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may, in compliance with applicable law, assign (other than to any
Disqualified Institution or a natural person) to one or more assignees (each, an
“Assignee”), all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment of (x) Term Loans to a Lender, an Affiliate of a Lender, an
Approved Fund (as

 

120



--------------------------------------------------------------------------------

defined below), (y) unless no Event of Default then exists and such assignment
would result in the Revolving Commitments of the Assignee (together with the
Revolving Commitments of such Assignee’s Affiliates and Approved Funds)
exceeding $75,000,000 in the aggregate, Revolving Loans to a Revolving Lender
(other than a Defaulting Lender) or (z) any Loan or Commitment if an Event of
Default under Section 8.1(a) or 8.1(f) has occurred and is continuing, any other
Person and provided further, that a consent under this clause (A) shall be
deemed given if the Borrower shall not have objected in writing to a proposed
assignment within ten Business Days after receipt by it of a written notice
thereof from the Administrative Agent; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and

(C) in the case of an assignment under the Revolving Facility and each Issuing
Lender.

(ii) Subject to Sections 2.24 and 2.26(e), assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of (I) the date the Assignment and Assumption with respect to
such assignment is delivered to the Administrative Agent or (II) if earlier, the
“trade date” (if any) specified in such Assignment and Assumption) shall not be
less than (x) $5,000,000, in the case of the Revolving Facility or
(y) $1,000,000, in the case of the Tranche A Term Facility or the Tranche B Term
Facility, unless the Borrower and the Administrative Agent otherwise consent;
provided that (1) no such consent of the Borrower shall be required if an Event
of Default under Section 8.1(a) or 8.1(f) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent and the Borrower (or, at the
Borrower’s request, manually) together with a processing and recordation fee of
$3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent); provided that only one such fee shall be payable in the
case of contemporaneous assignments to or by two or more related Approved Funds;
and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire and all applicable tax
forms.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (I) a Lender, (II) an Affiliate of a
Lender, (III) an entity or an Affiliate of an entity that administers or manages
a Lender or (IV) an entity or an Affiliate of an entity that is the investment
advisor to a Lender. Notwithstanding the foregoing, no Lender shall be permitted
to make assignments under this Agreement to any Disqualified Institutions
without the written consent of the Borrower.

 

121



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be subject to the obligations under and
entitled to the benefits of Sections 2.19, 2.20, 2.21, 10.5 and 10.14). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section 10.6 (and will be
required to comply therewith).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The Borrower, the Administrative Agent, the
Issuing Lenders and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement (and the entries in the Register shall be conclusive absent
demonstrable error for such purposes), notwithstanding notice to the contrary.
The Register shall be available for inspection by the Borrower, the Issuing
Lenders and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee (except as contemplated by Sections 2.24 and
2.26(e)), the Assignee’s completed administrative questionnaire (unless the
Assignee shall already be a Lender hereunder) and all applicable tax forms, the
processing and recordation fee referred to in paragraph (b) of this Section 10.6
and any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and promptly record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of any Person, in compliance with
applicable law, sell participations (other than to any Disqualified Institution)
to one or more banks or other entities (a “Participant”), in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Lenders and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly and adversely affected thereby pursuant to the proviso to the second
sentence of Section 10.1 and (2) directly affects such Participant. Subject to
paragraph (c)(ii) of this Section 10.6, the Borrower agrees that each
Participant shall be entitled to the

 

122



--------------------------------------------------------------------------------

benefits of Sections 2.19, 2.20 and 2.21 (if such Participant agrees to have
related obligations thereunder) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.6. Notwithstanding the foregoing, no Lender shall be permitted to
sell participations under this Agreement to any Disqualified Institutions
without the written consent of the Borrower.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.19 or 2.20 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent to such greater amounts. No Participant shall be entitled to the
benefits of Section 2.20 unless such Participant complies with Section 2.20(d)
or (e), as (and to the extent) applicable, as if such Participant were a Lender.

(iii) Each Lender that sells a participation, acting solely for U.S. federal
income tax purposes as a non-fiduciary agent of the Borrower, shall maintain at
one of its offices a register on which it enters the name and addresses of each
Participant, and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under this Agreement) except to the extent that the relevant
parties, acting reasonably and in good faith, determine that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. Unless otherwise required by the Internal Revenue Service,
any disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the Internal Revenue Service. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement,
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (it its capacity as such) shall have no responsibility for
maintaining a Participant Register.

(d) Any Lender may, without the consent of or notice to the Administrative Agent
or the Borrower, at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section 10.6 shall not apply to any such pledge or assignment of
a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring the same (in the case of an
assignment, following surrender by the assigning Lender of all Notes
representing its assigned interests).

(f) The Borrower may prohibit any assignment if it would require the Borrower to
make any filing with any Governmental Authority or qualify any Loan or Note
under the laws of any jurisdiction and the Borrower shall be entitled to request
and receive such information and assurances as it may reasonably request from
any Lender or any Assignee to determine whether any such filing or qualification
is required or whether any assignment is otherwise in accordance with applicable
law.

(g) Notwithstanding anything to the contrary contained herein none of Investor,
the Borrower or any of its Subsidiaries may acquire by assignment, participation
or otherwise any right to or interest in any of the Commitments or Loans
hereunder (and any such attempted acquisition shall be null and void).

 

123



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary contained herein, the replacement
of any Lender pursuant to Section 2.24 or 2.26(e) shall be deemed an assignment
pursuant to Section 10.6(b) and shall be valid and in full force and effect for
all purposes under this Agreement.

(i) Any assignor of a Loan or Commitment or seller of a participation hereunder
shall be entitled to rely conclusively on a representation of the assignee
Lender or purchaser of such participation in the relevant Assignment and
Assumption or participation agreement, as applicable, that such assignee or
purchaser is not a Disqualified Institution. None of the Lead Arrangers, the
Joint Bookrunners or the Agents shall have any responsibility or liability for
monitoring the list or identities of, or enforcing provisions relating to,
Disqualified Institutions.

10.7 Adjustments; Set off.

(a) Except to the extent that this Agreement provides for payments to be
allocated to a particular Lender or to the Lenders under a particular Facility,
if any Lender (a “Benefited Lender”) shall at any time receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by setoff, pursuant to events or
proceedings of the nature referred to in Section 8.1(f), or otherwise) in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Obligations, such Benefited
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of each such other Lender’s Obligations, or shall provide such
other Lenders with the benefits of any such collateral, as shall be necessary to
cause such Benefited Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) after
the expiration of any cure or grace periods, to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final but excluding trust accounts), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any Affiliate, branch or agency thereof to or
for the credit or the account of the Borrower. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic (i.e., “pdf” or “tiff”) transmission shall be effective
as delivery of a manually executed counterpart hereof. A set of the copies of
this Agreement signed by all the parties shall be lodged with the Borrower and
the Administrative Agent.

 

124



--------------------------------------------------------------------------------

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION
WOULD BE REQUIRED THEREBY.

10.12 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents and any Letter of Credit
to which it is a party to the exclusive general jurisdiction of the Supreme
Court of the State of New York for the County of New York (the “New York Supreme
Court”), and the United States District Court for the Southern District of New
York (the “Federal District Court” and, together with the New York Supreme
Court, the “New York Courts”), and appellate courts from either of them;
provided that nothing in this Agreement shall be deemed or operate to preclude
(i) any Agent from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations (in which case any party shall be entitled to assert any claim or
defense, including any claim or defense that this Section 10.12 would otherwise
require to be asserted in a legal action or proceeding in a New York Court), or
to enforce a judgment or other court order in favor of the Administrative Agent
or the Collateral Agent, (ii) any party from bringing any legal action or
proceeding in any jurisdiction for the recognition and enforcement of any
judgment and (iii) if all such New York Courts decline jurisdiction over any
person, or decline (or in the case of the Federal District Court, lack)
jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
jurisdiction;

(b) consents that any such action or proceeding may be brought in the New York
Courts and appellate courts from either of them, and waives any objection that
it may now or hereafter have to the venue of any such action or proceeding in
any such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

 

125



--------------------------------------------------------------------------------

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages
(provided that such waiver shall not limit the indemnification obligations of
the Loan Parties to the extent such special, exemplary, punitive or
consequential damages are included in any third party claim with respect to
which the applicable Indemnitee is entitled to indemnification under
Section 10.5).

10.13 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Agents nor any Lender has any fiduciary relationship with or
duty to the Borrower arising out of or in connection with this Agreement or any
of the other Loan Documents, and the relationship between the Agents and
Lenders, on the one hand, and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor;

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders;

(d) no advisory or agency relationship between it and any Agent or Lender is
intended to be or has been created in respect of any of the transactions
contemplated hereby,

(e) the Agents and the Lenders, on the one hand, and the Borrower, on the other
hand, have an arms-length business relationship,

(f) the Borrower is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents,

(g) each of the Agents and the Lenders is engaged in a broad range of
transactions that may involve interests that differ from the interests of the
Borrower and none of the Agents or the Lenders has any obligation to disclose
such interests and transactions to the Borrower by virtue of any advisory or
agency relationship, and

(h) none of the Agents or the Lenders has advised the Borrower as to any legal,
tax, investment, accounting or regulatory matters in any jurisdiction
(including, without limitation, the validity, enforceability, perfection or
avoidability of any aspect of any of the transactions contemplated hereby under
applicable law, including the U.S. Bankruptcy Code or any consents needed in
connection therewith), and none of the Agents or the Lenders shall have any
responsibility or liability to the Borrower with respect thereto and the
Borrower has consulted with its own advisors regarding the foregoing to the
extent it has deemed appropriate.

To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Agents and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.14 Confidentiality. The Agents and the Lenders agree to treat any and all
information, regardless of the medium or form of communication, that is
disclosed, provided or furnished,

 

126



--------------------------------------------------------------------------------

directly or indirectly, by or on behalf of the Borrower or any of its Affiliates
in connection with this Agreement or the transactions contemplated hereby,
whether furnished before or after the Closing Date (“Confidential Information”),
as strictly confidential and not to use Confidential Information for any purpose
other than evaluating the 2012 Transactions and negotiating, making available,
syndicating and administering this Agreement (the “Agreed Purposes”). Without
limiting the foregoing, each Agent and each Lender agrees to treat any and all
Confidential Information with adequate means to preserve its confidentiality,
and each Agent and each Lender agrees not to disclose Confidential Information,
at any time, in any manner whatsoever, directly or indirectly, to any other
Person whomsoever, except (1) to its partners that are natural persons, members
that are natural persons, directors, officers, employees, counsel, advisors,
trustees, Affiliates and other representatives (collectively, the
“Representatives”), to the extent necessary to permit such Representatives to
assist in connection with the Agreed Purposes (it being understood that the
Representatives to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential), (2) to any pledgee referred to in
Section 10.6(d) and prospective Lenders and participants in connection with the
syndication (including secondary trading) of the Facilities and Commitments and
Loans hereunder (excluding any Disqualified Institution), in each case who are
informed of the confidential nature of the information and agree to observe and
be bound by standard confidentiality terms, (3) to any party or prospective
party (or their advisors) to any swap, derivative or similar transaction under
which payments are made by reference to the Borrower and the Obligations, this
Agreement or payments hereunder, in each case who are informed of the
confidential nature of the information and agree to observe and be bound by
standard confidentiality terms, (4) upon the request or demand of any
Governmental Authority having or purporting to have jurisdiction over it, (5) in
response to any order of any Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (6) to the extent reasonably
required or necessary, in connection with any litigation or similar proceeding
relating to the Facilities, (7) information that has been publicly disclosed
other than in breach of this Section 10.14, (8) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender or in
connection with examinations or audits of such Lender, (9) to the extent
reasonably required or necessary, in connection with the exercise of any remedy
under the Loan Documents, (10) to the extent the Borrower has consented to such
disclosure in writing, (11) to any other party to this Agreement, or (12) by the
Administrative Agent to the extent reasonably required or necessary to obtain a
CUSIP for any Loans or Commitment hereunder, to the CUSIP Service Bureau. Each
Agent and each Lender acknowledges that (i) Confidential Information includes
information that is not otherwise publicly available and that such non-public
information may constitute confidential business information which is
proprietary to the Borrower and (ii) the Borrower has advised the Agents and the
Lenders that it is relying on the Confidential Information for its success and
would not disclose the Confidential Information to the Agents and the Lenders
without the confidentiality provisions of this Agreement. All information,
including requests for waivers and amendments, furnished by the Borrower or the
Administrative Agent pursuant to, or in the course of administering, this
Agreement will be syndicate-level information, which may contain material
non-public information about the Borrower and its Affiliates and their related
parties or their respective securities. Accordingly, each Lender represents to
the Borrower and the Administrative Agent that it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.
Notwithstanding any other provision of this Agreement, any other Loan Document
or any Assignment and Assumption, the provisions of this Section 10.14 shall
survive with respect to each Agent and Lender until the second anniversary of
such Agent or Lender ceasing to be an Agent or a Lender, respectively.

 

127



--------------------------------------------------------------------------------

10.15 Release of Collateral and Guarantee Obligations; Subordination of Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any Disposition
of Property permitted by the Loan Documents or any Loan Party becoming an
Excluded Subsidiary, the Collateral Agent shall (without notice to, or vote or
consent of, any Lender, or any Affiliate of any Lender that is a party to any
Specified Hedge Agreement, any Specified Foreign Currency L/C Agreement or
documentation in respect of Cash Management Obligations) execute and deliver all
releases reasonably necessary or desirable to evidence the release of Liens
created in any Collateral being Disposed of in such Disposition or of such
Excluded Subsidiary, as applicable, and to provide notices of the termination of
the assignment of any Property for which an assignment had been made pursuant to
any of the Loan Documents which is being Disposed of in such Disposition or of
such Excluded Subsidiary, as applicable, and to release any Guarantee
Obligations under any Loan Document of any Person being Disposed of in such
Disposition or which becomes an Excluded Subsidiary, as applicable. Any
representation, warranty or covenant contained in any Loan Document relating to
any such Property so Disposed of (other than Property Disposed of to the
Borrower or any of its Restricted Subsidiaries) or of a Loan Party which becomes
an Excluded Subsidiary, as applicable, shall no longer be deemed to be repeated
once such Property is so Disposed of.

(b) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than (x) obligations in respect of any
Specified Hedge Agreement, any Specified Foreign Currency L/C Agreement or Cash
Management Obligations and (y) any contingent or indemnification obligations not
then due) have been paid in full, all Commitments have terminated or expired and
no Letter of Credit shall be outstanding that is not cash collateralized or
backstopped, upon the request of the Borrower, the Collateral Agent shall
(without notice to, or vote or consent of, any Lender, or any Affiliate of any
Lender that is a party to any Specified Hedge Agreement, any Specified Foreign
Currency L/C Agreement or documentation in respect of Cash Management
Obligations) take such actions as shall be required to release its security
interest in all Collateral, and to release all Guarantee Obligations under any
Loan Document, whether or not on the date of such release there may be
outstanding Obligations in respect of Specified Hedge Agreements, Specified
Foreign Currency L/C Agreements or Cash Management Obligations or contingent or
indemnification obligations not then due. Any such release of Guarantee
Obligations shall be deemed subject to the provision that such Guarantee
Obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its Property, or otherwise, all as though such payment had not been
made.

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any Liens
permitted by the Loan Documents, the Collateral Agent shall (without notice to,
or vote or consent of, any Lender) take such actions as shall be required to
subordinate the Lien on any Collateral to any Lien permitted under Section 7.3.

10.16 Accounting Changes. In the event that any Accounting Change (as defined
below) shall occur and such change results in a change in the method of
calculation of financial ratios, standards or terms in this Agreement, then
following notice either from the Borrower to the Administrative Agent or from
the Administrative Agent to the Borrower (which the Administrative Agent shall
give at the request of the Required Lenders), the Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial

 

128



--------------------------------------------------------------------------------

condition shall be the same after such Accounting Changes as if such Accounting
Changes had not been made. If any such notices are given then, regardless of
whether such notice is given prior to or following such Accounting Change, until
such time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders and have become
effective, all financial ratios, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred. Any amendment contemplated by the prior sentence shall become
effective upon the consent of the Required Lenders, it being understood that a
Lender shall be deemed to have consented to and executed such amendment if such
Lender has not objected in writing within five Business Days following receipt
of notice of execution of the applicable amendment by the Borrower and the
Administrative Agent, it being understood, that the posting of an amendment
referred to in the preceding sentence electronically on IntraLinks/IntraAgency
or another relevant website with notice of such posting by the Administrative
Agent to the Required Lenders shall be deemed adequate receipt of notice of such
amendment. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC, in each case, occurring
after the Closing Date, including any change to IFRS contemplated by the
definition of “GAAP.”

10.17 WAIVERS OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY AND FOR ANY COUNTERCLAIM THEREIN.

10.18 USA PATRIOT ACT. Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Publ. 107 56
(signed into law October 26, 2001)) (the “USA Patriot Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of such Loan Parties and other
information that will allow such Lender to identify the Loan Parties in
accordance with the USA Patriot Act, and the Borrower agrees to provide such
information from time to time to any Lender or Agent reasonably promptly upon
request from such Lender or Agent.

10.19 Effect of Certain Inaccuracies. In the event that any financial statement
delivered pursuant to Section 6.1(a) or (b) or any Compliance Certificate
delivered pursuant to Section 6.2(b) is inaccurate, and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin or
Applicable Commitment Fee Rate for any period (an “Applicable Period”) than the
Applicable Margin or Applicable Commitment Fee Rate for such Applicable Period,
then (i) promptly following the correction of such financial statement by the
Borrower, the Borrower shall deliver to the Administrative Agent a corrected
financial statement and a corrected Compliance Certificate for such Applicable
Period, (ii) the Applicable Margin and Applicable Commitment Fee Rate for the
Test Period preceding the delivery of such corrected financial statement and
Compliance Certificate shall be determined based on the corrected Compliance
Certificate for such Applicable Period and (iii) the Borrower shall promptly pay
to the Administrative Agent the accrued additional interest or commitment fees
owing as a result of such increased Applicable Margin or Applicable Commitment
Fee Rate for such Test Period. This Section 10.19 shall not limit the rights of
the Administrative Agent or the Lenders hereunder, including under Section 8.1.

10.20 Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts that are treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or

 

129



--------------------------------------------------------------------------------

reserved by the Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section 10.20 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

10.21 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any Issuing Lender or any Lender,
or the Administrative Agent, any Issuing Lender or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such Issuing Lender or such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each Issuing Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Lenders and the Issuing Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

10.22 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

130



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

BOOZ ALLEN HAMILTON INC.,

as Borrower

By:  

/s/ Samuel R. Strickland

  Name:   Samuel R. Strickland   Title:  

Executive Vice President,

Chief Financial Officer and

Chief Administrative Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, Issuing Lender
and a Lender By:  

/s/ Matthew A. Curtin

  Name:  

Matthew A. Curtin

  Title:  

Director

 

132



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Issuing Lender and as a Lender

By:  

/s/ John D. Toronto

  Name: John D. Toronto   Title:   Managing Director By:  

/s/ Vipul Dhadda

  Name: Vipul Dhadda   Title:   Associate

 

Barclays Bank PLC,

as a Lender

By:  

/s/ Michael J. Mozer

  Name: Michael J. Mozer   Title:   Vice President

 

Citibank, N.A.,

as a Lender

By:  

/s/ David Leland

  Name: David Leland   Title:   Vice President

 

HSBC Bank USA, N.A.,

as a Lender

By:  

/s/ Eric P. Rodawig

  Name: Eric P. Rodawig   Title:   Assistant Vice President

 

JPMorgan Chase Bank, N.A.,

as a Lender

By:  

/s/ Matthew Massie

  Name: Matthew Massie   Title:   Managing Director

 

Morgan Stanley Bank, N.A.,

as a Lender

By:  

/s/ Michael King

  Name: Michael King   Title:   Authorized Signatory

 

Sumitomo Mitsui Banking Corporation,

as a Lender

By:  

/s/ David W. Kee

  Name: David W. Kee   Title:   Managing Director

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

By:  

/s/ Adrienne Young

  Name: Adrienne Young   Title:   Vice President

 

TD Bank N.A.,

as a Lender

By:  

/s/ Mark Hogan

  Name: Mark Hogan   Title:   Senior Vice President

 

Capital One, N.A.,

as a Lender

By:  

/s/ Joseph C. Costa

  Name: Joseph C. Costa   Title:   Senior Vice President

 

Sovereign Bank, N.A.,

as a Lender

By:  

/s/ David Denlinger

  Name: David Denlinger   Title:   Senior Vice President

 

Mizuho Corporate Bank, Ltd.,

as a Lender

By:  

/s/ James R. Fayen

  Name: James R. Fayen   Title:   Deputy General Manager

 

CITIZENS BANK OF PENNSYLVANIA,

as a Lender

By:  

/s/ Chiraag ‘Chi’ Kapoor

  Name: Chirag ‘Chi’ Kapoor   Title:   Vice President

 

Raymond James Bank, N.A.,

as a Lender

By:  

/s/ Alexander L. Rody

  Name: Alexander L. Rody   Title:   Senior Vice President



 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Matthew Sawyer

  Name: Matthew Sawyer   Title:   SVP

 

SIEMENS FINANCIAL SERVICES, INC.,

as a Lender

By:  

/s/ Maria Ley

  Name: Maria Ley   Title:   VP By:  

/s/ Melissa J. Brown

  Name: Melissa J. Brown   Title:   Sr. Transaction Coordinator

 

Bank Leumi USA,

as a Lender

By:  

/s/ Joung Hee Hong

  Name: Joung Hee Hong   Title:   First Vice President

 

Crédit Industriel et Commercial,

as a Lender

By:  

/s/ Anthony Rock

  Name: Anthony Rock   Title:   Managing Director By:  

/s/ Brian O’Leary

  Name: Brian O’Leary   Title:   Managing Director

 

First Commonwealth Bank,

as a Lender

By:  

/s/ Lawrence C. Deihle

  Name: Lawrence C. Deihle   Title:   SVP

 

Stifel Bank & Trust,

as a Lender

By:  

/s/ John H. Phillips

  Name: John H. Phillips   Title:   Executive Vice President

 

American Savings Bank, F.S.B.,

as a Lender

By:  

/s/ Rian DuBach

  Name: Rian DuBach   Title:   Vice President

 

California First National Bank,

as a Lender

By:  

/s/ D.N. Lee

  Name: D.N. Lee   Title:   S.V.P.

 

133



--------------------------------------------------------------------------------

SCHEDULES

to

CREDIT AGREEMENT1

among

BOOZ ALLEN HAMILTON INC.,

as the Borrower,

The Several Lenders from Time to Time Parties Hereto,

BANK OF AMERICA, N.A.

as Administrative Agent, Collateral Agent, and Issuing Lender,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

CREDIT SUISSE SECURITIES (USA) LLC,

as Joint Lead Arrangers,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CREDIT SUISSE SECURITIES (USA) LLC,

BARCLAYS CAPITAL,

CITIGROUP GLOBAL MARKETS INC.

HSBC SECURITIES (USA) INC.

J.P. MORGAN SECURITIES LLC

MORGAN STANLEY SENIOR FUNDING, INC.,

and

SUMITOMO MITSUI BANKING CORPORATION

as Joint Bookrunners,

CREDIT SUISSE SECURITIES (USA) LLC

as Syndication Agent

and

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

HSBC SECURITIES (USA) INC.,

J.P. MORGAN SECURITIES LLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

SUMITOMO MITSUI BANKING CORPORATION

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Co-Documentation Agents

Dated as of July 31, 2012

 

 

1 

Capitalized terms used but not defined in this Disclosure Schedule shall have
the meanings assigned in the Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.1A

to Credit Agreement

Excluded Subsidiaries

Booz Allen Hamilton Intellectual Property Holdings, LLC

Booz Allen Transportation Inc.



--------------------------------------------------------------------------------

Schedule 1.1B

to Credit Agreement

Specified Foreign Currency L/C Agreements

None.



--------------------------------------------------------------------------------

Schedule 1.1C

to Credit Agreement

Specified Hedge Agreements

None.



--------------------------------------------------------------------------------

Schedule 1.1D

to Credit Agreement

Existing Letters of Credit

 

Pricing
Option

   Borrower   Current
Amount   Original
Amount   CC
Y   Effective
Date   Actual
Expiry   Adjusted
Expiry  

Beneficiary

L/C-Standby
Performance    BOOZ ALLEN
HAMILTON INC.   1,192,000.00   1,336,292.00   USD   3-Feb-11   31-Jul-13  
31-Jul-13   Ace American Insurance Company L/C-Standby
Performance    BOOZ ALLEN
HAMILTON INC.   91,886.79   91,886.79   USD   3-Feb-11   31-Jul-13   31-Jul-13  
Citibank NA L/C-Standby
Performance    BOOZ ALLEN
HAMILTON INC.   425,000.00   425,000.00   USD   3-Feb-11   31-Jul-13   31-Jul-13
  Sentry Insurance L/C-Standby
Performance    BOOZ ALLEN
HAMILTON INC.   17,104.54   17,104.54   USD   3-Feb-11   13-Dec-12   13-Dec-12  
Abu Dhabi Commercial Bank L/C-Standby
Performance    BOOZ ALLEN
HAMILTON INC.   150,000.00   150,000.00   USD   1-Aug-11   1-Aug-12   1-Aug-12  
The Government of the Arab Republic of Egypt L/C-Standby
Performance    BOOZ ALLEN
HAMILTON INC.   156,985.00   125,000.00   USD   23-Aug-11   30-Oct-12  
30-Oct-12   Abu Dhabi Commercial Bank L/C-Standby
Financial    BOOZ ALLEN
HAMILTON INC.   52,000.00   52,000.00   USD   12-Mar-12   28-Sep-12   28-Sep-12
  Abu Dhabi Commercial Bank L/C-Standby
Financial    BOOZ ALLEN
HAMILTON INC.   380,000.00   380,000.00   USD   26-Apr-12   13-Sep-13  
13-Sep-13   Riyad Bank Limited L/C-Standby
Financial    BOOZ ALLEN
HAMILTON INC.   360,000.00   360,000.00   USD   26-Apr-12   19-Oct-12  
19-Oct-12   Abu Dhabi Commercial Bank L/C-Standby
Performance    BOOZ ALLEN
HAMILTON
INTERNATIONAL   17,104.54   17,104.54   USD   3-Feb-11   31-Dec-12   31-Dec-12  
Abu Dhabi Commercial Bank

 



--------------------------------------------------------------------------------

Schedule 2.1

to Credit Agreement

Commitments

 

Lender

   Revolving
Commitment      Tranche A
Term Commitment      Tranche B
Term Commitment  

Bank of America, N.A.

   $ 52,194,357.33       $ 70,305,642.67       $ 1,025,000,000.00   

Credit Suisse AG, Cayman Islands Branch

   $ 47,294,478.92       $ 63,705,521.08         —     

Barclays Bank PLC

   $ 40,051,180.35       $ 53,948,819.65         —     

Citibank, N.A.

   $ 40,051,180.35       $ 53,948,819.65         —     

HSBC Bank USA, N.A.

   $ 40,051,180.35       $ 53,948,819.65         —     

JPMorgan Chase Bank, N.A.

   $ 40,051,180.35       $ 53,948,819.65         —     

Morgan Stanley Bank, N.A.

   $ 40,051,180.35       $ 53,948,819.65         —     

Sumitomo Mitsui Banking Corporation

   $ 40,051,180.35       $ 53,948,819.65         —     

The Bank of Tokyo-Mitsubishi UFJ Ltd.

   $ 30,612,244.90       $ 44,387,755.10         —     

TD Bank, N.A.

   $ 20,408,163.27       $ 29,591,836.73         —     

Capital One, N.A.

   $ 20,408,163.27       $ 29,591,836.73         —     

Sovereign Bank, N.A.

   $ 20,408,163.27       $ 29,591,836.73         —     

Mizuho Corporate Bank, Ltd.

   $ 16,326,530.61       $ 23,673,469.39         —     

Citizens Banks of Pennsylvania

   $ 14,285,714.29       $ 20,714,285.71         —     

Raymond James Bank FSB

   $ 10,204,081.63       $ 14,795,918.37         —     

PNC Bank, National Association

   $ 8,163,265.31       $ 11,836,734.69         —     

Siemens Financial Services, Inc.

     —         $ 15,000,000.00         —     

Bank Leumi USA

   $ 6,122,448.98       $ 8,877,551.02         —     

Crédit Industriel et Commercial

     —         $ 10,000,000.00         —     

First Commonwealth Bank

   $ 5,102,040.82       $ 7,397,959.18         —     

Stifel Bank & Trust

   $ 4,081,632.65       $ 5,918,367.35         —     

American Savings Bank

   $ 4,081,632.65       $ 5,918,367.35         —     

California First National Bank

     —         $ 10,000,000.00         —        

 

 

    

 

 

    

 

 

 

TOTAL:

   $ 500,000,000.00       $ 725,000,000.00       $ 1,025,000,000.00      

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 4.3

to Credit Agreement

Existence; Compliance with Law

None.



--------------------------------------------------------------------------------

Schedule 4.4

to Credit Agreement

Consents, Authorizations, Filings and Notices

Government Approvals:

None.

Consents:

None.



--------------------------------------------------------------------------------

Schedule 4.6

to Credit Agreement

Litigation

Six former officers and stockholders of the Borrower who had departed the firm
prior to the Company Reorganization have filed a total of nine suits in various
jurisdictions, with original filing dates ranging from July 3, 2008 through
December 15, 2009 (three of which were amended on July 2, 2010 and then further
amended into one consolidated complaint on September 7, 2010), against the
Borrower and certain of the Borrower’s current and former directors and
officers. Each of the suits arises out of the Company Reorganization and alleges
that the former stockholders are entitled to certain payments that they would
have received if they had held their stock at the time of the Company
Reorganization (as defined in the Existing Credit Agreement). Some of the suits
also allege that the acquisition price paid to stockholders was insufficient.
The various suits assert claims for breach of contract, tortious interference
with contract, breach of fiduciary duty, civil RICO violations, violations of
ERISA, and/or securities and common law fraud. Two of these suits have been
dismissed with all appeals exhausted. Five of the remaining suits are pending in
the United States District Court for the Southern District of New York, the
sixth is pending in New York state court, and the seventh is pending in the
United States District Court for the Southern District of California. The
aggregate alleged damages sought in these seven remaining suits is approximately
$348.7 million ($291.5 million of which is sought to be trebled pursuant to
RICO), plus punitive damages, costs, and fees.



--------------------------------------------------------------------------------

Schedule 4.8A

to Credit Agreement

Excepted Property

None.



--------------------------------------------------------------------------------

Schedule 4.8B

to Credit Agreement

Owned Real Property

None.

Leased Real Property

[See attached]



--------------------------------------------------------------------------------

Location

 

Agreement

 

Address

 

City

 

State/ Country

  RSF   Expiration
Date Domestic   Lease   310 K Street   Anchorage   AK   159   9/30/2012 Domestic
  Lease  

Cummings Research Park

6703 Odyssey Drive

  Huntsville   AL   20,629   5/31/2014 Domestic   Lease   8650 Minnie Brown Road
  Montgomery   AL   780   6/30/2013 Domestic   Lease   500 N. Garden Avenue  
Sierra Vista   AZ   357   4/30/2013 Domestic   Sublease   333 N. Lantana Street
  Camarillo   CA   108   7/31/2013 Domestic   Sublease   2310 E. El Segundo Blvd
  El Segundo   CA   280   11/30/2012 Domestic   Sublease   2310 E. El Segundo
Blvd   El Segundo   CA   1,960   9/30/2013 Domestic   Sublease   2310 E. El
Segundo Blvd   El Segundo   CA   1,120   3/31/2015 Domestic   Lease   20
Pacifica   Irvine   CA   7,708   10/31/2014 Domestic   Lease   5220 Pacific
Concourse Drive   Los Angeles   CA   22,823   10/31/2013 Domestic   License  
900 E North Heritage Drive   Ridgcrest   CA   1,727   8/30/2012 Domestic   Lease
  1615 Murray Canyon   San Diego   CA   3,618   5/31/2014 Domestic   Lease  
1455 Frazee Road   San Diego   CA   10,637   6/30/2014 Domestic   Lease   3201
Airpark Drive   Santa Maria   CA   1,364   5/11/2014 Domestic   Lease   385
Moffett Park Drive   Sunnyvale   CA   8,882   12/31/2012 Domestic   Lease   101
California Street   San Francisco   CA   38,297   1/21/2014 Domestic   Sublease
  7250 Getting Heights   Colorado Springs   CO   840   12/31/2014 Domestic  
Lease   121 South Tejon Street   Colorado Springs   CO   22,500   12/31/2014
Domestic   Lease   5299 DTC Boulevard   Denver   CO   7,261   9/30/2013 Domestic
  Lease   955 L’Enfant Plaza North SW   Washington   DC   13,398   3/19/2014
Domestic   Lease   1201 Maryland Avenue SW   Washington   DC   37,172  
1/31/2016 Domestic   Lease   20 M Street SE   Washington   DC   30,152  
4/30/2017 Domestic   Lease   901 15th Street NW   Washington   DC   87,433  
10/31/2017 Domestic   Lease   445 Challenger Road   Cape Canaveral   FL   3,800
  4/15/2015 Domestic   Lease   8300 NW 53rd Street   Miami   FL   183  
6/30/2013 Domestic   Lease  

One Resource Square,

13501 Ingenuity Drive

  Orlando   FL   4,025   7/31/2015 Domestic   Lease   220 West Garden Street  
Pensacola   FL   5,003   1/31/2015 Domestic   Lease   495 Grand Boulevard  
Sandestin   FL   131   2/29/2013 Domestic   Lease   1990 Main Street   Sarasota
  FL   270   1/31/2013 Domestic   Lease   4890 W. Kennedy Boulevard   Tampa   FL
  10,764   9/30/2014



--------------------------------------------------------------------------------

Location

 

Agreement

 

Address

 

City

 

State/ Country

  RSF   Expiration
Date Domestic   Sublease   1533/1535/1537/1539 Moultrie Road   Albany   GA   440
  9/30/2012 Domestic   Lease   230 Peachtree Street   Atlanta   GA   32,240  
6/30/2015 Domestic   Lease   3100 Gentian Blvd   Columbus   GA   500  
10/31/2012 Domestic   Lease   312 N. Davis Drive   Warner Robins   GA   1,025  
11/30/2013 Domestic   Lease   Makai Tower, 733 Bishop Street   Honolulu   HI  
13,963   8/31/2014 Domestic   Lease   2900 100 Street   Urbandale   IA   2,593  
3/31/2015 Domestic   Sublease   225 West Wacker Drive   Chicago   IL   2,200  
11/29/2015 Domestic   Lease   1003 E. Wesley Drive   O’Fallon   IL   8,870  
12/5/2012 Domestic   Lease   Rock Island Arsenal Building 62   Rock Island   IL
  1,175   10/31/2012 Domestic   Lease   320 West 8th Street   Bloomington   IN  
841   9/30/2012 Domestic   Lease   8888 Keystone Crossing   Indianapolis   IN  
160   7/31/2013 Domestic   Lease  

The Abernathy Bldg.,

1122 North Second St.

  Leavenworth   KS   12,097   7/31/2013 Domestic   Sublease   4000 Bowling
Boulevard   Louisville   KY   522   5/31/2014 Domestic   Lease   1003-D N.
Wilson Road   Radcliff   KY   1,882   5/31/2014 Domestic   Lease   201 St.
Charles Street   New Orleans   LA   N/A   7/31/2013 Domestic   Lease   22
Batterymarch Street   Boston   MA   5,271   8/31/2015 Domestic   Storage   22
Batterymarch Street   Boston   MA   250   M-T-M Domestic   Lease   91 Hartwell
Avenue   Lexington   MA   9,993   11/30/2015 Domestic   Lease   One Technology
Drive   Westborough   MA   6,092   10/31/2014 Domestic   Lease   One Technology
Drive   Westborough   MA   1,508   10/31/2014 Domestic   Storage   One
Technology Drive   Westborough   MA   190   10/31/2014 Domestic   Lease   134
National Business Parkway   Annapolis Junction   MD   69,286   9/30/2014
Domestic   Lease   304 Sentinel Drive   Annapolis Junction   MD   129,858  
12/31/2015 Domestic   Lease   308 Sentinel Drive   Annapolis Junction   MD  
89,401   2/28/2021 Domestic   Lease   1040 Hardees Drive, Suite D   Aberdeen  
MD   5,000   2/28/2013 Domestic   Lease   201 N. Charles Street   Baltimore   MD
  7,070   9/30/2013 Domestic   Storage   201 N. Charles Street   Baltimore   MD
  120   M-T-M Domestic   Lease   4692 Millennium Drive   Belcamp   MD   20,486  
3/31/2013 Domestic   Lease   4694 Millennium Drive   Belcamp   MD   20,444  
9/30/2014 Domestic   Lease   5825 University Drive   College Park   MD   1,254  
12/31/2014 Domestic   Lease   5235 Westview Drive   Frederick   MD   389  
7/31/2013



--------------------------------------------------------------------------------

Location

 

Agreement

 

Address

 

City

 

State/ Country

  RSF   Expiration Date Domestic   Lease   46610 Expedition Drive   Lexington
Park   MD   10,749   9/30/2015 Domestic   Lease   46950 Bradley Blvd   Lexington
Park   MD   16,100   9/30/2016 Domestic   Lease   900 Elk Ridge Landing Road  
Linthicum   MD   64,299   1/31/2015 Domestic   Sublease   7900 Harkins Road  
New Carrollton   MD   960   10/31/2012 Domestic   Lease   6710 Oxon Hill Road  
Oxon Hill   MD   1,914   5/6/2013 Domestic   Lease  

One Preserve Parkway

2600 Tower Oaks Blvd

  Rockville   MD   117,674   12/31/2019 Domestic   Lease   1101 Wootton Parkway
  Rockville   MD   48,137   3/31/2013 Domestic   Sublease   101 W. Big Beaver
Road   Troy   MI   2,300   2/12/2013 Domestic   Lease   197 Replacement Avenue  
Fort Leonard Wood   MO   178   9/30/2012 Domestic   Lease   2 Pershing Square
2300 Main Street   Kansas City   MO   958   2/29/2013 Domestic   Lease   4200
Morganton Road   Fayetteville   NC   4,267   4/30/2015 Domestic   Lease   200
Valencia Drive   Jacksonville   NC   430   6/30/2013 Domestic   Lease   430
Davis Drive   Morrisville   NC   4,774   5/31/2013 Domestic   Lease   1299
Farnam Street   Omaha   NE   13,282   6/30/2015 Domestic   Lease   Picatinny
Arsenal   Dover   NJ   2,715   12/21/2014 Domestic   Sublease   4 Wood Hollow
Road   Parsippany   NJ   2,100   3/30/2013 Domestic   Sublease   141 West Front
Street   Red Bank   NJ   23,566   3/31/2015 Domestic   Lease   6565 Americas
Parkway   Albuquerque   NM   1,720   9/30/2012 Domestic   Sublease   101 Park
Avenue   New York   NY   1,500   4/30/2014 Domestic   Lease   1095 Avenue of the
Americas   New York   NY   13,046   4/30/2016 Domestic   Lease   500 Avery Lane
  Rome   NY   4,734   6/30/2013 Domestic   Sublease   127 Public Square  
Cleveland   OH   1,308   1/31/2013 Domestic   Lease   1900 Founders Drive  
Dayton   OH   29,017   11/30/2017 Domestic   Lease   1900 Founders Drive  
Dayton   OH   4,991   6/29/2015 Domestic   Lease   6223 W. Gore Boulevard  
Lawton   OK   150   10/31/2012 Domestic   Lease   2501 Liberty Parkway   Midwest
City   OK   6,136   12/31/2012 Domestic   Lease   1 Pasquerilla Plaza  
Johnstown   PA   2,428   10/31/2015 Domestic   Lease   1818 Market Street  
Philadelphia   PA   8,848   3/31/2015 Domestic   Lease  

651 Holiday Drive

Foster Plaza 5

  Pittsburgh   PA   1,256   11/30/2013



--------------------------------------------------------------------------------

Location

 

Agreement

 

Address

 

City

 

State/ Country

  RSF   Expiration Date Domestic   Lease  

Admiral’s Gate Tower

221 Third Street

  Newport   RI   550   10/31/2013 Domestic   Lease   Ashley Center 4401 Belle
Oaks Drive   North Charleston   SC   14,060   12/31/2012 Domestic   Lease   1141
Remount Road   North Charleston   SC   16,434   6/30/2019 Domestic   Lease  
1141 Remount Road   North Charleston   SC   1,341   1/31/2013 Domestic   Lease  
7965 Veterans Parkway   Millington   TN   1,500   5/31/2014 Domestic   Lease  
2525 Bay Area Boulevard   Houston   TX   29,148   8/31/2013 Domestic   Lease  
2525 Bay Area Boulevard   Houston   TX   150   M-T-M Domestic   Lease   3133
General Hudnell Drive   San Antonio   TX   12,195   10/30/2015 Domestic   Lease
 

Riverwalk Plaza,

700 N. St. Mary’s St.

  San Antonio   TX   5,219   1/31/2017 Domestic   Lease   1785 East 1450 South  
Clearfield   UT   2,603   7/30/2013 Domestic   Lease   299 South Main Street  
Salt Lake City   UT   1,250   11/30/2012 Domestic   LEASE   6363 Walker Lane  
Alexandria   VA   4,615   7/31/2012 Domestic   Sublease   6354 Walker Lane  
Alexandria   VA   7,000   5/27/2013 Domestic   Lease   6361 Walker Lane  
Alexandria   VA   87,855   5/31/2022 Domestic   LEASE   1655 North Fort Myer
Drive   Arlington   VA   3,376   9/30/2012 Domestic   Lease   2011 Crystal Drive
  Arlington   VA   590   6/30/2013 Domestic   Lease   3811 N. Fairfax Drive  
Arlington   VA   16,341   6/30/2013 Domestic   Lease   1530 Wilson Boulevard  
Arlington   VA   21,209   10/31/2013 Domestic   Lease   1550 Crystal Drive  
Arlington   VA   47,675   12/31/2014 Domestic   Lease   3811 N. Fairfax Drive  
Arlington   VA   3,400   M-T-M Domestic   Lease   19886 Ashburn Road   Ashburn  
VA   100   1/14/2013 Domestic   Lease   15059 Conference Center Drive  
Chantilly   VA   25,577   3/31/2013 Domestic   Lease   14151 Meadow Park Drive  
Chantilly   VA   16,451   10/31/2015 Domestic   Lease   1001 Research Park Blvd
  Charlottesville   VA   10,353   8/31/2012 Domestic   Lease   13203 North Enon
Church Road   Chester   VA   513   10/31/2012 Domestic   Lease   5203 Leesburg
Pike   Falls Church   VA   960   7/31/2012 Domestic   Lease   5113 Leesburg Pike
  Falls Church   VA   14,890   3/31/2013 Domestic   Lease   5113 Leesburg Pike  
Falls Church   VA   27   3/31/2013 Domestic   Lease   5113 Leesburg Pike   Falls
Church   VA   8,507   3/31/2013



--------------------------------------------------------------------------------

Location

 

Agreement

 

Address

 

City

 

State/ Country

  RSF   Expiration Date Domestic   Lease   5201 Leesburg Pike   Falls Church  
VA   29,973   9/30/2014 Domestic   Lease   5205 Leesburg Pike   Falls Church  
VA   8,083   12/31/2015 Domestic   Lease   3074 Centerville Road   Herndon   VA
  23,705   3/31/2013 Domestic   Lease   13200 Woodland Park Road   Herndon   VA
  401,124   12/31/2015 Domestic   Lease   575 Herndon Parkway   Herndon   VA  
112,078   12/31/2015 Domestic   Lease   16541 Commerce Drive   King George   VA
  3,832   9/30/2012 Domestic   Lease   8209 Terminal Road   Lorton   VA   37,177
  7/31/2015 Domestic   Lease   8255 Greensboro Drive   McLean   VA   125,646  
6/30/2014 Domestic   Lease   8283 Greensboro Drive   McLean   VA   222,989  
1/31/2016 Domestic   Lease   8285 Greensboro Drive   McLean   VA   208,221  
1/31/2017 Domestic   Lease   Twin Oaks II 5800 Lake Wright Drive   Norfolk   VA
  34,577   4/30/2015 Domestic   Lease   10740 Parkridge Boulevard Drive   Reston
  VA   N/A   M-T-M Domestic   Lease   12260 Sunrise Valley Drive   Reston   VA  
1,050   M-T-M Domestic   Lease   25 Center Street   Stafford   VA   13,528  
7/31/2016 Domestic   Lease   475 Aquia Towne Center Drive   Stafford   VA  
12,518   1/31/2017 Domestic   Lease   720 Olive Way   Seattle   WA   6,027  
8/31/2017 Domestic   Lease   48 Donley Street   Morgantown   WV   2,876  
2/11/2015 International   Lease   26/1 V. Sargsyan Street   Yerevan   Armenia  
741   8/31/2013 International   Lease   Landmark I Building 96 Nizami Street  
Baku   Azerbaijan   2,143   12/31/2012 International   Lease   47th Office
Building Section 1 City Center - New Cairo   Cairo   Egypt   109   9/30/2012
International   Lease   GMT Plaza 4 Freedom Square   Tbilisi   Georgia   2,583  
11/30/2015 International   Lease   Curistrasse 2   Stuttgart   Germany   420  
8/31/2013 International   Lease  

12 Samal Microdistrict Sarayarka

Region 0100000

  Astana   Kazakhstan   990   11/1/2013 International   Lease   Dragon Hill
Lodge South Post   Seoul   Korea   1,105   3/31/2013 International   Lease  
Building 22, Pashko Vasa Street   Pristina   Kosovo   1,743   12/31/2012
International   Lease   Str. 8ma Udarna Brigada No. 24   Skopje   Macedonia  
2,141   8/31/2013



--------------------------------------------------------------------------------

Location

 

Agreement

 

Address

 

City

 

State/ Country

  RSF   Expiration Date International   Lease  

Qatar Financial Centre Authority,

Office Tower 1

  Doha   Qatar   172   3/4/2013 International   Lease  

W Doha Hotel & Residence,

Somerset West Bay

  Doha   Qatar   796   4/22/2013 International   Lease   63 Vlaicu Pircalab
Street   Chisinau   Republic of Moldova   1,474   12/18/2015 International  
Lease  

Office 26 Building 1 Entrance 3

House 7/5

  Moscow   Russia   2,879   12/31/2015 International   Lease   Arabian Homes  
Jeddah   Saudi Arabia   N/A   7/31/2012 International   Lease   Rezayat   Jubail
  Saudi Arabia   N/A   7/31/2012 International   Lease   Bajrai Garden Village  
Jubail   Saudi Arabia   N/A   7/31/2012 International   Lease   Arizona Golf
Resort PO Box 8080   Riyadh   Saudi Arabia   N/A   7/31/2012 International  
Lease  

Al Mamoura - Al Muroor Road

PO Box 46400

  Abu Dhabi   UAE   1,238   9/30/2012 International   Lease   Etihad Towers  
Abu Dhabi   UAE   6,705   7/14/2016 International   Lease   Yaroslavsky
by-street   Kiev   Ukraine   5,238   10/31/2012



--------------------------------------------------------------------------------

Schedule 4.14

to Credit Agreement

Subsidiaries

(a) Subsidiaries –

 

Entity

  

Jurisdiction of

Incorporation

  

Parent

  

Class of Equity

Interest

  

Percent

Held

   Unrestricted

Booz Allen Hamilton International, Inc.

   Delaware    Booz Allen Hamilton Inc.   

Common Stock

Preferred Stock

  

100%

100%

   No

ASE, Inc.

   Delaware    Booz Allen Hamilton Inc.    Common Stock    100%    No

Booz Allen Hamilton Intellectual Property Holdings, LLC

   Delaware    Booz Allen Hamilton Inc.    Class A Member Interest    100% of
Class A Member Interests    Yes

Booz Allen Transportation Inc.

   New York    Booz Allen Hamilton Inc.    Common Stock    100%    No

Booz Allen Hamilton International (UK) Ltd.

   United Kingdom    Booz Allen Hamilton International, Inc.    Ordinary Shares
   100%    No

Booz Allen Hamilton Egypt LLC

   Egypt   

Booz Allen Hamilton Inc. (90%)

Booz Allen Hamilton International, Inc. (10%)

   Quotas    100%    No

(b) Outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to officers,
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock the Borrower or any of its Restricted Subsidiaries:

None.



--------------------------------------------------------------------------------

Schedule 4.17

to Credit Agreement

U.C.C. Filing Jurisdictions

 

Entity Name

 

Office

ASE, Inc.  

Delaware Secretary of State

Department of Corporations

Uniform Commercial Code Division

401 Federal Street

Dover, DE 19901

Booz Allen Hamilton International, Inc.  

Delaware Secretary of State

Department of Corporations

Uniform Commercial Code Division

401 Federal Street

Dover, DE 19901

Booz Allen Hamilton Inc.  

Delaware Secretary of State

Department of Corporations

Uniform Commercial Code Division

401 Federal Street

Dover, DE 19901

Booz Allen Hamilton Investor Corporation  

Delaware Secretary of State

Department of Corporations

Uniform Commercial Code Division

401 Federal Street

Dover, DE 19901



--------------------------------------------------------------------------------

Schedule 6.10

To Credit Agreement

Post-Closing

 

Item

  

Requirement

  

Days following the Closing Date

1    The Borrower shall use commercially reasonable efforts to cause the
assignment to the right of payment, in accordance with the Assignment of Claims
Act of 1940, granted to the collateral agent pursuant to the Guarantee and
Collateral Agreement (as defined in the Existing Credit Agreement) in respect of
each Material Government Contracts (as defined in the Guarantee and Collateral
Agreement) listed on Schedule 5 to the Guarantee and Collateral Agreement, to be
terminated.    90 2    The Grantors (as defined in the Guarantee and Collateral
Agreement) shall deliver to the Collateral Agent such documentation reasonably
necessary to comply with the Assignment of Claims Act of 1940 with respect to
the assignment of the right of payment in respect of the Material Government
Contracts (as defined in the Guarantee and Collateral Agreement) listed on
Schedule 5 to the Guarantee and Collateral Agreement (or, in the case of any
Material Government Contract that is an indefinite delivery contract, task or
delivery order contract, multiple award schedule contract, blanket purchase
agreement, or basic ordering agreement, in respect of any specific individual
order for the performance of services or delivery of goods placed under such
Material Government Contract to the extent such specific individual order for
the performance of services or delivery of goods has a Material CLIN (as defined
in the Guarantee and Collateral Agreement)).    105; provided that to the extent
that after use of commercially reasonable efforts the Borrower was unable to
obtain a termination of the assignment of any applicable Material Government
Contract pursuant to Item 1 above within 90 days of the Closing Date, the
Borrower shall not be required to deliver any of the foregoing documentation
with respect to such contract until the 15th day following the date on which the
existing assignment of such Material Government Contract is terminated.



--------------------------------------------------------------------------------

Schedule 7.2(d)

To Credit Agreement

Existing Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 7.3(f)

to Credit Agreement

Existing Liens

 

Debtor

  

Jurisdiction

  

Filing

  

Secured

Party

  

Collateral

   Original
File Date    Original
File No.

Booz Allen Hamilton Inc.

   Delaware Secretary of State    UCC Continuation    BLC Corporation    Leased
equipment    02/09/06    60494369

Booz Allen Hamilton Inc.

   Delaware Secretary of State    UCC Continuation    BLC Corporation    Leased
equipment    01/03/07    70024322

Booz Allen Hamilton Inc.

   Delaware Secretary of State    UCC Continuation    Financial Leasing
Corporation    Leased equipment    01/03/07    70024199

Booz Allen Hamilton Inc.

   Delaware Secretary of State    UCC Continuation    BLC Corporation    Leased
equipment    09/18/07    73516696

Booz Allen Hamilton Inc.

   Delaware Secretary of State    UCC-1    McGrath Rentcorp and TRS-Rentelco   
Leased equipment    07/11/08    20082384954



--------------------------------------------------------------------------------

Schedule 7.7

to Credit Agreement

Existing Investments

Wholly-Owned Unrestricted Subsidiaries: Booz Allen Hamilton Intellectual
Property Holdings, LLC

Fee for Equity:

 

Company Name

   Cost Basis      Reserve     Net
Asset
Value     

Class of Equity Interests

   Number of
Interests  

Vocatus

   $ 152,722.80         (152,722.80 )    $ 0       Undetermined      5,916.00   

Dotphone Company

   $ 66,960.60         (66,960.60 )    $ 0       B Ordinary      26,100.00   

Sharemax I (1)

   $ 629,615.10         (629,615.10 )    $ 0       Common Stock 5/22/00     
251,776.80               Series C Preferred 1/29/01      2,037,598.20           
   Common Stock 1/31/01      283,248.90               Common Stock 1/31/01     
509,399.40              

Series C Preferred

1/31/01

     5,784,061.80   

Sharemax II

   $ 161,040.00         (161,040.00 )    $ 0       See above   

Sharemax PH II

   $ 270,000.00         (270,000.00 )    $ 0       See above   

Greyhound

   $ 300,523.20         (300,523.20 )    $ 0       Preferred Stock     
226,752.60   

Transportmax (2)

   $ 1,500,000.00         (1,500,000.00 )    $ 0       N.A.      N.A.   

Clearforest

   $ 59,441.40         (59,441.40 )    $ 0       Series B3 Preferred     
56,341.80   

Daleen

   $ 8,949.60         (8,949.60 )    $ 0       Options on Common Stock Expires
2/9/2010      1,800.00   

Schema

   $ 36,405.00         (36,405.00 )    $ 0       Ordinary Shares      10,638.00
  

Quentra

   $ 75,000.00         (75,000.00 )    $ 0       Common Stock      11,242.50   

Cci (Convergence Communications, Inc.)

   $ 36,000.00         (36,000.00 )    $ 0         

Eutex

   $ 409,257.60         (409,257.60 )    $ 0       Common Stock      5,638.50   

Eyematic PH I and II

   $ 142,070.40         (142,070.40 )    $ 0       Series C Preferred     
70,406.70              

Warrants (Expiry

5/20/2012 or five years after IPO)

     34,265.70   



--------------------------------------------------------------------------------

Minority Equity:

 

Company Name

   Cost Basis      Reserve     Net
Asset
Value     

Class of Equity Interests

   Number of
Interests  

Panthea

           Series A      228,021.00       $ 1,205,920       ($ 1,080,000 )    $
125,920       Series B      443,979.00               Preferred B Shares     
7.50   

Logispring

   $ 851,281       ($ 113,188 )    $ 738,093       Common B Shares      1,500.00
  

 

(1) Shares represent amounts for all Sharemax tranches

(2) Not Applicable - Not a Minority Equity Stake





--------------------------------------------------------------------------------

Schedule 7.12

to Credit Agreement

Existing Negative Pledge Clauses

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

[See attached]

 

A-1



--------------------------------------------------------------------------------

Incorporated by reference to

Exhibit 10.2 filed herewith.

 

A-1.1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies as follows:

 

  1. I am the [TITLE] of Booz Allen Hamilton Inc., a Delaware corporation (the
“Company”).

 

  2. I have reviewed the terms of that certain Credit Agreement, dated as of
July 31, 2012 (as it may be amended, waived, supplemented or otherwise modified,
the “Credit Agreement”; unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement), among the Company, the lenders from time to time parties
thereto, Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), Collateral Agent and Issuing Lender, and the other
banks and financial institutions party thereto, and I have made, or have caused
to be made under my supervision, a review in reasonable detail of the
transactions and condition of the Company and its Subsidiaries during the
accounting period covered by the attached financial statements. A description of
all new Subsidiaries (if any) and of any change in the name or jurisdiction of
organization of any Loan Party (if any) and a listing of any material
registrations of or applications for United States Intellectual Property by any
Loan Party (if any) during the period covered by this Compliance Certificate is
set forth in a separate attachment to this Compliance Certificate.

 

  3. The examination described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default or Default not previously disclosed in writing to the
Administrative Agent during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Compliance
Certificate, except as set forth in a separate attachment, if any, to this
Compliance Certificate, describing in detail the nature of the condition or
event, the period during which it has existed and the action which the Company
has taken, is taking, or proposes to take with respect to each such condition or
event.

The foregoing certifications, together with the financial statements delivered
with this Compliance Certificate in support hereof, are made and delivered on
behalf of the Company and not individually, on [MM/DD/YY] pursuant to
Section 6.2(b) of the Credit Agreement.

 

BOOZ ALLEN HAMILTON INC. By:  

 

Title:  

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CLOSING CERTIFICATE

[—], 2012

Pursuant to Section 5.1(g) of the Credit Agreement, dated as of July 31, 2012
(the “Credit Agreement”; unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement), among BOOZ ALLEN HAMILTON INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto and BANK OF AMERICA, N.A., as Administrative Agent,
Collateral Agent and Issuing Lender, the undersigned [TITLE] of [the
Borrower][[LOAN PARTY] (the “Company”)], hereby certifies on behalf of the
Company (and not individually) as follows:

 

  1. [No Default or Event of Default exists as of the date hereof, or will exist
after giving effect to the Credit Agreement and borrowing of the Initial Tranche
A Term Loans and the Initial Tranche B Term Loans, and the making of the
Revolving Commitments.]

 

  2. [The representations and warranties of each Loan Party contained in the
Loan Documents are true and correct in all material respects in each case on and
as of the date hereof except to the extent any such representation or warranty
relates to an earlier date, in which case such representation or warranty was
true and correct in all material respects as of such earlier date.]

 

  3. Attached hereto as Exhibit A is a copy of a certificate of good standing or
the equivalent from the [Borrower/Company]’s jurisdiction of organization dated
as of a recent date prior to the date hereof.

 

  4. Attached hereto as Exhibit B is a true and complete copy of the resolutions
duly adopted by action of the Board of Directors of the [Borrower/Company], and
such resolutions have not in any way been amended, modified, revoked or
rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect.

 

  5. Attached hereto as Exhibit C is a true and complete copy of the bylaws of
the [Borrower/Company] as in effect on the date hereof.

 

  7. Attached hereto as Exhibit D is a true and complete certified copy of the
Certificate of Incorporation of the [Borrower/Company] as in effect on the date
hereof, and such Certificate of Incorporation has not been amended, repealed,
modified or restated.

 

  8. The persons listed on Exhibit E hereto are now duly elected and qualified
officers of the [Borrower/Company] holding the offices indicated next to their
respective names, and the signatures appearing opposite their respective names
are the true and genuine signatures of such officers, and each of such officers
is authorized to execute and deliver on behalf of the [Borrower/Company] [the
Credit Agreement and] each of the Loan Documents to which it is a party and any
certificate or other document to be delivered by the [Borrower/Company] pursuant
to the [Credit Agreement and the] Loan Documents to which it is a party.

 

C-1



--------------------------------------------------------------------------------

Debevoise & Plimpton LLP is entitled to rely on this certificate in connection
with the opinions it is delivering in connection with Section 5.1(f)(i) of the
Credit Agreement. Morris, Nichols, Arsht & Tunnell LLP is entitled to rely on
this certificate in connection with the opinions it is delivering in connection
with Section 5.1(f)(ii) of the Credit Agreement.

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set its name as of the date set
forth above.

 

 

Name: Title:

I, [NAME], [TITLE] of the [Borrower/Company], do hereby certify that [NAME]
elected and qualified [TITLE] of the [Borrower/Company], and that [his/her]
signature set forth above is [his/her] genuine signature.

 

 

Name: Title:

 

C-3



--------------------------------------------------------------------------------

Exhibit A

to Closing Certificate

[Certificate of Good Standing]

 

C-4



--------------------------------------------------------------------------------

Exhibit B

to Closing Certificate

[Resolutions of the Board of Directors]

 

C-5



--------------------------------------------------------------------------------

Exhibit C

to Closing Certificate

[Bylaws]

 

C-6



--------------------------------------------------------------------------------

Exhibit D

to Closing Certificate

[Certificate of Incorporation]

 

C-7



--------------------------------------------------------------------------------

Exhibit E

to Closing Certificate

 

 

Name and Title

       

Signature

     [NAME]     

 

  [TITLE]        [NAME]     

 

  [TITLE]        [NAME]     

 

  [TITLE]        [NAME]     

 

  [TITLE]        [NAME]     

 

  [TITLE]       

 

C-8



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
waived, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto (the
“Standard Terms and Conditions”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.   Assignor:   

 

   2.   Assignee:   

 

        [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   Borrower:
   Booz Allen Hamilton Inc., a Delaware corporation (the “Borrower”) 4.  
Administrative Agent:    Bank of America, N.A., as the administrative agent
under the Credit Agreement 5.   Credit Agreement:    The $2,250,000,000 Credit
Agreement, dated as of July 31, 2012, among the Borrower, the lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent,
Collateral Agent and Issuing Lender, and the other banks and financial
institutions party thereto.

 

1 

Select as applicable.

 

D-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned2

   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned3      Percentage Assigned of
Commitment/Loans3      $         $                %     $         $          
     %     $         $                % 

Effective Date:                      , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT IN ACCORDANCE WITH THE CREDIT AGREEMENT AND WHICH SHALL BE THE EFFECTIVE
DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Loan Parties and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

    Title:   ASSIGNEE [NAME OF ASSIGNEE]

By:  

 

    Title:  

 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment and Assumption (e.g.
“Revolving Commitment,” “Tranche A Term Commitment,” etc.)

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

D-2



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

  Title: [Consented to:5 [BOOZ ALLEN HAMILTON INC.]

By  

 

  Title:] [Consented to:6

[BANK OF AMERICA, N.A.

as Issuing Lender]

By:  

 

  Title: [Consented to:

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,7

as Issuing Lender

By:  

 

  Title: By  

 

  Title:]

 

4 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

6 

To be added only if the consent of the Issuing Lender is required by the terms
of the Credit Agreement.

7 

Until all Letters of Credit rolled over from the Existing Credit Agreement have
expired, Credit Suisse’s signature is required if consent of the Issuing Lender
is required by the terms of the Credit Agreement.

 

D-3



--------------------------------------------------------------------------------

ANNEX 1

The $2,2500,000,000 Credit Agreement, dated as of July 31, 2012 (as amended,
waived, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Booz Allen Hamilton Inc., a Delaware corporation (the
“Borrower”), the lenders from time to time parties thereto (the “Lenders”), Bank
of America, N.A., as Administrative Agent, Collateral Agent and Issuing Lender,
and the other banks and financial institutions party thereto. Capitalized terms
used but not defined herein have the meanings given to them in the Credit
Agreement.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any Subsidiary or Affiliate thereof or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any Subsidiary or Affiliate thereof or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) repeats each Lender representation set forth in
Section 9.6 of the Credit Agreement; (b) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender and that it is not a Disqualified Institution (or an Affiliate
of a Disqualified Institution), (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it has received and/or had the opportunity to review a
copy of the Credit Agreement to the extent it has in its sole discretion deemed
necessary, together with copies of the most recent financial statements
delivered pursuant to Section 6.1 thereof, as applicable, and such other
documents and information as it has in its sole discretion deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-US Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; (c) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; and (d) appoints and authorizes
(i) the Administrative Agent, and (ii) the Collateral Agent to take such action
as agent in their respective capacities on its behalf and to exercise such
powers and discretion under the Credit Agreement, the other Loan Documents and
any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent and the Collateral Agent, as applicable,
by the terms thereof, together with such powers as are incidental thereto.

 

D-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption and the rights
and obligations of the parties under this Assignment and Assumption shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York without regard to principles of conflicts of laws to the
extent that the same are not mandatorily applicable by statute and the
application of the laws of another jurisdiction would be required thereby.

 

D-5



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF INTERCREDITOR AGREEMENT

[See attached.]

 

E-1



--------------------------------------------------------------------------------

EXHIBIT E

[Form of]

INTERCREDITOR AGREEMENT

by and between

[                    ]

as July 2012 First Lien Agent

and

[                    ]

as [            ]1 [First/Second]2 Lien Agent

Dated as of [                ], 20[    ]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

 

DEFINITIONS

  



  

      Section 1.1    UCC Definitions      2    Section 1.2    Other Definitions
     2    Section 1.3    Rules of Construction      17   

ARTICLE II

 

LIEN PRIORITY

  



  

Section 2.1    Agreement to Subordinate      18    Section 2.2    Waiver of
Right to Contest Liens      21    Section 2.3    Remedies Standstill      22   
Section 2.4    Exercise of Rights      24    Section 2.5    No New Liens      26
   Section 2.6    Waiver of Marshalling      27   

ARTICLE III

 

ACTIONS OF THE PARTIES

  



  

Section 3.1    Certain Actions Permitted      27    Section 3.2    Agent for
Perfection      28    Section 3.3    Sharing of Information and Access      28
   Section 3.4    Insurance      28    Section 3.5    No Additional Rights for
the Credit Parties Hereunder      29    Section 3.6    Actions upon Breach     
29   

ARTICLE IV

 

APPLICATION OF PROCEEDS

  



  

Section 4.1    Application of Proceeds      29    Section 4.2    Specific
Performance      32   

ARTICLE V

 

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

  



  

Section 5.1    Notice of Acceptance and Other Waivers      32    Section 5.2   
Modifications to Senior Priority Documents and Junior Priority Documents      33
  

 

-i-



--------------------------------------------------------------------------------

          Page  

ARTICLE VI

 

INSOLVENCY PROCEEDINGS

  



  

Section 6.1    DIP Financing      37    Section 6.2    Relief from Stay      37
   Section 6.3    No Contest      38    Section 6.4    Asset Sales      38   
Section 6.5    Separate Grants of Security and Separate Classification      39
   Section 6.6    Enforceability      39    Section 6.7    Senior Priority
Obligations Unconditional      39    Section 6.8    Junior Priority Obligations
Unconditional      40    Section 6.9    Adequate Protection      40    Section
6.10    Reorganization Securities and Other Plan-Related Issues      41   
Section 6.11    Certain Waivers      41   

ARTICLE VII

 

MISCELLANEOUS

  



  

Section 7.1    Rights of Subrogation      42    Section 7.2    Further
Assurances      42    Section 7.3    Representations      42    Section 7.4   
Amendments      42    Section 7.5    Addresses for Notices      43    Section
7.6    No Waiver, Remedies      44    Section 7.7    Continuing Agreement,
Transfer of Secured Obligations      44    Section 7.8    Governing Law; Entire
Agreement      45    Section 7.9    Counterparts      45    Section 7.10    No
Third-Party Beneficiaries      45    Section 7.11    Designation of Additional
Indebtedness; Joinder of Additional Agents      45    Section 7.12    Senior
Priority Representative; Notice of Senior Priority Representative Change      46
   Section 7.13    Provisions Solely to Define Relative Rights      47   
Section 7.14    Headings      47    Section 7.15    Severability      47   
Section 7.16    Attorneys’ Fees      47    Section 7.17    VENUE; JURY TRIAL
WAIVER      47    Section 7.18    Intercreditor Agreement      48    Section
7.19    No Warranties or Liability      48    Section 7.20    Conflicts      48
   Section 7.21    Information Concerning Financial Condition of the Credit
Parties      48    Section 7.22    Excluded Assets      49   

SCHEDULE I    Subsidiary Guarantor

 

-ii-



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit A    Additional Indebtedness Designation Exhibit B    Additional
Indebtedness Joinder Exhibit C    Joinder of July 2012 First Lien Credit
Agreement or [        ]1 [First/Second]2 Lien Credit Agreement

 

-iii-



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (as amended, supplemented, waived or otherwise
modified from time to time pursuant to the terms hereof, this “Agreement”) is
entered into as of [            ], 20[    ], by and between
[                    ], in its capacities as administrative agent and collateral
agent (together with its successors and assigns in such capacities, and as
further defined herein, the “July 2012 First Lien Agent”) for the July 2012
First Lien Lenders referred to below party from time to time to the July 2012
First Lien Credit Agreement referred to below, and [                    ], in
its capacities [as administrative agent and collateral agent] (together with its
successors and assigns in such capacities, and as further defined herein, the
“[        ]1 [First/Second]2 Lien Agent”) for the [        ]1 [First/Second]2
Lien Lenders referred to below party from time to time to the [        ]1
[First/Second]2 Lien Credit Agreement referred to below. Capitalized terms used
herein without other definition are used as defined in Article I hereof.

RECITALS

A. Pursuant to the July 2012 First Lien Credit Agreement, the July 2012 First
Lien Creditors made certain loans and other financial accommodations to or for
the benefit of the July 2012 First Lien Borrower.

B. Pursuant to the July 2012 First Lien Guaranties, the July 2012 First Lien
Guarantors agreed to unconditionally guarantee jointly and severally the payment
and performance of the July 2012 First Lien Borrower’s obligations under the
July 2012 First Lien Facility Documentation, as more particularly provided
therein.

C. To secure the obligations of the July 2012 First Lien Borrower and the July
2012 First Lien Guarantors and each other Subsidiary of the Borrower that is now
or hereafter becomes a July 2012 First Lien Credit Party, the July 2012 First
Lien Credit Parties have granted or will grant to the July 2012 First Lien Agent
(for the benefit of the July 2012 First Lien Creditors) Liens on the Collateral,
as more particularly provided in the July 2012 First Lien Facility
Documentation.

D. Pursuant to that [        ]1 [First/Second]2 Lien Credit Agreement, the
[        ]1 [First/Second]2 Lien Lenders have agreed to make certain loans to or
for the benefit of the [        ]3 Borrower, as more particularly provided
therein.

E. Pursuant to the [        ]1 [First/Second]2 Lien Guaranties, the [        ]1
[First/Second]2 Lien Guarantors have agreed to unconditionally guarantee jointly
and severally the payment and performance of the [            ]3 Borrower’s
obligations under the [        ]1 [First/Second]2 Lien Facility Documentation,
as more particularly provided therein.

F. As a condition to the effectiveness of the [        ]1 [First/Second]2 Lien
Credit Agreement and to secure the obligations of the [            ]3 Borrower
and the [        ]1 [First/Second]2 Lien Guarantors and each other Subsidiary of
the Borrower that is now or hereafter becomes a [        ]1 [First/Second]2 Lien
Credit Party, the [        ]1 [First/Second]2 Lien Credit Parties have granted
or will grant to the [        ]1 [First/Second]2 Lien Agent (for the benefit of
the [        ]1 [First/Second]2 Lien Lenders) Liens on the Collateral, as more
particularly provided in the [        ]1 [First/Second]2 Lien Facility
Documentation.

G. Pursuant to this Agreement, the July 2012 First Lien Borrower may, from time
to time, designate certain additional Indebtedness of any Credit Party as
“Additional Indebtedness” by executing and delivering an Additional Indebtedness
Designation, a form of which is attached hereto as Exhibit A, and by complying
with the procedures set forth in Section 7.11, and the holders of such
Additional Indebtedness and any other applicable Additional Creditors shall
thereafter constitute Senior Priority

 

E-1



--------------------------------------------------------------------------------

Creditors or Junior Priority Creditors (as so designated by the July 2012 First
Lien Borrower), as the case may be, and any Additional Agent therefor shall
thereafter constitute a Senior Priority Agent or Junior Priority Agent (as so
designated by the July 2012 First Lien Borrower), as the case may be, for all
purposes under this Agreement.

H. Each of the July 2012 First Lien Agent (on behalf of the July 2012 First Lien
Creditors) and the [        ]1 [First/Second]2 Lien Agent (on behalf of the
[        ]1 [First/Second]2 Lien Lenders) and, by their acknowledgment hereof,
the July 2012 First Lien Credit Parties and the [        ]1 [First/Second]2 Lien
Credit Parties, desire to agree to the relative priority of Liens on the
Collateral and certain other rights, priorities and interests as provided
herein.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

ARTICLE I

DEFINITIONS

Section 1.1 UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Deposit Account,
Financial Asset, Instrument, Investment Property, Money and Security.

Section 1.2 Other Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Additional Agent” shall mean any one or more agents, trustees or other
representatives for or of any one or more Additional Credit Facility Creditors,
and shall include any successor thereto, as well as any Person designated as an
“Agent” under any Additional Credit Facility.

“Additional Bank Products Affiliate” shall mean any Additional Credit Facility
Creditor or any Affiliate of any Additional Credit Facility Creditor that has
entered into a Bank Products Agreement with a Credit Party with the obligations
of such Credit Party thereunder being secured by one or more Additional
Collateral Documents.

“Additional Borrower” shall mean any Additional Credit Party that incurs or
issues Additional Indebtedness.

“Additional Collateral Documents” shall mean all “Collateral Documents” as
defined in any Additional Credit Facility, and in any event shall include all
security agreements, mortgages, deeds of trust, pledges and other collateral
documents executed and delivered in connection with any Additional Credit
Facility, in each case as the same may be amended, restated, modified or
supplemented from time to time.

“Additional Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which all Indebtedness that is incurred
thereunder constitutes Additional Indebtedness, including without limitation any
credit agreements, loan agreements, indentures or other financing agreements, in
each case as the same may be amended, restated, modified or supplemented from
time to time, together (b) if designated by the Borrower, with any other
agreement (including any credit agreement, loan agreement, indenture or other
financing agreement) extending the maturity of, consolidating, restructuring,
refunding, replacing or refinancing all or any portion of the Additional
Obligations, whether by the same or any other lender, debt holder or group of
lenders or debt holders, or

 

E-2



--------------------------------------------------------------------------------

the same or any other agent, trustee or representative therefor, and whether or
not increasing the amount of any Indebtedness that may be incurred thereunder
provided that all Indebtedness that is incurred under such other agreement
constitutes Additional Indebtedness. As used in this definition of “Additional
Credit Facilities”, the term “Indebtedness” shall have the meaning assigned
thereto in the Initial July 2012 First Lien Credit Agreement whether in effect
or not.

“Additional Credit Facility Creditors” shall mean one or more holders of
Additional Indebtedness (or commitments therefor) that is or may be incurred
under one or more Additional Credit Facilities.

“Additional Credit Party” shall mean the July 2012 First Lien Borrower, Investor
(so long as it is a guarantor under any of the Additional Guaranties) and each
Affiliate of the July 2012 First Lien Borrower that is or becomes a party to any
Additional Document.

“Additional Creditors” shall mean one or more Additional Credit Facility
Creditors and shall include all Additional Bank Products Affiliates, Additional
Hedging Affiliates, Additional Foreign Currency L/C Issuers and all successors,
assigns, transferees and replacements thereof, as well as any Person designated
as an “Additional Creditor” under any Additional Credit Facility; and with
respect to any Additional Agent, shall mean the Additional Creditors represented
by such Additional Agent.

“Additional Documents” shall mean any Additional Credit Facilities, any
Additional Guaranties, any Additional Collateral Documents, any Bank Product
Agreements between any Credit Party and any Additional Bank Products Affiliate,
any Hedging Agreements between any Credit Party and any Additional Hedging
Affiliate, any Foreign Currency L/C Agreement between any Credit Party and any
Additional Foreign Currency L/C Issuer, those other ancillary agreements as to
which any Additional Secured Party is a party or a beneficiary and all other
agreements, instruments, documents and certificates, now or hereafter executed
by or on behalf of any Credit Party or any of its respective Subsidiaries or
Affiliates and delivered to any Additional Agent in connection with any of the
foregoing or any Additional Credit Facility, in each case as the same may be
amended, restated, modified or supplemented from time to time.

“Additional Effective Date” shall have the meaning set forth in Section 7.11(b).

“Additional Foreign Currency L/C Issuer” shall mean any Additional Credit
Facility Creditor or any Affiliate of any Additional Credit Facility Creditor
that has entered into a Foreign Currency L/C Agreement with any Additional
Credit Party with the Obligations of such Credit Party thereunder being secured
by one or more Additional Collateral Documents.

“Additional Guaranties” shall mean any one or more guarantees of any Additional
Obligations of any Additional Credit Party by any other Additional Credit Party
in favor of any Additional Secured Party, in each case as the same may be
amended, restated, modified or supplemented from time to time.

“Additional Guarantor” shall mean any Additional Credit Party that at any time
has provided an Additional Guaranty.

“Additional Hedging Affiliate” shall mean any Additional Credit Facility
Creditor or any Affiliate of any Additional Credit Facility Creditor that has
entered into a Hedging Agreement with any Credit Party with the obligations of
such Credit Party thereunder being secured by one or more Additional Collateral
Documents.

“Additional Indebtedness” shall mean any Additional Specified Indebtedness that
(1) is permitted to be secured by a Lien (as defined below) on Collateral by:

(a) prior to the Discharge of July 2012 First Lien Obligations, Section 7.3 of
the Initial July 2012 First Lien Credit Agreement (if the Initial July 2012
First Lien Credit Agreement is then in effect) or the corresponding negative
covenant restricting Liens contained in any other July 2012 First Lien Credit
Agreement then in effect if the Initial July 2012 First Lien Credit Agreement is
not then in effect (which covenant is designated in such July 2012 First Lien
Credit Agreement as applicable for purposes of this definition);

 

E-3



--------------------------------------------------------------------------------

(b) prior to the Discharge of [        ]1 [First/Second]2 Lien Obligations,
Section [    ]4 of the Initial [        ]1 [First/Second]2 Lien Credit Agreement
(if the Initial [        ]1 [First/Second]2 Lien Credit Agreement is then in
effect) or the corresponding negative covenant restricting Liens contained in
any other [            ]1 [First/Second]2 Lien Credit Agreement then in effect
(which covenant is designated in such [        ]1 [First/Second]2 Lien Credit
Agreement as applicable for purposes of this definition); and

(c) prior to the Discharge of Additional Obligations, any negative covenant
restricting Liens contained in any applicable Additional Credit Facility then in
effect (which covenant is designated in such Additional Credit Facility as
applicable for purposes of this definition); and

(2) is designated as “Additional Indebtedness” by the July 2012 First Lien
Borrower pursuant to an Additional Indebtedness Designation and in compliance
with the procedures set forth in Section 7.11.

As used in this definition of “Additional Indebtedness”, the term “Lien” shall
have the meaning set forth (x) for purposes of the preceding clause (1)(a),
prior to the Discharge of First Lien Obligations, in Section 1.1 of the Initial
July 2012 First Lien Credit Agreement (if the Initial July 2012 First Lien
Credit Agreement is then in effect), or in any other July 2012 First Lien Credit
Agreement then in effect (if the Initial July 2012 First Lien Credit Agreement
is not then in effect), (y) for purposes of the preceding clause (1)(b), prior
to the Discharge of [        ]1 [First/Second]2 Lien Obligations, in Section
[    ]5 of the Initial [        ]1 [First/Second]2 Lien Credit Agreement (if the
Initial [        ]1 [First/Second]2 Lien Credit Agreement is then in effect), or
in any other [            ]1 [First/Second]2 Lien Credit Agreement then in
effect (if the Initial [        ]1 [First/Second]2 Lien Credit Agreement is not
then in effect), and (z) for purposes of the preceding clause (1)(c), prior to
the Discharge of Additional Obligations, in the applicable Additional Credit
Facility then in effect.

“Additional Indebtedness Designation” shall mean a certificate of the July 2012
First Lien Borrower with respect to Additional Indebtedness, substantially in
the form of Exhibit A.

“Additional Indebtedness Joinder” shall mean a joinder agreement executed by one
or more Additional Agents in respect of any Additional Indebtedness subject to
an Additional Indebtedness Designation on behalf of one or more Additional
Creditors in respect of such Additional Indebtedness, substantially in the form
of Exhibit B.

“Additional Obligations” shall mean all obligations of every nature of each
Additional Credit Party from time to time owed to any Additional Agent, any
Additional Creditors or any of them, including any Additional Bank Products
Affiliates, Additional Hedging Affiliates or Additional Foreign Currency L/C
Issuer, under any Additional Document, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Additional Credit Party, would have accrued on any Additional
Obligation, whether or not a claim is allowed against such Additional Credit
Party for such interest in the related bankruptcy proceeding), reimbursement of
amounts drawn

 

E-4



--------------------------------------------------------------------------------

under letters of credit, payments for early termination of Hedging Agreements,
fees, expenses, indemnification or otherwise, and all other amounts owing or due
under the terms of any Additional Documents, as amended, restated, modified,
renewed, refunded, replaced or refinanced in whole or in part from time to time.

“Additional Secured Parties” shall mean any Additional Agents and any Additional
Creditors.

“Additional Specified Indebtedness” shall mean any Indebtedness that is or may
from time to time be incurred by any Credit Party in compliance with:

(a) prior to the Discharge of July 2012 First Lien Obligations, Section 7.2 of
the Initial July 2012 First Lien Credit Agreement (if the Initial July 2012
First Lien Credit Agreement is then in effect) or the corresponding negative
covenant restricting Indebtedness contained in any other July 2012 First Lien
Credit Agreement then in effect if the Initial July 2012 First Lien Credit
Agreement is not then in effect (which covenant is designated in such July 2012
First Lien Credit Agreement as applicable for purposes of this definition);

(b) prior to the Discharge of [        ]1 [First/Second]2 Lien Obligations,
Section [    ]6 of the Initial [        ]1 [First/Second]2 Lien Credit Agreement
(if the Initial [        ]1 [First/Second]2 Lien Credit Agreement is then in
effect) or the corresponding negative covenant restricting Indebtedness
contained in any other [        ]1 [First/Second]2 Lien Credit Agreement then in
effect (which covenant is designated in such [        ]1 [First/Second]2 Lien
Credit Agreement as applicable for purposes of this definition); and

(c) prior to the Discharge of Additional Obligations, any negative covenant
restricting Indebtedness contained in any Additional Credit Facility then in
effect (which covenant is designated in such Additional Credit Facility as
applicable for purposes of this definition).

As used in this definition of “Additional Specified Indebtedness”, the term
“Indebtedness” shall have the meaning set forth (x) for purposes of the
preceding clause (a), prior to the Discharge of July 2012 First Lien
Obligations, in Section 1.1 of the Initial July 2012 First Lien Credit Agreement
(if the Initial July 2012 First Lien Credit Agreement is then in effect), or in
any other July 2012 First Lien Credit Agreement then in effect (if the Initial
July 2012 First Lien Credit Agreement is not then in effect), (y) for purposes
of the preceding clause (b), prior to the Discharge of [        ]1
[First/Second]2 Lien Obligations, in Section [    ]5 of the Initial [        ]1
[First/Second]2 Lien Credit Agreement (if the Initial [        ]1
[First/Second]2 Lien Credit Agreement is then in effect), or in any other
[        ]1 [First/Second]2 Lien Credit Agreement then in effect (if the Initial
[        ]1 [First/Second]2 Lien Credit Agreement is not then in effect), and
(z) for purposes of the preceding clause (c), prior to the Discharge of
Additional Obligations, in the applicable Additional Credit Facility then in
effect.

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means, with respect to any Person (and not with respect to any Collateral), the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise; provided, however, that when
used in connection with any Collateral, “control” shall have the meaning
specified in the UCC with respect to such Collateral. “Controls” and
“Controlled” have meanings correlative thereto.

“Agent” shall mean any Senior Priority Agent or Junior Priority Agent.

 

E-5



--------------------------------------------------------------------------------

“Agreement” shall have the meaning assigned thereto in the Preamble hereto.

“Approved Domestic Bank” shall have the meaning given such term in clause (c) of
the definition of “Cash Equivalents”.

“Bank Products Agreement” means any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, the processing of payments and other administrative services with
respect thereto), (c) cash management services (including, without limitation,
controlled disbursements, automated clearinghouse transactions, return items,
netting, overdrafts, depository, lockbox, stop payment, electronic funds
transfer, information reporting, wire transfer and interstate depository network
services) and (d) other banking products or services as may be requested by any
Credit Party (other than letters of credit and other than loans except
Indebtedness arising from services described in clauses (a) through (c) of this
definition).

“Bankruptcy Code” shall mean title 11 of the United States Code.

“Bankruptcy Law” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally

“Borrower” shall mean any of the July 2012 First Lien Borrower, the [        ]1
[First/Second]2 Lien Borrower and any Additional Borrower.

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.

“Capital Stock” shall mean any and all shares, interests, rights, participations
or other equivalents (however designated) of capital stock of a corporation and
any and all equivalent ownership interests in a Person (other than a
corporation).

“Cash Collateral” shall mean any Collateral consisting of Money, Cash
Equivalents and any Financial Assets.

“Cash Equivalents” shall mean any of the following:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within eighteen
months from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
issuance thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not

 

E-6



--------------------------------------------------------------------------------

less than $500,000,000 and that issues (or the parent of which issues)
commercial paper rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or “A-1” (or the then equivalent grade) by S&P;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above;

(f) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing; and

(g) Permitted Liquid Investments.

“Collateral” shall mean all Property, whether now existing or hereafter arising,
of any Borrower or any Guarantor in or upon which a Lien is granted or purported
to be granted to any Agent under any of the July 2012 First Lien Collateral
Documents, the [        ]1 [First/Second]2 Lien Collateral Documents or the
Additional Collateral Documents, together with all rents, issues, profits,
products, and Proceeds thereof (including any Property subject to Liens granted
pursuant to Section 6.1 to secure the Senior Priority Obligations and Junior
Priority Obligations).

“Control Collateral” shall mean any Collateral consisting of any certificated
Security, Investment Property, Instruments and any other Collateral as to which
a Lien may be perfected through possession or control by the secured party or
any agent therefor.

“Credit Documents” shall mean the July 2012 First Lien Facility Documentation,
the [        ]1 [First/Second]2 Lien Facility Documentation and any Additional
Documents.

“Credit Parties” shall mean the July 2012 First Lien Credit Parties, the
[        ]1 [First/Second]2 Lien Credit Parties and any Additional Credit
Parties.

“Creditor” shall mean any Senior Priority Creditor or Junior Priority Creditor.

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

“Discharge of Additional Obligations” shall mean, if any Indebtedness shall at
any time have been incurred under any Additional Credit Facility, (a) the
payment in full in cash of the applicable Additional Obligations that are
outstanding and unpaid (including interest accruing on and after the
commencement of any Insolvency Proceeding at the rate set forth in the
applicable Additional Credit Facility) at the time all Additional Indebtedness
under such Additional Credit Facility is paid in full in cash, including (if
applicable), with respect to amounts available to be drawn under outstanding
letters of credit issued thereunder (or indemnities or other undertakings issued
pursuant thereto in respect of outstanding letters of credit), delivery or
provision of cash or backstop letters of credit in respect thereof in compliance
with the terms of any such Additional Credit Facility (which shall not exceed an
amount equal to 103% of the aggregate undrawn amount of such letters of credit)
and (b) the termination of all then outstanding commitments to extend credit
under the applicable Additional Credit Facility.

 

E-7



--------------------------------------------------------------------------------

“Discharge of July 2012 First Lien Obligations” shall mean (a) the payment in
full in cash of the applicable July 2012 First Lien Obligations that are
outstanding and unpaid (including interest accruing on and after the
commencement of any Insolvency Proceeding at the rate set forth in the
applicable July 2012 First Lien Credit Agreement) at the time all Indebtedness
under the applicable July 2012 First Lien Credit Agreement is paid in full in
cash, including (if applicable), with respect to amounts available to be drawn
under outstanding letters of credit issued thereunder (or indemnities or other
undertakings issued pursuant thereto in respect of outstanding letters of
credit), delivery or provision of cash or backstop letters of credit in respect
thereof in compliance with the terms of any such July 2012 First Lien Credit
Agreement (which shall not exceed an amount equal to 103% of the aggregate
undrawn amount of such letters of credit) and (b) the termination of all then
outstanding commitments to extend credit under the July 2012 First Lien Facility
Documentation.

“Discharge of Junior Priority Obligations” shall mean the occurrence of all of
[the Discharge of [        ]1 Second Lien Obligations and]7 the Discharge of
Additional Obligations in respect of Junior Priority Debt.

“Discharge of [        ]1 [First/Second]2 Lien Obligations” shall mean (a) the
payment in full in cash of the applicable [        ]1 [First/Second]2 Lien
Obligations that are outstanding and unpaid (including interest accruing on and
after the commencement of any Insolvency Proceeding at the rate set forth in the
applicable [        ]1 [First/Second]2 Lien Credit Agreement) at the time all
Indebtedness under the applicable [        ]1 [First/Second]2 Lien Credit
Agreement is paid in full in cash, including (if applicable), with respect to
amounts available to be drawn under outstanding letters of credit issued
thereunder (or indemnities or other undertakings issued pursuant thereto in
respect of outstanding letters of credit), delivery or provision of cash or
backstop letters of credit in respect thereof in compliance with the terms of
any such [        ]1 [First/Second]2 Lien Credit Agreement (which shall not
exceed an amount equal to 103% of the aggregate undrawn amount of such letters
of credit) and (b) the termination of all then outstanding commitments to extend
credit under the [        ]1 [First/Second]2 Lien Facility Documentation.

“Discharge of Senior Priority Obligations” shall mean the occurrence of all of
the Discharge of July 2012 First Lien Obligations [, the Discharge of
[        ]1 First Lien Obligations]8 and the Discharge of Additional Obligations
in respect of Senior Priority Debt.

“Event of Default” shall mean an Event of Default under any July 2012 First Lien
Credit Agreement, any [        ]1 [First/Second]2 Lien Credit Agreement or any
Additional Credit Facility.

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean:

(a) the taking of any action to enforce or realize upon any Lien, including the
institution of any foreclosure proceedings or the noticing of any public or
private sale pursuant to Article 9 of the Uniform Commercial Code;

(b) the exercise of any right or remedy provided to a secured creditor on
account of a Lien under any of the Credit Documents, under applicable law, in an
Insolvency Proceeding or otherwise, including the election to retain any of the
Collateral in satisfaction of a Lien;

(c) the taking of any action or the exercise of any right or remedy in respect
of the collection on, set off or recoup against, marshaling of, injunction
respecting or foreclosure on the Collateral or the Proceeds thereof;

 

E-8



--------------------------------------------------------------------------------

(d) the appointment of a receiver, receiver and manager or interim receiver of
all or part of the Collateral;

(e) the sale, lease, license, or other disposition of all or any portion of the
Collateral by private or public sale or any other means permissible under
applicable law;

(f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code;

(g) the exercise of any voting rights relating to any Capital Stock included in
the Collateral; and

(h) the delivery of any notice, claim or demand relating to the Collateral to
any Person (including any securities intermediary, depository bank or landlord)
in possession or control of, or maintaining any Collateral.

For the avoidance of doubt, filing a proof of claim in bankruptcy court or
seeking adequate protection shall not be deemed to be an Exercise of Secured
Creditor Remedies.

“Foreign Currency L/C Agreement” shall mean any agreement with respect to any
letter of credit issued in a currency other than the lawful currency of the
United States.

“Foreign Subsidiary” shall have the meaning assigned thereto and to the
definition of “Foreign Subsidiary Holding Company” in the Initial July 2012
First Lien Credit Agreement whether in effect or not.

“GAAP” shall have the meaning assigned thereto in the Initial July 2012 First
Lien Credit Agreement whether in effect or not.

“Governmental Authority” shall mean any nation or government, any state,
province or other political subdivision thereof and any governmental entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Grantor” shall mean any Grantor as defined in the in July 2012 First Lien
Facility Documentation or the [        ]1 [First/Second]2 Lien Facility
Documentation.

“Guarantor” shall have the meaning assigned thereto in the Initial July 2012
First Lien Credit Agreement whether in effect or not.

“Hedging Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward contracts, futures contracts, equity or equity
index swaps or options, bond or bond price or bond index swaps or options or
forward bond or forward bond price or forward bond index transactions, interest
rate options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, repurchase agreements,
reverse repurchase agreements, sell buy backs and buy sell back agreements, and
securities lending and borrowing agreements or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any

 

E-9



--------------------------------------------------------------------------------

form of master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement or related schedules, including any such obligations or
liabilities arising therefrom.

“Impairment” shall (a) with respect to the Senior Priority Obligations, have the
meaning specified in Section 4.1(e), and (b) with respect to the Junior Priority
Obligations, have the meaning specified in Section 4.1(f).

“Indebtedness” shall have the meaning assigned thereto in the July 2012 First
Lien Credit Agreement or the [        ]1 [First/Second]2 Lien Credit Agreement
or any Additional Credit Facility, respectively, as applicable.

“Initial [        ]1 [First/Second]2 Lien Credit Agreement” shall have the
meaning given such term in the definition of “[        ]1 [First/Second]2 Lien
Credit Agreement”.

“Initial July 2012 First Lien Credit Agreement” shall have the meaning given
such term in the definition of “July 2012 First Lien Credit Agreement.

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code.

“Intervening Creditor” shall (a) with respect to the Senior Priority
Obligations, have the meaning specified in Section 4.1(e), and (b) with respect
to the Junior Priority Obligations, have the meaning specified in
Section 4.1(f).

“Investments” shall have the meaning assigned thereto in the Initial July 2012
First Lien Credit Agreement whether in effect or not.

“Investor” shall mean Booz Allen Hamilton Investor Corporation, a Delaware
corporation, together with its successors and assigns.

“July 2012 First Lien Agent” shall have the meaning assigned thereto in the
Preamble hereto and shall include any successor thereto as well as any Person
designated as the “Agent” or “Administrative Agent” under the July 2012 First
Lien Credit Agreement.

“July 2012 First Lien Bank Products Affiliate” shall mean any Person that is a
party to a Bank Products Agreement with a Credit Party with the obligations of
such Credit Party thereunder being secured by one or more July 2012 First Lien
Collateral Documents.

“July 2012 First Lien Borrower” shall mean Booz Allen Hamilton Inc., a Delaware
corporation, together with its successors and assigns.

“July 2012 First Lien Collateral” shall mean all “Collateral” as defined in the
July 2012 First Lien Credit Agreement.

“July 2012 First Lien Collateral Documents” shall mean all Security Documents as
defined in the July 2012 First Lien Credit Agreement, and all other security
agreements, mortgages, deeds of trust and

 

E-10



--------------------------------------------------------------------------------

other collateral documents executed and delivered in connection with the July
2012 First Lien Credit Agreement, in each case as the same may be amended,
restated, modified or supplemented from time to time.

“July 2012 First Lien Credit Agreement” shall mean (a) that certain Credit
Agreement, dated as of July 31, 2012, among the July 2012 First Lien Borrower,
the July 2012 First Lien Lenders and the July 2012 First Lien Agent, as such
agreement may be amended, restated, supplemented, or otherwise modified from
time to time (the “Initial July 2012 First Lien Credit Agreement”), together
with (b) if designated by the July 2012 First Lien Borrower, any other agreement
(including any credit agreement, loan agreement, indenture or other financing
agreement) extending the maturity of, consolidating, restructuring, refunding,
replacing or refinancing all or any portion of the July 2012 First Lien
Obligations, whether by the same or any other lender, debt holder or group of
lenders or debt holders or the same or any other agent, trustee or
representative therefor and whether or not increasing the amount of any
Indebtedness that may be incurred thereunder.

“July 2012 First Lien Credit Parties” shall mean the July 2012 First Lien
Borrower, the July 2012 First Lien Guarantors and each other Affiliate of the
Borrower that is now or hereafter becomes a party to any July 2012 First Lien
Facility Documentation.

“July 2012 First Lien Creditors” shall mean the July 2012 First Lien Lenders
together with all July 2012 First Lien Bank Products Affiliates, July 2012 First
Lien Hedging Affiliates, and July 2012 First Lien Foreign Currency L/C Issuers
and all successors, assigns, transferees and replacements thereof, as well as
any Person designated as a “Lender” or “First Lien Creditor” under any July 2012
First Lien Credit Agreement.

“July 2012 First Lien Facility Documentation” shall mean the July 2012 First
Lien Credit Agreement, the July 2012 First Lien Guaranties, the July 2012 First
Lien Collateral Documents, any Bank Product Agreements between any July 2012
First Lien Credit Party and any July 2012 First Lien Bank Products Affiliate,
any Hedging Agreements between any July 2012 First Lien Credit Party and any
July 2012 First Lien Hedging Affiliate, any Foreign Currency L/C Agreement
between any July 2012 First Lien Credit Party and any July 2012 First Lien
Foreign Currency Issuer, those other ancillary agreements as to which the July
2012 First Lien Agent or any July 2012 First Lien Creditor is a party or a
beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any July 2012 First Lien Credit
Party or any of its respective Subsidiaries or Affiliates, and delivered to the
July 2012 First Lien Agent, in connection with any of the foregoing or any July
2012 First Lien Credit Agreement, in each case as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“July 2012 First Lien Foreign Currency L/C Issuers” shall mean any Person that
is a party to a Foreign Currency L/C Agreement with a Credit Party with the
obligations of such Credit Party thereunder being secured by one or more July
2012 First Lien Collateral Documents.

“July 2012 First Lien Guaranties” shall mean the Guarantee and Collateral
Agreement, as defined in the July 2012 First Lien Credit Agreement, and all
other guaranties executed under or in connection with any July 2012 First Lien
Credit Agreement, in each case as the same may be amended, restated, modified or
supplemented from time to time.

“July 2012 First Lien Guarantors” shall mean, collectively, Investor and each
direct and indirect Subsidiary of the July 2012 First Lien Borrower that at any
time is a guarantor under any of the July 2012 First Lien Guaranties.

 

E-11



--------------------------------------------------------------------------------

“July 2012 First Lien Hedging Affiliate” shall mean any Person that is a party
to a Hedging Agreement with a Credit Party with the obligations of such Credit
Party thereunder being secured by one or more July 2012 First Lien Collateral
Documents.

“July 2012 First Lien Lenders” shall mean the financial institutions and other
lenders party from time to time to the July 2012 First Lien Credit Agreement
(including any such financial institution or lender in its capacity as an issuer
of letters of credit thereunder), together with their successors, assigns,
transferees and replacements thereof.

“July 2012 First Lien Obligations” shall mean all obligations of every nature of
each July 2012 First Lien Credit Party from time to time owed to the July 2012
First Lien Agent, the July 2012 First Lien Lenders or any of them, any July 2012
First Lien Bank Products Affiliates, any July 2012 First Lien Hedging Affiliates
or any July 2012 First Lien Foreign Currency L/C Issuer, under any July 2012
First Lien Facility Documentation, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
such July 2012 First Lien Credit Party, would have accrued on any July 2012
First Lien Obligation, whether or not a claim is allowed against such July 2012
First Lien Credit Party for such interest in the related bankruptcy proceeding),
reimbursement of amounts drawn under letters of credit, payments for early
termination of Hedging Agreements, fees, expenses, indemnification or otherwise,
and all other amounts owing or due under the terms of the July 2012 First Lien
Facility Documentation, as amended, restated, supplemented, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.

“July 2012 First Lien Secured Parties” shall mean the July 2012 First Lien Agent
and the July 2012 First Lien Creditors.

“Junior Priority Agent” shall mean [any of the Second Lien Agent and]9 any
Additional Agent under any Junior Priority Documents.

“Junior Priority Collateral Documents” shall mean [the Second Lien Collateral
Documents and]9 any Additional Collateral Documents in respect of any Junior
Priority Obligations.

“Junior Priority Credit Agreement” shall mean [the Second Lien Credit Agreement
and]9 any Additional Credit Facility in respect of any Junior Priority
Obligations.

“Junior Priority Creditors” shall mean [the Second Lien Lenders and]9 any
Additional Creditor in respect of any Junior Priority Obligations.

“Junior Priority Debt” shall mean[:

(1) all Second Lien Obligations; and

(2)]9 any Additional Obligations of any Credit Party so long as on or before the
date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the First Lien Borrower as “Junior Priority Debt”
in the relevant Additional Indebtedness Designation delivered pursuant to
Section 7.11(a)(iii).

“Junior Priority Documents” shall mean [the Second Lien Facility Documentation
and]9 any Additional Documents in respect of any Junior Priority Obligations.

“Junior Priority Lien” shall mean a Lien granted [(a) by a Second Lien
Collateral Document to the Second Lien Agent or (b)]9 by an Additional
Collateral Document to any Additional Agent for the purpose of securing Junior
Priority Obligations.

 

E-12



--------------------------------------------------------------------------------

“Junior Priority Obligations” shall mean [the Second Lien Obligations and]9 any
Additional Obligations constituting Junior Priority Debt.

“Junior Priority Representative” shall mean the Junior Priority Agent designated
by the Junior Priority Agents to act on behalf of the Junior Priority Agents
hereunder, acting in such capacity. The Junior Priority Representative shall
initially be the Second Lien Agent.

“Junior Priority Secured Parties” shall mean, at any time, all of the Junior
Priority Agents and all of the Junior Priority Creditors.

“Junior Standstill Period” shall have the meaning set forth in Section 2.3(a).

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Lien Priority” shall mean, with respect to any Lien of the July 2012 First Lien
Agent, the July 2012 First Lien Creditors, the [        ]1 [First/Second]2 Lien
Agent, the [        ]1 [First/Second]2 Lien Lenders, any Additional Agent or any
Additional Creditors in the Collateral, the order of priority of such Lien as
specified in Section 2.1.

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.

“Obligations” shall mean any of the Senior Priority Obligations or the Junior
Priority Obligations.

“Party” shall mean any of the July 2012 First Lien Agent, the [        ]1
[First/Second]2 Lien Agent or any Additional Agent, and “Parties” shall mean all
of the First Lien Agent, the [        ]1 [First/Second]2 Lien Agent and any
Additional Agent.

“Permitted Liquid Investments” shall mean any of the following: (a) securities
issued or directly and fully and unconditionally guaranteed or insured by the
United States government or any agency or instrumentality thereof the securities
of which are unconditionally guaranteed as a full faith and credit obligation of
such government with maturities of 24 months or less from the date of
acquisition, (b) certificates of deposit, time deposits and eurodollar time
deposits with maturities of 24 months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding 24 months and overnight bank
deposits, in each case, with any domestic commercial bank having capital and
surplus in excess of $250,000,000, (c) repurchase obligations with a term of not
more than 30 days for underlying securities of the types described in clauses
(a) and (b) above entered into with any financial institution meeting the
qualifications specified in clause (b) above, (d) commercial paper having a
rating of at least A 1 from S&P or P 1 from Moody’s (or, if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another rating agency) and maturing within 24 months after the date of
acquisition and Indebtedness and preferred stock issued by Persons with a rating
of “A” or higher from S&P or “A2” or higher from Moody’s with maturities of 24
months or less from the date of acquisition, (e) readily marketable direct
obligations issued by any state of the United States or any political
subdivision thereof having one of the two highest rating categories obtainable
from either Moody’s or S&P with maturities of 24 months or less from the date of
acquisition, (f) marketable short-term money market and similar securities
having a rating of at least P-1 or A-1 from Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another rating agency) and in each case maturing within
24 months after the date of creation or

 

E-13



--------------------------------------------------------------------------------

acquisition thereof, (g) Investments with average maturities of 12 months or
less from the date of acquisition in money market funds rated AA- (or the
equivalent thereof) or better by S&P or Aa3 (or the equivalent thereof) or
better by Moody’s, (h) instruments equivalent to those referred to in clauses
(a) through (g) above denominated in euro or pound sterling or any other foreign
currency comparable in credit quality and tenor to those referred to above and
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Restricted Subsidiary organized in
such jurisdiction including certificates of deposit or bankers’ acceptances of,
and bank deposits with, any bank organized under the laws of any country that is
a member of the European Economic Community or Canada or any subdivision
thereof, whose short-term commercial paper rating from S&P is at least A-1 or
the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof, in each case with maturities of not more than 24 months from the date
of acquisition and (i) Investments in funds which invest substantially all of
their assets in Cash Equivalents of the kinds described in clauses (a) through
(h) of this definition.

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

“Restricted Subsidiary” shall have the meaning assigned thereto in the Initial
July 2012 First Lien Credit Agreement whether applicable or not.

“S&P” shall mean Standard & Poor’s Financial Services LLC, a wholly-owned
subsidiary of The McGraw-Hill Companies, Inc., and any successor thereto.

“Secured Parties” shall mean the Senior Priority Secured Parties and the Junior
Priority Secured Parties.

“Senior Priority Agent” shall mean any of the July 2012 First Lien Agent[, the
[        ] First Lien Agent]10 or any Additional Agent under any Senior Priority
Documents.

“Senior Priority Collateral Documents” shall mean the July 2012 First Lien
Collateral Documents [, the [    ] First Lien Collateral Documents]10 and the
Additional Collateral Documents relating to any Senior Priority Debt.

“Senior Priority Credit Agreement” shall mean any of the July 2012 First Lien
Credit Agreement, [, the [    ] First Lien Credit Agreement]10 and any
Additional Credit Facility in respect of any Senior Priority Obligations.

“Senior Priority Creditors” shall mean the July 2012 First Lien Creditors [, the
[    ] First Lien Creditors]10 and any Additional Creditor in respect of any
Senior Priority Obligations.

“Senior Priority Debt” shall mean:

(1) all July 2012 First Lien Obligations; and

 

E-14



--------------------------------------------------------------------------------

[(2) all [        ] First Lien Obligations]10

[(2/3)] any Additional Obligations of any Credit Party so long as on or before
the date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the First Lien Borrower as “Senior Priority Debt”
in the relevant Additional Indebtedness Designation delivered pursuant to
Section 7.11(a)(iii).

“Senior Priority Documents” shall mean the July 2012 First Lien Facility
Documentation [, the [    ] First Lien Facility Documentation ]10 and any
Additional Documents in respect of any Senior Priority Obligations.

“Senior Priority Lien” shall mean a Lien granted (a) by a July 2012 First Lien
Collateral Document to the July 2012 First Lien Agent, [, (b) a [    ]1 First
Lien Collateral Document to the [    ]1 First Lien Agent ]10 or [(b/c)] by an
Additional Collateral Document to any Additional Agent for the purpose of
securing Senior Priority Obligations.

“Senior Priority Obligations” shall mean the July 2012 First Lien Obligations [,
the [    ] First Lien Obligations]10 and any Additional Obligations constituting
Senior Priority Debt.

“Senior Priority Representative” shall mean the July 2012 First Lien Agent
acting for the Senior Priority Secured Parties, until the Discharge of July 2012
First Lien Obligations, and thereafter (unless otherwise agreed in writing
between [the [    ]1 First Lien Agent and]10 any Additional Agents under any
Senior Priority Documents), [the [    ]1 First Lien Agent and]10 any Additional
Agent under any Senior Priority Documents (or, if there are then in effect
Senior Priority Documents with respect to more than one Series of Senior
Priority Debt, the Senior Priority Documents under which the greatest principal
amount of Senior Priority Obligations is outstanding at the time) acting for the
Senior Priority Secured Parties.

“Senior Priority Secured Parties” shall mean, at any time, all of the Senior
Priority Agents and all of the Senior Priority Creditors.

“Senior Standstill Period” shall have the meaning set forth in Section 2.3(b).

“Series of Junior Priority Debt” shall mean, severally, [(a) the Indebtedness
outstanding under the [    ]1 Second Lien Credit Agreement and (b)]9 the
Indebtedness outstanding under any Additional Credit Facility in respect of or
constituting Junior Priority Debt.

“Series of Senior Priority Debt” means, severally, (a) the Indebtedness
outstanding under the Initial July 2012 First Lien Credit Agreement, [[(b)] the
Indebtedness outstanding under the [    ] First Lien Credit Agreement,]10
[(b/c)] the Indebtedness under each other First Lien Credit Agreement and
[(c/d)] the Indebtedness outstanding under each Additional Credit Facility in
respect of or constituting Senior Priority Debt.

“Sponsor” shall have the meaning assigned thereto in the Initial July 2012 First
Lien Credit Agreement whether in effect or not.

“Subsidiary” of a Person shall mean a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

E-15



--------------------------------------------------------------------------------

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” shall mean the United States of America.

“[            ]1 [First/Second]2 Lien Agent” shall have the meaning assigned
thereto in the Preamble hereto and shall include any successor thereto as well
as any Person designated as the “Agent” or “Administrative Agent” under any
[        ]1 [First/Second]2 Lien Credit Agreement.

“[            ]1 [First/Second]2 Lien Bank Products Affiliate” shall mean any
Person that is a party to a Bank Products Agreement with a Credit Party with the
obligations of such Credit Party being secured by one or more [            ]1
[First/Second]2 Lien Collateral Documents.

“[            ]1 [First/Second]2 Lien Borrower” shall mean
[                    ], together with its successors and assigns.

“[            ]1 [First/Second]2 Lien Collateral Documents” shall mean all
“Collateral Documents” as defined in the [        ]1 [First/Second]2 Lien Credit
Agreement, and all other security agreements, mortgages, deeds of trust and
other collateral documents executed and delivered in connection with any
[        ]1 [First/Second]2 Lien Credit Agreement, in each case as the same may
be amended, restated, supplemented or otherwise modified from time to time.

“[            ]1 [First/Second]2 Lien Credit Agreement” shall mean (a) the
[            ], dated as of [            ], among the [        ]1
[First/Second]2 Lien Borrower, [                        ], the [        ]1
[First/Second]2 Lien Lenders and the [        ]1 [First/Second]2 Lien Agent, as
such agreement may be amended, supplemented, restated or otherwise modified from
time to time (the “Initial [        ]1 [First/Second]2 Lien Credit Agreement”),
together with (b) if designated by the July 2012 First Lien Borrower, any other
agreement (including any credit agreement, loan agreement, indenture or other
financing agreement) extending the maturity of, consolidating, restructuring,
refunding, replacing or refinancing all or any portion of the [        ]1
[First/Second]2 Lien Obligations, whether by the same or any other lender, debt
holder or group of lenders or debt holders or the same or any other agent,
trustee or representative therefor and whether or not increasing the amount of
any Indebtedness that may be incurred thereunder provided that all Indebtedness
that is incurred under such other agreement constitutes Additional Indebtedness.

“[            ]1 [First/Second]2 Lien Credit Parties” shall mean the [        ]1
[First/Second]2 Lien Borrower, the [        ]1 [First/Second]2 Lien Guarantors
and each other Affiliate of the Borrower that is now or hereafter becomes a
party to any [        ]1 [First/Second]2 Lien Facility Document.

“[            ]1 [First/Second]2 Lien Creditors” shall mean the “[            ]1
[First/Second]2 Lien Lenders together with all [            ]1 [First/Second]2
Lien Bank Products Affiliates, [            ]1 [First/Second]2 Lien Hedging
Affiliates and [            ]1 [First/Second]2 Foreign L/C Issuers and all
successors, assigns, transferees and replacements thereof, as well as any Person
designated as a “Lender” or “First Lien Creditor” under any [            ]1
[First/Second]2 Lien Credit Agreement.

“[            ]1 [First/Second]2 Lien Facility Documentation” shall mean the
[        ]1 [First/Second]2 Lien Credit Agreement, the [        ]1
[First/Second]2 Lien Guaranties, the [        ]1 [First/Second]2 Lien Collateral
Documents, any Bank Products Agreement between any [            ]1
[First/Second]2 Lien Credit

 

E-16



--------------------------------------------------------------------------------

Party and any [            ]1 [First/Second]2 Lien Bank Products Affiliate, any
Hedging Agreement between any [            ]1 [First/Second]2 Lien Credit Party
and any [            ]1 [First/Second]2 Lien Hedging Affiliates, any Foreign
Currency L/C Agreement between any [            ]1 [First/Second]2 Lien Credit
Party and any [            ]1 [First/Second]2 Lien Foreign Currency L/C Issuer,
those other ancillary agreements as to which the [            ]1 [First/Second]2
Lien Agent or any [            ]1 [First/Second]2 Lien Lender is a party or a
beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any [            ]1 [First/Second]2
Lien Credit Party or any of its respective Subsidiaries or Affiliates, and
delivered to the [            ]1 [First/Second]2 Lien Agent, in connection with
any of the foregoing or any [            ]1 [First/Second]2 Lien Credit
Agreement, in each case as the same may be amended, restated, modified or
supplemented from time to time.

“[            ]1 [First/Second]2 Lien Foreign Currency L/C Issuer” shall mean
any Person that is a party to a Foreign Currency L/C Agreement with a Credit
Party with the obligations of such Credit Party being secured by one or more
[            ]1 [First/Second]2 Lien Collateral Documents.

“[            ]1 [First/Second]2 Lien Guaranties” shall mean the guarantee
agreement dated as of the date hereof, and all other guaranties executed under
or in connection with any [            ]1 [First/Second]2 Lien Credit Agreement,
in each case as the same may be amended, restated, modified or supplemented from
time to time.

“[            ]1 [First/Second]2 Lien Guarantors” shall mean the collective
reference to Investor and each direct and indirect Subsidiary of the Borrower
that at any time is a guarantor under any of the [            ]1 [First/Second]2
Lien Guaranties.

“[            ]1 [First/Second]2 Lien Hedging Affiliate” shall mean any Person
that is a party to a Hedging Agreement with a Credit Party with the obligations
of such Credit Party thereunder being secured by one or more [            ]1
[First/Second]2 Lien Collateral Documents.

“[            ]1 [First/Second]2 Lien Lenders” shall mean the financial
institutions and other lenders party from time to time to the [            ]1
[First/Second]2 Lien Credit Agreement, together with their successors, assigns,
transferees and replacements thereof.

“[            ]1 [First/Second]2 Lien Obligations” shall mean all obligations of
every nature of each [            ]1 [First/Second]2 Lien Credit Party from time
to time owed to the [            ]1 [First/Second]2 Lien Agent, or the
[            ]1 [First/Second]2 Lien Lenders or any of them, under any
[            ]1 [First/Second]2 Lien Facility Document, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such [            ]1 [First/Second]2 Lien Credit
Party, would have accrued on any [            ]1 [First/Second]2 Lien
Obligation, whether or not a claim is allowed against such [            ]1
[First/Second]2 Lien Credit Party for such interest in the related bankruptcy
proceeding), fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of the [            ]1 [First/Second]2 Lien
Facility Documentation, as amended, restated, supplemented, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.

“[             ]1 [First/Second]2 Lien Secured Parties” shall mean the
[            ]1 [First/Second]2 Lien Agent and the [            ]1
[First/Second]2 Lien Lenders.

Section 1.3 Rules of Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting, and the
term “or” has, except where otherwise indicated, the inclusive

 

E-17



--------------------------------------------------------------------------------

meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Article, section, subsection, clause, schedule, and exhibit references herein
are to this Agreement unless otherwise specified. Any reference in this
Agreement to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein to any Person
shall be construed to include such Person’s successors and assigns. Any
reference herein to the repayment in full of an obligation shall mean the
payment in full in cash of such obligation, or in such other manner as may be
approved in writing by the requisite holders or representatives in respect of
such obligation.

ARTICLE II

LIEN PRIORITY

Section 2.1 Agreement to Subordinate.

(a) Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to any Senior
Priority Agent or any Senior Priority Creditors in respect of all or any portion
of the Collateral, or of any Liens granted to any Junior Priority Agent or any
Junior Priority Creditors in respect of all or any portion of the Collateral,
and regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
any Senior Priority Agent, any Senior Priority Creditors, any Junior Priority
Agent or any Junior Priority Creditors in any Collateral, (iii) any provision of
the Uniform Commercial Code, the Bankruptcy Code or any other applicable law, or
of any Senior Priority Documents or Junior Priority Documents, (iv) whether any
Senior Priority Agent or any Junior Priority Agent, in each case either directly
or through agents, holds possession of, or has control over, all or any part of
the Collateral, (v) the fact that any such Liens in favor of any Senior Priority
Agent or any Senior Priority Creditors securing any of the Senior Priority
Obligations are (x) subordinated to any Lien securing any other obligation of
any Credit Party or (y) otherwise subordinated, voided, avoided, invalidated or
lapsed or (vi) any other circumstance of any kind or nature whatsoever, each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented thereby, hereby agrees that:

(i) any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of any Junior Priority Agent or any Junior Priority
Creditor that secures all or any portion of the Junior Priority Obligations
shall be junior and subordinate in all respects to all Liens granted to any of
the Senior Priority Agents and the Senior Priority Creditors in the Collateral
to secure all or any portion of the Senior Priority Obligations;

(ii) any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Senior Priority Agent or any Senior
Priority Creditor that secures all or any portion of the Senior Priority
Obligations shall be senior and prior in all respects to all Liens granted to
any of the Junior Priority Agents and the Junior Priority Creditors in the
Collateral to secure all or any portion of the Junior Priority Obligations;

(iii) except as may be separately otherwise agreed in writing by and between or
among any applicable Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Creditors represented thereby, and subject to
Section 4.1(e) hereof, any Lien in respect of all or any

 

E-18



--------------------------------------------------------------------------------

portion of the Collateral now or hereafter held by or on behalf of any Senior
Priority Agent or any Senior Priority Creditor that secures all or any portion
of the Senior Priority Obligations shall be pari passu and equal in priority in
all respects with any Lien in respect of all or any portion of the Collateral
now or hereafter held by or on behalf of any other Senior Priority Agent or any
other Senior Priority Creditor that secures all or any portion of the Senior
Priority Obligations; and

(iv) except as may be separately otherwise agreed in writing by and between or
among any applicable Junior Priority Agents, in each case on behalf of itself
and the Junior Priority Creditors represented thereby, and subject to
Section 4.1(f) hereof, any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any Junior Priority Agent or
any Junior Priority Creditor that secures all or any portion of the Junior
Priority Obligations shall be pari passu and equal in priority in all respects
with any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any other Junior Priority Agent or any other
Junior Priority Creditor that secures all or any portion of the Junior Priority
Obligations.

(b) Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to any Senior
Priority Agent or any Senior Priority Creditors in respect of all or any portion
of the Collateral and regardless of how any such Lien was acquired (whether by
grant, statute, operation of law, subrogation or otherwise), (ii) the order or
time of filing or recordation of any document or instrument for perfecting the
Liens in favor of any other Senior Priority Agent or any other Senior Priority
Creditors in any Collateral, (iii) any provision of the Uniform Commercial Code,
the Bankruptcy Code or any other applicable law, or of any Senior Priority
Documents, (iv) whether any Senior Priority Agent, in each case either directly
or through agents, holds possession of, or has control over, all or any part of
the Collateral, (v) the fact that any such Liens in favor of any Senior Priority
Agent or any Senior Priority Creditors securing any of the Senior Priority
Obligations are (x) subordinated to any Lien securing any other obligation of
any Credit Party or (y) otherwise subordinated, voided, avoided, invalidated or
lapsed or (vi) any other circumstance of any kind or nature whatsoever, each
Senior Priority Agent, for and on behalf of itself and the Senior Priority
Creditors represented thereby, hereby agrees that except as may be separately
otherwise agreed in writing by and between or among any applicable Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby, subject to Section 4.1(e) hereof, any Lien in
respect of all or any portion of the Collateral now or hereafter held by or on
behalf of any Senior Priority Agent or any Senior Priority Creditor that secures
all or any portion of the Senior Priority Obligations shall be pari passu and
equal in priority in all respects with any Lien in respect of all or any portion
of the Collateral now or hereafter held by or on behalf of any other Senior
Priority Agent or any other Senior Priority Creditor that secures all or any
portion of the Senior Priority Obligations.

(c) Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the fore-going) of any Liens granted to any Junior
Priority Agent or any Junior Priority Creditors in respect of all or any portion
of the Collateral and regardless of how any such Lien was acquired (whether by
grant, statute, operation of law, subrogation or otherwise), (ii) the order or
time of filing or recordation of any document or instrument for perfecting the
Liens in favor of any other Junior Priority Agent or any other Junior Priority
Creditors in any Collateral, (iii) any provision of the Uniform Commercial Code,
the Bankruptcy Code or any other applicable law, or of any Junior Priority
Documents, (iv) whether any Junior Priority Agent, in each case either directly
or through agents, holds possession of, or has control over, all or any part of
the Collateral, (v) the fact that any such Liens in favor of any Junior Priority
Agent or any Junior Priority Creditors securing any of the Junior Priority
Obligations are (x) subordinated to any Lien securing any other obligation of
any Credit Party or (y) otherwise subordinated, voided, avoided, invalidated or
lapsed or (vi) any other circumstance of any kind or nature whatsoever, each
Junior Priority

 

E-19



--------------------------------------------------------------------------------

Agent, for and on behalf of itself and the Junior Priority Creditors represented
thereby, hereby agrees that except as may be separately otherwise agreed in
writing by and between or among any applicable Junior Priority Agents, in each
case on behalf of itself and the Junior Priority Creditors represented thereby,
subject to Section 4.1(f) hereof, any Lien in respect of all or any portion of
the Collateral now or hereafter held by or on behalf of any Junior Priority
Agent or any Junior Priority Creditor that secures all or any portion of the
Junior Priority Obligations shall be pari passu and equal in priority in all
respects with any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any other Junior Priority Agent or any other
Junior Priority Creditor that secures all or any portion of the Junior Priority
Obligations.

(d) Notwithstanding any failure by any Senior Priority Secured Party to perfect
its security interests in the Collateral or any avoidance, invalidation, priming
or subordination by any third party or court of competent jurisdiction of the
security interests in the Collateral granted to any of the Senior Priority
Secured Parties, the priority and rights as (x) between the respective classes
of Senior Priority Secured Parties (subject, however, to Section 4.1(e) hereof),
and (y) between the Senior Priority Secured Parties, on the one hand, and the
Junior Priority Secured Parties, on the other hand, with respect to the
Collateral shall be as set forth herein. Notwithstanding any failure by any
Junior Priority Secured Party to perfect its security interests in the
Collateral or any avoidance, invalidation, priming or subordination by any third
party or court of competent jurisdiction of the security interests in the
Collateral granted to any of the Junior Priority Secured Parties, the priority
and rights as between the respective classes of Junior Priority Secured Parties
(subject, however, to Section 4.1(f) hereof) with respect to the Collateral
shall be as set forth herein. Lien priority as among the Senior Priority
Obligations and the Junior Priority Obligations with respect to any Collateral
will be governed solely by this Agreement, except as may be separately otherwise
agreed in writing by or among any applicable Parties.

(e) The July 2012 First Lien Agent, for and on behalf of itself and the July
2012 First Lien Creditors, acknowledges and agrees that (x) concurrently
herewith, the [            ]1 [First/Second]2 Lien Agent, for the benefit of
itself and the [            ]1 [First/Second]2 Lien Lenders, has been granted
[Senior/Junior]11 Priority Liens upon all of the Collateral in which the July
2012 First Lien Agent has been granted Senior Priority Liens, and the July 2012
First Lien Agent hereby consents thereto, and (y) one or more Additional Agents,
each on behalf of itself and any Additional Creditors represented thereby, may
be granted Senior Priority Liens or Junior Priority Liens upon all of the
Collateral in which the July 2012 First Lien Agent has been granted Senior
Priority Liens, and the July 2012 First Lien Agent hereby consents thereto.

(f) The [            ]1 [First/Second]2 Lien Agent, for and on behalf of itself
and the [            ]1 [First/Second]2 Lien Lenders, acknowledges and agrees
that (x) the July 2012 First Lien Agent, for the benefit of itself and the July
2012 First Lien Creditors, has been granted Senior Priority Liens upon all of
the Collateral in which the [            ]1 [First/Second]2 Lien Agent has been
granted [Senior/Junior]12 Priority Liens, and the [            ]1
[First/Second]2 Lien Agent hereby consents thereto, and (y) one or more
Additional Agents, each on behalf of itself and any Additional Creditors
represented thereby, may be granted Senior Priority Liens or Junior Priority
Liens upon all of the Collateral in which the [            ]1 [First/Second]2
Lien Agent has been granted [Senior/Junior]12 Priority Liens, and the
[            ]1 [First/Second]2 Lien Agent hereby consents thereto.

(g) Each Additional Agent, for and on behalf of itself and any Additional
Creditors represented thereby, acknowledges and agrees that, (x) the July 2012
First Lien Agent, for the benefit of itself and the July 2012 First Lien
Creditors, has been granted Senior Priority Liens upon all of the Collateral in
which such Additional Agent is being granted Liens, and such Additional Agent
hereby consents thereto, (y) the [            ]1 [First/Second]2 Lien Agent, for
the benefit of itself and the [            ]1

 

E-20



--------------------------------------------------------------------------------

[First/Second]2 Lien Lenders, has been granted [Senior/Junior]12 Priority Liens
upon all of the Collateral in which such Additional Agent is being granted
Liens, and such Additional Agent hereby consents thereto, and (z) one or more
other Additional Agents, each on behalf of itself and any Additional Creditors
represented thereby, have been or may be granted Senior Priority Liens or Junior
Priority Liens upon all of the Collateral in which such Additional Agent is
being granted Liens, and such Additional Agent hereby consents thereto.

(h) The subordination of Liens by each Junior Priority Agent in favor of the
Senior Priority Agents shall not be deemed to subordinate the Liens of any
Junior Priority Agent to the Liens of any other Person. The provision of pari
passu and equal priority as between Liens of any Senior Priority Agent and Liens
of any other Senior Priority Agent, in each case as set forth herein, shall not
be deemed to provide that the Liens of the Senior Priority Agent will be pari
passu or of equal priority with the Liens of any other Person, or to subordinate
any Liens of any Senior Priority Agent to the Liens of any Person. The provision
of pari passu and equal priority as between Liens of any Junior Priority Agent
and Liens of any other Junior Priority Agent, in each case as set forth herein,
shall not be deemed to provide that the Liens of the Junior Priority Agent will
be pari passu or of equal priority with the Liens of any other Person.

Section 2.2 Waiver of Right to Contest Liens.

(a) Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Creditors represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of any Senior Priority Agent or any Senior Priority Creditor in respect of the
Collateral, or the provisions of this Agreement. Except to the extent expressly
set forth in this Agreement, each Junior Priority Agent, for itself and on
behalf of the Junior Priority Creditors represented thereby, agrees that no
Junior Priority Agent or Junior Priority Creditor will take any action that
would interfere with any Exercise of Secured Creditor Remedies undertaken by any
Senior Priority Agent or any Senior Priority Creditor under the Senior Priority
Documents with respect to the Collateral. Except to the extent expressly set
forth in this Agreement, each Junior Priority Agent, for itself and on behalf of
the Junior Priority Creditors represented thereby, hereby waives any and all
rights it or such Junior Priority Creditors may have as a junior lien creditor
or otherwise to contest, protest, object to or interfere with the manner in
which any Senior Priority Agent or any Senior Priority Creditor seeks to enforce
its Liens in any Collateral.

(b) Except as may separately otherwise be agreed in writing by and between or
among any applicable Senior Priority Agents, each Senior Priority Agent, for and
on behalf of itself and the Senior Priority Creditors represented thereby,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any other Senior Priority Agent or
any Senior Priority Creditors represented by such other Senior Priority Agent,
or the provisions of this Agreement. Except to the extent expressly set forth in
this Agreement, or as may be separately otherwise agreed in writing by and
between or among any applicable Senior Priority Agents, each Senior Priority
Agent, for and on behalf of itself and the Senior Priority Creditors represented
thereby, agrees that none of such Senior Priority Agent and Senior Priority
Creditors will take any action that would interfere with any Exercise of Secured
Creditor Remedies undertaken by, and not prohibited under this Agreement to be
undertaken by, any other Senior Priority Agent or any Senior Priority Creditor
represented by such other Senior Priority Agent under any applicable Senior
Priority Documents with respect to the Collateral. Except to the extent
expressly set forth in this Agreement, or as may be

 

E-21



--------------------------------------------------------------------------------

separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, each Senior Priority Agent, on behalf of itself and the
Senior Priority Creditors represented thereby, hereby waives any and all rights
it or such Senior Priority Creditors may have as a pari passu lien creditor or
otherwise to contest, protest, object to, or interfere with the manner in which
any other Senior Priority Agent or any Senior Priority Creditor represented by
such other Senior Priority Agent seeks to enforce its Liens in any Collateral so
long as such other Senior Priority Agent or Senior Priority Creditor is not
prohibited from taking such action under this Agreement.

(c) Except as may be separately otherwise agreed in writing by and between or
among any applicable Junior Priority Agents, in each case on behalf of itself
and any Junior Priority Creditors represented thereby, each Junior Priority
Agent, for and on behalf of itself and the Junior Priority Creditors represented
thereby, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, parity,
enforceability, or perfection of the Liens of any other Junior Priority Agent or
any Junior Priority Creditors represented by such other Junior Priority Agent,
or the provisions of this Agreement. Except to the extent expressly set forth in
this Agreement, or as may be separately otherwise agreed in writing by and
between or among any applicable Junior Priority Agents, each Junior Priority
Agent, for and on behalf of itself and the Junior Priority Creditors represented
thereby, agrees that none of such Junior Priority Agent and Junior Priority
Creditors will take any action that would interfere with any Exercise of Secured
Creditor Remedies undertaken by any other Junior Priority Agent or any Junior
Priority Creditor represented by such other Junior Priority Agent under any
applicable Junior Priority Documents with respect to the Collateral. Except to
the extent expressly set forth in this Agreement, or as may be separately
otherwise agreed in writing by and between or among any applicable Junior
Priority Agents, each Junior Priority Agent, on behalf of itself and the Junior
Priority Creditors represented thereby, hereby waives any and all rights it or
such Junior Priority Creditors may have as a pari passu lien creditor or
otherwise to contest, protest, object to, or interfere with the manner in which
any other Junior Priority Agent or any Junior Priority Creditor represented by
such other Junior Priority Agent seeks to enforce its Liens in any Collateral so
long as such other Junior Priority Agent or Junior Priority Creditor is not
prohibited from taking such action under this Agreement.

Section 2.3 Remedies Standstill.

(a) Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Creditors represented thereby, agrees that, until the Discharge of
Senior Priority Obligations, such Junior Priority Agent and such Junior Priority
Creditors:

(i) will not, and will not seek to, Exercise Any Secured Creditor Remedies (or
institute or join in any action or proceeding with respect to the Exercise of
Secured Creditor Remedies) with respect to the Collateral without the written
consent of each Senior Priority Agent; provided that any Junior Priority Agent
may Exercise Any Secured Creditor Remedies (other than any remedies the exercise
of which is otherwise prohibited by this Agreement, including, without
limitation, Section 6) after a period of 180 consecutive days has elapsed from
the date of delivery of written notice by such Junior Priority Agent to each
Senior Priority Agent stating that an Event of Default (as defined under the
applicable Junior Priority Credit Agreement) has occurred and is continuing
thereunder and stating its intention to Exercise Any Secured Creditor Remedies
(the “ Junior Standstill Period”), and then only so long as (1) no Event of
Default relating to the payment of interest, principal, fees or other Senior
Priority Obligations shall have occurred and be continuing and (2) no Senior
Priority Secured Party shall have commenced (or attempted to commence or given
notice of its intent to commence) the Exercise of Secured Creditor Remedies with
respect to the Collateral (including seeking relief from the automatic stay or
any other stay in any Insolvency Proceeding) and, in each case, such Junior
Priority Agent has notice thereof, and

 

E-22



--------------------------------------------------------------------------------

(ii) will not take, receive or accept any Proceeds of the Collateral, it being
understood and agreed that the temporary deposit of Proceeds of Collateral in a
Deposit Account controlled by the Junior Priority Representative shall not
constitute a breach of this Agreement so long as such Proceeds are promptly
remitted to the Senior Priority Representative in the same form as received with
any necessary endorsements.

From and after the Discharge of Senior Priority Obligations (or prior thereto
upon obtaining the written consent of each Senior Priority Agent), any Junior
Priority Agent and any Junior Priority Creditor may Exercise Any Secured
Creditor Remedies under the Junior Priority Documents or applicable law as to
any Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by any Junior Priority Agent or any
Junior Priority Creditor is at all times subject to the provisions of this
Agreement, including Section 4.1.

(b) Each Senior Priority Agent, on behalf of itself and any Senior Priority
Creditors represented thereby, agrees that such Senior Priority Agent and such
Senior Priority Creditors:

(i) will not, and will not seek to, Exercise Any Secured Creditor Remedies (or
institute or join in any action or proceeding with respect to the Exercise of
Secured Creditor Remedies) with respect to the Collateral without the written
consent of the Senior Priority Representative; provided that any Senior Priority
Agent who is not then the Senior Priority Representative may Exercise Any
Secured Creditor Remedies (other than any remedies the exercise of which is
otherwise prohibited by this Agreement, including, without limitation,
Section 6) after a period of 120 consecutive days has elapsed from the date of
delivery of written notice by such Senior Priority Agent to each other Senior
Priority Agent stating that an Event of Default (as defined under the applicable
Senior Priority Credit Agreement) has occurred and is continuing thereunder and
stating its intention to Exercise Any Secured Creditor Remedies (the “Senior
Standstill Period”), and then only so long as the Senior Priority Representative
shall not have commenced (or attempted to commence or given notice of its intent
to commence) the Exercise of Secured Creditor Remedies with respect to the
Collateral (including seeking relief from the automatic stay or any other stay
in any Insolvency Proceeding), and

(ii) will not take, receive or accept any Proceeds of Collateral (except as may
be separately otherwise agreed in writing by and between or among all Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby and except as provided in Section 4.1 hereof), it
being understood and agreed that the temporary deposit of Proceeds of Collateral
in a Deposit Account controlled by such Senior Priority Agent shall not
constitute a breach of this Agreement so long as such Proceeds are promptly
remitted to the Senior Priority Representative in the same form as received with
any necessary endorsements; provided that nothing in this sentence shall
prohibit any Senior Priority Agent from taking such actions in its capacity as
Senior Priority Representative, if applicable. The Senior Priority
Representative may Exercise Any Secured Creditor Remedies under the Senior
Priority Documents or applicable law as to any Collateral; provided, however,
that any Exercise of Secured Creditor Remedies with respect to any Collateral by
the Senior Priority Representative is at all times subject to the provisions of
this Agreement, including Section 4.1 hereof.

(c) Each Junior Priority Agent, on behalf of itself and any Junior Priority
Creditors represented thereby, agrees that such Junior Priority Agent and such
Junior Priority Creditors will not, and will not seek to, Exercise Any Secured
Creditor Remedies (or institute or join in any action or proceeding with respect
to the Exercise of Secured Creditor Remedies) with respect to any of the
Collateral without the written consent of the Junior Priority Representative and
will not take, receive or accept any Proceeds of Collateral (except as may be
separately otherwise agreed in writing by and between or among all Junior
Priority Agents, in each case on behalf of itself and the Junior Priority
Creditors represented thereby), it being understood and agreed that the
temporary deposit of Proceeds of Collateral in a Deposit Account

 

E-23



--------------------------------------------------------------------------------

controlled by such Junior Priority Agent shall not constitute a breach of this
Agreement so long as such Proceeds are promptly remitted to the Junior Priority
Representative; provided that nothing in this sentence shall prohibit any Junior
Priority Agent from taking such actions in its capacity as Junior Priority
Representative, if applicable. The Junior Priority Representative may Exercise
Any Secured Creditor Remedies under the Junior Priority Documents or applicable
law as to any Collateral; provided, however, that any Exercise of Secured
Creditor Remedies with respect to any Collateral by the Junior Priority
Representative is at all times subject to the provisions of this Agreement,
including Section 4.1 hereof.

(d) Each Senior Priority Agent, on behalf of itself and any Senior Priority
Creditors represented thereby, agrees that such Senior Priority Agent and such
Senior Priority Creditors will not, and will not seek to, Exercise Any Secured
Creditor Remedies (or institute or join in any action or proceeding with respect
to the Exercise of Secured Creditor Remedies) with respect to any of the
Collateral without the written consent of the Senior Priority Representative and
will not take, receive or accept any Proceeds of Collateral (except as may be
separately otherwise agreed in writing by and between or among all Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby), it being understood and agreed that the
temporary deposit of Proceeds of Collateral in a Deposit Account controlled by
such Senior Priority Agent shall not constitute a breach of this Agreement so
long as such Proceeds are promptly remitted to the Senior Priority
Representative; provided that nothing in this sentence shall prohibit any Senior
Priority Agent from taking such actions in its capacity as Senior Priority
Representative, if applicable; provided, further, that nothing in this sentence
shall prohibit any Senior Priority Agent from the Exercise of Secured Creditor
Remedies following the expiration of the Senior Standstill Period, if permitted
pursuant to the proviso to Section 2.3(b)(i). The Senior Priority Representative
may Exercise Any Secured Creditor Remedies under the Senior Priority Documents
or applicable law as to any Collateral; provided, however, that any Exercise of
Secured Creditor Remedies with respect to any Collateral by the Senior Priority
Representative is at all times subject to the provisions of this Agreement,
including Section 4.1 hereof. Each Senior Priority Agent hereby appoints the
Senior Priority Representative as its agent and authorizes the Senior Priority
Representative to undertake any Exercise of Secured Creditor Remedies under any
Senior Priority Collateral Document so long as the Senior Priority
Representative is contemporaneously undertaking the same Exercise of Secured
Creditor Remedies under the Senior Priority Collateral Documents of each Series
of Senior Priority Debt and in connection with any sale or other disposition of
Collateral the Senior Priority Representative may release the security interest
of any other Senior Priority Agent so long as the lien of each Senior Priority
Agent is released simultaneously to the same extent and the Senior Priority
Representative distributes the proceeds of any such sale or other disposition as
provided in Section 4.1 hereof. Each Senior Priority Agent agrees to execute and
deliver (at the sole cost of the Credit Parties) all such documents and
instruments as shall be reasonably requested by the Senior Priority
Representative to evidence and confirm any such release of such security
interests.

Section 2.4 Exercise of Rights.

(a) No Other Restrictions. Except as expressly set forth in this Agreement, each
Agent and each Creditor shall have any and all rights and remedies it may have
as a creditor under applicable law, including the right to the Exercise of
Secured Creditor Remedies (except as may be separately otherwise agreed in
writing by and between or among any applicable Parties, solely as among such
Parties and the Creditors represented thereby); provided, however, that the
Exercise of Secured Creditor Remedies with respect to the Collateral shall be
subject to the Lien Priority and to the provisions of this Agreement, including
Section 4.1. Each Senior Priority Agent may enforce the provisions of the
applicable Senior Priority Documents, each Junior Priority Agent may enforce the
provisions of the applicable Junior Priority Documents, and each Agent may
Exercise Any Secured Creditor Remedies, all in such order and in such manner as
each may determine in the exercise of its sole discretion, consistent with the
terms of this Agreement and provisions of applicable law (except as may be
separately otherwise agreed in writing by and between or among any applicable
Parties, solely as among such Parties and the Creditors represented thereby);
provided, however, that each Agent agrees to provide to each other such Party
copies of any notices that it is required under applicable law to deliver to any
Credit Party; provided, further, however, that any Senior Priority Agent’s
failure to provide any such copies to any

 

E-24



--------------------------------------------------------------------------------

other such Party shall not impair any Senior Priority Agent’s rights hereunder
or under any of the applicable Senior Priority Documents, and any Junior
Priority Agent’s failure to provide any such copies to any other such Party
shall not impair any Junior Priority Agent’s rights hereunder or under any of
the applicable Junior Priority Documents. Each Agent agrees for and on behalf of
itself and each Creditor represented thereby that such Agent and each such
Creditor will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim, (x) in the case of any
Junior Priority Agent and any Junior Priority Creditor represented thereby,
against any Senior Priority Secured Party, and (y) in the case of any Senior
Priority Agent and any Senior Priority Creditor represented thereby, against any
Junior Priority Secured Party, seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to any action
taken or omitted to be taken by such Person with respect to the Collateral that
is consistent with the terms of this Agreement, and none of such Persons shall
be liable for any such action taken or omitted to be taken. Except as may be
separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby, each Senior Priority Agent agrees for and on
behalf of any Senior Priority Creditors represented thereby that such Agent and
each such Creditor will not institute any suit or other proceeding or assert in
any suit, Insolvency Proceeding or other proceeding any claim against any other
Senior Priority Agent or any Senior Priority Creditor represented thereby
seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to any action taken or omitted to be
taken by such Person with respect to the Collateral that is consistent with the
terms of this Agreement, and none of such Persons shall be liable for any such
action taken or omitted to be taken. Except as may be separately otherwise
agreed in writing by and between or among any Junior Priority Agents, in each
case on behalf of itself and the Junior Priority Creditors represented thereby,
each Junior Priority Agent agrees for and on behalf of any Junior Priority
Creditors represented thereby that such Agent and each such Creditor will not
institute any suit or other proceeding or assert in any suit, Insolvency
Proceeding or other proceeding any claim against any other Junior Priority Agent
or any Junior Priority Creditor represented thereby seeking damages from or
other relief by way of specific performance, instructions or otherwise, with
respect to any action taken or omitted to be taken by such Person with respect
to the Collateral that is consistent with the terms of this Agreement, and none
of such Persons shall be liable for any such action taken or omitted to be
taken.

(b) Release of Liens by Junior Secured Parties. In the event of (A) any private
or public sale of all or any portion of the Collateral in connection with any
Exercise of Secured Creditor Remedies by or with the consent of each Senior
Priority Agent, (B) any sale, transfer or other disposition of all or any
portion of the Collateral so long as such sale, transfer or other disposition is
then permitted by the Senior Priority Documents, or (C) the release of the
Senior Priority Secured Parties’ Liens on all or any portion of the Collateral,
which release under this clause (C) shall have been approved by all of the
requisite Senior Priority Secured Parties, in the case of clause (C) only to the
extent occurring prior to the Discharge of Senior Priority Obligations and not
in connection with a Discharge of Senior Priority Obligations (and irrespective
of whether an Event of Default has occurred), each Junior Priority Agent agrees,
for and on behalf of itself and the Junior Priority Creditors represented
thereby, that (x) so long as the net cash proceeds of any such sale, if any,
described in clause (A) above are applied as provided in Section 4.1, such sale
or release will be free and clear of the Liens on such Collateral securing the
Junior Priority Obligations and (y) such Junior Priority Secured Parties’ Liens
with respect to the Collateral so sold, transferred, disposed or released shall
terminate and be automatically released without further action. In furtherance
of, and subject to, the foregoing, each Junior Priority Agent agrees that it
will execute any and all Lien releases or other documents reasonably requested
by any Senior Priority Agent in connection therewith, so long as the net cash
proceeds, if any, from such sale described in clause (A)

 

E-25



--------------------------------------------------------------------------------

above of such Collateral are applied in accordance with the terms of this
Agreement. Each Junior Priority Agent hereby appoints the Senior Priority
Representative and any officer or duly authorized person of the Senior Priority
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of such Junior Priority Agent and in the name of such Junior Priority Agent or
in the Senior Priority Representative’s own name, from time to time, in the
Senior Priority Representative’s sole discretion, for the purposes of carrying
out the terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).

Section 2.5 No New Liens. (a) Until the Discharge of Senior Priority
Obligations, each Junior Priority Agent, for and on behalf of itself and any
Junior Priority Creditors represented thereby, hereby agrees that:

(i) no Junior Priority Secured Party shall acquire or hold any Lien on any
assets of any Credit Party securing any Junior Priority Obligation which assets
are not also subject to the Lien of each Senior Priority Agent under the Senior
Priority Documents, subject to the Lien Priority set forth herein; and

(ii) if any such Junior Priority Secured Party shall (nonetheless and in breach
hereof) acquire or hold any Lien on any assets of any Credit Party securing any
Junior Priority Obligation, which assets are not also subject to the Lien of
each Senior Priority Agent under the Senior Priority Documents, subject to the
Lien Priority set forth herein, then such Junior Priority Agent (or the relevant
Junior Priority Creditor) shall, without the need for any further consent of any
other Junior Priority Secured Party and notwithstanding anything to the contrary
in any other Junior Priority Document, be deemed to also hold and have held such
Lien for the benefit of the Senior Priority Agents as security for the Senior
Priority Obligations (subject to the Lien Priority and other terms hereof) and
shall promptly notify each Senior Priority Agent in writing of the existence of
such Lien.

(b) Until the Discharge of Senior Priority Obligations, except as may be
separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, in each case, on behalf of itself and any Senior
Priority Creditors represented thereby, each Senior Priority Agent, for and on
behalf of itself and the Senior Priority Creditors represented thereby, hereby
agrees that:

(i) no such Senior Priority Secured Party shall acquire or hold any Lien on any
assets of any Credit Party securing any Senior Priority Obligation which assets
are not also subject to the Lien of each other Senior Priority Agent under the
Senior Priority Documents, subject to the Lien Priority set forth herein; and

(ii) if any such Senior Priority Secured Party shall (nonetheless and in breach
hereof) acquire or hold any Lien on any assets of any Credit Party securing any
Senior Priority Obligation which assets are not also subject to the Lien of each
other Senior Priority Agent under the Senior Priority Documents, subject to the
Lien Priority set forth herein, then such Senior Priority Agent (or the relevant
First Priority Creditor) shall, without the need for any further consent of any
other Senior Priority Secured Party and notwithstanding anything to the contrary
in any other Senior Priority Document, be deemed to also hold and have held such
Lien for the benefit of each other Senior Priority Agent as security for the
other Senior Priority Obligations (subject to the Lien Priority and other terms
hereof) and shall promptly notify each Senior Priority Agent in writing of the
existence of such Lien.

 

E-26



--------------------------------------------------------------------------------

(c) Until the Discharge of Junior Priority Obligations, except as may be
separately otherwise agreed in writing by and between or among any applicable
Junior Priority Agents, in each case, on behalf of itself and any Junior
Priority Creditors represented thereby, each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Creditors represented thereby, hereby
agrees that:

(i) no such Junior Priority Secured Party shall acquire or hold any Lien on any
assets of any Credit Party securing any Junior Priority Obligation which assets
are not also subject to the Lien of each other Junior Priority Agent under the
Junior Priority Documents, subject to the Lien Priority set forth herein; and

(ii) if any such Junior Priority Secured Party shall (nonetheless and in breach
hereof) acquire or hold any Lien on any assets of any Credit Party securing any
Junior Priority Obligation which assets are not also subject to the Lien of each
other Junior Priority Agent under the Junior Priority Documents, subject to the
Lien Priority set forth herein, then such Junior Priority Agent (or the relevant
Junior Priority Creditor) shall, without the need for any further consent of any
other Junior Priority Secured Party and notwithstanding anything to the contrary
in any other Junior Priority Document, be deemed to also hold and have held such
Lien for the benefit of each other Junior Priority Agent as security for the
other Junior Priority Obligations (subject to the Lien Priority and other terms
hereof) and shall promptly notify each Junior Priority Agent in writing of the
existence of such Lien.

Section 2.6 Waiver of Marshalling. Until the Discharge of Senior Priority
Obligations, each Junior Priority Agent (including in its capacity as Junior
Priority Representative, if applicable), on behalf of itself and the Junior
Priority Secured Parties represented thereby, agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to the Collateral or any other similar rights
a junior secured creditor may have under applicable law.

ARTICLE III

ACTIONS OF THE PARTIES

Section 3.1 Certain Actions Permitted. Notwithstanding anything herein to the
contrary, (a) each Agent may make such demands or file such claims in respect of
the Senior Priority Obligations or Junior Priority Obligations, as applicable,
owed to such Agent and the Creditors represented thereby as are necessary to
prevent the waiver or bar of such claims under applicable statutes of
limitations or other statutes, court orders, or rules of procedure at any time,
so long as such claim is not in contravention of the Lien priority set forth in
Section 2.1, (b) in any Insolvency Proceeding commenced by or against the
Borrower or any other Credit Party, the Junior Priority Agent or the Junior
Priority Creditors may file a proof of claim or statement of interest with
respect to the Junior Priority Obligations, (c) the Junior Priority Creditors
shall be entitled to file any responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Junior
Priority Creditors, including without limitation any claims secured by the
Collateral, if any, in each case if not otherwise in contravention of the terms
of this Agreement, (d) the Junior Priority Creditors shall be entitled to file
any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Credit Parties arising under
either the Bankruptcy Code or applicable non-bankruptcy law (other than
initiating or joining in an involuntary case or proceeding under the Bankruptcy
Code with respect to a Grantor, except as otherwise requested or expressly
consented to in writing by the Senior Priority Agent), in each case if not
otherwise in contravention of the terms of this Agreement; provided that any
judgment Lien obtained by a Junior

 

E-27



--------------------------------------------------------------------------------

Priority Creditor as a result of such exercise of rights will be subject to this
Agreement, (e) the Junior Priority Creditors shall be entitled to file any proof
of claim and other filings and make any arguments and motions in order to
preserve or protect its Liens on the Collateral that are, in each case, not
otherwise in contravention of the terms of this Agreement, with respect to the
Junior Priority Obligations and the Collateral, (f) the Junior Priority Agent or
any Junior Priority Creditor may exercise any of its rights or remedies with
respect to the Collateral after the termination of the Standstill Period to the
extent permitted by Section 2.3 above, and (g) in any Insolvency Proceeding, the
Junior Priority Creditors shall be entitled to vote on any plan of
reorganization, in a manner and to the extent consistent with the provisions of
this Agreement.

Section 3.2 Agent for Perfection.

(a) Each Agent, for and on behalf of itself and the Secured Parties represented
thereby, agrees to hold all Cash Collateral and Control Collateral in its
possession, custody, or control (or in the possession, custody, or control of
agents or bailees therefor) for the benefit of, on behalf of and as agent for
the other Secured Parties solely for the purpose of perfecting the security
interest granted to each other Agent or Secured Party in such Cash Collateral
and Control Collateral, subject to the terms and conditions of this Section 3.2.
Such Agent shall not have any obligation whatsoever to the other Secured Parties
to assure that such Cash Collateral and Control Collateral is genuine or owned
by any Credit Party or any other Person or to preserve rights or benefits of any
Person therein. The duties or responsibilities of such under this Section 3.2
are and shall be limited solely to holding or maintaining control of such Cash
Collateral and Control Collateral as agent for the other Parties for purposes of
perfecting the Lien held by the Secured Parties. Such Agent is not and shall not
be deemed to be a fiduciary of any kind for any Secured Party or any other
Person. Each Credit Party shall deliver all Control Collateral when required to
be delivered pursuant to the Credit Documents to (x) until the Discharge of
Senior Priority Obligations, the Senior Priority Representative and
(y) thereafter, the Junior Priority Representative.

(b) In the event that any Secured Party receives any Collateral or Proceeds of
the Collateral in violation of the terms of this Agreement, then such Secured
Party shall promptly pay over such Proceeds or Collateral to (x) until the
Discharge of Senior Priority Obligations, the Senior Priority Representative, in
the same form as received with any necessary endorsements, for application in
accordance with the provisions of Section 4.1, and (y) thereafter, the Junior
Priority Representative, in the same form as received with any necessary
endorsements, for application in accordance with the provisions of Section 4.1.

Section 3.3 Sharing of Information and Access. In the event that any Junior
Priority Agent shall, in the exercise of its rights under the applicable Junior
Priority Collateral Documents or otherwise, receive possession or control of any
books and records of any Credit Party that contain information identifying or
pertaining to the Collateral, such Junior Priority Agent shall, upon request
from any other Agent, and as promptly as practicable thereafter, either make
available to such Agent such books and records for inspection and duplication or
provide to such Agent copies thereof. In the event that any Senior Priority
Agent shall, in the exercise of its rights under the applicable Senior Priority
Collateral Documents or otherwise, receive possession or control of any books
and records of any Senior Priority Credit Party that contain information
identifying or pertaining to the Collateral, such Agent shall, upon request from
any other Senior Priority Agent, and as promptly as practicable thereafter,
either make available to such Agent such books and records for inspection and
duplication or provide to such Agent copies thereof.

Section 3.4 Insurance. Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. The Senior Priority Representative shall be named as
additional insured or loss payee, as applicable, with respect to all

 

E-28



--------------------------------------------------------------------------------

insurance policies relating to Collateral. The Senior Priority Representative
shall have the sole and exclusive right, as against any Secured Party, to adjust
settlement of insurance claims in the event of any covered loss, theft or
destruction of Collateral. All proceeds of such insurance shall be remitted to
the Senior Priority Representative, and each other Agent shall cooperate (if
necessary) in a reasonable manner in effecting the payment of insurance proceeds
in accordance with Section 4.1.

Section 3.5 No Additional Rights for the Credit Parties Hereunder. Except as
provided in Section 3.6, if any Secured Party shall enforce its rights or
remedies in violation of the terms of this Agreement, the Credit Parties shall
not be entitled to use such violation as a defense to any action by any Secured
Party, nor to assert such violation as a counterclaim or basis for set off or
recoupment against any Secured Party.

Section 3.6 Actions upon Breach. If any Junior Priority Secured Party, contrary
to this Agreement, commences or participates in any action or proceeding against
the Credit Parties or the Collateral, the Credit Parties, with the prior written
consent of the Senior Priority Representative, may interpose as a defense or
dilatory plea the making of this Agreement, and any Senior Priority Secured
Party may intervene and interpose such defense or plea in its own name or in the
name of the Credit Parties. Should any Junior Priority Secured Party, contrary
to this Agreement, in any way take, or attempt or threaten to take, any action
with respect to the Collateral (including, without limitation, any attempt to
realize upon or enforce any remedy with respect to this Agreement), or fail to
take any action required by this Agreement, any Senior Priority Agent (in its
own name or in the name of the Credit Parties) may obtain relief against such
Junior Priority Secured Party by injunction, specific performance and/or other
appropriate equitable relief, it being understood and agreed by each Junior
Priority Agent, for and on behalf of itself and each Junior Priority Creditor
represented thereby, that the Senior Priority Secured Parties’ damages from such
actions may be difficult to ascertain and may be irreparable, and each Junior
Priority Agent on behalf of itself and each Junior Priority Creditor represented
thereby, waives any defense that the Senior Priority Secured Parties cannot
demonstrate damage or be made whole by the awarding of damages.

ARTICLE IV

APPLICATION OF PROCEEDS

Section 4.1 Application of Proceeds.

(a) Revolving Nature of Certain First Lien Obligations. Each Agent, for and on
behalf of itself and the Secured Parties represented thereby, expressly
acknowledges and agrees that (i) the July 2012 First Lien Credit Agreement [and
the [            ]]13 includes (and future Additional Credit Facilities may
include) a revolving commitment, that in the ordinary course of business the
July 2012 First Lien Agent [and] certain July 2012 First Lien Lenders [, the
[            ] Agent and certain [            ] Lenders]14 will (and any
Additional Agent and Additional Creditors may) apply payments and make advances
thereunder; (ii) the amount of the July 2012 First Lien Obligations [,
[            ] Obligations]15 or Additional Obligations that may be outstanding
at any time or from time to time may be increased or reduced and subsequently
reborrowed, and that the terms of the July 2012 First Lien Obligations
[, [            ] Obligations]15 or Additional Obligations may be modified,
extended or amended from time to time, and that the aggregate amount of the July
2012 First Lien Obligations [, [            ] Obligations]15 or Additional
Obligations may be increased, replaced or refinanced, in each event, without
notice to or consent by any other Secured Parties and without affecting the
provisions hereof; provided, however, that from and after the date on which the
First Lien Agent [or] any First Lien Creditor [, the [            ] Agent or any
[            ] Lenders]14 (or any Additional Agent or Additional Creditor)
commences the Exercise of Secured Creditor Remedies, all amounts received by the
First Lien Agent [or] any such First Lien Creditor [, the [            ]

 

E-29



--------------------------------------------------------------------------------

Agent or any [            ] Lenders]14 (or any such Additional Agent or
Additional Creditor) shall be applied as specified in this Section 4.1. The Lien
Priority shall not be altered or otherwise affected by any amendment,
modification, supplement, extension, repayment, reborrowing, increase, renewal
or restatement of the July 2012 First Lien Obligations, the [            ]1
[First/Second]2 Lien Obligations, or any Additional Obligations, or any portion
thereof.

(b) Application of Proceeds of Collateral. Except as may be separately otherwise
agreed in writing by and between or among any applicable Agents, each Agent, for
and on behalf of itself and the Secured Parties represented thereby, hereby
agrees that all Collateral, and all Proceeds thereof, received by any Agent in
connection with any Exercise of Secured Creditor Remedies shall be applied
subject to clause (e) of this Section 4.1,

first, to the payment, on a pro rata basis, of costs and expenses of each Agent,
as applicable, in connection with such Exercise of Secured Creditor Remedies
(other than any costs and expenses of any Junior Priority Agent in connection
with any Exercise of Secured Creditor Remedies by it in willful violation of
this Agreement),

second, to the payment, on a pro rata basis, of the Senior Priority Obligations
in accordance with the Senior Priority Documents until the Discharge of Senior
Priority Obligations shall have occurred,

third, to the payment, on a pro rata basis, of the Junior Priority Obligations
in accordance with the Junior Priority Documents until the Discharge of Junior
Priority Obligations shall have occurred; and

fourth, the balance, if any, to the Credit Parties or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

(c) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, no Senior Priority Agent shall have any
obligation or liability to any Junior Priority Secured Party, or (except as may
be separately agreed in writing by and between or among any applicable Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby) to any other Senior Priority Secured Party, in
each case regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by such Senior Priority Agent under the terms of this
Agreement. In exercising remedies, whether as a secured creditor or otherwise,
no Junior Priority Agent shall have any obligation or liability (except as may
be separately agreed in writing by and between or among any applicable Junior
Priority Agents, in each case on behalf of itself and the Junior Priority
Creditors represented thereby) to any other Junior Priority Secured Party, in
each case regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by such Junior Priority Agent under the terms of this
Agreement.

(d) Turnover of Cash Collateral After Discharge. Upon the Discharge of Senior
Priority Obligations, each Senior Priority Agent shall deliver to the Junior
Priority Representative or shall execute such documents as the July 2012 First
Lien Borrower[, the [            ] First Lien Borrower]9 or as the Junior
Priority Representative may reasonably request to enable it to have control over
any Cash Collateral or Control Collateral still in such Senior Priority Agent’s
possession, custody or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct. As
between any Junior Priority Agent and any other Junior Priority Agent, any such
Cash Collateral or Control Collateral held by any such Party shall be held by it
subject to the terms and conditions of Section 3.2.

 

E-30



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary in this Agreement, the Senior
Priority Creditors hereby agree that solely as among the Senior Priority
Creditors, (i) with respect to any Collateral for which a third party (other
than a Senior Priority Creditor) has a Lien or security interest that is junior
in priority to the Lien or security interest of any Series of Senior Priority
Debt but senior (as determined by appropriate legal proceedings in the case of
any dispute) to the Lien or security interest of any other Series of Senior
Priority Debt (such third party an “Intervening Creditor”), the value of any
Collateral or Proceeds which are allocated to such Intervening Creditor shall be
deducted on a ratable basis solely from the Collateral or Proceeds to be
distributed in respect of the Series of Senior Priority Debt with respect to
which such Impairment (as defined below) exists and (ii) the holders of each
Series of Senior Priority Debt (and not any other Series of Senior Priority
Debt) shall bear the risk of (A) any determination by a court of competent
jurisdiction that (x) such Series of Senior Priority Debt is unenforceable under
applicable law or is subordinated to any other obligations (other than another
Series of Senior Priority Debt), (y) such Series of Senior Priority Debt does
not have an enforceable security interest in any of the Collateral securing any
other Series of Senior Priority Debt and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
Senior Priority Debt) on a basis ranking prior to the security interest of such
Series of Senior Priority Debt but junior to the security interest of any other
Series of Senior Priority Debt or (B) the existence at any time of any
Collateral for any other Series of Senior Priority Debt with respect to which
the holders of such Series of Senior Priority Debt do not hold a valid and
perfected security interest or Lien at such time (any such condition referred to
in the foregoing clause (A) or (B) with respect to any Series of Senior Priority
Debt, an “Impairment” of such Series of Senior Priority Debt); provided that the
existence of a maximum claim with respect to any real property subject to a
mortgage which applies to all Senior Priority Obligations shall not be deemed to
be an Impairment of any Series of Senior Priority Debt. In the event of any
Impairment with respect to any Series of Senior Priority Debt, the results of
such Impairment shall be borne solely by the holders of such Series of Senior
Priority Debt, and the rights of the holders of such Series of Senior Priority
Debt (including, without limitation, the right to receive distributions in
respect of such Series of Senior Priority Debt pursuant to Section 4.1(b) on a
pari passu basis with the other Series of Senior Priority Debt) set forth herein
shall be modified to the extent necessary so that the effects of such Impairment
are borne solely by the holders of the Series of Senior Priority Debt subject to
such Impairment.

(f) Notwithstanding anything to the contrary in this Agreement, the Junior
Priority Creditors hereby agree that solely as among the Junior Priority
Creditors, (i) with respect to any Collateral for which a third party (other
than a Junior Priority Creditor) has a Lien or security interest that is junior
in priority to the Lien or security interest of any Series of Junior Priority
Debt but senior (as determined by appropriate legal proceedings in the case of
any dispute) to the Lien or security interest of any other Series of Junior
Priority Debt (such third party an “Intervening Creditor”), the value of any
Collateral or Proceeds which are allocated to such Intervening Creditor shall be
deducted on a ratable basis solely from the Collateral or Proceeds to be
distributed in respect of the Series of Junior Priority Debt with respect to
which such Impairment (as defined below) exists and (ii) the holders of each
Series of Junior Priority Debt (and not any other Series of Junior Priority
Debt) shall bear the risk of (A) any determination by a court of competent
jurisdiction that (x) such Series of Junior Priority Debt is unenforceable under
applicable law or is subordinated to any other obligations (other than another
Series of Junior Priority Debt), (y) such Series of Junior Priority Debt does
not have an enforceable security interest in any of the Collateral securing any
other Series of Junior Priority Debt and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
Junior Priority Debt) on a basis ranking prior to the security interest of such
Series of Junior Priority Debt but junior to the security interest of any other
Series of Junior Priority Debt or (B) the existence at any time of any
Collateral for any other Series of Junior Priority Debt with respect to which
the holders of such Series of Junior Priority Debt do not hold a valid and
perfected security interest or Lien at such time (any such condition referred to
in the foregoing clause (A) or (B) with respect to any Series of Junior Priority
Debt, an “Impairment” of such

 

E-31



--------------------------------------------------------------------------------

Series of Junior Priority Debt); provided that the existence of a maximum claim
with respect to any real property subject to a mortgage which applies to all
Junior Priority Obligations shall not be deemed to be an Impairment of any
Series of Junior Priority Debt. In the event of any Impairment with respect to
any Series of Junior Priority Debt, the results of such Impairment shall be
borne solely by the holders of such Series of Junior Priority Debt, and the
rights of the holders of such Series of Junior Priority Debt (including, without
limitation, the right to receive distributions in respect of such Series of
Junior Priority Debt pursuant to Section 4.1(b) on a pari passu basis with the
other Series of Junior Priority Debt) set forth herein shall be modified to the
extent necessary so that the effects of such Impairment are borne solely by the
holders of the Series of Junior Priority Debt subject to such Impairment.

Section 4.2 Specific Performance. Each Agent is hereby authorized to demand
specific performance of this Agreement, whether or not any Credit Party shall
have complied with any of the provisions of any of the Credit Documents, at any
time when any other Party shall have failed to comply with any of the provisions
of this Agreement applicable to it. Each Agent, for and on behalf of itself and
the Secured Parties represented thereby, hereby irrevocably waives any defense
based on the adequacy of a remedy at law that might be asserted as a bar to such
remedy of specific performance.

ARTICLE V

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Section 5.1 Notice of Acceptance and Other Waivers.

(a) All Senior Priority Obligations at any time made or incurred by any Credit
Party shall be deemed to have been made or incurred in reliance upon this
Agreement, and each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, hereby waives notice of
acceptance of, or proof of reliance by any Senior Priority Agent or any Senior
Priority Creditors on, this Agreement, and notice of the existence, increase,
renewal, extension, accrual, creation, or non-payment of all or any part of the
Senior Priority Obligations.

(b) None of the Senior Priority Agents, the Senior Priority Creditors, or any of
their respective Affiliates, or any of the respective directors, officers,
employees, or agents of any of the foregoing, shall be liable for failure to
demand, collect, or realize upon any of the Collateral or any Proceeds, or for
any delay in doing so, or shall be under any obligation to sell or otherwise
dispose of any Collateral or Proceeds thereof or to take any other action
whatsoever with regard to the Collateral or any part or Proceeds thereof, except
as specifically provided in this Agreement. If any Senior Priority Agent or
Senior Priority Creditor honors (or fails to honor) a request by any Borrower
for an extension of credit pursuant to any Senior Priority Credit Agreement or
any other Senior Priority Document, whether or not such Senior Priority Agent or
Senior Priority Creditor has knowledge that the honoring of (or failure to
honor) any such request would constitute a default under the terms of any Junior
Priority Credit Agreement or any other Junior Priority Document (but not a
default under this Agreement) or would constitute an act, condition, or event
that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if any Senior Priority Agent or Senior Priority
Creditor otherwise should exercise any of its contractual rights or remedies
under any Senior Priority Documents (subject to the express terms and conditions
hereof), no Senior Priority Agent or Senior Priority Creditor shall have any
liability whatsoever to any Junior Priority Agent or Junior Priority Creditor as
a result of such action, omission, or exercise (so long as any such exercise
does not breach the express terms and provisions of this Agreement). Each Senior
Priority Secured Party shall be entitled to manage and supervise its loans and
extensions of credit under the relevant Senior Priority Credit Agreement and
other Senior Priority Documents as it may, in its sole discretion, deem
appropriate, and may manage its loans and extensions of credit without regard to
any rights or interests that the Junior Priority Agents or Junior Priority
Creditors

 

E-32



--------------------------------------------------------------------------------

have in the Collateral, except as otherwise expressly set forth in this
Agreement. Each Junior Priority Agent, on behalf of itself and the Junior
Priority Creditors represented thereby, agrees that no Senior Priority Agent or
Senior Priority Creditor shall incur any liability as a result of a sale, lease,
license, application, or other disposition of all or any portion of the
Collateral or Proceeds thereof pursuant to the Senior Priority Documents, in
each case so long as such disposition is conducted in accordance with mandatory
provisions of applicable law and does not breach the provisions of this
Agreement.

Section 5.2 Modifications to Senior Priority Documents and Junior Priority
Documents.

(a) Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Creditors represented thereby, hereby agrees that, without affecting
the obligations of such Junior Priority Secured Parties hereunder, each Senior
Priority Agent and the Senior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Junior Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Junior Priority
Secured Party or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Senior Priority Documents in any
manner whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Senior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Senior Priority Obligations or
any of the Senior Priority Documents;

(ii) subject to Section 2.5 hereof, retain or obtain a Lien on any Property of
any Person to secure any of the Senior Priority Obligations, and in connection
therewith to enter into any additional Senior Priority Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Senior Priority Obligations;

(iv) exercise or refrain from exercising any rights against any Credit Party or
any other Person;

(v) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Senior Priority Obligations; and

(vi) otherwise manage and supervise the Senior Priority Obligations as the
applicable Senior Priority Agent shall deem appropriate.

(b) Each Senior Priority Agent, for and on behalf of itself and the Senior
Priority Creditors represented thereby, hereby agrees that, without affecting
the obligations of such Senior Priority Secured Parties hereunder, each Junior
Priority Agent and the Junior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Senior Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Senior Priority
Secured Party or impairing or releasing the priority provided for herein, amend,
restate, supplement, replace, refinance, extend, consolidate, restructure, or
otherwise modify any of the Junior Priority Documents in any manner whatsoever,
including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Junior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Junior Priority Obligations or
any of the Junior Priority Documents;

 

E-33



--------------------------------------------------------------------------------

(ii) subject to Section 2.5 hereof, retain or obtain a Lien on any Property of
any Person to secure any of the Junior Priority Obligations, and in connection
therewith to enter into any additional Junior Priority Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Junior Priority Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Credit Party or
any other Person;

(vi) subject to Section 2.5 hereof, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Junior Priority
Obligations; and

(vii) otherwise manage and supervise the Junior Priority Obligations as the
Junior Priority Agent shall deem appropriate.

(c) Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Secured Parties represented thereby, agrees that each Junior Priority
Collateral Document shall include the following language (or language to similar
effect):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to [name of Junior Priority Agent] pursuant to this Agreement and the
exercise of any right or remedy by [name of Junior Priority Agent] hereunder are
subject to the provisions of the Intercreditor Agreement, dated as of
[            ], 20[    ] (as amended, restated, supplemented or otherwise
modified, replaced or refinanced from time to time, the “Intercreditor
Agreement”), initially among [            ], in its capacities as administrative
agent and collateral agent for the July 2012 First Lien Lenders to the July 2012
First Lien Credit Agreement, [            ], in its capacities as
[administrative agent and collateral agent] for the [            ]1
[First/Second]2 Lien Lenders to the Second Lien Credit Agreement, and certain
other persons party or that may become party thereto from time to time. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.”

In addition, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that each Junior
Priority Collateral Document consisting of a mortgage covering any Collateral
consisting of real estate shall contain language appropriate to reflect the
subordination of such Junior Priority Collateral Documents to the Senior
Priority Documents covering such Collateral.

(d) Except as may be separately otherwise agreed in writing by and between or
among any applicable Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Creditors represented thereby, each Senior Priority
Agent, for and on behalf of itself and the Senior Priority Creditors represented
thereby, hereby agrees that, without affecting the obligations of such Senior

 

E-34



--------------------------------------------------------------------------------

Priority Secured Parties hereunder, any other Senior Priority Agent and any
Senior Priority Creditors represented thereby may, at any time and from time to
time, in their sole discretion without the consent of or notice to any such
Senior Priority Secured Party (except to the extent such notice or consent is
required pursuant to the express provisions of this Agreement), and without
incurring any liability to any such Senior Priority Secured Party, amend,
restate, supplement, replace, refinance, extend, consolidate, restructure, or
otherwise modify any of the Senior Priority Documents to which such other Senior
Priority Agent or any Senior Priority Creditor represented thereby is party or
beneficiary in any manner whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Senior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Senior Priority Obligations or
any of the Senior Priority Documents;

(ii) subject to Section 2.5 hereof, retain or obtain a Lien on any Property of
any Person to secure any of the Senior Priority Obligations, and in connection
therewith to enter into any Senior Priority Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Senior Priority Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Credit Party or
any other Person;

(vi) subject to Section 2.5 hereof, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Senior Priority
Obligations; and

(vii) otherwise manage and supervise the Senior Priority Obligations as such
other Senior Priority Agent shall deem appropriate.

(e) Except as may be separately otherwise agreed in writing by and between or
among any applicable Junior Priority Agents, in each case on behalf of itself
and the Junior Priority Creditors represented thereby, each Junior Priority
Agent, for and on behalf of itself and the Junior Priority Creditors represented
thereby, hereby agrees that, without affecting the obligations of such Junior
Priority Secured Parties hereunder, any other Junior Priority Agent and any
Junior Priority Creditors represented thereby may, at any time and from time to
time, in their sole discretion without the consent of or notice to any such
Junior Priority Secured Party (except to the extent such notice or consent is
required pursuant to the express provisions of this Agreement), and without
incurring any liability to any such Junior Priority Secured Party, amend,
restate, supplement, replace, refinance, extend, consolidate, restructure, or
otherwise modify any of the Junior Priority Documents to which such other Junior
Priority Agent or any Junior Priority Creditor represented thereby is party or
beneficiary in any manner whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Junior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Junior Priority Obligations or
any of the Junior Priority Documents;

 

E-35



--------------------------------------------------------------------------------

(ii) retain or obtain a Lien on any Property of any Person to secure any of the
Junior Priority Obligations, and in connection therewith to enter into any
Junior Priority Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Junior Priority Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Credit Party or
any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Junior Priority Obligations; and

(vii) otherwise manage and supervise the Junior Priority Obligations as such
other Junior Priority Agent shall deem appropriate.

(f) The Senior Priority Obligations and the Junior Priority Obligations may be
refunded, replaced or refinanced, in whole or in part, in each case, without
notice to, or the consent (except to the extent a consent is required to permit
the refunding, replacement or refinancing transaction under any Senior Priority
Document or any Junior Priority Document) of any Senior Priority Agent, Senior
Priority Creditors, Junior Priority Agent or Junior Priority Creditors, as the
case may be, all without affecting the Lien Priorities provided for herein or
the other provisions hereof; provided, however, that (x) if the Indebtedness
refunding, replacing or refinancing any such Senior Priority Obligations or
Junior Priority Obligations is to constitute Senior Priority Obligations or
Junior Priority Obligations hereunder (as designated by the July 2012 First Lien
Borrower[or the [            ] First Lien Borrower]9), as the case may be, the
holders of such Indebtedness (or an authorized agent or trustee on their behalf)
shall bind themselves in writing to the terms of this Agreement pursuant to an
Additional Indebtedness Joinder and any such refunding, replacement or
refinancing transaction shall be in accordance with any applicable provisions of
the Senior Priority Documents and the Junior Priority Documents and (y) for the
avoidance of doubt, the Senior Priority Obligations and Junior Priority
Obligations may be refunded, replaced or refinanced, in whole or in part, in
each case, without notice to, or the consent (except to the extent a consent is
required to permit the refunding, replacement or refinancing transaction under
any Senior Priority Document or any Junior Priority Document) of any Senior
Priority Agent, Senior Priority Creditors, Junior Priority Agent or Junior
Priority Creditors, as the case may be, through the incurrence of Additional
Indebtedness, subject to Section 7.11.

(g) Reinstatement and Continuation of Agreement. If any Senior Priority Agent or
Senior Priority Creditor is required in any Insolvency Proceeding or otherwise
to turn over or otherwise pay to the estate of any Credit Party or any other
Person any payment made in satisfaction of all or any portion of the Senior
Priority Obligations (a “Senior Priority Recovery”), then the Senior Priority
Obligations shall be reinstated to the extent of such Senior Priority Recovery.
If this Agreement shall have been terminated prior to such Senior Priority
Recovery, this Agreement shall be reinstated in full force and effect in the
event of such Senior Priority Recovery, and such prior termination shall not
diminish, release, discharge, impair, or otherwise affect the obligations of the
Parties from such date of reinstatement. All rights, interests, agreements, and
obligations of each Agent, each Senior Priority Creditor, and each Junior
Priority Creditor under this Agreement shall remain in full force and effect and
shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Credit Party or any other circumstance which otherwise might
constitute a defense available to, or a discharge of, any Credit Party in
respect of the

 

E-36



--------------------------------------------------------------------------------

Senior Priority Obligations or the Junior Priority Obligations. No priority or
right of any Senior Priority Agent or any Senior Priority Creditor shall at any
time be prejudiced or impaired in any way by any act or failure to act on the
part of any Borrower or any Guarantor or by the noncompliance by any Person with
the terms, provisions, or covenants of any of the Senior Priority Documents,
regardless of any knowledge thereof which any Senior Priority Agent or any
Senior Priority Creditor may have.

ARTICLE VI

INSOLVENCY PROCEEDINGS

Section 6.1 DIP Financing.

(a) If any Credit Party shall be subject to any Insolvency Proceeding in the
United States at any time prior to the Discharge of Senior Priority Obligations,
and any Senior Priority Agent or Senior Priority Creditors shall seek to provide
any Credit Party with, or consent to a third party providing, any financing
under Section 364 of the Bankruptcy Code or consent to any order for the use of
cash collateral under Section 363 of the Bankruptcy Code (“DIP Financing”), with
such DIP Financing to be secured by all or any portion of the Collateral
(including assets that, but for the application of Section 552 of the Bankruptcy
Code would be Collateral), then each Junior Priority Agent, for and on behalf of
itself and the Junior Priority Creditors represented thereby, agrees that
(subject to the provisions of Section 6.9 hereof) it will raise no objection and
will not directly or indirectly support or act in concert with any other party
in raising an objection to such DIP Financing or to the Liens securing the same
on the grounds of a failure to provide “adequate protection” for the Liens of
such Junior Priority Agent securing the applicable Junior Priority Obligations
or on any other grounds (and will not request any adequate protection solely as
a result of such DIP Financing, except as otherwise set forth herein), and, to
the extent the Liens securing the Senior Priority Obligations are subordinated
to or pari passu with the Liens securing such DIP Financing, will subordinate
its Liens on the Collateral to (i) the Liens securing such DIP Financing (and
all obligations relating thereto), (ii) any adequate protection liens provided
to the Senior Priority Creditors, and (iii) any “carve-out” for professional or
United States Trustee fees agreed to by the Senior Priority Agent, so long as
(x) such Junior Priority Agent retains its Lien on the Collateral to secure the
applicable Junior Priority Obligations (in each case, including Proceeds thereof
arising after the commencement of the case under the Bankruptcy Code), (y) all
Liens on Collateral securing any such DIP Financing are senior to or on a parity
with the Liens of the Senior Priority Agents and the Senior Priority Creditors
on the Collateral securing the Senior Priority Obligations and (z) if any Senior
Priority Agent receives an adequate protection Lien on post-petition assets of
the debtor to secure the Senior Priority Obligations, each Junior Priority Agent
also receives an adequate protection Lien on such post-petition assets of the
debtor to secure the Junior Priority Obligations (which Lien shall be subject to
the provisions of Section 6.1(c)), provided that the foregoing provisions of
this Section 6.1(a) shall not prevent any Junior Priority Agent or Junior
Priority Creditor from objecting to any provision in any DIP Financing relating
to any provision or content of a plan of reorganization.

(b) If any Credit Party shall be subject to any Insolvency Proceeding in the
United States at any time prior to the Discharge of July 2012 First Lien
Obligations, and the July 2012 First Lien Agent or July 2012 First Lien
Creditors shall seek to provide any Credit Party with, or consent to a third
party providing, any DIP Financing, with such DIP Financing to be secured by all
or any portion of the Collateral (including assets that, but for the application
of Section 552 of the Bankruptcy Code would be Collateral), then each other
Senior Priority Agent, for and on behalf of itself and the Senior Priority
Creditors represented thereby, agrees that (subject to the provisions of Section
6.9 hereof) it will raise no objection and will not directly or indirectly
support or act in concert with any other party in raising an objection to such
DIP Financing or to the Liens securing the same on the grounds of a failure to
provide “adequate protection” for the Liens of such Senior Priority Agent
securing the applicable Senior Priority Obligations or on any other grounds (and
will not request any adequate protection solely as a result of such DIP
Financing, except as otherwise set forth herein), and, to the extent the Liens
securing the July 2012 First Lien Obligations are (1) subordinated to the Liens
securing such DIP Financing, will subordinate its Liens on the Collateral to
(i) the Liens securing such DIP Financing (and all obligations relating
thereto), and (ii) any “carve-out” for professional or United States Trustee
fees agreed to by the July 2012 First Lien Agent, so long as (x) such Senior
Priority Agent retains its Lien on the Collateral to secure the applicable
Senior Priority Obligations (in each case, including Proceeds thereof arising
after the commencement of the case under the Bankruptcy Code), (y) all Liens on
Collateral securing any such DIP Financing are senior to the Liens of the July
2012 First Lien Agent and the July 2012 First Lien Creditors on the Collateral
securing the July 2012 First Lien Obligations and (z) if the July 2012 First
Lien Agent receives an adequate protection Lien on post-petition assets of the
debtor to secure the July 2012 First Lien Obligations, each other Senior
Priority Agent also receives an adequate protection Lien on such post-petition
assets of the debtor to secure the Senior Priority Obligations (which Lien shall
be subject to the provisions of Section 6.1(c)) or (2) pari passu to the Liens
securing such DIP Financing, will confirm that such DIP Financing (and
obligations related thereto) and any “carve-out” for professional or United
States Trustee fees agreed to by the July 2012 First Lien Agent shall be treated
as if they constituted “Senior Priority Obligations” hereunder with the Liens
securing the foregoing obligations subject to the Lien priority set forth herein
(including pursuant to Section 2.1), so long as (x) such Senior Priority Agent
retains its Lien on the Collateral to secure the applicable Senior Priority
Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the Bankruptcy Code), (y) all Liens on Collateral
securing any such DIP Financing are pari passu to the Liens of the July 2012
First Lien Agent and the July 2012 First Lien Creditors on the Collateral
securing the July 2012 First Lien Obligations and (z) if the July 2012 First
Lien Agent receives an adequate protection Lien on post-petition assets of the
debtor to secure the July 2012 First Lien Obligations, each other Senior
Priority Agent also receives an adequate protection Lien on such post-petition
assets of the debtor to secure the Senior Priority Obligations (which Lien shall
be subject to the provisions of Section 6.1(c)); provided that the foregoing
provisions of this Section 6.1(b) shall not prevent any Senior Priority Agent or
Senior Priority Creditor from objecting to any provision in any DIP Financing
relating to any provision or content of a plan of reorganization.

(c) All Liens granted to any Senior Priority Agent or Junior Priority Agent in
any Insolvency Proceeding, whether as adequate protection or otherwise, are
intended by the Parties to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement; provided,
however, that the foregoing shall not alter the super-priority of any Liens
securing any DIP Financing in accordance with this Section 6.1.

Section 6.2 Relief from Stay. Until the Discharge of Senior Priority
Obligations, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, agrees not to (i) seek relief
from the automatic stay or any other stay in any Insolvency Proceeding in
respect of any portion of the Collateral without each Senior Priority Agent’s
express written consent, or (ii) raise any

 

E-37



--------------------------------------------------------------------------------

objection or directly or indirectly support any objection to any motion for
relief from the automatic stay or from any injunction against foreclosure or
enforcement in respect of claims made by any Senior Priority Agent or any holder
of Senior Priority Obligations.

Section 6.3 No Contest. Each Junior Priority Agent, for and on behalf of itself
and the Junior Priority Creditors represented thereby, agrees that, prior to the
Discharge of Senior Priority Obligations, none of them shall contest (or
directly or indirectly support any other Person contesting) (i) any request by
any Senior Priority Agent or Senior Priority Creditor for adequate protection of
its interest in the Collateral (unless in contravention of Section 6.1(a)), or
(ii) any objection by any Senior Priority Agent or Senior Priority Creditor to
any motion, relief, action or proceeding based on a claim by such Senior
Priority Agent or Senior Priority Creditor that its interests in the Collateral
(unless in contravention of Section 6.1(a)) are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to such Senior Priority Agent as adequate protection
of its interests are subject to this Agreement. Except as may be separately
otherwise agreed in writing by and between or among any applicable Senior
Priority Agents, in each case on behalf of itself and any Senior Priority
Creditors represented thereby, any Senior Priority Agent, for and on behalf of
itself and any Senior Priority Creditors represented thereby, agrees that, prior
to the applicable Discharge of Senior Priority Obligations, none of them shall
contest (or directly or indirectly support any other Person contesting) (a) any
request by any other Senior Priority Agent or any Senior Priority Creditor
represented by such other Senior Priority Agent for adequate protection of its
interest in the Collateral, or (b) any objection by such other Senior Priority
Agent or any Senior Priority Creditor to any motion, relief, action, or
proceeding based on a claim by such other Senior Priority Agent or any Senior
Priority Creditor represented by such other Senior Priority Agent that its
interests in the Collateral are not adequately protected (or any other similar
request under any law applicable to an Insolvency Proceeding), so long as any
Liens granted to such other Senior Priority Agent as adequate protection of its
interests are subject to this Agreement. Except as may be separately otherwise
agreed in writing by and between or among any applicable Junior Priority Agents,
in each case on behalf of itself and any Junior Priority Creditors represented
thereby, any Junior Priority Agent, for and on behalf of itself and any Junior
Priority Creditors represented thereby, agrees that, prior to the applicable
Discharge of Junior Priority Obligations, none of them shall contest (or
directly or indirectly support any other Person contesting) (a) any request by
any other Junior Priority Agent or any Junior Priority Creditor represented by
such other Junior Priority Agent for adequate protection of its interest in the
Collateral, or (b) any objection by such other Junior Priority Agent or any
Junior Priority Creditor to any motion, relief, action, or proceeding based on a
claim by such other Junior Priority Agent or any Junior Priority Creditor
represented by such other Junior Priority Agent that its interests in the
Collateral are not adequately protected (or any other similar request under any
law applicable to an Insolvency Proceeding), so long as any Liens granted to
such other Junior Priority Agent as adequate protection of its interests are
subject to this Agreement.

Section 6.4 Asset Sales. Except as otherwise set forth in this Section 6.4, each
Junior Priority Agent agrees, for and on behalf of itself and the Junior
Priority Creditors represented thereby, that it will not oppose any sale
consented to or not otherwise opposed by the Senior Priority Agents of any
Collateral pursuant to Section 363 of the Bankruptcy Code (or any similar
provision under the law applicable to any Insolvency Proceeding) so long as
(i) the Senior Priority Agent or the Senior Priority Creditors do not request in
the applicable motion to approve such sale a waiver of the rights of the Junior
Priority Creditors under Section 363(k) of the Bankruptcy Code with respect to
the Collateral and (ii) the proceeds of such sale are applied in accordance with
this Agreement, or if not so applied, the Liens of the Junior Priority Agent in
such Collateral shall attach to the proceeds of such disposition relative to the
Liens of the Senior Priority Creditors as its Liens in such Collateral.

 

E-38



--------------------------------------------------------------------------------

Section 6.5 Separate Grants of Security and Separate Classification. Each
Secured Party acknowledges and agrees that (i) the grants of Liens pursuant to
the Senior Priority Collateral Documents and the Junior Priority Collateral
Documents constitute separate and distinct grants of Liens and (ii) because of,
among other things, their differing rights in the Collateral, the Senior
Priority Obligations are fundamentally different from the Junior Priority
Obligations and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the Senior Priority Secured Parties, on the one hand,
and the Junior Priority Secured Parties, on the other hand, in respect of the
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims), then the Secured Parties hereby acknowledge
and agree that all distributions shall be made as if there were separate classes
of Senior Priority Obligation claims and Junior Priority Obligation claims
against the Credit Parties, with the effect being that, to the extent that the
aggregate value of the Collateral is sufficient (for this purpose ignoring all
claims held by the Junior Priority Secured Parties), the Senior Priority Secured
Parties shall be entitled to receive, in addition to amounts distributed to them
in respect of principal, pre-petition interest and other claims, all amounts
owing in respect of post-petition interest, fees, and expenses, that are
available from the Collateral for each of the Senior Priority Secured Parties
(irrespective of whether a claim for such amounts is allowed or allowable in
such Insolvency Proceeding), before any distribution is made in respect of the
claims held by the Junior Priority Secured Parties, with the Junior Priority
Secured Parties hereby acknowledging and agreeing to turn over to the Senior
Priority Secured Parties amounts otherwise received or receivable by them to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the aggregate recoveries. The foregoing
sentence is subject to any separate agreement by and between any Additional
Agent, on behalf of itself and the Additional Credit Facility Creditors
represented thereby, and any other Agent, on behalf of itself and the Creditors
represented thereby, with respect to the Obligations owing to any such
Additional Agent and Additional Credit Facility Creditors.

Section 6.6 Enforceability. The provisions of this Agreement are intended to be
and shall be enforceable as a “subordination agreement” under Section 510(a) of
the Bankruptcy Code.

Section 6.7 Senior Priority Obligations Unconditional. All rights of any Senior
Priority Agent hereunder, and all agreements and obligations of the other Senior
Priority Agents, the Junior Priority Agents and the Credit Parties (to the
extent applicable) hereunder, shall remain in full force and effect irrespective
of:

(a) any lack of validity or enforceability of any Senior Priority Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Senior Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Senior Priority
Document;

(c) any exchange, release, voiding, avoidance or non perfection of any security
interest in any Collateral or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the Senior Priority Obligations or any guarantee or guaranty thereof;

(d) the commencement of any Insolvency Proceeding in respect of the Borrower or
any other Credit Party; or

 

E-39



--------------------------------------------------------------------------------

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Senior Priority
Obligations, or of any of the Junior Priority Agent or any Credit Party, to the
extent applicable, in respect of this Agreement.

Section 6.8 Junior Priority Obligations Unconditional. All rights of any Junior
Priority Agent hereunder, and all agreements and obligations of the Senior
Priority Agents, the other Junior Priority Agents and the Credit Parties (to the
extent applicable) hereunder, shall remain in full force and effect irrespective
of:

(a) any lack of validity or enforceability of any Junior Priority Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Junior Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Junior Priority
Document;

(c) any exchange, release, voiding, avoidance or non perfection of any security
interest in any Collateral, or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the Junior Priority Obligations or any guarantee or guaranty thereof;

(d) the commencement of any Insolvency Proceeding in respect of any Credit
Party; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Junior Priority
Obligations, or of any of the Senior Priority Agent or any Credit Party, to the
extent applicable, in respect of this Agreement.

Section 6.9 Adequate Protection. Except to the extent expressly provided in
Section 6.1 and this Section 6.9, nothing in this Agreement shall limit the
rights of any Agent and the Secured Parties represented thereby from seeking or
requesting adequate protection with respect to their interests in the applicable
Collateral in any Insolvency Proceeding, including adequate protection in the
form of a cash payment, periodic cash payments, cash payments of interest, fees,
or expenses, or additional or replacement collateral, claims, or otherwise;
provided that (a) in the event that any Junior Priority Agent, on behalf of
itself or any of the Junior Priority Creditors represented thereby, seeks or
requests adequate protection in respect of the Junior Priority Obligations and
such adequate protection is granted in the form of additional or replacement
collateral comprising assets of the type of assets that constitute Collateral,
then each Junior Priority Agent, on behalf of itself and the Junior Priority
Creditors represented thereby, agrees that each Senior Priority Agent shall also
be granted a senior Lien on such collateral as security for the Senior Priority
Obligations and that any Lien on such collateral securing the Junior Priority
Obligations shall be subordinate to any Lien on such collateral securing the
Senior Priority Obligations; (b) in the event that any Senior Priority Agent,
for or on behalf of itself or any Senior Priority Creditor represented thereby,
seeks or requests adequate protection in respect of the Senior Priority
Obligations and such adequate protection is granted in the form of additional or
replacement collateral comprising assets of the type of assets that constitute
Collateral, then such Senior Priority Agent, for and on behalf of itself and the
Senior Priority Creditors represented thereby, agrees that each other Senior
Priority Agent shall also be granted a pari passu Lien on such collateral as
security for the Senior Priority Obligations owing to such other Senior Priority
Agent and the Senior Priority Secured Parties represented thereby, and that any
such Lien on such collateral securing such Senior Priority Obligations shall be
pari passu to each such other Lien on such collateral securing such other Senior
Priority Obligations; and (c) in the

 

E-40



--------------------------------------------------------------------------------

event that any Junior Priority Agent, on behalf of itself or any of the Junior
Priority Creditors represented thereby, seeks or requests adequate protection in
respect of the Junior Priority Obligations and such adequate protection is
granted in the form of a superpriority administrative expense claim, including a
claim arising under Section 507(b) of the Bankruptcy Code, then each Junior
Priority Agent, on behalf of itself and the Junior Priority Creditors
represented thereby, agrees that that each Senior Priority Agent shall also be
granted a superpriority administrative expense claim, which shall be senior in
all respects to any such superpriority administrative expense claim granted to
the Junior Priority Agent with respect to the Collateral. Each Senior Priority
Agent, on behalf of itself and the Senior Priority Creditors represented
thereby, agrees that it will not raise or directly or indirectly support any
objection to the granting of any adequate protection to any Junior Priority
Agent in the form of a junior Lien or superpriority administrative expense claim
that is consistent with the terms of this Section 6.9.

Section 6.10 Reorganization Securities and Other Plan-Related Issues.

(a) If, in any Insolvency Proceeding, debt obligations of the reorganized debtor
secured by Liens upon any property of the reorganized debtor are distributed
pursuant to a plan of reorganization or similar dispositive restructuring plan,
on account of claims of the Senior Priority Creditors and/or on account of
claims of the Junior Priority Creditors, then, to the extent the debt
obligations distributed on account of claims of the Senior Priority Creditors
and/or on account of claims of the Junior Priority Creditors are secured by
Liens upon the same property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

(b) Each Junior Priority Agent and the other Junior Priority Creditors (whether
in the capacity of a secured creditor or an unsecured creditor) shall not
propose, vote in favor of, or otherwise directly or indirectly support any plan
of reorganization that is inconsistent with the priorities or other provisions
of this Agreement, other than with the prior written consent of the Senior
Priority Agent or to the extent any such plan is proposed or supported by the
number of Senior Priority Creditors required under Section 1126(d) of the
Bankruptcy Code.

(c) Each Senior Priority Agent and the other Senior Priority Creditors (whether
in the capacity of a secured creditor or an unsecured creditor) shall not
propose, vote in favor of, or otherwise directly or indirectly support any plan
of reorganization that is inconsistent with the priorities or other provisions
of this Agreement, other than with the prior written consent of each other
Senior Priority Agent.

Section 6.11 Certain Waivers.

(a) The Junior Priority Agent, for itself and on behalf of the other Junior
Priority Creditors, waives any claim any Junior Priority Creditor may hereafter
have against any Senior Priority Creditor arising out of the election by any
Senior Priority Creditor of the application of Section 1111(b)(2) of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law.

(b) The Junior Priority Agent, on behalf of itself and the other Junior Priority
Creditors, agrees that none of them shall (i) object, contest, or directly or
indirectly support any other Person objecting to or contesting, any request by
the Senior Priority Agent or any of the other Senior Priority Creditors for the
payment of interest, fees, expenses or other amounts to the Senior Priority
Agent or any other Senior Priority Creditor under Section 506(b) of the
Bankruptcy Code or otherwise, or (ii) assert or directly or indirectly support
any claim against any Senior Priority Creditor for costs or expenses of
preserving or disposing of any Collateral under Section 506(c) of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law.

 

E-41



--------------------------------------------------------------------------------

(c) So long as the Senior Priority Agent and holders of the Senior Priority
Obligations shall have received and continue to receive all accrued
post-petition Interest, default interest, premiums, fees or expenses with
respect to the Senior Priority Obligations, neither the Senior Priority Agent
nor any other holder of Senior Priority Obligations shall object to, oppose, or
challenge any claim by the Junior Priority Agent or any holder of Junior
Priority Obligations for allowance in any Insolvency Proceeding of Junior
Priority Obligations consisting of postpetition interest, default interest,
premiums, fees, or expenses.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Rights of Subrogation. Each Junior Priority Agent, for and on behalf
of itself and the Junior Priority Creditors represented thereby, agrees that no
payment by such Junior Priority Agent or any such Junior Priority Creditor to
any Senior Priority Agent or Senior Priority Creditor pursuant to the provisions
of this Agreement shall entitle such Junior Priority Agent or Junior Priority
Creditor to exercise any rights of subrogation in respect thereof until the
Discharge of Senior Priority Obligations shall have occurred. Following the
Discharge of Senior Priority Obligations, each Senior Priority Agent agrees to
execute such documents, agreements, and instruments as any Junior Priority Agent
or Junior Priority Creditor may reasonably request to evidence the transfer by
subrogation to any such Person of an interest in the Senior Priority Obligations
resulting from payments to such Senior Priority Agent by such Person, so long as
all costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by such Senior Priority Agent are paid by such
Person upon request for payment thereof.

Section 7.2 Further Assurances. The Parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable such
Party to exercise and enforce its rights and remedies hereunder; provided,
however, that no Party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 7.2, to the extent that such action would contravene
any law, order or other legal requirement or any of the terms or provisions of
this Agreement, and in the event of a controversy or dispute, such Party may
interplead any payment or distribution in any court of competent jurisdiction,
without further responsibility in respect of such payment or distribution under
this Section 7.2.

Section 7.3 Representations. The July 2012 First Lien Agent represents and
warrants to each other Agent that it has the requisite power and authority under
the July 2012 First Lien Facility Documentation to enter into, execute, deliver,
and carry out the terms of this Agreement on behalf of itself and the July 2012
First Lien Creditors. The [        ]1 [First/Second]2 Lien Agent represents and
warrants to each other Agent that it has the requisite power and authority under
the [        ]1 [First/Second]2 Lien Facility Documents to enter into, execute,
deliver, and carry out the terms of this Agreement on behalf of itself and the
[        ]1 [First/Second]2 Lien Creditors. Each Additional Agent represents and
warrants to each other Agent that it has the requisite power and authority under
the applicable Additional Documents to enter into, execute, deliver, and carry
out the terms of this Agreement on behalf of itself and any Additional Creditors
represented thereby.

Section 7.4 Amendments.

(a) No amendment or waiver of any provision of this Agreement, and no consent to
any departure by any Party hereto, shall be effective unless it is in a written
agreement executed by each

 

E-42



--------------------------------------------------------------------------------

Senior Priority Agent and each Junior Priority Agent. Notwithstanding the
foregoing, (1) the Company may, without the consent of any Party hereto, amend
this Agreement to add an Additional Agent by (x) executing an Additional
Indebtedness Joinder as provided in Section 7.11 or (y) executing a joinder
agreement substantially in the form of Exhibit C attached hereto as provided for
in the definition of “July 2012 First Lien Credit Agreement” or “[        ]1
[First/Second]2 Lien Credit Agreement”, as applicable. No amendment or waiver of
any provision of this Agreement, and no consent to any departure by any Party
hereto, that changes, alters, modifies or otherwise affects any power,
privilege, right, remedy, liability or obligation of, or otherwise adversely
affects in any manner, any Additional Agent that is not then a Party, or any
Additional Creditor not then represented by an Additional Agent that is then a
Party (including but not limited to any change, alteration, modification or
other effect upon any power, privilege, right, remedy, liability or obligation
of or other adverse effect upon any such Additional Agent or Additional Creditor
that may at any subsequent time become a Party or beneficiary hereof) shall be
effective unless it is consented to in writing by the Borrower (regardless of
whether any such Additional Agent or Additional Creditor ever becomes a Party or
beneficiary hereof), and (2) the Company and the July 2012 First Lien Agent may,
without the consent of any other Party hereto, amend this Agreement to delete
Section 6.1(b). Any amendment, modification or waiver of any provision of this
Agreement that would have the effect, directly or indirectly, through any
reference in any Credit Document to this Agreement or otherwise, of waiving,
amending, supplementing or otherwise modifying such Credit Document, or any term
or provision thereof, or any right or obligation of any Credit Party thereunder
or in respect thereof, in each case in a manner adverse to such Credit Party,
shall not be given such effect except pursuant to a written instrument executed
by each affected Credit Party. Any amendment, modification or waiver of clause
(b) in any of the definitions of the terms “Additional Credit Facilities,” “July
2012 First Lien Credit Agreement” and “[        ]1 [First/Second]2 Lien Credit
Agreement” shall not be given effect except pursuant to a written instrument
executed by the Borrower.

(b) In the event that any Senior Priority Agent or the requisite Senior Priority
Creditors enter into any amendment, waiver or consent in respect of or replace
any Senior Priority Collateral Document for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any Senior Priority Collateral Document relating to the Collateral or
changing in any manner the rights of the Senior Priority Agent, the Senior
Priority Creditors, or any Credit Party with respect to the Collateral
(including, subject to Section 2.4(b), the release of any Liens on Collateral),
then such amendment, waiver or consent shall apply automatically to any
comparable provision of each Junior Priority Collateral Document without the
consent of or any actions by any Junior Priority Agent or any Junior Priority
Creditors. The applicable Senior Priority Agent shall give written notice of
such amendment, waiver or consent to the Junior Priority Agents; provided that
the failure to give such notice shall not affect the effectiveness of such
amendment, waiver or consent with respect to the provisions of any Junior
Priority Collateral Document as set forth in this Section 7.4(b).

Section 7.5 Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, faxed, or sent by
overnight express courier service or United States mail and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
a facsimile or five (5) days after deposit in the United States mail (certified,
with postage prepaid and properly addressed). The addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section 7.5) shall be as set forth below or, as to each party, at such other
address as may be designated by such party in a written notice to all of the
other parties.

 

E-43



--------------------------------------------------------------------------------

July 2012 First Lien Agent:

 

  

[                                         ]

[                                         ]

Attention: [                        ]

Facsimile: [                        ]

Telephone: [                       ]

 

with a copy (which copy shall not constitute notice) to:

[                                         ]

[                                         ]

Attention: [                        ]

Facsimile: [                        ]

Telephone: [                       ]

[        ]1 [First/Second]2 Lien Agent:

 

  

[                                         ]

[                                         ]

Attention: [                        ]

Facsimile: [                        ]

Telephone: [                        ]

 

with a copy (which copy shall not constitute notice) to:

[                                         ]

[                                         ]

Attention: [                        ]

Facsimile: [                        ]

Telephone: [                        ]

 

Any Additional Agent:

  

 

As set forth in the Additional Indebtedness Joinder executed and delivered by
such Additional Agent pursuant to Section 7.11.

Section 7.6 No Waiver, Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 7.7 Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect (x) with respect to all Senior Priority Secured Parties and Senior
Priority Obligations, until the Discharge of Senior Priority Obligations shall
have occurred, subject to Section 5.3 and (y) with respect to all Junior
Priority Secured Parties and Junior Priority Obligations, until the later of the
Discharge of Senior Priority Obligations and the Discharge of Junior Priority
Obligations, (b) be binding upon the Parties and their successors and assigns,
and (c) inure to the benefit of and be enforceable by the Parties and their
respective successors, transferees and assigns. Nothing herein is intended, or
shall be construed to give, any other Person any right, remedy or claim under,
to or in respect of this Agreement or any Collateral, subject to Section 7.10.
All references to any Credit Party shall include any Credit Party as
debtor-in-possession and any receiver or trustee for such Credit Party in any
Insolvency Proceeding. Without limiting the generality of the

 

E-44



--------------------------------------------------------------------------------

foregoing clause (c), any Senior Priority Agent, Senior Priority Creditor,
Junior Priority Agent or Junior Priority Creditor may assign or otherwise
transfer all or any portion of the Senior Priority Obligations or the Junior
Priority Obligations, as applicable, to any other Person, and such other Person
shall thereupon become vested with all the rights and obligations in respect
thereof granted to such Senior Priority Agent, Junior Priority Agent, Senior
Priority Creditor or Junior Priority Creditor, as the case may be, herein or
otherwise. The Senior Priority Secured Parties and the Junior Priority Secured
Parties may continue, at any time and without notice to the other Parties
hereto, to extend credit and other financial accommodations, lend monies and
provide Indebtedness to, or for the benefit of, any Credit Party on the faith
hereof.

Section 7.8 Governing Law; Entire Agreement. The validity, performance, and
enforcement of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York. This Agreement constitutes the entire
agreement and understanding among the Parties with respect to the subject matter
hereof and supersedes any prior agreements, written or oral, with respect
thereto.

Section 7.9 Counterparts. This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof; each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.

Section 7.10 No Third-Party Beneficiaries. This Agreement is solely for the
benefit of the Senior Priority Agents, the Senior Priority Creditors, the Junior
Priority Agents and the Junior Priority Creditors, except as provided in the
following sentence. No other Person shall be deemed to be a third-party
beneficiary of this Agreement, except that each Credit Party shall be a
third-party beneficiary of this Agreement solely for the purposes of Sections
7.4 and 7.11.

Section 7.11 Designation of Additional Indebtedness; Joinder of Additional
Agents.

(a) The Borrower may designate any Additional Indebtedness complying with the
requirements of the definition thereof as Additional Indebtedness for purposes
of this Agreement, upon complying with the following conditions:

(i) one or more Additional Agents for one or more Additional Creditors in
respect of such Additional Indebtedness shall have executed the Additional
Indebtedness Joinder with respect to such Additional Indebtedness, and the July
2012 First Lien Borrower or any such Additional Agent shall have delivered such
executed Additional Indebtedness Joinder to the July 2012 First Lien Agent, the
[        ]1 [First/Second]2 Lien Agent and any other Additional Agent then party
to this Agreement;

(ii) at least five Business Days (unless a shorter period is agreed in writing
by the Parties and the July 2012 First Lien Borrower) prior to delivery of the
Additional Indebtedness Joinder, the July 2012 First Lien Borrower shall have
delivered to the July 2012 First Lien Agent, the [        ]1 [First/Second]2
Lien Agent and any other Additional Agent then party to this Agreement complete
and correct copies of any Additional Credit Facility, Additional Guaranties and
Additional Collateral Documents that will govern such Additional Indebtedness
upon giving effect to such designation (which may be unexecuted copies of
Additional Documents to be executed and delivered concurrently with the
effectiveness of such designation);

(iii) the July 2012 First Lien Borrower shall have executed and delivered to the
July 2012 First Lien Agent, the [        ]1 [First/Second]2 Lien Agent and any
other Additional Agent then party to this Agreement the Additional Indebtedness
Designation (including whether such Additional Indebtedness is designated Senior
Priority Debt or Junior Priority Debt) with respect to such Additional
Indebtedness;

 

E-45



--------------------------------------------------------------------------------

(iv) all state and local stamp, recording, filing, intangible and similar taxes
or fees (if any) that are payable in connection with the inclusion of such
Additional Indebtedness under this Agreement shall have been paid and reasonable
evidence thereof shall have been given to the July 2012 First Lien Agent, the
[        ]1 [First/Second]2 Lien Agent and any other Additional Agent then party
to this Agreement; and

(v) no Event of Default shall have occurred and be continuing.

No Additional Indebtedness may be designated both Senior Priority Debt and
Junior Priority Debt.

(b) Upon satisfaction of the conditions specified in the preceding
Section 7.11(a), the designated Additional Indebtedness shall constitute
“Additional Indebtedness”, any Additional Credit Facility under which such
Additional Indebtedness is or may be incurred shall constitute an “Additional
Credit Facility”, any holder of such Additional Indebtedness or other applicable
Additional Creditor shall constitute an “Additional Creditor”, and any
Additional Agent for any such Additional Creditor shall constitute an
“Additional Agent” for all purposes under this Agreement. The date on which such
conditions specified in clause (a) shall have been satisfied with respect to any
Additional Indebtedness is herein called the “Additional Effective Date” with
respect to such Additional Indebtedness. Prior to the Additional Effective Date
with respect to any Additional Indebtedness, all references herein to Additional
Indebtedness shall be deemed not to take into account such Additional
Indebtedness, and the rights and obligations of the July 2012 First Lien Agent,
the [        ]1 [First/Second]2 Lien Agent and each other Additional Agent then
party to this Agreement shall be determined on the basis that such Additional
Indebtedness is not then designated. On and after the Additional Effective Date
with respect to such Additional Indebtedness, all references herein to
Additional Indebtedness shall be deemed to take into account such Additional
Indebtedness, and the rights and obligations of the July 2012 First Lien Agent,
the [        ]1 [First/Second]2 Lien Agent and each other Additional Agent then
party to this Agreement shall be determined on the basis that such Additional
Indebtedness is then designated.

(c) In connection with any designation of Additional Indebtedness pursuant to
this Section 7.11, each of the July 2012 First Lien Agent, the [        ]1
[First/Second]2 Lien Agent and each Additional Agent then party hereto agrees
(x) to execute and deliver any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, any July
2012 First Lien Collateral Documents, [        ]1 [First/Second]2 Lien
Collateral Documents or Additional Collateral Documents, as applicable, and any
agreements relating to any security interest in Control Collateral, Cash
Collateral, Senior Priority Common Mortgaged Collateral and Junior Priority
Common Mortgaged Collateral, and to make or consent to any filings or take any
other actions, as may be reasonably deemed by the Borrower to be necessary or
reasonably desirable for any Lien on any Collateral to secure such Additional
Indebtedness to become a valid and perfected Lien (with the priority
contemplated by the applicable Additional Indebtedness Designation delivered
pursuant to this Section 7.11 and by this Agreement), and (y) otherwise to
reasonably cooperate to effectuate a designation of Additional Indebtedness
pursuant to this Section 7.11 (including, without limitation, if requested, by
executing an acknowledgment of any Additional Indebtedness Joinder or of the
occurrence of any Additional Effective Date).

Section 7.12 Senior Priority Representative; Notice of Senior Priority
Representative Change. The Senior Priority Representative shall act for the
Senior Priority Secured Parties as provided in this Agreement, and shall be
entitled to so act from time to time. Until a Party (other than the existing
Senior Priority Representative) receives written notice

 

E-46



--------------------------------------------------------------------------------

from the existing Senior Priority Representative, in accordance with
Section 7.5, of a change in the identity of the Senior Priority Representative,
such Party shall be entitled to act as if the existing Senior Priority
Representative is in fact the Senior Priority Representative. Each Party (other
than the existing Senior Priority Representative) shall be entitled to rely upon
any written notice of a change in the identity of the Senior Priority
Representative which facially appears to be from the then existing Senior
Priority Representative and is delivered in accordance with Section 7.5 and such
Agent shall not be required to inquire into the veracity or genuineness of such
notice. Each existing Senior Priority Representative from time to time agrees to
give prompt written notice to each Party of any change in the identity of the
Senior Priority Representative.

Section 7.13 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Senior Priority Secured Parties and the Junior Priority Secured
Parties, respectively. Nothing in this Agreement is intended to or shall impair
the rights of any Credit Party, or the obligations of any Credit Party to pay
any July 2012 First Lien Obligations, any [        ]1 [First/Second]2 Lien
Obligations and any Additional Obligations as and when the same shall become due
and payable in accordance with their terms.

Section 7.14 Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

Section 7.15 Severability. If any of the provisions in this Agreement shall, for
any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.

Section 7.16 Attorneys’ Fees. The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.

Section 7.17 VENUE; JURY TRIAL WAIVER.

(a) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS
PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT TO THE
EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK FOR
THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE “FEDERAL DISTRICT
COURT,” AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW YORK COURTS”) AND
APPELLATE COURTS FROM EITHER OF THEM; PROVIDED THAT NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO PRECLUDE (I) ANY AGENT FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL
OR ANY OTHER SECURITY FOR THE OBLIGATIONS (IN WHICH CASE ANY PARTY SHALL BE
ENTITLED TO ASSERT ANY CLAIM OR DEFENSE, INCLUDING ANY CLAIM OR DEFENSE THAT
THIS SECTION 7.17 WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL ACTION OR
PROCEEDING IN A NEW YORK COURT), OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER
IN FAVOR OF ANY AGENT, (II) ANY PARTY FROM BRINGING ANY LEGAL ACTION OR
PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT AND (III) IF ALL SUCH

 

E-47



--------------------------------------------------------------------------------

NEW YORK COURTS DECLINE JURISDICTION OVER ANY PERSON, OR DECLINE (OR IN THE CASE
OF THE FEDERAL DISTRICT COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER OF
SUCH ACTION OR PROCEEDING, A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT WITH
RESPECT THERETO IN ANOTHER COURT HAVING JURISDICTION.

(b) EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 7.17
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

Section 7.18 Intercreditor Agreement. This Agreement is the Intercreditor
Agreement referred to in the July 2012 First Lien Credit Agreement, the
[        ]1 [First/Second]2 Lien Credit Agreement and each Additional Credit
Facility. Nothing in this Agreement shall be deemed to subordinate the right of
any Junior Priority Secured Party to receive payment to the right of any Senior
Priority Secured Party (whether before or after the occurrence of an Insolvency
Proceeding), it being the intent of the Parties that this Agreement shall
effectuate a subordination of Liens as between the Senior Priority Secured
Parties, on the one hand, and the Junior Priority Secured Parties, on the other
hand, but not a subordination of Indebtedness.

Section 7.19 No Warranties or Liability. Each Party acknowledges and agrees that
none of the other Parties has made any representation or warranty with respect
to the execution, validity, legality, completeness, collectability or
enforceability of any other July 2012 First Lien Facility Document, any other
[        ]1 [First/Second]2 Lien Facility Document or any other Additional
Document. Except as otherwise provided in this Agreement, each Party will be
entitled to manage and supervise its respective extensions of credit to any
Credit Party in accordance with law and their usual practices, modified from
time to time as they deem appropriate.

Section 7.20 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any July 2012 First Lien Facility Document,
any [        ]1 [First/Second]2 Lien Facility Document or any Additional
Document, the provisions of this Agreement shall govern.

Section 7.21 Information Concerning Financial Condition of the Credit Parties.
Each Party hereby assumes responsibility for keeping itself informed of the
financial condition of the Credit Parties and all other circumstances bearing
upon the risk of nonpayment of the July 2012 First Lien Obligations, the
[        ]1 [First/Second]2 Lien Obligations or any Additional Obligations, as
applicable. Each Party hereby agrees that no Party shall have any duty to advise
any other Party of information known to it regarding such condition or any such
circumstances. In the event any Party, in its sole discretion, undertakes at any
time or from time to time to provide any information to any other Party to this

 

E-48



--------------------------------------------------------------------------------

Agreement, it shall be under no obligation (a) to provide any such information
to such other Party or any other Party on any subsequent occasion, (b) to
undertake any investigation not a part of its regular business routine, or
(c) to disclose any other information.

Section 7.22 Excluded Assets. For the avoidance of doubt, except as otherwise
expressly set forth herein (including in Section 2.5), nothing in this Agreement
(including Sections 2.1, 4.1, 6.1 and 6.9) shall be deemed to provide or require
that any Agent or any Secured Party represented thereby receive any Proceeds of,
or any Lien on, any Property of any Credit Party that constitutes “Excluded
Assets” under (and as defined in) the applicable Credit Document to which such
Agent is a party.

[Signature pages follow]

 

E-49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the July 2012 First Lien Agent, for and on behalf of itself
and the July 2012 First Lien Creditors, and the [        ]1 [First/Second]2 Lien
Agent, for and on behalf of itself and the [        ]1 [First/Second]2 Lien
Creditors, have caused this Agreement to be duly executed and delivered as of
the date first above written.

 

[                                 ], in its capacity as July 2012 First Lien
Agent By:  

 

  Name:   Title: [                                 ], in its capacity as
[        ]1 [First/Second]2 Lien Agent By:  

 

  Name:   Title:

 

S-1



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each Credit Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the July 2012 First Lien Agent, the July 2012 First Lien Creditors, the
[        ]1 [First/Second]2 Lien Agent, the [        ]1 [First/Second]2 Lien
Creditors, any Additional Agent and any Additional Creditors, and will not do
any act or perform any obligation which is not in accordance with the agreements
set forth in this Agreement. Each Credit Party further acknowledges and agrees
that it is not an intended beneficiary or third party beneficiary under this
Agreement, except as expressly provided in Section 7.4 or Section 7.10.

CREDIT PARTIES:

 

BOOZ ALLEN HAMILTON INVESTOR CORPORATION By:  

 

  Name:   Title: BOOZ ALLEN HAMILTON INC. By:  

 

  Name:   Title: [SUBSIDIARY GUARANTORS] By:  

 

  Name:   Title:

 

S-2



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL INDEBTEDNESS DESIGNATION

DESIGNATION dated as of                  , 20    , by Booz Allen Hamilton Inc.,
a Delaware corporation (the “Borrower”). Capitalized terms used herein and not
otherwise defined herein shall have the meaning specified in the Intercreditor
Agreement (as amended, restated, supplemented, waived or otherwise modified from
time to time, the “Intercreditor Agreement”) entered into as of
[                ], 20[    ], between [                    ], in its capacity as
administrative agent and collateral agent (together with its successors and
assigns in such capacity, the “July 2012 First Lien Agent”) for the July 2012
First Lien Creditors, and [                    ], in its capacities [as
administrative agent and collateral agent] (together with its successors and
assigns in such capacity, the “[        ]1 [First/Second]2 Lien Agent”) for the
[        ]1 [First/Second]2 Lien Lenders.16 Capitalized terms used herein and
not otherwise defined herein shall have the meaning specified in the
Intercreditor Agreement.

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                  , 20      (the “Additional Credit Facility”), among
[list any applicable Credit Party], [list Additional Creditors] [and Additional
Agent, as agent (the “Additional Agent”)].17

Section 7.11 of the Intercreditor Agreement permits the Borrower to designate
Additional Indebtedness under the Intercreditor Agreement. Accordingly:

Section 1. Representations and Warranties. The Borrower hereby represents and
warrants to the July 2012 First Lien Agent, the [        ]1 [First/Second]2 Lien
Agent, and any Additional Agent that:

(1) The Additional Indebtedness incurred or to be incurred under the Additional
Credit Facility constitutes “Additional Indebtedness” which complies with the
definition of such term in the Intercreditor Agreement;

(2) all conditions set forth in Section 7.11 of the Intercreditor Agreement with
respect to the Additional Indebtedness have been satisfied; and

(3) on the date hereof there does not exist, and after giving effect to the
designation of such Additional Indebtedness there will not exist, any Event of
Default.

Section 2. Designation of Additional Indebtedness. The Borrower hereby
designates such Additional Indebtedness as Additional Indebtedness under the
Intercreditor Agreement and such Additional Indebtedness shall constitute
[Senior Priority Debt] [Junior Priority Debt].

 

Ex. A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Designation to be duly
executed by its duly authorized officer or other representative, all as of the
day and year first above written.

 

BOOZ ALLEN HAMILTON INC. By:  

 

  Name:   Title:

 

Ex. A-2



--------------------------------------------------------------------------------

EXHIBIT B

ADDITIONAL INDEBTEDNESS JOINDER

JOINDER, dated as of                 , 20    , among Booz Allen Hamilton Inc., a
Delaware corporation (the “Borrower”), those certain Domestic Subsidiaries of
the Borrower from time to time party to the Intercreditor Agreement described
below, [                    ], in its capacities as administrative agent
(together with its successors and assigns in such capacities, the “July 2012
First Lien Agent”)18 for the July 2012 First Lien Creditors,
[                    ], in its capacities [as administrative agent and
collateral agent] (together with its successors and assigns in such capacities,
the “[        ]1 [First/Second]2 Lien Agent”)19 for the [        ]1
[First/Second]2 Lien Lenders, [list any previously added Additional Agent] [and
insert name of each Additional Agent under any Additional Credit Facility being
added hereby as party] and any successors or assigns thereof, to the
Intercreditor Agreement dated as of [                ], 20[    ] (as amended,
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”) among the July 2012 First Lien Agent, [and] the
[        ]1 [First/Second]2 Lien Agent [and (list any previously added
Additional Agent)]. Capitalized terms used herein and not otherwise defined
herein shall have the meaning specified in the Intercreditor Agreement.

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                  , 20      (the “Additional Credit Facility”), among
[list any applicable Grantor], [list any applicable Additional Creditors (the
“Joining Additional Creditors”)] [and insert name of each applicable Additional
Agent (the “Joining Additional Agent”)].20

Section 7.11 of the Intercreditor Agreement permits the Borrower to designate
Additional Indebtedness under the Intercreditor Agreement. The Borrower has so
designated Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility as Additional Indebtedness by means of an Additional
Indebtedness Designation.

Accordingly, [the Joining Additional Agent, for itself and on behalf of the
Joining Additional Creditors,]21 hereby agrees with July 2012 the First Lien
Agent, the [        ]1 [First/Second]2 Lien Agent and any other Additional Agent
party to the Intercreditor Agreement as follows:

Section 1. Agreement to be Bound. The [Joining Additional Agent, for itself and
on behalf of the Joining Additional Creditors,]22 hereby agrees to be bound by
the terms and provisions of the Intercreditor Agreement and shall, as of the
Additional Effective Date with respect to the Additional Credit Facility, be
deemed to be a party to the Intercreditor Agreement.

Section 2. Recognition of Claims. The July 2012 First Lien Agent (for itself and
on behalf of the July 2012 First Lien Lenders), the [        ]1 [First/Second]2
Lien Agent (for itself and on behalf of the [        ]1 [First/Second]2 Lien
Lenders) and [each of] the Additional Agent[s](for itself and on behalf of any
Additional Creditors represented thereby) hereby agree that the interests of the
respective Creditors in the Liens granted to the July 2012 First Lien Agent, the
[        ]1 [First/Second]2 Lien Agent, or any Additional Agent, as applicable,
under the applicable Credit Documents shall be treated, as among the Creditors,
as having the priorities provided for in Section 2.1 of the Intercreditor
Agreement, and shall at all times be allocated among the Creditors as provided
therein regardless of any claim or defense (including without limitation any
claims under the fraudulent transfer, preference or similar avoidance provisions
of applicable bankruptcy, insolvency or other laws affecting the rights of
creditors generally) to which the July 2012 First Lien Agent, the [        ]1
[First/Second]2 Lien Agent, any Additional Agent or any Creditor may be entitled
or subject. The July 2012 First Lien Agent (for itself and on behalf of the July
2012 First Lien Creditors), the [        ]1 [First/Second]2 Lien Agent (for
itself and on behalf of the [        ]1 [First/Second]2 Lien Creditors), and any
Additional Agent party to the Intercreditor Agreement (for itself

 

Ex. B-1



--------------------------------------------------------------------------------

and on behalf of any Additional Creditors represented thereby) (a) recognize the
existence and validity of the Additional Obligations represented by the
Additional Credit Facility, and (b) agree to refrain from making or asserting
any claim that the Additional Credit Facility or other applicable Additional
Documents are invalid or not enforceable in accordance with their terms as a
result of the circumstances surrounding the incurrence of such obligations. The
[Joining Additional Agent (for itself and on behalf of the Joining Additional
Creditors] (a) recognize[s] the existence and validity of the July 2012 First
Lien Obligations represented by the July 2012 First Lien Credit Agreement and
the existence and validity of the [        ]1 [First/Second]2 Lien Obligations
represented by the [        ]1 [First/Second]2 Lien Credit Agreement23 and
(b) agree[s] to refrain from making or asserting any claim that the July 2012
First Lien Credit Agreement, the [        ]1 [First/Second]2 Lien Credit
Agreement or other July 2012 First Lien Facility Documentation or [        ]1
[First/Second]2 Lien Facility Documentation,23 as the case may be, are invalid
or not enforceable in accordance with their terms as a result of the
circumstances surrounding the incurrence of such obligations.

Section 3. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Additional Agent] shall
be sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.5 of the Intercreditor
Agreement).

Section 4. Miscellaneous. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

[Add Signatures]

 

Ex. B-2



--------------------------------------------------------------------------------

EXHIBIT C

[JULY 2012 FIRST LIEN CREDIT AGREEMENT][[         ]1 [FIRST/SECOND LIEN]2 CREDIT
AGREEMENT] JOINDER

JOINDER, dated as of                  , 20    , among [    ], in its capacity as
collateral agent (together with its successors and assigns in such capacity from
time to time, and as further defined in the Intercreditor Agreement, the “July
2012 First Lien Agent”)24 for the July 2012 First Lien Secured Parties,
[        ], in its capacity as collateral agent (together with its successors
and assigns in such capacity from time to time, and as further defined in the
Intercreditor Agreement, the “[         ]1 [First/Second]2 Lien Agent”)25 for
the [        ]1 [First/Second]2 Lien Secured Parties, [list any previously added
Additional Agent] [and insert name of additional July 2012 First Lien Secured
Parties, July 2012 First Lien Agent, [        ]1 [First/Second]2 Lien Secured
Parties or [        ]1 [First/Second]2 Lien Agent, as applicable, being added
hereby as party] and any successors or assigns thereof, to the Intercreditor
Agreement dated as of [                ], 20[    ] (as amended, supplemented,
waived or otherwise modified from time to time, the “Intercreditor Agreement”)
among the July 2012 First Lien Agent26, [and] the [        ]1 [First/Second]2
Lien Agent27 [and (list any previously added Additional Agent)]. Capitalized
terms used herein and not otherwise defined herein shall have the meaning
specified in the Intercreditor Agreement.

Reference is made to that certain [insert name of new facility], dated as of
                 , 20     (the “Joining [July 2012 First Lien Credit Agreement][
[        ]1 [First/Second]2Lien Credit Agreement]”), among [list any applicable
Credit Party], [list any applicable new July 2012 First Lien Secured Parties or
new [        ]1 [First/Second]2 Lien Secured Parties, as applicable (the
“Joining [July 2012 First][ [        ]1 [First/Second]2] Lien Secured Parties”)]
[and insert name of each applicable Agent (the “Joining [July 2012 First][ [ ]1
[First/Second]2] Lien Agent”)].28

The Joining [July 2012 First][ [        ]1 [First/Second]2] Lien Agent, for
itself and on behalf of the Joining [July 2012 First][ [        ]1
[First/Second]2]29 Lien Secured Parties, hereby agrees with the Company and the
other Grantors, the [July 2012 First][ [    ]1 [First/Second]2] Lien Agent and
any other Additional Agent party to the Intercreditor Agreement as follows:

Section 1. Agreement to be Bound. The [Joining [July 2012 First][ [        ]1
[First/Second]2] Lien Agent, for itself and on behalf of the Joining [July 2012
First][ [        ]1 [First/Second]2] Lien Secured Parties,]30 hereby agrees to
be bound by the terms and provisions of the Intercreditor Agreement and shall,
as of the date hereof, be deemed to be a party to the Intercreditor Agreement as
[the][a] [July 2012 First][ [        ]1 [First/Second]2] Lien Agent. As of the
date hereof, the Joining [July 2012 First Lien Credit Agreement][ [        ]1
[First/Second]2] Lien Credit Agreement] shall be deemed [the][a] [July 2012
First Lien Credit Agreement][ [        ]1 [First/Second]2] Lien Credit
Agreement] under the Intercreditor Agreement, and the obligations thereunder are
subject to the terms and provisions of the Intercreditor Agreement.

Section 2. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to the Joining [July 2012 First][
[        ]1 [First/Second]2] Lien Agent shall be sent to the address set forth
on Annex 1 attached hereto (until notice of a change thereof is delivered as
provided in Section 7.5 of the Intercreditor Agreement).

Section 3. Miscellaneous. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

 

Ex. C-1



--------------------------------------------------------------------------------

[ADD SIGNATURES]

 

1 

Insert month and year when this agreement is initially entered into (i.e.,
August 2012).

2 

Insert (i) “First,” if this Agreement is initially entered into in connection
with the incurrence of debt with pari passu Lien priority to the July 2012 First
Lien Credit Agreement or (ii) “Second,” if this agreement is initially entered
into in connection with the incurrence of debt with Junior Lien Priority to the
July 2012 First Lien Credit Agreement.

3 

Describe the applicable Borrower.

4 

Insert the section number of the negative covenant restricting Liens in the
Initial [        ]1 [First/Second]2 Lien Credit Agreement.

5 

Insert the section number of the definitions section in the Initial [        ]1
[First/Second]2 Lien Credit Agreement.

6 

Insert the section number of the negative covenant restricting Indebtedness in
the Initial [        ]1 [First/Second]2 Lien Credit Agreement

7 

[Reserved].

8 

[Reserved]

9 

Include if this agreement is initially entered into in connection with the
incurrence of Junior Priority Debt.

10

Include if this agreement is initially entered into in connection with the
incurrence of Senior Priority Debt.

11 

[Reserved].

12 

Insert (i) “Senior,” if this agreement is initially entered into in connection
with the incurrence of debt with pari passu Lien priority to the July 2012 First
Lien Credit Agreement or (ii) “Junior,” if this agreement is initially entered
into in connection with the Junior Lien Priority to the July 2012 First Lien
Credit Agreement.

13 

If this agreement is initially entered into in connection with the entry into a
new revolving loan facility, add the defined term for such facility here.

14 

If this agreement is initially entered into in connection with the entry into a
new revolving loan facility, add the defined terms for the parties to such
agreement.

15 

If this agreement is initially entered into in connection with the entry into a
new revolving loan facility, add the defined term for the Obligations with
respect to such facility.

16 

Revise as appropriate to refer to any successor July 2012 First Lien Agent or
[        ]1 [First/Second]2 Lien Agent and to add reference to any previously
added Additional Agent.

17 

Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Creditors and my Additional Agent.

18 

Revise as appropriate to refer to any successor July 2012 First Lien Agent.

19 

Revise as appropriate to refer to any successor [        ]1 [First/Second]2 Lien
Agent.

20 

Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Creditors and any Additional Agent.

21 

Revise as appropriate to refer to any Additional Agent being added hereby and
any Additional Creditors represented thereby.

22 

Revise references throughout as appropriate to refer to the party or parties
being added.

23 

Add references to any previously added Additional Credit Facility and related
Additional Obligations as appropriate.

24 

Revise as appropriate to refer to any successor July 2012 First Lien Agent.

25 

Revise as appropriate to refer to any successor [        ]1 [First/Second]2]
Lien Agent.

26 

Revise as appropriate to describe predecessor July 2012 First Lien Agent or July
2012 First Lien Secured Parties, if joinder is for a new July 2012 First Lien
Credit Agreement.

27 

Revise as appropriate to describe predecessor [        ]1 [First/Second]2] Lien
Agent or [        ] [First/Second]] Lien Secured Parties, if joinder is for a
new [        ]1 [First/Second]2] Lien Credit Agreement.

28 

Revise as appropriate to refer to the new credit facility, Secured Parties and
Agents.

29 

Revise as appropriate to refer to any Agent being added hereby and any Secured
Parties represented thereby.

30 

Revise references throughout as appropriate to refer to the party or parties
being added.

 

Ex. C-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF EXEMPTION CERTIFICATE

Reference is made to the Credit Agreement, dated as of July 31, 2012 (as
amended, waived, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Booz Allen Hamilton Inc., a Delaware corporation (the
“Borrower”), the lenders from time to time parties thereto, Bank of America,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”),
Collateral Agent and Issuing Lender, and the other banks and financial
institutions party thereto. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

                     (the “Non-US Lender”) is providing this certificate
pursuant to Section 2.20(d) of the Credit Agreement. The Non-US Lender hereby
represents and warrants that:

1. The Non-US Lender is the sole record and beneficial owner of the Loans or the
obligations evidenced by Note(s) in respect of which it is providing this
certificate.

2. The income from the Loans held by the Non-US Lender is not effectively
connected with the conduct of a trade or business within the United States.

3. The Non-US Lender is not a “bank” as such term is used in
Section 881(c)(3)(A) of the Code. In this regard, the Non-US Lender further
represents and warrants that:

(a) the Non-US Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and

(b) the Non-US Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.

4. The Non-US Lender is not a “10-percent shareholder” of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code.

5. The Non-US Lender is not a controlled foreign corporation receiving interest
from a related person within the meaning of Section 881(c)(3)(C) of the Code.

We have furnished you with a certificate of our non-U.S. person status on
Internal Revenue Service Form W-8BEN. By executing this certificate, the Non-US
Lender agrees that (1) if the information provided on this certificate changes,
the Non-US Lender shall inform the Borrower (for the benefit of the Borrower and
the Administrative Agent) in writing within 30 days of such change and (2) the
Non-US Lender shall furnish the Borrower (for the benefit of the Borrower and
the Administrative Agent) a properly completed and currently effective
certificate in either the calendar year in which payment is to be made by the
Borrower to the Non-US Lender, or in either of the two calendar years preceding
such payment.

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF NON-US LENDER] By:  

 

Name:   Title:  

Date:

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SOLVENCY CERTIFICATE

Date:             , 2012

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned, the Chief Financial Officer of Booz Allen Hamilton Inc., a
Delaware corporation (the “Borrower”), in that capacity only and not in my
individual capacity (and without personal liability), do hereby certify as of
the date hereof, and based upon facts and circumstances as they exist as of the
date hereof, that:

1. This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 5.1(k) of the Credit Agreement, dated as of July 31, 2012
(as amended, waived, supplemented or otherwise modified from time to time, the
“Credit Agreement”; unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement), among the Borrower, the lenders from time to time parties thereto,
Bank of America, N.A., as Administrative Agent, Collateral Agent and Issuing
Lender, and the other banks and financial institutions party thereto. The
undersigned hereby certifies that he is the duly elected and acting Chief
Financial Officer of the Borrower and that as such he is authorized to execute
and deliver this Solvency Certificate on behalf of the Borrower (and not as an
individual).

2. For purposes of this certificate, the terms below shall have the following
definitions:

(a) “Solvent”

With respect to any Person, as of any date of determination, (a) the amount of
the “present fair saleable value” of the assets of such Person will, as of such
date, exceed the amount of all “liabilities of such Person, contingent or
otherwise”, as of such date, as such quoted terms are determined in accordance
with applicable federal and state laws governing determinations of the solvency
of debtors, (b) the present fair saleable value of the assets of such Person
will, as of such date, be greater than the amount that will be required to pay
the liability of such Person on its debts as such debts become absolute and
matured, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business and (d) such Person will be
able to pay its debts as they mature.

(b) “debt”

Liability on a “claim”.

(c) “claim”

Any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

(d) “contingent liabilities”

 

G-1



--------------------------------------------------------------------------------

Except as otherwise provided by applicable law, the amount of “contingent
liabilities” at any time shall be the amount thereof which, in light of all the
facts and circumstances existing at such time, can reasonably be expected to
become actual or matured liabilities.

3. For purposes of this certificate, I, or officers of the Borrower under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a) I have reviewed the financial statements (including the pro forma financial
statements) referred to in Section 4.1 of the Credit Agreement.

(b) I have knowledge of and have reviewed to my satisfaction the terms of the
2012 Transactions and the Credit Agreement.

(c) As chief financial officer of the Borrower, I am familiar with the financial
condition of the Borrower and its Subsidiaries.

4. On the date hereof, the Borrower and each of the Loan Parties (on a
consolidated basis) is, and after giving effect to the 2012 Transactions will
be, Solvent.

[Remainder of page intentionally left blank]

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Solvency Certificate to be
executed as of the date set forth above.

 

BOOZ ALLEN HAMILTON INC. By:  

 

  Name:     Title:   Chief Financial Officer

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of [                , 20    ] (the “Joinder
Agreement” or this “Agreement”), by and among [NEW LENDERS] (each, a “New
Lender” and, collectively, the “New Lenders”), BOOZ ALLEN HAMILTON INC., a
Delaware corporation (the “Borrower”), and BANK OF AMERICA, N.A. (the
“Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of July 31,
2012 (as amended, waived, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the lenders from time to time
parties thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”), Collateral Agent and Issuing
Lender, and the other banks and financial institutions party thereto
(capitalized terms used but not defined herein having the meaning provided in
the Credit Agreement); and

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish New Loan Commitments by, among other things, entering
into one or more Joinder Agreements with New Lenders;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

I. Each New Lender party hereto hereby agrees to commit to provide its New Loan
Commitment, as set forth on Schedule A annexed hereto, on the terms and subject
to the conditions set forth below:

II. Each New Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, or any other New Lender or any other
Lender or Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent and/or the Collateral Agent, to take such action as agent
on its behalf and to exercise such powers under the Credit Agreement and the
other Loan Documents as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms thereof, together with such powers
as are reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a New Lender.

 

H-1



--------------------------------------------------------------------------------

III. Each New Lender hereby agrees to make its respective Commitment on the
following terms and conditions:

1. Applicable Margin. The Applicable Margin for each New [Term][Revolving] Loan
shall mean, as of any date of determination, a percentage per annum as set forth
below:

[INSERT PRICING]

2. [Principal Payments. The Borrower shall make principal payments on the New
Term Loan in installments on the dates and in the amounts set forth below:

 

(A)    (B)  

Payment


Date

   Scheduled
Repayment of  New Term
Loans      $         $         $         $         $         $         $        
$         $         $         $         $         $         $         $     

][Maturity Date. The Borrower shall repay the then unpaid principal amount of
the New Revolving Loans outstanding, and the New Loan Commitments in respect
thereof will terminate, on [—].]

3. Voluntary and Mandatory Prepayments. [Scheduled installments of principal of
the New Term Loans set forth above shall be reduced in connection with any
optional or mandatory prepayments of the New Term Loans in accordance with
Sections 2.11 and 2.12 of the Credit Agreement respectively.] [The New Loan
Commitments with respect to New Revolving Loans shall be reduced in accordance
with Section 2.10.]

4. Proposed Borrowing. This Agreement represents the Borrower’s request to
[borrow New Term Loans] [establish commitments for New Revolving Loans] from the
New Lenders as follows (the “Proposed Borrowing”):

SECTION 1. Business Day of Proposed Borrowing:                     ,         

SECTION 2. Amount of Proposed Borrowing: $            

[SECTION 3. Interest rate option:

 

  a. ABR Loan(s)

 

  b. Eurocurrency Loan(s) with an initial Interest Period of      months]

5. [New Lenders. Each New Lender acknowledges and agrees that upon its execution
of this Agreement and the making of New [Term][Revolving] Loans, such New Lender
shall become a “Lender” under, and for all purposes of, the Credit Agreement and
the other Loan Documents, and shall be subject to and bound by the terms
thereof, and shall perform all the obligations of and shall have all rights of a
Lender thereunder.]8

 

8 

Insert bracketed language if the lending institution is not already a Lender.

 

H-2



--------------------------------------------------------------------------------

6. Credit Agreement Governs. Except as set forth in this Agreement, the New
[Term][Revolving] Loans shall otherwise be subject to the provisions of the
Credit Agreement and the other Loan Documents.

7. Certification. By its execution of this Agreement, the undersigned officer on
behalf of the Borrower certifies that no Default or Event of Default shall exist
on the date hereof immediately after giving effect to the New [Term][Revolving]
Loans.

8. Notice. For purposes of the Credit Agreement, the initial notice address of
each New Lender shall be as set forth below its signature below.

9. Non-US Lenders. For each New Lender that is a Non-US Lender, delivered
herewith to the Administrative Agent are such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such New Lender may be required to deliver to Administrative Agent pursuant to
Section 2.20(d) of the Credit Agreement.

10. Recordation of the New Loans. Upon execution, delivery and effectiveness
hereof, the Administrative Agent will record the New [Term][Revolving] Loans
made by each New Lender in the Register.

11. Amendment, Modification and Waiver. This Agreement may not be amended,
waived, supplemented or otherwise modified except (i) prior to the effectiveness
of this Agreement, by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto, and (ii) upon and following
the effectiveness of this Agreement, as provided by Section 10.1 of the Credit
Agreement.

12. Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

13. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME ARE NOT MANDATORILY APPLICABLE
BY STATUTE AND THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE
REQUIRED THEREBY.

14. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 

H-3



--------------------------------------------------------------------------------

15. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

 

H-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of [                ,
        ].

 

[NAME OF NEW LENDER],  

By:

 

 

 

      Name:       Title:    

Notice Address:

Attention:

Telephone:

Facsimile:

 

BOOZ ALLEN HAMILTON INC.  

By:

 

 

 

      Name:       Title:

 

H-5



--------------------------------------------------------------------------------

Consented to by:

 

BANK OF AMERICA, N.A., as Administrative Agent  

By:

 

 

 

      Name:       Title:

 

H-6



--------------------------------------------------------------------------------

SCHEDULE A

TO JOINDER AGREEMENT

 

Name of New Lender

  

Type of New Loan

Commitment

   Amount  

[                    ]

  

[Term][Revolving] Loan Commitment

   $           

 

 

 

 

H-7



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF

PREPAYMENT OPTION NOTICE

Attention of                     

Telecopy No.                  

[Date]

Ladies and Gentlemen:

The undersigned, Bank of America, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders referred to below, refers
to the Credit Agreement, dated as of July 31, 2012 (as amended, waived,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Booz Allen Hamilton Inc., a Delaware corporation, the lenders from time to
time parties thereto, Bank of America, N.A., as Administrative Agent, Collateral
Agent and Issuing Lender, and the other banks and financial institutions party
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The
Administrative Agent hereby gives notice of an offer of prepayment made by the
Borrower pursuant to Section 2.12(e) of the Credit Agreement of the Tranche
[A/B] Prepayment Amount (the “Prepayment Amount”). Amounts applied to prepay the
Tranche [A/B]1 Term Loans shall be applied pro rata to the Tranche [A/B]2 Term
Loan held by you. The portion of the prepayment amount to be allocated to the
Tranche [A/B]3 Term Loan held by you and the date on which such prepayment will
be made to you (should you elect to receive such prepayment) are set forth
below:

 

(A)

  

Total Prepayment Amount

   $    

(B)

  

Portion of Prepayment Amount to be received by you

   $    

(C)

  

Prepayment Date (ten Business Days after the date of this Prepayment Option
Notice)

                   , 20    

 

1 

Insert relevant Tranche.

2 

Insert relevant Tranche.

3 

Insert relevant Tranche.

 

I-1



--------------------------------------------------------------------------------

IF YOU DO NOT WISH TO RECEIVE ALL OR ANY PORTION OF THE TRANCHE [A/B]4 TERM LOAN
PREPAYMENT AMOUNT TO BE ALLOCATED TO YOU ON THE PREPAYMENT DATE INDICATED IN
PARAGRAPH (C) ABOVE, please sign this notice in the space provided below and
indicate the percentage and the dollar amount of the Prepayment Amount otherwise
payable to you which you do not wish to receive. Please return this notice as so
completed via telecopy to the attention of [                    ] at Bank of
America, N.A., no later than 5:00 P.M., New York City time, five Business Days
after the date of this Notice, at telecopy number [(    )    -         ]. IF YOU
DO NOT RETURN THIS NOTICE, YOU WILL RECEIVE 100% OF THE PREPAYMENT AMOUNT
ALLOCATED TO YOU ON THE PREPAYMENT DATE.

 

Bank of America, N.A., as Administrative Agent By:  

 

  Name:   Title:

 

Name of Term Loan Lender By:  

 

  Name:   Title:

Percentage and Dollar Amount

of Prepayment Amount

Declined:     %; $                 

 

4 

Insert relevant Tranche (i.e. Initial Tranche A Term Loans, Initial Tranche B
Term Loans, New Term Loans, Extended Term Loans, Refinancing Term Loans, Initial
Revolving Commitments, New Revolving Commitments, Extended Revolving Loans,
Refinancing Revolving Commitments)

 

I-2



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF

TRANCHE A TERM LOAN NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$                New York, New York

                , 20    

FOR VALUE RECEIVED, the undersigned, Booz Allen Hamilton Inc., a Delaware
corporation (“Booz Allen”, and, together with any assignee of, or successor by
merger to, Booz Allen Hamilton Inc.’s rights and obligations under the Credit
Agreement (as hereinafter defined) as provided therein, the “Borrower”), hereby
unconditionally promises to pay to                     (the “Lender”) or its
registered assigns at the Funding Office specified in the Credit Agreement in
Dollars and in immediately available funds, the principal amount of
(a)                     DOLLARS ($                ), or, if less, (b) the
aggregate unpaid principal amount of all Term Loans owing to the Lender under
the Credit Agreement. The principal amount shall be paid in the amounts and on
the dates specified in Section 2.3 of the Credit Agreement. The Borrower further
agrees to pay interest in like money at such office on the unpaid principal
amount hereof from time to time outstanding at the rates and on the dates
specified in the Credit Agreement.

This Note (a) is one of the Notes issued pursuant to the Credit Agreement, dated
as of July 31, 2012 (as amended, waived, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the lenders from time
to time parties thereto, Bank of America, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”), Collateral Agent and Issuing Lender, and
the other banks and financial institutions party thereto, (b) is subject to the
provisions of the Credit Agreement, which are hereby incorporated by reference,
(c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement and (d) is secured and guaranteed as provided
in the Loan Documents. Reference is hereby made to the Credit Agreement for a
statement of all the terms and conditions under which the Tranche A Term Loans
evidenced hereby are made and are to be repaid. In the event of any conflict or
inconsistency between the terms of this Note and the terms of the Credit
Agreement, to the fullest extent permitted by applicable law, the terms of the
Credit Agreement shall govern and be controlling.

Upon the occurrence of any one or more Events of Default, all principal and all
accrued interest then remaining unpaid on this Note shall become, or may be
declared to be, immediately due and payable, all as and to the extent provided
in the Credit Agreement. No failure in exercising any rights hereunder or under
the other Loan Documents on the part of the Lender shall operate as a waiver of
such rights.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby expressly waive, to
the fullest extent permitted by applicable law, presentment, demand, protest and
all other similar notices or similar requirements.

 

J-1-1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

[Remainder of page intentionally left blank]

 

J-1-2



--------------------------------------------------------------------------------

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND THE LENDER
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

BOOZ ALLEN HAMILTON INC. By:  

 

  Name:   Title:

 

J-1-3



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF

TRANCHE B TERM LOAN NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$                    New York, New York

                , 20    

FOR VALUE RECEIVED, the undersigned, Booz Allen Hamilton Inc., a Delaware
corporation (“Booz Allen”, and, together with any assignee of, or successor by
merger to, Booz Allen Hamilton Inc.’s rights and obligations under the Credit
Agreement (as hereinafter defined) as provided therein, the “Borrower”), hereby
unconditionally promises to pay to                     (the “Lender”) or its
registered assigns at the Funding Office specified in the Credit Agreement in
Dollars and in immediately available funds, the principal amount of
(a)                     DOLLARS ($                ), or, if less, (b) the
aggregate unpaid principal amount of all Term Loans owing to the Lender under
the Credit Agreement. The principal amount shall be paid in the amounts and on
the dates specified in Section 2.3 of the Credit Agreement. The Borrower further
agrees to pay interest in like money at such office on the unpaid principal
amount hereof from time to time outstanding at the rates and on the dates
specified in the Credit Agreement.

This Note (a) is one of the Notes issued pursuant to the Credit Agreement, dated
as of July 31, 2012 (as amended, waived, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the lenders from time
to time parties thereto, Bank of America, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”), Collateral Agent and Issuing Lender, and
the other banks and financial institutions party thereto, (b) is subject to the
provisions of the Credit Agreement, which are hereby incorporated by reference,
(c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement and (d) is secured and guaranteed as provided
in the Loan Documents. Reference is hereby made to the Credit Agreement for a
statement of all the terms and conditions under which the Tranche B Term Loans
evidenced hereby are made and are to be repaid. In the event of any conflict or
inconsistency between the terms of this Note and the terms of the Credit
Agreement, to the fullest extent permitted by applicable law, the terms of the
Credit Agreement shall govern and be controlling.

Upon the occurrence of any one or more Events of Default, all principal and all
accrued interest then remaining unpaid on this Note shall become, or may be
declared to be, immediately due and payable, all as and to the extent provided
in the Credit Agreement. No failure in exercising any rights hereunder or under
the other Loan Documents on the part of the Lender shall operate as a waiver of
such rights.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby expressly waive, to
the fullest extent permitted by applicable law, presentment, demand, protest and
all other similar notices or similar requirements.

 

J-2-1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

[Remainder of page intentionally left blank]

 

J-2-2



--------------------------------------------------------------------------------

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND THE LENDER
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

BOOZ ALLEN HAMILTON INC. By:  

 

  Name:   Title:

 

J-2-3



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF

REVOLVING NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$                    New York, New York

                , 20    

FOR VALUE RECEIVED, the undersigned, Booz Allen Hamilton Inc., a Delaware
corporation (“Booz Allen”, and, together with any assignee of, or successor by
merger to, Booz Allen Hamilton Inc.’s rights and obligations under the Credit
Agreement (as hereinafter defined) as provided therein, the “Borrower”), hereby
unconditionally promises to pay to                     (the “Lender”) or its
registered assigns at the Funding Office specified in the Credit Agreement in
Dollars and in immediately available funds, the aggregate unpaid principal
amount of all Revolving Loans made by the Lender to the undersigned pursuant to
Section 2.4 of the Credit Agreement, which sum shall be payable on the Revolving
Termination Date. The Borrower further agrees to pay interest in like money at
such office on the unpaid principal amount hereof from time to time outstanding
at the rates and on the dates specified in the Credit Agreement.

This Note (a) is one of the Notes issued pursuant to the Credit Agreement, dated
as of July 31, 2012 (as amended, waived, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the lenders from time
to time parties thereto, Bank of America, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”), Collateral Agent and Issuing Lender, and
the other banks and financial institutions party thereto, (b) is subject to the
provisions of the Credit Agreement, which are hereby incorporated by reference,
(c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement and (d) is secured and guaranteed as provided
in the Loan Documents. Reference is hereby made to the Credit Agreement for a
statement of all the terms and conditions under which the Revolving Loans
evidenced hereby are made and are to be repaid. In the event of any conflict or
inconsistency between the terms of this Note and the terms of the Credit
Agreement, to the fullest extent permitted by applicable law, the terms of the
Credit Agreement shall govern and be controlling.

Upon the occurrence of any one or more Events of Default, all principal and all
accrued interest then remaining unpaid on this Note shall become, or may be
declared to be, immediately due and payable, all as and to the extent provided
in the Credit Agreement. No failure in exercising any rights hereunder or under
the other Loan Documents on the part of the Lender shall operate as a waiver of
such rights.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby expressly waive, to
the fullest extent permitted by applicable law, presentment, demand, protest and
all other similar notices or similar requirements.

 

J-3-1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

[Remainder of page intentionally left blank]

 

J-3-2



--------------------------------------------------------------------------------

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND THE LENDER
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

BOOZ ALLEN HAMILTON INC. By:  

 

  Name:   Title:

 

J-3-3



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF CONSOLIDATING SCHEDULE

 

K-1



--------------------------------------------------------------------------------

BOOZ ALLEN HAMILTON HOLDING CORPORATION

CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS

 

     Booz Allen
Hamilton Inc.
Twelve Months
Ended
March 31,
2012     Booz Allen Hamilton
Holding Corporation
Twelve Months
Ended
March 31,
2012     Consolidated
Booz Allen Hamilton
Holding Corporation
Twelve Months
Ended
March 31,
2012        (Unaudited)     (Unaudited)              (Amounts in thousands)  

Revenue

   $ 5,859,218      $ —        $ 5,859,218   

Operating costs and expenses:

      

Cost of revenue

     2,934,378        —          2,934,378   

Billable expenses

     1,542,822        —          1,542,822   

General and administrative expenses

     903,721        —          903,721   

Depreciation and amortization

     75,205        —          75,205   

Restructuring charge

     15,660        —          15,660      

 

 

   

 

 

   

 

 

 

Total operating costs and expenses

     5,471,786        —          5,471,786      

 

 

   

 

 

   

 

 

 

Operating income

     387,432        —          387,432   

Interest income

     651        12   A      663   

Interest expense

     (48,078 )      —          (48,078 ) 

Other expenses, net

     3,889        (32 ) B      3,857      

 

 

   

 

 

   

 

 

 

Income before income taxes

     343,894        (20 )      343,874   

Income tax expense

     103,925        (6 )      103,919      

 

 

   

 

 

   

 

 

 

Net income

   $ 239,969      $ (14 )    $ 239,955      

 

 

   

 

 

   

 

 

 

 

A Interest income earned on BAH Holding’s cash balances.

B Bank charges on BAH Holding’s escrow account.

Booz Allen Hamilton Proprietary & Confidential



--------------------------------------------------------------------------------

BOOZ ALLEN HAMILTON HOLDING CORPORATION

CONSOLIDATED BALANCE SHEETS

 

     Booz Allen
Hamilton Inc.
March 31,
2012     Booz Allen Hamilton
Holding Corporation
March 31,
2012     Consolidated
Booz Allen Hamilton
Holding Corporation
March 31,
2012        (Unaudited)     (Unaudited)              (Amounts in thousands)  

Assets

      

Current assets:

      

Cash and cash equivalents

   $ 417,538      $ 66,830   A    $ 484,368   

Accounts receivable, net of allowance

     1,077,315        —          1,077,315   

Prepaid expenses

     32,090          32,090   

Income taxes receivable

     46,794          46,794   

Other current assets

     39,898        (22,802 ) B      17,096      

 

 

   

 

 

   

 

 

 

Total current assets

     1,613,635        44,028        1,657,663   

Property and equipment

     191,079        —          191,079   

Deferred income taxes

     7,790        —          7,790   

Intangible assets, net

     223,834        —          223,834   

Goodwill

     1,188,004        —          1,188,004   

Other long-term assets

     45,550        871   C      46,421      

 

 

   

 

 

   

 

 

 

Total assets

   $ 3,269,892      $ 44,899      $ 3,314,791      

 

 

   

 

 

   

 

 

 

Liabilities and stockholders’ equity

      

Current liabilities:

      

Current portion of long-term debt

   $ 42,500      $ —        $ 42,500   

Accounts payable and other accrued expenses

     443,948        3        443,951   

Accrued compensation and benefits

     348,936        8,936   D      357,872   

Deferred income taxes

     59,493        —          59,493   

Other current liabilities

     14,230        (3,600 ) J      10,630      

 

 

   

 

 

   

 

 

 

Total current liabilities

     909,107        5,339        914,446   

Long-term debt, net of current portion

     922,925        —          922,925   

Income tax reserve

     55,282        —          55,282   

Other long-term liabilities

     212,073        24,880   E      236,953      

 

 

   

 

 

   

 

 

 

Total liabilities

     2,099,387        30,219        2,129,606   

Stockholders’ equity:

      

Common stock

     —          1,357   F      1,357   

Treasury stock, at cost — 333,775 shares at December 31, 2011 and 0 shares at
March 31, 2011

     —          (5,377 ) I      (5,377 ) 

Additional paid-in capital

     868,474        30,067   G      898,541   

Retained earnings

     310,746        (11,367 ) H      299,379   

Accumulated other comprehensive loss

     (8,715 )      —          (8,715 )    

 

 

   

 

 

   

 

 

 

Total stockholders’ equity

     1,170,505        14,680        1,185,185      

 

 

   

 

 

   

 

 

 

Total liabilities and stockholders’ equity

   $ 3,269,892      $ 44,899      $ 3,314,791      

 

 

   

 

 

   

 

 

 

 

A Consists of cash related to stock options exercised and cash held for future
Rollover Plan option exercises for strike price below zero. Also includes the
offset to the intercompany elimination entry referenced in B below.

B Intercompany elimination. The majority of the balance is a short-term
receivable due to BAH Inc. from BAH Holding related to tax payments made by BAH
Inc. In the elimination entry, the offset is to cash.

C Receivable from escrow.

D Current portion of equitable adjustment liability to rollover option holders,
payable in second quarter of 2013.

E Long-term portion of cash pay-out related to Rollover Plan option exercises
for strike price below $0.01.

F Class A, Class B, Class C, and Class E common stock activity at BAH Holding.

G Consists of EIP and Rollover option exercises, as well as stock-based
compensation expense, partially offset by reclass of stock-based compensation
expense to other long-term liabilities related to Rollover Options (refer to
note E above).

H BAH Holding’s net income earned inception to date & dividends paid.

I $(5,377)K = 333,775 Treasury Stock shares repurchased on 8/12/11 at the market
value of $16.11.

J Intercompany payable elimination. The majority of the balance is related to
the ESPP stock purchases. Withheld from employee’s paychecks based on their
ESPP. deductions.

Booz Allen Hamilton Proprietary & Confidential



--------------------------------------------------------------------------------

BOOZ ALLEN HAMILTON HOLDING CORPORATION

CONSOLIDATED STATEMENTS OF CASH FLOWS

(in thousands)

Consolidated

 

     Booz Allen Hamilton
Inc.
Twelve Months Ended
March 31,
2012     Booz Allen Hamilton
Holding Corporation
Twelve Months Ended
March 31,
2012     Booz Allen Hamilton
Holding Corporation
Twelve Months Ended
March 31,
2012  

Cash flow from operating activities

      

Net income

   $ 239,969      $ (14 ) A    $ 239,955   

Adjustments to reconcile net income to net cash provided by operating
activities:

      

Gain on sale of state and local transportation business

     (4,082 )      —          (4,082 ) 

Transaction costs on sale of state and local transportation business

     (5,432 )      —          (5,432 ) 

Depreciation and amortization

     75,205        —          75,205   

Amortization of debt issuance costs

     4,783        —          4,783   

Amortization of original issuance discount on debt

     1,097        —          1,097   

Non-cash expense of debt repayments

     —          —          —     

Excess tax benefit from the exercise of stock options

     (16,461 )      —          (16,461 ) 

Stock-based compensation expense

     31,263        —          31,263   

Loss on disposition of property and equipment

     376        —          376   

Deferred income taxes

     74,785        —          74,785           —       

Change in assets and liabilities:

       —       

Accounts receivable, net

     25,275        —          25,275   

Income taxes receivable / payable

     (31,832 )      —          (31,832 ) 

Prepaid expenses

     1,412        (5 )      1,407   

Other current assets

     (14,987 )      21,202   B      6,215   

Other long-term assets

     (6,722 )      472   C      (6,250 ) 

Accrued compensation and benefits

     (35,200 )      (87 ) D      (35,287 ) 

Accounts payable and accrued expenses

     44,885        (4,063 ) E      40,822   

Accrued interest

     (11,801 )      —          (11,801 ) 

Income tax reserve

     (35,192 )      —          (35,192 ) 

Other current liabilities

     (2,373 )      —          (2,373 ) 

Postretirement obligations

     6,966        —          6,966   

Other long-term liabilities

     9,546        (8,939 ) F      607      

 

 

   

 

 

   

 

 

 

Net cash provided by operating activities

     351,480        8,566        360,046      

 

 

   

 

 

   

 

 

 

Cash flow from investing activities

      

Purchases of property and equipment

     (76,925 )      —          (76,925 ) 

Escrow payment

       —          —     

Proceeds from sale of state and local transportation business

     23,332        —          23,332      

 

 

   

 

 

   

 

 

 

Net cash (used in) provided by investing activities

     (53,593 )      —          (53,593 )    

 

 

   

 

 

   

 

 

 

Cash flow from financing activities

      

Net proceeds from issuance of common stock

     —          8,757   D      8,757   

Cash dividends paid

     —          (11,906 ) G      (11,906 ) 

Repayment of debt

     (30,000 )      —          (30,000 ) 

Net proceeds from debt

     —          —          —     

Excess tax benefits from the exercise of stock options

     16,461        —          16,461   

Stock option exercises

       7,349   H      7,349   

Repurchases of common stock

     —          (5,377 ) I      (5,377 )    

 

 

   

 

 

   

 

 

 

Net cash used in financing activities

     (13,539 )      (1,177 )      (14,716 )    

 

 

   

 

 

   

 

 

 

Net increase in cash and cash equivalents

     284,348        7,389        291,737   

Cash and cash equivalents — beginning of period

     133,190        59,441        192,631      

 

 

   

 

 

   

 

 

 

Cash and cash equivalents — end of period

   $ 417,538      $ 66,830      $ 484,368      

 

 

   

 

 

   

 

 

 

 

A Holding’s net income for the twelve months ended March 31, 2012. Refer to the
3.31.12 Inc to Holding income statement bridge.

B Intercompany elimination. The majority of the balance is a short-term
receivable due to BAH Inc. from BAH Holding related to tax payments made by BAH
Inc. In the elimination entry, the offset is to cash.

C Receivable from escrow.

D Q3.12 YTD employee stock purchases through the ESPP.

E Intercompany payable elimination. The majority of the balance is related to
the ESPP stock purchases. Withheld from employee’s paychecks based on their
ESPP. deductions.

F Long-term portion of cash pay-out related to Rollover Plan option exercises
for strike price below zero.

G BAH FY.12 dividends paid

H FY.12 YTD employee EIP and Rollover option exercises.

I $(5,377)K = 333,775 Treasury Stock shares repurchased on 8/12/11 at the market
value of $16.11.

Booz Allen Hamilton Proprietary & Confidential



--------------------------------------------------------------------------------

EXHIBIT L-1

FORM OF INCREASE SUPPLEMENT

INCREASE SUPPLEMENT, dated as of [                    ], to the Credit
Agreement, dated as of July 31, 2012 (as may be amended, waived, supplemented or
otherwise modified in writing from time to time in accordance with its terms,
the “Credit Agreement;” the terms defined therein being used herein as therein
defined), among Booz Allen Hamilton Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Collateral Agent and Issuing Lender.

1. Pursuant to Section 2.25 of the Credit Agreement, the Borrower hereby
proposes to increase (the “Increase”) the aggregate [Existing Term Loan
commitments] [Existing Revolving Loans] from [$                ] to
[$                ].

2. Each of the following Lenders (each, an “Increasing Lender”) has been invited
by the Borrower, and has agreed, subject to the terms hereof, to increase its
[Existing Term Loan commitment] [Existing Revolving Loan] as follows:

 

Name of Lender

   [Initial Term Loans]
[Revolving
Commitment]      [     Tranche]13
[Supplemental Term Loan
Commitment] [Revolving
Commitment Increase]
(after giving effect hereto)      $         $         $         $         $     
   $     

3. Pursuant to Section 2.25 of the Credit Agreement, by execution and delivery
of this Increase Supplement, each of the Increasing Lenders agrees and
acknowledges that it shall have an aggregate [Initial Term Loan] [Revolving
Commitment] and [Supplemental Term Loan Commitment] [Revolving Commitment
Increase] in the amount equal to the amount set forth above next to its name.

[Remainder of Page Intentionally Left Blank]

 

13 

Indicate relevant Tranche.

 

L-1-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this INCREASE SUPPLEMENT to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

 

The Increasing Lender: [INCREASING LENDER] By:  

 

  Name:   Title:

BOOZ ALLEN HAMILTON INC.,

as Borrower

By:  

 

  Name:   Title:

 

L-1-2



--------------------------------------------------------------------------------

EXHIBIT L-2

FORM OF LENDER JOINDER AGREEMENT

THIS LENDER JOINDER AGREEMENT, dated as of [                    ] (this “Lender
Joinder Agreement”), by and among the bank or financial institution party hereto
(the “Additional Commitment Lender”), BOOZ ALLEN HAMILTON INC., a Delaware
corporation (together with its successors and assigns, the “Borrower”) and BANK
OF AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), Collateral Agent and Issuing Lender.

RECITALS:

WHEREAS, reference is made to the Credit Agreement, dated as of July 31, 2012
(as it may be amended, waived, supplemented or otherwise modified, the “Credit
Agreement”; unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement), among the Company, the lenders from time to time parties thereto,
Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), Collateral Agent and Issuing Lender, and the other
banks and financial institutions party thereto; and

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may add [Supplemental Term Loan Commitments] [Revolving Commitment
Increases] of one or more Additional Commitment Lenders by entering into one or
more Lender Joinder Agreements provided that after giving effect thereto the
aggregate amount of all [Supplemental Term Loan Commitments] [Revolving
Commitment Increases] shall not exceed the Maximum Incremental Facilities
Amount.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1. The Additional Commitment Lender party hereto hereby agrees to commit to
provide its respective Commitments as set forth on Schedule A annexed hereto, on
the terms and subject to the conditions set forth below:

Such Additional Commitment Lender (a) represents and warrants that it is legally
authorized to enter into this Lender Joinder Agreement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Section 4.1 of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Lender Joinder Agreement; (c) agrees
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes each applicable Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to each such Agent, as applicable, by the terms
thereof, together with such powers as are incidental thereto; (e) hereby affirms
the acknowledgements and representations of such Additional Commitment Lender as
a Lender contained in Section 9.6 of the Credit Agreement; and (f) agrees that
it will be bound by the provisions of the Credit Agreement and will perform in
accordance with the terms of the Credit Agreement all the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender, including its obligations pursuant to Section 10.6 of the Credit
Agreement.

 

L-2-4



--------------------------------------------------------------------------------

2. The Additional Commitment Lender hereby agrees to make its [Supplemental Term
Loan Commitments] [Revolving Commitment Increases] on the following terms and
conditions on the Effective Date set forth on Schedule A pertaining to such
Additional Commitment Lender attached hereto:

 

  1. Additional Commitment Lender to Be a Lender. Such Additional Commitment
Lender acknowledges and agrees that upon its execution of this Lender Joinder
Agreement that such Additional Commitment Lender shall on and as of the
Effective Date set forth on Schedule A become a “Lender” with respect to the
[Term Loan] [Revolving] Tranche indicated on Schedule A, under, and for all
purposes of, the Credit Agreement and the other Loan Documents, shall be subject
to and bound by the terms thereof, shall perform all the obligations of and
shall have all rights of a Lender thereunder, and shall make available such
amount to fund its ratable share of outstanding Loans on the Effective Date as
the Administrative Agent may instruct.

 

  2. Certain Delivery Requirements. Each Additional Commitment Lender has
delivered herewith to the Borrower and the Administrative Agent such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as such Additional Commitment Lender may be required to
deliver to the Borrower and the Administrative Agent pursuant to Section 2.20(d)
of the Credit Agreement

 

  3. Credit Agreement Governs. Except as set forth in this Lender Joinder
Agreement, [Supplemental Term Loan Commitments] [Revolving Commitment Increases]
shall otherwise be subject to the provisions of the Credit Agreement and the
other Loan Documents.

 

  4. Notice. For purposes of the Credit Agreement, the initial notice address of
such Additional Commitment Lender shall be as set forth below its signature
below.

 

  5. Recordation of the New Loans. Upon execution, delivery and effectiveness
hereof, the Administrative Agent will record the [Supplemental Term Loan
Commitments] [Revolving Commitment Increases] made by such Additional Commitment
Lender in the Register.

 

  6. Amendment, Modification and Waiver. This Lender Joinder Agreement may not
be amended, waived, supplemented or otherwise modified except (i) prior to the
effectiveness of this Lender Joinder Agreement, by an instrument or instruments
in writing signed and delivered on behalf of each of the parties hereto, and
(ii) upon and following the effectiveness of this Lender Joinder Agreement, as
provided by Section 10.1 of the Credit Agreement.

 

  7. Entire Agreement. This Lender Joinder Agreement, the Credit Agreement and
the other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

 

L-2-3



--------------------------------------------------------------------------------

  8. GOVERNING LAW. THIS LENDER JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS LENDER JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

  9. Severability. Any term or provision of this Lender Joinder Agreement which
is invalid or unenforceable in any jurisdiction shall, as to that jurisdiction,
be ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Lender Joinder Agreement or affecting the validity or enforceability of any of
the terms or provisions of this Lender Joinder Agreement in any other
jurisdiction. If any provision of this Lender Joinder Agreement is so broad as
to be unenforceable, the provision shall be interpreted to be only so broad as
would be enforceable.

 

  10. Counterparts. This Lender Joinder Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement.

[Remainder of Page Intentionally Left Blank]

 

L-2-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Lender Joinder Agreement as of the date
first above written.

 

[NAME OF ADDITIONAL COMMITMENT LENDER] By:  

 

  Name:   Title: Notice Address:

Attention:

Telephone:

Facsimile:

BANK OF AMERICA, N.A.

Administrative Agent

By:  

 

  Name:   Title:

 

BOOZ ALLEN HAMILTON INC.,

as Borrower

By:  

 

  Name:   Title:

 

L-2-4



--------------------------------------------------------------------------------

SCHEDULE A

to

EXHIBIT I-2

[SUPPLEMENTAL TERM LOAN] [REVOLVING COMMITMENT INCREASE]

 

Additional Commitment Lender

   [     Tranche]1
[Supplemental
Term Loan
Commitments]
[Revolving
Commitment
Increase]    Principal Amount
Committed      Aggregate Amount of
All [Supplemental Term
Loan Commitments]
[Revolving Commitment
Increase]      Maturity Date       $         $              

 

 

    

 

 

    

Effective Date of Lender Joinder Agreement:                     

 

1 

Indicate relevant Tranche.

 

L-2-5